 In the Matter Of REPUBLIC STEEL CORPORATIONandSTEEL WORKERSORGANIZING COMMITTEECase'No. C-184.-Decided October 18, 1938Iron and Steel Industry-Strike:provoked by employer's unfair labor prac-tices and refusal to sign contract with union ; interventionby police-EmployeeStatus:duringstrike-Interference,Restraint,and Coercion:statements to em-ployees attempting to vilify and discredit union, union leaders, purposes, andpolicies;espionage,surveillance of union meetings,shadowing,and beating ofunion organizers and active members of the union by company police ; threats todischarge employees if they joined union,and to close plants before recognizingunion;announced refusal to sign any contract with union ; coercing civil author-ities to swear in company employees as special police officers and to use violenceagainst strikers;coercing business and other interests to further antiunionactivities of employer through support to Law and Order League and Back-to-Work movements;coercing employees to sign petitions opposing outside unions ;incitement of violence and hysteria to terrorize union adherents;donation oftear and vomiting gas to police department;activities in connection with attackupon,peaceful assembly ofstrikers-Company-Dominated Unions:initiation andsponsorship;domination of and interference with formation and administration ;financial and other support ; coercion to join ; formation and use of to opposeoutside union ; disestablished,as agencies for collective bargaining-Discrimi-nation:lay-offs; discharges;refusal to reinstate;charges of, not sustained asto oneperson-Lock-Outs-Reinstatement Ordered:employees laid off, dis-charged,and refused reinstatement prior to or during strike ; strikers, uponapplication;grounds for refusal of:felony, conviction of, as; misdemeanor, con-viction of,as; violence-BackPay:awarded,to employees laid off,discharged,refused reinstatement,and locked out; ordered,to strikers who are not rein-stated or placed on preferential list within 5 days after application;moniesreceived by employees for work performed upon Federal,State, county,munici-pal, or other work-relief projects to be deducted and paid over to agency whichsupplied"funds for'' said projects.Mr. Mark Luther, Mr. Lawrence Hunt, Mr. OscarGrossman,andMr. Joseph A. Hoskins,for the Board.Mr. Luther Day, Mr. Thomas F. Veach, Mr. Arno ErdrichofDay,Young, and Veach,Cleveland, Ohio;Mr. J. G. Ketterer,Canton,Ohio;Mr. H. C. Pontius,ofLynch, Day, Pontius and Lynch,Canton,Ohio;Judge Charles F. Smith, Mr. David E. Jones, Mr. Harry S.Manchester, Mr. R. D. Huxley,andMr. George Renner,ofHarring-ton,Huxley, and Smith,Youngstown, Ohio; andMr. Thomas Patton,Cleveland, Ohio, for the Company.Mr. Lee Pressman,for the S. W. O. C.Mr. Allan R. Rosenberg,andMr. RobertBurstein,of counsel to theBoard.9 N. L. R.B., No. 33.219 220NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and supplementary charges duly filed by Steel Work-ers Organizing Committee, herein called the S. W. O. C., the NationalLabor Relations Board, herein- called the Board, issued its complaint,dated July 15, 1937, against Republic Steel Corporation, Cleveland,Ohio, herein called the respondent, alleging that the respondent had:engaged in and was engaging in unfair labor practices within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.In respect,to unfair labor practices the complaint in substance al-leged (1) that during August 1936 and the period from February toMay 1937 the respondent discharged and refused to reinstatecertainnamed individuals employed at its plants at Youngstown, Canton,Massillon,Warren, and Cleveland, Ohio, for the reason that theyjoined and assisted the S. W. O. C. and engaged in concerted activ-ities for the purpose of collective bargaining and other mutual' aidand protection; (2) that on or about May 5, 1937, the respondent.locked out and refused to reinstate almost all of its employees at itstin-plate mill in the Canton plant, and that on or about May 12, therespondent locked out and failed to reinstate a considerable numberof its employees at its Massillon plant, for the reason that they joinedand assisted the S. W. O. C. and engaged in other concertedactivities,for the. purpose of collective bargaining and other mutual aid andprotection; (3) that on or about May 26, 1937, by-reason of the afore--said acts of the respondent and its refusal to enter into a writtenagreement with the S. W. O. C. the employees of the respondent at itsvarious-plants went out on strike, which strike continued to the dateof the issuance of the complaint; (4) that the respondent compelleda, considerable number of employees at its Warren plant to remain attheir jobs within the plant, and threatened to discharge such em-_ployees if they left the plant and joined the employees on strike andfurther refused to reinstate certain named employees at its Warrenplant, and sought to compel others to return as new employees withthe loss of former positions and seniority rights, for the reason thatthey left the plant during the progress of the strike and joined andassisted the S.W. O. C.; (5) that between June 23 and July 2, 1937,the respondent discharged and refused to reinstate to their : formerpositions certain named individuals employed at its Youngstownplant for the reason that they joined and assisted the S. W. O. C. DECISIONS AND ORDERS221,and -en ;aged in concerted. activities for- the purposes of- collectivebargaining and other mutual aid and protection, (6) that the respon-,dent dominated and interfered with the formation and administrationof certain named labor organizations at its Youngstown, Warren,Canton,Massillon, and Cleveland plants; (7) that the respondentthreatened its employees at its Youngstown, Warren, Niles, Canton,Massillon, and Cleveland plants with discharge if they joined orassisted the S.W. O. C., and by its officers and agents followed andbrutally attacked oranizers of the S. W. O. C. at its plants -in Cleve--:nland, Youngstown, and Warren; (8) that the respondent immediatelyprior to and after the commencement of the strike increased the num-ber of its police force in its various plants and used such police for thepurpose of interfering with the right of its employees peacefully topicket the plants and for the purpose of intimidating its strikingemployees ; (9) that the respondent, in collusion with the aforesaidlabor organizations dominated and controlled by the respondent, be-fore and after the commencement of the strike called upon its em-ployees at their homes and elsewhere in Youngstown,Warren,Canton, Massillon, and Cleveland, and intimidated and coerced theminto signing so-called back-to-work petitions and other petitions, uponthreat of the loss of their jobs; (10) that the respondent maintainedextensive arsenals at its plants in Youngstown,Warren, Niles,Canton, and Cleveland for the purpose of interfering with, restrain-ing and coercing its employees in the exercise of their rights to self-organization, and interfered with the right of its employees peace-fully to picket its plants by shooting at them and throwing bolts andother dangerous missiles at them; and (11) that by these and otheracts the respondent interfered with, restrained and coerced, and is in-terfering with, restraining and coercing, its employees in the exerciseof the rights guaranteed in Section 7 of the Act.--Copies of the complaint and notice of hearing to be held on July21, 1937, at Washington, D. C., were duly served upon the respondentand the S. W. O. C. Pursuant to this notice, on July 21, 22, 23, 1937,a hearing was held in Washington, D. C., before the Board.At theoutset of the hearing, the respondent moved to adjourn and transferthe hearing to Cleveland, Ohio.The Board denied this motion, butgranted the respondent until August 4, 1937, to file its answer to thecomplaint.Thereafter,without waiving any of its objections tojurisdiction, the respondent participated in the hearing.In its answer, dated August 2, 1937, the respondent denied theallegations of unfair labor practices alleged in the complaint, deniedthat the employees named in the complaint were engaged in interstatecommerce, admitted that its employees went out on strike, but denied.that they went out on strike for the reasons alleged in the complaint,and alleged that the strike was called by the S. W. O. C., acting pur- 222NATIONAL LABOR RELATIONS BOARDsuant to the direction of Committee for Industrial Organization,without any cause or justification and solely for the selfish advantageof those committees in an attempt to gain control of the employees ofthe respondent and generally of all steel-company employees.Theanswer further' alleged, inter alia, that at the time the strike was calledthere was no labor dispute between the respondent and its employees,and no difference' as to wages, hours, and working conditions; that alarge percentage of the respondent's employees did not go on strikebut remained at work and that others returned to work promptlyafter the Ohio National Guard had been called out to protect themwhile going to and from the respondent's plants, against assaults,violence, coercion and intimidation on the part of the strikers andof the S. W. O. C. and its agents and representatives; that none ofthe alleged" unfair labor practices complained of interfered withthe respondent's operations, caused a labor dispute or affected ortended to affect commerce; that the Board has no jurisdiction to hearand determine assault and battery and felonious assault cases; andthat the complaint was so indefinite as not to inform the respondentof the issues to be met, and therefore further proceeding thereunderwas a denial to the respondent of due process of law.Thereafter, pursuant to notice, the hearing was continued beforeJohn T. Lindsay, the Trial Examiner duly designated by the Board.Hearings were held from August 9 to August 12 in Canton, -Ohio,from August 20 to August 24 in Youngstown, Ohio, from August 27to August 30 in Cleveland, Ohio, from September 1 to September 16in Canton, Ohio, from September 17 to September 21 in Youngstown,Ohio, and from September 23 to September 27,' in Cleveland, Ohio.The Board, the respondent, and the S. W. O. C. were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to produce evi-dence bearing upon the issues was afforded to all parties.During the hearing, the Trial Examiner granted a motion by coun-sel for the Board to amend the complaint by striking therefromthe names of certain employees alleged to have been discriminatorilydischarged or refused reinstatement.At the close of the Board'scase, the respondent moved to dismiss the complaint on the groundsthat the alleged unfair labor practices did not affect interstate com-merce and were not established by the evidence.The Trial Examinerdenied the motion.At the close of the respondent's case, the TrialExaminer granted a motion by the attorney for the Board that thecomplaint be conformed to the proof adduced during the hearing.During the course of the hearing, the Trial Examiner made nu-merous rulings on motions and objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examiner DECISIONS AND ORDERS223and finds that no prejudicial errors were committed.Except asnoted below the rulings are hereby affirmed.'On January 21, 1938, the respondent filed a motion with the Boardfor leave to introduce additional evidence, or in the alternative, tosubmit and have incorporated in the record as a part thereof, anoffer-to prove with relation to the evidence so excluded.On March28, 1938, pursuant' to an appropriate order of the Board, the re-spondent submitted its offer to prove.On April 8, 1938, the Board issued findings of fact and an Order inthe case.The Order directed the respondent to cease and desistfrom (a) dominating and interfering with any labor organizationof its employees, (b) discouraging membership in the AmalgamatedAssociation of Iron, Steel, and Tin Workers of North America orthe S. W. O. C. or any other labor organization of its employees bydischarging and refusing to reinstate employees, or otherwise dis-criminating in regard to hire or tenure of employment or any form orcondition,.of employment or by threat of such discrimination, and (c)in any other manner interfering with, restraining and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.The Order also required the respondent to take certain affirma-tive action, inter alia, to offer, upon application, to those employeesat its plants in the Canton, Massillon, Youngstown,Warren andCleveland districts, who went on strike on May 25, 1937, and there-after, and who had not been fully reinstated to their former positions(with specified exceptions) immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice totheir seniority or other rights or privileges; or, in the event sufficientpositions were not available, to place such employees upon a pref-erential list, to be offered employment as work became available, inaccordance with principles set out in a part of the findings entitled"The remedy."The Order also directed the respondent to makewhole'.all the aforesaid employees for any losses suffered by reason ofany refusal to reinstate them upon application or to place them upona preferential list, by payment to each of them of a sum. of moneyequal to that which each of them would normally have earned aswages during the period from the date of any such refusal of theirapplication to the' date of the offer of reinstatement or placementupon a preferential list, less the amount, if any, which each, respec-tively, earned during said period.On April 18, 1938, the respondentfiled in the United States Circuit Court of Appeals for the ThirdCircuit its petition to review and set aside the Order of the Board.1TherTrial Examiner to,g under advisement,without ruling on their admissibilityinevidences,Respondent Exhibit Nos 8. 15, 16,17and 18.These exhibits will beadmitted. 224NATIONAL LABOR RELATIONS BOARDOn April 30, 1938, in open court, counsel for the Board notifiedthe Circuit Court that the Board was considering vacating its Orderand on May 3, 1938, the Board notified the respondent that it haddefinitely decided to do so on the following day.Before the Boardcould vacate its Order pursuant to this notice, the Circuit Court onMay 3, 1938, issued a rule directing the Board to show cause on May13, 1938, why it should not be required to certify and file in the Cir-cuit Court a transcript of the 'record in the proceedings before theBoard; at the same time the Circuit Court issued an order restrain-ing the Board from taking any action in the case until the return dayof the rule. , On May 6, 1938, the Board filed with the clerk of theCircuit Court its motion, returnable May 9, 1938, for the vacation ofthe restraining order.The Circuit Court took the motion underadvisement.On May 13, 1938, the Circuit Court made absolute therule of May 3, 1938, requiring the Board to file a certified transcriptof the record, and enjoined the Board from taking any further stepsor proceedings in the case until the record was filed.On the sameday the Board duly presented to the Supreme Court of the UnitedStates its petition for writs of mandamus and prohibition directingthe Circuit Court to vacate its order of May 13, 1938, and prohibitingthat Court from exercising any jurisdiction upon the petition of therespondent to review and set aside the Board's Order without afford-ing the Board a reasonable opportunity to vacate its order.On May31, 1938, the Supreme Court rendered its opinion holding that theCircuit Court lacked jurisdiction to enter the order of May 13, 1938,and stating that, in view of the expression of willingness by the Cir-cuit Judges to vacate the order of May 13, 1938, if the Supreme Courtdeemed said order to have been entered without jurisdiction, the issueof the writs prayed by the Board was supererogatory.On June 7,1938, the Circuit Court, in compliance with the opinion of the Su-preme Court, entered its order vacating the order of May 13, 1938.On June, 14, 1938, the Board, having duly notified all the parties,entered its order vacating and setting aside its findings and Orderof April 8, 1938, and directing that such further proceedings be takenin the case before the Board as the Board may be advised are neces=sary or desirable.On June 27, 1938, the Circuit Court, upon motionof the Board, dismissed the respondent's petition to review and setaside the Order of April 8, 1938.1Qv "iOn July 8, 1938, the Board denied a motion filed by the respondentto dismiss the complaint herein and overruled an objection by therespondent to further proceedings by the Board in this cause.Onthe same day, the Board ordered Proposed Findings of Fact, Pro-posed Conclusions of Law, anc Proposed Order herein to be' issued,granted the parties the right to file exceptions, and briefs in support DECISIONS AND ORDERS.225rof such.exceptions,:an.d_directed a hearing to be held before the Boardfor the purpose of oral argument upon any exceptions filed and uponthe issues raised by the pleadings and evidence.On the same day,the Board issued Proposed Findings of. Fact, Proposed Conclusionsof Law, and Proposed Order which were substantially the same asthe findings and Order of April 8, 1938.Thereafter; both the re-spondent and the S. W. O. C. filed exceptions, and briefs in supportof their exceptions,,to the Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order.The respondent also movedthat the record be reopened for further proceedings and that the re-spondent be permitted to introduce additional evidence, or in thealternative, that it be permitted to have incorporated into and madea part of the record specified offers to prove.On July 26, 1938, theBoard" denied a petition for leave to intervene in thehe, proceedings,-filed on July 22, 1938, by the Central Council of Steel Plants, North-ern District of Republic Steel Corporation. - On August 11, 1938, a-hearing-before the Board was held for the purpose of oral argument,-atwhich the respondent and the S. W. Q. 'C. were represented bycounsel.We have considered the exceptions of the respondent and the S. W.O. C. and, except as granted herein, find them without'merit.For-reasons discussed below, the respondent's motion to reopen'the record.and for leave to introduce additional evidence is hereby denied.Therespondent's alternativemotion that specified offers to prove beincorporated into and made a part of the record herein'is herebygranted 2-2 The respondent in its motion to reopen the record and in its offer to prove seeksto introduce in evidence a true copy of the copy of the findings and Order issued bythe Board on April 8, 1938,which was sent by the Board to the respondent or itscounsel on or about the time of the issuance thereof, and a true copy of the copyof the Proposed Findings of Fact, Proposed Conclusions of Law, and Proposed Oiderissued by the Board on July 8, 1938— which was sent to the respondent or its counselon or about the date of the issuance thereof.Since both the findings and Order ofApril 8, 1938,and the Pioposed Findings,Proposed Conclusions of Law, and ProposedOider of July 8, 1938, are already a part of the record herein and are identical nnithcopies sent by the Board to the respondent or its counsel, at the time of issuance, it isunnecessary to reopen the record to permit their introduction in evidence.The respondentalso seeks to introduce evidence that after the Board had issued its order on June 14,1938, setting aside its findings and Order of April 8, 1938, and ordering that such,further proceedings herein be taken as the Board might be advised were necessary ordesirable,the-respondent asked the Board by letter dated June 30, 1938,to notify therespondent if, as,and when the Board determined to take further proceedings so thatthe respondent could take whatever action it deemed advisable to protect its interestsbefore further proceedings were had, but that without first notifying the respondent as towhat further proceedings it proposed to take,the Board on July 8, 1938,made and-IssueditsProposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order of July8,1938,which are substantially identical with.its original findings'and Order of April8, 1938Here again the evidence which the respondent seeks to introduce is already apart of the nec'ord herein,and it is unnecessary to reopen the record'to permit itsintroduction in evidence. 226NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe respondent, Republic Steel Corporation, is aNew--Jersey cor-poration with its principal executive offices in Cleveland, Ohio. Itstotal assetsas of 1936 were valued at $343,950,000.On May 1, 1937,the respondent and its subsidiaries employed 59,282 persons, 40,172of them in the Ohio plants.The respondent has developed an organization which is highlyintegrated from the mining of -ore and other raw materials to themanufacture and distribution of a widely diversified line of finishedproducts.In a registration statement filed with the Securities andExchange Commission on October 21, 1936, the respondent describedits businessas follows :-The registrant (Republic Steel Corporation) is primarily anoperating company, but certain divisions of its business are con-ducted through subsidiaries.It is engaged in the manufactureand sale of a diversified line of iron and steel products and ranksas the third largest steel company in the United States, havingan annualingot capacity of approximately 6,053,000 tons.Theproducts of the registrant include pig iron, semi-finished steel,alloy steels, specialsteels,billets, bars, pipe, hot and cold rolledsheets, and strip, tin and terne plate, bolts and nuts, fabricatedmaterialand other products. It is a leading manufacturer ofalloy steels, including stainlesssteeland high tensilesteels, andis animportant producer of steel for the automobile industryand of electrically welded pipe.'The respondent and its subsidiaries-36 in number-operate numer-ous manufacturing plants.The principal iron and steel producing,manufacturing, and finishing plants which are in operation or havebeen operated within a recent period are located at Youngstown, War-ren, Cleveland, Canton, Massillon, Niles, Campbell, and Elyria, Ohio ;Brooklyn and Buffalo, New York; Chicago and Moline, Illinois;Hartford and Unionville, Connecticut; Pittsburgh and Beaver Falls,Pennsylvania; Gary and Muncie, Indiana; Monroe, Michigan; Cum-berland, Maryland; Minneapolis, Minnesota; Birmingham and Gads-den,Alabama; Los Angeles, California; and Hamilton, Ontario,3 Board Exhibit No 108.The acquisition of Gulf States Steel Co in April 1937further strengthened the respondent's position as the third largest producer of steel inthe United States. It provided the respondent with a well-integrated unit located atGadsden, Alabama, having annual production facilities for about 400,500 tons of ingots,297,600 tons of finished hot rolled steel products, and finishing facilities for turning outlarge amounts of wire and wire products, nailsand staples,sheets, and miscellaneousproducts used chiefly in the southern market. DECISIONS AND ORDERS227Canada.The respondent obtains more than half of its requirementsof iron ore and coal from its own mines and the balance from themines of companies in which it has an interest and by purchase fromothers.The respondent and its subsidiaries own or hold under leaseextensive'iron ore properties in Michigan,Minnesota,and Alabama;and coal properties in Pennsylvania,Kentucky,and West Virginia.We are concerned in this case particularly with the Ohio plants ofthe respondent located at Massillon,Canton,Youngstown,Warren,Niles, and Cleveland.Withrespect to these plants,both the outgoingshipments of iron and steel products and -the incoming shipments of.raw materials are prepoliderantly interstate in character.Thus, atthe Canton works, shipments of products to points outside of Ohiofor the year 1936 aggregated in value $19,717,266.36,whereas the ship-ments to points within Ohio aggregated$6,704,783.29;at the Massil-lon works, the respective aggregates were $17,533,026.74 and $4,823,-432.13; at the Youngstown works, $25,321,814.36 and$5,176,815.58-;at the Warren works, $24,014,830.69 and$11,891,949.34; at the Nilesworks, $754,829.05 and$2,932,243.42;and at the Cleveland works,$14,523,006.98 and $7,485,938.65.4The respective aggregates in value of the principal raw materialswhich originate outside of Ohio and those which originate withinOhio are approximately as follows:Canton-$7,681,335 and $3,907,-721; Massillon- $5,312,093 and $1,567,287; Youngstown-$15,395,589and $1,762,342;Warren-$5,961,680 and$1,397,822;Niles-$122,542and $71,276; Cleveland-$13,685,764 and $3,706,148.6II. THE UNIONWhile the- record contains no detailed evidence relating to thestructure and function of the Steel Workers Organizing Committeeof North America, we have found upon numerous occasions in othercases,and the record as a whole in this case makes clear, that theseorganizations are labor organizations affiliated with the Committeefor Industrial Organization.°These products include semi-finished carbon, carbon bars and bar products, stainlesssheet and still) and miscellaneous alloy, alloy bars, electric weld pipe, butt weld pipe, lapweld pipe, scull-finished alloy, sheets, hot rolled strip, hot rolled strip sheets, cold rolledstrip, cold rolled strip sheets, miscellaneous scrap, and northern pig Iron6These raw materials include coal, iron ore, limestone, sinter, scrap, ferro manganese,Ferro silicon, nickel, vanadium, molybdenum, chrome ore, tin, spelter, dolomite, fluor spar,brick,acid; clay, lime, fuel oil, moulds and tools, pyrites, magnesite, sand, soda -ash,crushed silica rock, ganister and flue dust"Matter of Jones and Laughlin Steel Cmpoiation,Case No C-57, 1 N. L R. B. 503;Matter of Wheeling Steel Corporation,Case No. C-3, 1 N. L. R B. 699;Matter of Fan-steelMetallurgical Corporation,Case No C-235, 5 N. L. R. B. 930;Matter of PetroleumIronWorksCompany,Case No R-255, 3 N L. It B. 774;Matte) of Lunkenheimer Com-pany,Case No. R-471, 4 N L. R. B. 1131;Matter of Combustion Engineering Company,Inc.,Cam,e No 1-242, 5 N L. R B 344,Matter of Eagle Manufacturing Company,CasesNos. C-478 and R-390. 6 N. L It B 492.134068-39-vol. ix-16 228NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESAll the plants of the respondent are operated as part of a single,'integrated business, and its labor policy in each plant is directedfrom a single source.The unfair labor practices alleged in thecomplaint relate to the respondent's plants in the Massillon, Canton,Youngstown, Warren and Cleveland districts. -We take up in orderthe events occurring in each of these cities.A.MassillonThe respondent and its wholly owned subsidiary, Union DrawnSteel Company, operate two plants in or near Massillon : the Mas-sillonWorks (Central Alloy District) located in Stark County, justoutside the city limits, employing approximately 3,200 employees;and the Union Drawn Steel Company plant located in the City ofMassillon, at some distance from the Massillon Works, and employ-ing approximately 450 employees.We turn first to the Plan of Employee Representation and itssuccessors at the MassillonWorks-the Employees' RepresentativeAssociation and the Independent Association of Republic Employees.Against this background we consider the organizing campaign-of theS.W. O. C., the strike which began on May 25, 1937, the Back-to-Work movement, the activities of the Law and Order League ofMassillon, and the tragic history' of the July days of the strike.1.The Plan of Employee Representation and its successors,-theEmployees' Representative Association and the Independent Asso-ciation of Republic EmployeesIn June 1933, the respondent prepared and introduced in its Mas-sillonWorks "A Plan of Employee Representation." Similar planswere introduced at the same time in its other plants and in the steelindustry at large.The formal outlines of the Plan were contained intheArticles, drawn up by the respondent and distributed to theemployees at the time of its inauguration.As expressed in the Plan,its purpose was to provide "an orderly and expeditious procedure forthe prevention and adjustment of any future differences, to insurejustice,maintain tranquillity and promote the common welfare."The Plan functioned through Joint Committees, composed of rep-resentatives of the employees and Company representatives namedby the management. The Employee Representatives were elected an-nually on the basis of one representative for every 200 employees ineach department.'All the Employee Representatives, elected through-7 Only employees who were 21 years of ageor over andwho were Americancitizens,were eligibleto be EmployeeRepresentatives. DECISIONS'AND ORDERS229out the Massillon Works constituted the General Body of EmployeeRepresentatives.After each annual election the General Body chosemembers for four standing committees.These committees, with theaddition of Company Representatives who might equal but could notexceed in number the Employee Representatives, constituted the JointCommittees.If an employee was unable to adjust a grievance with the foremanof the work on which he was engaged, he might take the matter upeither in person-or in writing through his Employee Representative,first with the superintendent concerned, second with the ManagementRepresentative,8 third with the management, which either tried toeffect a settlement or, with the approval of all the parties, referredthe matter to the proper Joint Committee. If, thereafter, the disputehad not- been satisfactorily settled within a reasonable time the em-ployee through his Representative or the management through theManagement Representative might require the matter to be referredto the Joint Appeals Committee, which, in its turn, attempted to effecta settlement. If this failed, the Plan provided that the President of'theCompany should be notified and the matter referred to arbitra-tion, "if the President and a majority of the Employee Representa-tives on the Joint Appeals Committee agree to such reference."The Plan also provided that the Company should defray all theexpenses of the operation of the Plan, including the pay of EmployeeRepresentatives.No provision, therefore, was made for dues or forthe office of treasurer.Likewise there was no provision for member-ship in the Plan, all employees having the right to vote for EmployeeRepresentatives, and no provision for general meetings of employees.Finally, the Plan could be amended only by two-thirds vote of theentire membership of the Joint Committee on Rules, Ways, and Means,or by concurrent majority vote of both the General Body of EmployeeRepresentatives and the Representatives of the Management at anannual conference.8The Management Representative was appointed by the management to facilitate closerelationships between the management and the Employee RepresentativesHe was torespond to requests from Employee Representatives;to attend,but not vote at, meetingsof the Joint Committees; to refer for the management any matter to any committee ofEmployee Representatives, and refer to the Management any matter presented by acommittee of Employee Representatives.Upon the point approval of the Chairman ofthe General Body of Employee Representatites and the Management Representative de-pended the right of all committees and of the General Body of Employee Representativesto hold special meetings or regular meetings at any other time than that provided forin the Plan.9 During the fall of 1936, a Central Council, composed jointly of representatives ofmanagement and of Employee Representatives selected by the General Body of each ofthe respondent's plants, was informally instituted.All of its expenses were borne by therespondentIn or after March 1937, at meetings of the Central Council in the respondent'soffices in Cleveland, a revision was proposed and later amendments were adopted,formallyIncorporating the Central Council in the Articles of the Plan. 230NATIONAL LABORRELATIONS BOARDUnder these provisions of the Articles the respondent retained fullcontrol over the operations of the Plan.No amendment was possi-ble without the respondent's approval.No matter could be referredto arbitration unless the respondent agreed.Not only was there no.provision for meetings of employees as a body, but in fact theemployees-were,precluded`from any direct concern with the func-tioning of the Plan.All the expenses,including the time spent byEmployee Representatives at meetings or adjusting grievances, weremet by the respondent.Even the right of the General Body and allcommittees of Employee Representatives to hold special meetingsor regular meetings at any other.time than that provided in thePlan, depended on the approval of the respondent.Thus behind itsoutward semblance of democratic procedure and its announced pur-poses of insuringjustice and promoting the common welfare, thePlan was shrewdly designed to foreclose genuine collective bargain-ing and to fix firmly in the hands of the respondent an indisputablecontrol over its employees.From start to finish,the Plan was the respondent's own.Thecespondent prepared it, inaugurated it, and continued it in effect foralmost four years, without ever submitting it, for acceptance,altera-tion,or rejection,toa vote of its employees.Further, therespondent lost no opportunity,through statements of its officialsand otherwise,to impress upon its employees the virtues of the Planand to exhibit its opposition to "outside unions."10Thus therespondent dictated the type of representation and "collective bar-gaining"itwas willing to allow its employees to have.The following incident illustrates the manner in which the Planoperated :At the regular monthly meeting of the General Body of Em-ployee Representatives,held in the respondent's Industrial RelationsBuilding on September 22, 1936,a request was made to the Manage-ment Representative for a general wage increase for the employeesof the Massillon District."Mr. Portz(then District Manager forthe Central Alloy District,Canton and MassillonWorks)discussedthis item in detail and stated it was impossible for Management togrant this request.He also stated that when all conditions warrant-this item will be given consideration."On November 6 the Massillon newspapers carried an announcementof a general wage increase for the'Massillon District.On the fol-lowing day,Portz called a special meeting of the General Body ofEmployee Representatives and announced that effective November16, 1936; wage rates would be increased 51/2 cents per hour in thelower wage brackets.Despite the fact that"there was some kick . . .10Further evidences of the respondent's domination over the Plan are discussedinfra DECISIONS AND ORDERS231because they hollered about the newspapers having it before therepresentatives had it," the General Body went through the solemnprocedure of voting on a motion that the wage increase be granted.The motion, was carried. Such was collective bargaining under thePlan."On April 13, 1937, the day after the Supreme Court upheld- theconstitutionality of the Act, Carl Myers, Acting District Manager ofthe Canton and Massillon Works, summoned the General Body ofEmployee Representatives to a meeting in the Industrial RelationsBuilding of the Massillon Works and announced that the respondentwould withdraw financial support from the Plan.After Myers leftthe room, the Employee Representatives immediately formed "TheEmployees'RepresentativeAssociation."Nick Linckenhely andNathan Brown, chairman and secretary of the General Body of Em-ployee Representatives under the Plan, were chosen by the EmployeeRepresentatives as president and secretary of the Association.PaulHoffman, an Employee Representative under the Plan, was chosentreasurer.For their attendance at this meeting, the Employee Rep-resentatives were paid by the respondent.The same committees which had existed under the Plan continuedas committees of the Association.Linckenhely testified that the com-mittees "kept on functioning the same as before, that is, committeesseeing the foremen about grievances and superintendents"; th"t tilecommittees continued to be paid by the respondent for handlinggrievances, "the same as before"; that the committees circulated ap-plication cards for membership in the Association throughout theplant and elsewhere on company property, during working hours, oncompany time; that the Employee Representatives took no steps todissolve the Plan; and that the Employee Representatives adopted andused as the constitution of the Association the Plan as amended onApril 22, 1937.12The—history and nature of these, amendments reveal -the extent towhich the Plan and the Association were subject to the domination ofthe respondent.At a conference of the Central Council of EmployeeRepresentatives in the respondent's offices at Cleveland on March 8,1937, the question of amending the Plan was discussed but deferredfor later consideration.Shortly afterwards E. L. O'Connell, tem-porary secretary of the Central Council, submitted a proposed re-vision of the Plan to the Employee Representatives' from the variousplants and to the respondent's vice president in charge of operationsand its Director of Industrial Relations at Cleveland.This revisioncontained minor changes, of a kind calculated to diminish, but in noway to remove, the respondent's control.u A similar incident occurred in March 1937.The Plan apparently continued in existence under its original name, at Massillon. 232NATIONAL LABOR RELATIONS, BOARDSoon after the submission of the proposed revision to the respondentthe decisions-of the United-States Supreme Court upholding the con-stitutionality of the Act were handed down.The proposed revisionwas then further altered. In-its final form the'amended Plan, whileomitting certain of the most obvious practices forbidden by the Act,retained- the same general structure.Articles dealing with the payof Employee Representatives and the holding of Central Councilmeetings in the respondent's general offices were eliminated.TheJoint Committees were abolished, though the four committees of Em-ployee Representatives remained.Any matter might be referred bya committee of Employee Representatives to the management throughtheManagement Representative; and the management through theManagement Representative might require a grievance which had notbeen satisfactorily adjusted to be referred to the proper committee ofEmployee Representatives.Requests for changes in rates of paywere to be considered closed upon a decision of the proper committeeof Employee Representatives and the Management, unless an ap-peal was filed in writing by an employee or his Representative withthe Management Representative within a period of 3 days after thedecision was rendered.Although the General Body of Employee Representatives was toelect a treasurer, no provision was made for initiation fees, dues, orfunds for the payment of any expenses which might be incurred 13Employee Representatives Continued to be elected on a basis of onefor every 200 employees in each department, and meetings of theGeneral Body of Employee Representatives and of the committeeswere to be held monthly thereafter.No provision was made formeetings of the membership at any time and membership continuedto be automatic.14The record does not disclose the circumstances under which thefinal draft of the proposed revision was prepared or approved. Itdoes appear, however, that mimeographed copies of the Plan asamended, identical for the Massillon and Canton plants, were circu-lated shortly after April 22, 1937. It was stated in the preamble ofthe amended Plan that the amendments had been - "adopted."Linckenhely testified that at one of the meetings of the CentralCouncil, the Employee Representatives "revised those bylaws.Wehad a meeting with the management in regards to them." Sinceunder the Plan the adoption of amendments required the approvalof the respondent, it is a fair inference that the amended Plan-13There is some evidence that dues of two dollars a year were to be fixed at some futuredate,but the record contains no evidence that dues were collected by the EmployeeRepresentatives or contributed by the employees."As stated above, it appears from the testimony of Linckenhely that, despite theabsence of any provision for membership,the committees of the Association.did attemptto obtain signatures to membership application cards. DECISIONS AND ORDERS233accepted as the constitution of the Association-was, at theveryleast, approved by the respondent before becoming effective.As under the- Plan, no-meetings of the membership of the Asso-ciation were ever held and the members never participated in or hada voice in its affairs.Pressure by the respondent in favor of theAssociation and against the outside Union continued as it had underthe Plan.Thus Peter Mouyios, as we find below, was laid off onMay 3 because of his refusal to join the Association.Again RussellEckroad, a head rougher in the hot mill, testified that near the end ofApril at a meeting in the mill of 28 head roughers, SuperintendentAlvin Smith, after, mentioning a decrease in orders, and the highcost of production at the Massillon Works, said "that he thoughteverybody was satisfied with the company representation plan .. .if the C. I. O. organization would come in here, that there was stilla good chance of not working . . . that possibly it would shut downthe plant.If it did not, we would work only one or two days aweek after that."Andrew Evans, sheet mill superintendent, an-nounced that he agreed -with Smith; and then Foreman David Lewisspoke : "`Boys,' he says, `we all been working good.We have allbeen drawing-nice pay . . . If this thing happens, if C. I. O. comesin here, and there is a strike in this- plant, and this plant shuts down,a -lot of you boys are going to lose your homes, your automobilesand you won't know where your next bite is coming from."'The respondent did-not call Smith, Evans, or Lewis as witnessesand made no showing as to their unavailability. It did seek to rebutEckroad's testimony through Arthur Kemp, another employee presentat this meeting.Nevertheless, in the light of Smith's speeches onanother occasion, referred. to hereafter, we are inclined to creditEckroad's version.Even on Kemp's version, however, it is clear thatthe respondent's supervisory officials were attempting to coerce theemployees into joining the Association and not joining the S. W. O. C.-Despite -the respondent's efforts to use the Plan and the Asso-ciation to thwart- self-organization among ' its - employees, the S.W.O. C. continued to gain ground in the Massillon plant.On May 25,1937, the employees at Massillon went out on strike.Throughoutthe strike the chief figures in the Plan and the Association playedleading roles in the Back-to-Work movement. These matters are dis-cussed at length hereafter and we pass now to the formation of the,Independent Association of Republic Employees upon the reopeningof the plant in July.On July 6, 1937, the day on which he returned to work, NickLinckenhely, Chairman of the General Body of Employee Represent-atives under the Plan, President of the Association, and the leading,spirit in the Back-to-Work movement, called a noon-hour meeting of16 employees, in the pipe shop of- the Massillon Works, to form a 234NATIONAL LABOR RELATIONS BOARDsuccessor organization to the Association.Linckenhely testified thathe sent for the 16 employees before and during working hours. FourEmployee Representatives, in addition to Linckenhely, attended.Be-cause of the odium attached to the use of the word "Representative"in the title of the Association, the committee of 16 decided to namethe new organization the Independent Association of Republic Em-ployees, pursuant to a suggestion made at one of the Cleveland meet-ings of the Central Council of Employee Representatives held underthe Plan.The committee of 16 also elected as temporary officersthe same Employee Representatives who had been officers under thePlan and the Association.With the formation of the Independent,the Association disappeared from the scene.Later a new set of permanent officers was elected, none of whom,except Linckenhely, the vice chairman, appear to have been officersor Representatives in the predecessor organizations.Twenty-sevenEmployee Representatives, called the committee of 27, were alsoelected, on the basis of one for every 200 employees, "to have a way ofdealing with the Company, representing the men."Many, if notall, of those elected had been Employee Representatives in the pred-ecessor organizations and active in the Back-to-Work movement.On August 2 and 3, at the call of the chairman of the Central Councilof Employee Representatives, the officers of the Independent met inCleveland to discuss the adoption of a constitution and bylaws.Asof September 13, the constitution and bylaws had not been adopted.At the time of the hearing, the Independent claimed to have a mem-bership of approximately 2,400, of whom approximately 1,900 hadpaid their initiation fees and dues.Like its predecessors the Independent was merely the creature ofthe respondent.The committee of 27 was allowed to obtain dues,initiation fees, and signatures to membership cards in the plant duringworking hours.Notices of further meetings of the Independent wereposted in the plant. In addition, the respondent's officials took anactivepart in coercing employees to become members of theIndependent.Sherman Ebbert, a member of the Union who returned to work onJuly 12, testified that on that day, Ralph Ebberly, a head loader,approached him during working hours and asked him to sign a mem-bership card in the Independent. "He said it was all right, because itwas a union amongst the employees, only it was to keep out any otheroutside union, and I asked him if it was compulsory and he said yesit is.He said `If you do not join it, we will throw you over thefence."'Ebbert promised to give Ebberly an answer later.On thenext day, during working hours, Ebberly again asked Ebbert-to jointhe Independent.When Ebbert refused, Ebberly summoned a crowdof 15 or 20 men, including Paul Hoffman, one of the committee of DECISIONS AND ORDERS23527,who told Ebbert that unless he joined the Independent, theywould refuse to work with him. Ebbert then went to see Peppard,general superintendent of the billet department. "He (Peppard)said `I understand you are having some trouble with the boys.'AndI said `They claim they will not work with me unless I join theirunion.'And he asked me why I did not want to join. . . . `Well,'he said, `the boys said they won't work with you unless you sign theunion, card....By God, we are going to work around here and Iain't going to let no man hold up the work.... Now you can gohome and think it over.When you decide to do what the boys wantyou to do, you can come back and go to work."' As Ebbert wasleaving the plant Peppard sent for him, told him that he hadstraightened the matter out for the time being, and said that hemight return to work.Later in the evening, Ebberly called Ebbertaway from his work and announced that "the boys have decided theydon't want you to come out to work tomorrow."When Ebbertreplied,that he had been told by Peppard to return to work, Ebberlysaid "You will have to fight it out with the boys then." As a result,Ebbert signed a membership card in the Independent. On August 6,however, he voluntarily left the plant because he "didn't like the waythey was pushing things around there."George Allen, a crane man employed by the respondent for 12years and a member of the Union, who- returned to work on July 8,testified that one afternoon during the second week of his return,Thomas Burkhart, treasurer of the Independent, asked him to sign amembership card in the Independent.On the next afternoon, whenAllen stated that lie had not yet made up his mind, Burkhart said,"If you do not sign this card,'the men are going to refuse to workwith you and the foreman is not going to do anything about it."Later, Don Lyman, a motor inspector, from whom Allen took orders,advised Allen to sign the membership card in the Independent withinthe next 2 or 3 days if he wanted to keep his job. On July 27 acommittee, consisting of two motor inspectors and 11 or 12 otheremployees, none of whom worked with Allen, presented him with anultimatum, "You are either going to sign this card and line up with usor you are going to get out on a picket line with the C. I. 0."WhenAllen refused to sign, the 15 took a vote on the question of whetheror not they wanted him to work. John Irwin, a steel foreman,announced the results of the ballot as 12 to 3 in favor of Allen's notworking.Another man was assigned to Allen's crane.Allen thenappealed to Andrew Evans, superintendent of the hot mill, who senthim to several other supervisory employees.Finally, Allen spoke toJim Kelvey, head foreman over the electricians, and told Kelvey thatthe men had taken his job because he would not sign a membershipcard in the Independent.Kelvey replied "I can't do anything about .236NATIONALLABOR RELATIONS BOARDthat . . . I give you a quit slip if you want to quit." Allen repliedthat he did not want to quit, that the men had taken his job and putanother man on it.Kelvey promised to investigate the matter withinthe next few days.At the hearing on August 12, Allen testified thathe had not yet heard from Kelvey.The record is plain that, except in name, the Independent wasidentical with the Plan and the Association. It was formed, at leastostensibly, by the Chairman of the Plan and the President of theAssociation.The leading figures were Employee Representativesunder the Plan and the Association. It met to.adopt its constitutionat the call of the chairman of the Central Council of Employee Rep-resentatives of the Plan. It replaced the Association, which dis-appeared upon its advent, and occupied the same place in the re-spondent'splant as its predecessors.As Linckenhely himselftestified :The men wanted it (the Association) abolished on account ofthe name. . . . That is the only reason we changed the nameand formed a new one.-Like its predecessors the Independent was dominated and con-trolled throughout by the respondent. It was formed on the re-spondent's property, received the respondent's favors, grew throughthe respondent's coercion.Further, even aside from actual inter-ference by the respondent with the Independent itself, the Inde=pendent could not, in view of the circumstances under which it arose,be considered free from the respondent's influence and control.Theleading figures in the Independent_were a group of employees plainlyunder the respondent's domination and known by the employees tobe so dominated.The successor to the Plan and the Associationcould not, by a mere change in name, be freed from the effects of therespondent's previous actions', In, addition, the Indepedent was es-tablished under other conditions of flagrant interference with therights of self-organization, described hereafter.Such an organiza-tion, formed in such an atmosphere, could not be considered torepresent the free, choice of the respondent's employees.Upon the basis of -the entire record we find that the respondenthas dominated and interfered ivith the formation and administrationof the Plan of Employee Representation, at the Massillon plant andof its successors, the Employees' Representative Association and theIndependent Association of Republic Employees, and has contributedfinancial and other support to them.2.The discharge of Peter MouyiosOn May 3, 1937, during working hours,- Employee Representative"Happy" North approached Peter - Mouyios, a ,chipper, in the billet DECISIONS AND ORDERS237,department, and asked him what union he wished to represent him.When Mouyios replied that he did not wish to be represented by anyunion, North said,' "Well, I got a card here I am going to fill outfor you."Despite Mouyios' insistence that he would not sign or ac-.cept the card, North filled it out, signed Mouyios' name, detachedthe stub, and left it with a fellow employee, from whom Mouyiosretrieved it before the hearing.The card, which is in evidence, isan acceptance of membership in the Association.A comparison ofMouyios' signature written at the hearing with his purported signa-ture on the card leaves no doubt that Mouyios' purported signatureis not genuine.Mouyios testified that this entire incident took placein,the presence of Foreman Lefty Hilbert, that an hour and a halflater,Hilbert came to where Mouyios was working and told him togo to see Peppard, and that Peppard then laid him off.WhenMouyios protested that there were many men in the billet shed withless seniority who were not being laid off and offered to point outsuch men, Peppard looked at a little book and replied, "Well I cannothelp that."The respondent contends that Mouyios was laid off, in the regularorder of seniority, because of a general reduction in force of approxi-mately 180 chippers.With this contention we cannot agree.Fore-man Hilbert testified that he had submitted to Peppard a complaintfrom _Mouyios that two men with less seniority had been retainedand Peppard had shown him a service record, according to which itappeared that both men had been hired before Mouyios.Hilbertstated that the chippers had been, laid off,'on the basis of'a list inPeppard's office, starting from the bottom of the list, but that hedid not know_'were junior in seniority to the rest, and did not know of his ownknowledge whether seniority had been followed. Similarly, Lauris-ton Miller, a general foreman in the billet and finishing department,testified that he was given a list by Peppard of chippers to, be laidbff, but did not know whether or not the seniority rule had been'violated-.It thus appears that Peppard was the only person whosetestimony would rebut that of Mouyios.The respondent, however,did not call Peppard as a witness and made .no showing as to hisunavailability.Although Mouyios did not become a member of theUnion until a week after his lay-off, we think it clear that the realreason for his lay-off was his refusal to join the Association.We find- that the respondent has discriminated against PeterMouyios in regard to hire and tenure of employment, thereby dis-couraging membership in the Union and-encouraging membership inthe Association...15At the time of his lay-off,Mouyios was earning 621/2 cents an hour, plus a bonus, whichbrought his hourly rate to approximately 72 cents an hour, and had been working 3 or 4hours a day for 5 days a week.Since May 3 he has not earned any money. 238NATIONAL LABOR RELATIONS BOARD3.Background of the strike; the lock-out at the Massillon WorksIn this atmosphere of company unionism and ,hostility to outsideunions, the S. W. O. C. in June 1936 began its campaign to organizethe employees of the respondent.Headquarters were established inCanton, approximately eight miles from Massillon, and organizerswere sent out to obtain members among the employees in the Canton-Massillon area.18On July 2, 1936, the respondent issued the following notice :REPUBLICSTEEL CORPORATION ANDSUBSIDIARI S,GENERAL OFFICES REPUBLIC BUILDING,Cleveland, Ohio.To OUR EMPLOYEES :We are making the following statement so that you will knowthe attitude of Republic toward the recently announced campaignfor unionization of the steel workers.The leader of this drive is John L. Lewis, head of the CoalMiners' Union.has enlisted the help of other organizations not connected withthe steel industry. . . .Representatives of radical and com-munistic groups are helping in this movement.William Z.Foster, chairman of the Communist Party, has announced hissupport.Foster was the leader in the unsuccessful attempt tounionize the steel industry in 1919.WHAT Do THEY WANT?John Lewis and his organization want more workers topaythem more dues. . . .If they could organize the steel workersthey hope to collect $5;000,000 a year from them.Republic em-ployeesalonewould pay over half a million dollars.Further-more, they could place dues and assessments at any figure theyliked and steel workers would have to pay them.The real aim of the present organization drive is to establish aclosed shop.They want to force you into the union and makeyou pay for the right to work.Under a "Closed Shop" everyman has to pay his dues to the union whether he wants to or not.If he gets behind in his dues, they can throw him out of the union.By this threat they can keep the dues rolling in.One of the announced purposes of this drive is to throw outyour Employee Representatives whom you have elected for col-lective bargaining with the management.The union wants todestroy all Employee Representation Plans in the steel industry.3^ The Cantonand MassillonWorks are apparentlyclassifiedby therespondent foradministrative purposes as one region, the Central Alloy District whichisunder thesupervision of a singleDistrict Manager. DECISIONS AND ORDERS239Your Employee Representation Plan is not run by outsiders.It works.Under your plan, you select your own Employee Rep-,resentatives-men you know and with whom you work.Under aunion you would be represented by outsiders who may knowlittle or nothing about your problems, your management, or thesteel industry.Furthermore, you would have no choice in theirselection.You would have to accept any bargain they made foryou.'You would have to pay money to be dictated to by some-body you did not even know.WHAT ARE THEIR METHODS?The methods customarily used by professional union agita-tors and organizers are force, coercion, and intimidation ofworkers and their families.They threaten to call a strike toforce men to join their union.They try to force mills to stopoperation and keep men from their work for months at a time.They do this to scare men into their union whom they know donot want to join the union.WHAT IS REPUBLIC'S STAND?Republic stands for the "Open Shop" principle.No employee has to join any organization to get or hold ajob.Advancement depends on individual merit and effort.Republic will not permit any activities within its plant whichwill :1.Interfere with the orderly conduct of its operations.2.Stir up strife or discontent.3.Threaten the peace and comfort of its workers and theirfamilies.Every Republic employee owes a duty of loyalty to the Com-pany so that its best interests may be served.Conduct detri-mental to the interests of the Company and which may disruptthe satisfactory relations 'between employees and managementwill not be tolerated.s/T. M.GIRDLER,Chairman and President.R. J. WYSOR,Executive Vice President and GeneralManager.C.M. WHITE,Vice President in Charge of Operations.H.B.CARPENTER,DistrictManager.'?17 Italicssupplied. 240NATIONAL LABOR RELATIONS BOARDWith this statement of the respondent's policy as a guide, we turnto the history of the union's attempt to organize the employees atMassillon.From the outset, the organizers were followed and spied upon bypaid agents of the respondent.Howard Porter and Guy L. Sweeney,S.W., O. C. organizers, testified that men in old clothes and with aone or two day growth of beard, whom they had previously seen inthe uniform of company police at the Union Drawn Steel Company,trailed them almost every day for three or four months in all their or-ganizing trips in Canton, Massillon, and even to Louisville and Na-varre, Ohio, towns located several miles from Massillon. - Among theautomobiles driven by these men, the organizers recognized one, a Fordcoupe bearing the 1936 Ohio license number E-12, usually driven bythe same two men, which invariably followed them. These menmade no attempt to conceal their activities.They took rooms in theNorthern Hotel in Canton on the fifth floor below the rooms occupiedby Sweeney and Porter.Every time an organizer would step out of the hotel ... thissame car E-12 would be following us.... There was always two,itwas a coupe, 1935 Ford coupe .. .Q. (By Mr. Lauter.) They would always follow you in anautomobile?A. No, at times when we would leave the hotel and go out tobreakfast, lunch, or dinner, if we were walking, or making a con-tact, they would always follow us there walking, because theyalways parked across from the hotel....' I have had them fol-low me into the' restaurant, back to the hotel, on the elevator,upstairs and back down again....They would follow mearound in Massillon in making contacts. In other words, theywould watch me, so that I would not get to see any steel workersbecause I did not want to get any steel worker in trouble.On one occasion, after a midnight meeting in a public park of theemployees of the 18-inch bar mill of the Massillon Works, these sametwo men followed one Laughlin, an employee of the respondent whohad expressed interest in S. W. O. C., to his home, and for severaldays afterward were seen parked there for hours at a time. On an-other occasion, these men, accompanied by 15 or 20 others, followedseveral S. W. O. C. organizers to a fish fry at Eagles' Hall in Massillongiven by the employees of Union Drawn Steel Company, and suc-ceeded in staying so close to the organizers that they had no oppor^tunity to speak to any of the employees there.On a third occasion,Porter and Sweeney were followed by the men driving the Ford coupe-with the license number E-12 to Louisville, Ohio, where they hadgone to visit a prospective member.A black sedan with five men'cut DECISIONS AND ORDERS241in ahead of them, half blocking the road; the Ford coupe stopped-directly behind them.The organizers escaped from thiscul de saebut were prevented from visiting their prospective member.The activities of these men were reported to Sheriff Nist of StarkCounty, who informed the organizers that if the car followed themout of Massillon into Stark County again, he would arrest its occu-pants. % On September 23, the two men driving the car with the licensenumber E-12 followed Porter out of Massillon to Navarre, where hestopped at a filling station and telephoned to the Sheriff's office. Infew moments several deputy sheriffs in a cruiser car drove up, appre-hended- the two men, and took them to the County Jail, where theygave their names as-Long and hlcCallister, stated that they were plantpolicemen at the Union Drawn Mill in Massillon and informedDeputy Sheriff Koellner that they "had business following this car,that it-was special work assigned to them as policemen at the RepublicSteel 'Corporation."Porter sought to press charges against them, butwas informed by the District Attorney at Canton that there was nolaw prohibiting such activities.The men then signed waivers, releas-ing the-Sheriff from liability, and left.To all of this testimony, therespondent offered no evidence in rebuttal.As a result of the respondent's known hostility to the S. W. O. C.and the constant and unconcealed shadowing of union organizers bythe respondent's paid agents, the employees were afraid to be seen inthe company of the organizers or even to permit them in their homes.At 13rst, therefore, meetings were secretly held "out of town afternight, out in corn fields,. in parks, and different places where wethought nobody was watching us." Later, however, as more of theemployees joined the S. W. O. C., meetings were held in the open; themembership grew ; inroads were made even among the EmployeeRepresentatives.In December 1936, New Deal Lodge No. 1124 waschartered by the S. W. O. C.While the respondent's police were thus engaged in shadowingunion organizers, the respondent's foremen and supervisory officialswere endeavoring by other means to combat the growth of union senti-ment.Thomas Pastorius, an employee who had been approached tojoin the S. W. O. C., told Kenneth Poorman, a volunteer organizerfor the S. W. -O. C., "I am a foreman now, and as a foreman I amsupposed to quash all talk of organization in the shop."Anotheremployee was forewarned by a superintendent to expect the visit oforganizers and "watch his foot."JoeMorton, a member of theS.W. O. C., testified that Foremen David Lewis and Hayden Brightrepeatedly warned him not to talk union to his fellow employees andstated that it was part of their jobs to break up this C. I. O. move-ment in the plant.Russell Eckroad, rougher in the hot mills, testified 242NATIONAL LABOR RELATIONS BOARDthat the same David Lewis, after informing him that "Girdler willnever sign a contract with the C. I. 0.," mentioned something that hadhappened "up town" at the union hall.When Eckroad asked, "Howdo you know that?" Lewis replied, "That is all right how I knowthat . . .We know things down here 10 minutes after they happenup town, no matter where it is."In September 1936 Alvin Smith,general superintendent of thesheet mill, sent for Elmer Jordan,, a helper in the sheet inspectiondepartment, and asked him what connections he had with the C. I. O.and John L. Lewis. Although Jordan was then a member of theS.W. O. C., he disclaimed any knowledge of the C. I. 0., fearing thatsuch an admission would result in his discharge. Smith then pro-ceeded to lecture Jordan as follows :"Mr. Jordan, you know as well as I that the steel industrycannot be organized."He said, "The Republic Steel Corporationhas too much money for a thing like that to come in here."Hesaid "you might organize - the brick layers and carpenters, theyare just a handful of men, but you will never touch' RepublicSteel.You know what happened down here a few years ago tothe men who took an active part in the organization." They losttheir jobs. I think the best thing for you to do is lay off."Several weeks later Jordan was again summoned to Smith's office,where Smith informed him that his work was becoming unsatis-factory.He said; "You are not on the job....Your foreman is com-plaining about your not working right, talking to the men toomuch."He said, "You are going to leave the C. I. O. alone oryou are not going to have a job here." "In other words," he said,"if they did, if they asked for recognition, we will shut this plantdown, because we are operating now at cost."Jordan testified that Smith again called him to his office in Feb-ruary 1937 and said :"I see that you did not listen to me when I told you before."I said, "I do not know what you are talking about."He said,"Well, I see you are one of the active men in the C. I. O. and youhave guts enough to go in part of the mill and pass out papersand then come in and take your job." "I do, I absolutely have," Isaid, "I did not get paid for it. I am doing it for the benefit ofthe men in this plant."He said, "This plant is going to be shutdown.The orders are getting low.We are going to shut this18 InMay 1935, the Amalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, called a strike at the plant of the Berger Manufacturing Company, a whollyowned subsidiary of the respondent, in Canton, Ohio. 'DECISIONS AND ORDERS243plaiit down. It seems you are all going to be out of a job."Hesaid, "Mr. Chase (assistant superintendent) thinks a lot-of you.We were talking here ' the other day and we were figuring onputting you on an inspection job which you are entitled to.",Hesaid, "If you keep this thing up that you are doing now, I,can-not-give you a job."On March 17, 1937, there occurred an event of historic importancein the' steel industry : representatives of the Carnegie-Illinois SteelCompany, and other subsidiaries of the United States Steel Corpora-tion, met, bargained collectively, and signed a contract with the S. W.O. C.. covering wages, hours, and working conditions, and recognizingthe S.W. O. C. as the representative of its members who were em-ployees of those companies.On the day following the signing of thiscontract, the respondent called a special meeting at its Clevelandoffices of "the'Joint Committee of the Representatives of the NorthernSteel Plants and the Subsidiaries.'"The minutes of this meeting,mimeographed and paid for by the respondent, and distributed to theEmployee Representatives, read in part as follows :Mr.White (respondent's vice president in charge of opera-tions) addressed the conference and discussed Corporation laborrelations with the Representatives.Mr. Voss, Director of Industrial Relations, explained all aboutcollective bargaining with the representatives of any group with-in the employ of our Corporation.The Joint Session showed the efforts of our different unitsin combating the encroachment of outside groups.The Buffaloand Cleveland Units have a Security League.This league hasmembers avowed to support and help sustain all the activities inconnection with the Republic Steel Representation Plan.At this point, a motion was made and seconded that all therepresentatives ° of both the Steel and Subsidiaries back theManagement in opposition to all outside labor organizations.This motion was carried unanimously.Another lnotiori was made and seconded that each GeneralBody within the Corporation develop methods best suited totheir locality in fighting any coercion or intimidation in connec-tion with labor organization.It was, also, suggested that eachunit (Steel or Subsidiary) offer to each other the procedure orsystems used in their localities to offset any efforts of outsidegroups.19This"Joint Committee"meeting appeals to have been a meeting of the Central Council.114063-39-vol. ix-17 244NATIONAL LABOR RELATIONS BOARDBefore adjournment, an exchange of thanks between Manage-ment and Representatives developed.A very fine spirit ofcooperation was manifested by both to carry on under our pres-ent set up.20The results of this program of opposition to outside unions ap-peared almost immediately in those plants of the respondent involvedin this proceeding.At Massillon, foremen and Employee Repre-sentatives distributed petitions among the employees during workinghours, stating, "We, the undersigned, are satisfied with our presentPlan and do not want interference from the outside C. I. 0." Inthe hot mill Employees Representatives circulated a petition reading,"We, the undersigned, are satisfied with the Representation Plan andthe wages, hours and conditions of the mill."At first only two orthree of the 60 to 65 men in the department signed it.The EmployeeRepresentatives then sent for Foreman Lewis, who asked:What is the matter with you fellows, you do not Avant to signthis petition.Everybody up above has signed it . . . ShouldI bring it down again? .If you boys don't sign this, theresult of it will be that we won't work very long . . . if wedon't sign this thing up and straighten it out like all the restof the plants are doing, that when the company man went outon the road at the end of the month, he did not know whetherhe would get us any more orders or not.When Lewis returned with the petition, the men signed it.At about the same time, the chippers in the billet department weretold by their foremen to lay down their tools and report in groups often at a time to General Superintendent Peppard's office.There thechippers were met by Employee Representatives, who copied theirbadge numbers on a slip of paper and informed them, "We calledyou boys in here to sign, so that with your signatures fixed oppositeyour badge number that you are satisfied with the kind of employees'representation we got, this kind in the plant."Peter Demos, an em-ployee, testified that he signed the petition under protest, because,had he refused, his badge number would have remained on the paperwithout his signature, thus indicating his refusal to sign.A numberof the chippers were apparently unable to read English.EmployeeRepresentativePappas without reading the petition aloud, ex-plained it to them in Greek.A week or two later, Demos testified,"we saw in the local' papers a news item that the employees of theRepublic Steel Corporation,Massillon, rejected the C. I. 0. andcopies of this .:. petition were sent to the local authorities and tothe state authorities to show that the employees were satisfied with20 Itancs'suppled. DECISIONS AND ORDERS245the, Representation Plan and they did' not desire any outside inter-ference from' aii outside union."During March, Alvin Smith, general superintendent of the sheetmill, called special meetings of the employees in several departmentsand threatened them with the loss of their jobs if the respondentwere forced to recognize the C. I. O. Joe Morton, a catcher in, thehot mill, testified that at a meeting in the Truck Garage of the Mas-sillonWorks Smith stated "that he didn't want any of the membersthere to join the C. I. 0., or to join any outside organization, thatthe Employees' Representation Plan had been very successful there,and that .we had gotten our recent wage increases through the Em-ployees''Representative Plan and that if the C. I. O. had to be recog-nized by the Republic Steel they would close down before they wouldrecognize the C. I. O.The high cost of operating under a unioncontract would not let them work.He also stated that he would hatelike hell to see grass growing in the streets of Massillon."ElmerJordan, a helper in the sheet inspection department, testified that atanother meeting in the Truck Garage, Smith "got up on a box . . .and lie had a C. I. O. membership card, and he read this card offthat I accept membership in the Amalgamated Association. `Now,'he said, `boys, I want to tell you one thing, the coal miners, the MineWorkers of America, they will assess then five or ten dollars andtake everything out of their pay that they want.That is what willhappen to you.They are a bunch of grafters, communists, and theyare reds . . .The first thing you can do if you want to hold your jobis lay off of this organization ... In other words, this companyhas been running in the red for the last three years merely makingexpenses . . .Up in Monroe Michigan that plant they took over.can operate iron for half the costs they operate it here and saveshipping costs."Although the respondent did not call Superintendent Smith as awitness, it sought through, the testimony of others present at thesemeetings to rebut certain portions of both Jordan's and Morton'stestimony.On the whole record, however, we are inclined to believethat Superintendent Smith made the statements reported by Jordanand Morton.Other testimony that Smith made statements of asimilar character on other occasions stands entirely uncontradicted.Moreover, the respondent neither called Smith as a witness nor madeany showing as to his unavailability.Even from the testimonyof the respondent's witnesses, it is apparent that Smith mentionedthe possibility that the mill would lose orders and warned the- mennot' to join anything of any kind.Further, at approximately thesame time, the respondent's District- Managers in-other plants were 246N_\'l'IONAL'`LABOIt RELAfIO^S BOARDreiterating to meetings of Employee Representatives the respond=ent's announcement of policy made on July 2, 1936, that the Com-munist party was supporting the C. I. 0., that John L. Lewis, Presi-dent of the United Mine' Workers, wanted to organize steel workersfor the money involved, that the respondent stood for the open-shopprinciple, was in favor of the Plan, and would not tolerate conductwhich would disrupt what the respondent considered to be the satis-factory 'relations between the employees and the management. Itwould be curious, indeed, if the supervisory officials of the respondentexplained the respondent's policy in a substantially different wayfrom that in which the respondent's president had stated it.Shortly after these meetings and within a fortnight after the sign-ing of the Carnegie-Illinois agreement, the union for the first,timeapproached the respondent with a proposal for collective bargain=ing.On March 30, Clinton W. Golden, Regional Director of theS.'W. O. C. for the Northeastern Region, wrote to Girdler, request-ing a convenient date for a conference and enclosing a copy of aproposed agreement, identical in its principal terms with the Car-negie-'Illinois agreement.The respondent did not reply.On May 3 Golden addressed the following telegram to the respond=ent:On March 30, 1937 we sent you standard collective bargainingcontract with request for conference to discuss same stop Noacknowledgment or other reply received to date stop Wide spreadunrest among employees your company various mills prevailsover uncertainty your position regarding signed collective bar-gaining contract stop This unrest accentuated result lay offseveral hundred union' members your Canton and MassillonWorks stop Unless we can have definite assurance from you withdate for conference to negotiate written contract without furtherdelay we shall be obliged disavow all responsibility union mem-bers in your mills remaining at work.On May 5, J. A. Voss, Director of Industrial Relations, replied :Your request for a meeting to discuss signed contract has beenreferred to me ,for reply. In view of Wagner Act see no necessityfor signed contract.The policy of this company has been andis'now that it is willing to meet with anyone to bargain withhim for whomsoever he represents. In conformity with thisgeneral policy the proper representatives of this company willmeet with you- at any time mutually convenient for collectivebargaining purposes.Advise'if Tuesday May eleventh my office DECISIONS AND ORDERS247On the following day, Golden wired back :-,Your v6re fifth received stop Are we to understand you pro-pose inlieu of signed collective bargaining contract that con-tracting parties commit provisions verbally agreed upon tomemory and rely thereon for future reference whenever con-ferences are necessary to discuss grievances that may arise there-under stop Do, you further propose that managementofficialsin the thirty five mills operated by your company and-uniongrievance committeemen numbering two hundred as well as thesixty thousand employees also indulge in this memorizing proc-ess stop Is this your conception of orderly constructive ' methodsof collective bargaining as contemplated by National LaborRelations Act stop If so we consider conference you propose forMay 11 futile waste of time and energy stop Do you proposeto accept terms similar to those in agreement signed by CarnegieIllinois Steel Corporation and approximately one hundred othercompanies' with representatives of SteelWorkers OrganizingCommittee without undertaking to affix your Company signa-ture thereto stop.A conference, nevertheless, was held between representatives of theS.W. O. C. and of the respondent in Cleveland on May it. ' On thesame day, the respondent issued the following statement :To OUR EMPLOYEES :The following statement is being made so that you will knowthe attitude of Republic Steel Corporation toward the effort ofthe Committee for Industrial Organization (C. I. 0.) to forcethe company to sign their union contract. In its effort to securesuch contract, C. I. O. has threatened to call a strike.You have a vital interest in this situation. It involves yourright to work in peace and to support your family in comfort.We are not convinced that the C. I. O. contract is for the bestinterests of the employees or the Company... .After summarizing the letter of March 30, addressed by 'Goldento the respondent, and the telegrams of May 3, 5, and 6, the state-ment continued :The C. I. O. made no complaints (at the meeting on May 11)relative to wages or hours of Republic employees. In spite ofthis, the Union demanded that the Company sign their Contract.This is the only matter at issue and the Company at the May11 meeting informed the C. I. O. representatives that it still be-lieves it inadvisable to sign such contract from the standpoint ofthe employees and of the Company itself. 248NATIONAL LABOR RELATIONS BOARDAmong the reasons for this decision are :1:Thousands of our employees, through their representatives,have protested against the signing of any agreement by the Com-pany with the C. I. O. The employees of Republic now havea successful Plan for collective bargaining in which plan a largemajority of the employees participate.2.A study of the proposed contract wages, bonus, safety pro-visions, seniority rules and methods of handling grievances speci-fied in the proposed contract are no more favorable than thosenow enjoyed by you.3.Both parties to it contract should be responsible.Republicis held by law responsible. for acts of its officials.C. I. O. doesnot assume the same kind and measure of responsibility.4.The policy of Republic Steel Corporation is that NO EM-PLOYEE HAS TO JOIN A UNION TO GET OR HOLD AJOB.Although the proposed agreement by its language doesnot disclose the ultimate objective of a closed shop, C. I. O. or-ganizers have stated that the signing of the Carnegie-Illinoisagreement "will result in the complete unionization of the entireindustry."Republic does not believe in the closed shop principle.5.The signing of a C. I. O. union contract would be unfair' tothe workers who do not favor the Union as their collective bar=gaining agency and to those who prefer to deal for themselvesindividually with the Company.Coercion would be used by theUnion in an attempt to force these workers into the Union againsttheir wishes causing them to surrender, for all practical purposes,their rights to deal with the Company except through the C. I. O.on such vital questions as wages, hours, and working conditions.6.Such a step would disturb the present harmonious relationswith our men and break down the mutual confidence which hasexisted in collective bargaining matters between the workers andmanagement.7.The signing of C. I. O. contracts in other industries has notresulted in industrial peace.Notwithstanding signed agree-ments, sit-down strikes and other interruptions of work haveoccurred in the automotive and other industries.The policy of this company has been, and is now that it iswilling to meet with any one to bargain with him for whomsoeverhe represents.Republic believes that every employee is entitled to determinefor himself, free from discrimination, interference, restraint,coercion and intimidation by anyone, whom he' wishes to repre-sent him in the matter of collective bargaining. In view of theforegoing facts and because of the Wagner Act and recent 'deci- DECISIONS AND ORDERS,249sions of the United States Supreme Court, Republic Steel Corpo-ration sees no necessity for signing the C. I. O. contract..The Company is willing to bargain collectively with its em-ployees.:as in the past.MEMBERSHIP OR NONMEMBER-SHIP IN ANY ORGANIZATION IS NOT A REQUIRE-MENT OF EMPLOYMENT.On the night of the conference, the Association held a mass meet-ing in the Main Office Auditorium of the Massillon Works. Em-ployees on' duty during this time were paid their regular wages bythe respondent for attending, and a total of approximately 2,000 werepresent.Nick Linckenhely, the principal speaker, addressed themeeting over a loud-speaker system; his main topic was "that theEmployees Representation Plan had been so good, so successful incooperating with the employees in the company in getting the pres-ent wage increases ... that the C. I. O. was not a fit organizationto belong to, that if the Republic Steel was forced to recognize theC. I. 0., they would have to close down the plant, on account of thehigh cost of operation, and that being an old mill, Massillon wouldbe without the Republic Steel."Despite the respondent's pressure upon its employees to forcethem into the Association, however, that organization, on its ownestimate, was never able to obtain more than 1,100 applications formembership out of over 3,000 employees.As a method of organizingopposition to the Union the Association was a failure.The respondent, therefore, resorted to a more direct method ofattack.On May 20 it shut down all the mills of any consequencein the Massillon Works, with the exception of the blooming mill,and locked out its employees.The respondent contends that theshut-down and lock-out were not aimed at the Union, but werecaused by an emergency in the main turbo-generator unit which gen-erates power for the use of the mills. T. J. Ess, a combustionengineer employed by the respondent, testified that at about 7 p. in.on ,the night of May 20 he received a call from the plant that therewas trouble with the turbo-generator unit, that he went to the power-house, saw the machine vibrating very badly, and after consultationdecided that it was necessary to shut down certain units of the plant.At 10: 45 p. in. power was switched off from the sheet mills, the 12and 18 inch mills, and the hot strip mill-all the mills, as Ess testi-fied, of any consequence in the Massillon Works, except the bloom-ing mill; and the mills remained shut for 3 days until May 23.The open hearth, and some of the minor auxiliary departmentsremained unaffected.On cross-examination, however, Ess admitted that the respondentmaintained a connection in the plant with the power service of the 250NATIONALLABOR RELATTONSBOARDOhio Public Service Company in order to take care of,such a break-down and that power to ran the mills could have been obtained fromthat company without even pulling a switch. It is therefore appar-ent that even if there was a break-down in the turbo-generator unit,there was no emergency which compelled the respondent to shut downitsmills.On the other hand, the respondent had repeatedly threatened toclose down the plant before it would grant recognition to the union.From November 1936 until a few days before the shut-down, inconversations, interviews, and meetings, Alvin Smith and AndrewEvans, superintendents in the sheet mill, and Foreman David Lewis,had drummed into the ears of the employees that recognition of theC. I. O. would mean a shut-down of the plant. The chief sellingpoint of the Association, as reiterated by the Employee Representa-tives to all comers, was-Join the Association or else-if Republicis forced to recognize the C. I. 0., it will close down the plant.Quite apart from these repeated threats and warnings, the uncoi tra-dicted testimony of Joe Morton, president of New Deal Lodge No.1124, reveals the respondent's motive for the shut-down.On May 21or 22 Morton met Foreman Lewis on Main Street in Massillon .Mr. Lewis said, "I guess you will have enough of this strikewhen the company gets done with you." I said, "What do youmean `when the company gets done with me?"'He says, "Whenwe get through starving you out." "Why," he said "you won'twant to strike."In the light of these facts and the respondent's failure to show anyconvincing business reason for its conduct, we are compelled to con-clude that the respondent shut clown its mills and locked out itsemployees for the purpose of intimidating and coercing them not tojoin or to discontinue their membership in the Union.The respondentby the foregoing acts discriminated against its employees in regardto hire and tenure of employment thereby discouraging membershipin a labor organization, and interfered with, restrained and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.To consider the lock-out, however, as merely one more instance ofthe respondent's hostility toward the Union would be to ignore thecircumstances under which it occurred and the history of which itwas a part.After the exchange of telegrams on May 6 and the break-down of negotiations on May 11 between the S. W. O. C. and therespondent, the situation in Massillon was rife with unrest.At thiscritical time, the respondent saw fit to carry into execution its repeatedthreats to close the plant if the C. I. O. asked for recognition.In thelong history of the respondent's campaign to crush the Union, this DECISIONS AT\D'O1WI:rs251was the final blow.Under these circumstances, the Union could nothope to preserve, itself without immediate resort to action.At 11p.m. on the night of May 25, pickets surrounded the plant and thestrike began.The respondent's activities after the lock-out leave no doubt thatit expected the strike and made preparations to meet it.On the morn-ing of May 25, Carl Myers, acting District Manager of the Canton 'andMassillonWorks, called on Stanley W. Switter, Massillon's Chief ofPolice, told Switter that "they expected a strike at almost any timein the near future and wanted to know how the Police Department wasable to handle the situation ... how we stood and how many menwe had . . ." Later in the day, James A. Lewis, Service Managerof the Alloy Steel Division of the respondent, who had been in Detroit,Michigan, was informed by his office "that there was considerable talkabout 'a strike taking effect that night" and made arrangements to getback as quickly as possible by flying from Detroit to Akron, arrivinginMassillon at about 8 p. in.C.W. Cravens, one of the respondent'ssalesmen, who remained in the District Office with 85 other employees,including three cooks and seven telephone operators from May 25, for15 days and 16 nights, testified that he came back from Akron to gointo the office because he had heard rumors that there was going tobe a strike, and that on the night of May 25 there were a number ofcots in the District Office and a food supply "more than enough for'15days and 16 nights." Several foremen and employees who re-mained in the Massillon Works after the strike was called also testi-fied that they slept on cots which were already there, or which weredelivered to the plant on the night of May 25.4.The strikeBetween May 25 andJuly1, 1937, when Governor Davey orderedthe Ohio National Guard into'Massillon, the Massillon Works and theplant of the Union Drawn Steel Company remained closed. ` Duringthis period, in preparation for the reopening of the plants; therespondent was engaged in a campaign to conscript the Massillonpolice department to break the strike.Certain obstacles appeared to block the easy accomplishment- ofthis objective.The Massillon police department was small andpoorly equipped for the respondent's purposes.Of a total of 18regular police, only 13 were available for strike duty and the depart-ment lacked a supply of tear and vomiting gas and other equipmentconsidered essential to break a strike.Furthermore, all the cityofficials-Mayor Krier, City Solicitor Hardman, Chief of PoliceSwitter, and the City Council-were insistent not only that the citycould not afford to hire special police or buy extra equipment, but 252NATIONAL LABOR RELATION'S BOAEDthat the Massillon police must remain neutral and would not beused to break the picket lines.Finally, a large body of publicopinion in Massillon supported both the striker's cause and theattitude of the city officials.The respondent began systematically to mobilize its forces and seekits allies to overcome these obstacles.On May 26, the first day of the strike, a committee of six em-ployees met at Linckenhely's home and formed, a Back-to-Work Com-mittee.The members of this committee were either officers or Em-ployee Representatives under the Plan and the Association.21Duringthe strike other Employee Representatives and at least two fore-men-Paul Rider, foreman in the billet shop, and "Chic" Immell,foreman in the blooming mill-joined the committee and took anactive part in its work.Thus the Back-to-Work movement was or-ganized by the very employees through whom the respondent hadmaintained its control over the Plan and the Association, and wasassisted by the respondent's foremen.On May 27 or 28, the Board of Directors of the Massillon Chamberof Commerce organized a temporary committee composed of business-men and citizens of Massillon with the announced purpose of act-ing as a clearing house for information, with regard to the variousphases of the strike situation as it affected the business communityinMassillon.This committee later developed into a broader or-ganization which came to be known as the Citizen's Committee, theCitizen's League, the Labor Relations Committee, or more commonly,the Law and Order League of Massillon. Its most active memberswere D. W. Case, secretary of the Massillon Chamber of Commerce,Jonathan Lester, president of the Massillon Rubber Company, andGlen Lanham, manager of the Erie Chevrolet Sales Company.These two organizations formed the spearhead of the respondent'sattack.For the first 2 or 3 weeks of the strike, as workingmendemanding only the right to work and as citizens interested in pre-serving law and order, they presented to the public an unimpeachablefront.Thereafter, behind this front, the respondent proceeded tomanipulate these groups for its own purposes.On June 9, Glen Lanham of the Law and Order League went toChief Switter's office with the message that Carl Myers and GordonHess, the respondent's assistant sales manager, wanted to see Switterin Canton.City Solicitor Hardman, Switter and Lanham then droveto the Hotel Onesto in Canton where Myers was confined to his room21Nick Linckenhely, chairman of the General Body of Employee Representatives underthe Plan and president of the Association ; N C. Brown, secretary of the General Bodyof Employee Representatives under the Plan and secretary of the Association ; PaulHoffman, Employee Representative under the Plan and treasurer of the Association ;Henry Gender,Sam Schilling,Don Burkhart,identified by Linckenhely as EmployeeRepresentatives under the Plan and the Association DECISIONSAND ORDERS,253as a resultof having been shot by one of his company guards.Myersimmediately launched .into an attack upon the Chief and the cityofficials."Hewanted to know what the hell was going on overthere; were we going to allow the hoodlums to run things and whythey cut the telephone wires and why the hell we didn't take actionsuch as the Chicago police did and put them where they be-longed ... they knew how to handle the situation, if we did not,22and if we didn't wake up, we wouldn't need whatpolice force wehad, we wouldn't need a chief of police and we wouldn't need a citysolicitorand we wouldn't even have a first class post office; thatMassillonwould be a junction if that mill shut down, which it lookedas ifit would with the wires cut and they would have to evacuate theoffice . . ."Chief Switter replied that he had only 18 men and that",it was not our job (anyway), that we wasn't a strikebreaking outfit,and, furthermore, the mill was down in the country out of the citylimits:",.).:-,Hardmantestified with regard to Myers' remarksas follows :Mr. Myers began asking what the people of Massillon weredoing about the strike, what the police department was able todo, and what the businessmen were doing about it, whether ornot they were interested in keeping the steel plant there.Andhe went on to say that if the steel plant moved out that theywould not need a chief of police and they would not need amayor and would not need a city solicitor . . .Mr.Myerspointed out what a fine job the Chicago police had done.At Myers' request, Switter agreed to remove certain records andevacuate from the main office certain employees who hadremainedthere since May 26. In the course of this discussion,Myers statedthat there were some arms and ammunition in the main office, whichcould be locked up in the vault, but "they wouldn't do anybody anygood there."He proposed, instead, to give them toSwitter as a starttoward some equipment to help the police department "in any situa-tion which might arise."Upon Switter's acceptance of this offer,Myers dictated a letter to Raleigh Frank, authorizing Frank, whowas in charge of the main office, to turn the arms and ammunitions21Myers was referring to the incident which occurs ed on May 30, 1937,in the vicinityof the respondent's plant in Chicago,Illinois,when the Chicago police dispersed a crowdof strikers and sympathizers ten of whom were lulled.SeeThe Chicago Memorial DayIncident,Report(No 46, Part 2) of the Committee on Education and Labor of the UnitedStates Senate,pursuant to S. Res 266 (74th Congress),which makes the following findingswith regard to this incident:We conclude that the consequences of the Memorial Day encounter were clearlyavoidable by the policeThe action of the responsible authorities in setting the sealof their approval upon the conduct of the police not only fails to place responsibilitywhere responsibility properly belongs but will invite the repetition of similar incidentsin the future. 254NATIONAL LABOR RELATIONS'P,O_ARDover to the Chief. "If you are going to turn this office over to Mr.Switter's protection," asked Lanham, "and moving out in the en-Massillonagain and the plant in Massillon." "I did not say that"repliedMyers, "I said that when enough men- want to work. inMassillon,we will open."At 4 o'clock that afternoon, Switter placed the arms andanimuni-tion with the office records in the- trunk of a car, drove through thepicket lines and delivered the trunkload to the respondent's agents.The arms and ammunition were not turned- over to the Chief- -untillaterthat evening.At 8 p. m., shortly after dark, pursuant to arrange-ments made with Frank, Switter drove to the Brookside CountryClub, 4 miles north of Massillon, where Frank and Lieutenant Adlerof the respondent's police force, under cover of darkness, transferredto Switter three shot guns, six combination shells, threegas guns,and about 90 gas projectiles.21The respondent's first objective .-wasaccomplished : the Massillon police department was now adequatelyequipped.On June 11, Carl Myers again sununoned the city officials to theHotel Onesto in Canton, to discuss the question of supplying food to16 guards and 4 maintenance men that had remained in the plant.Myers told the city officials and R. R. France, Chief Deputy Sheriffof Stark County, whom Myers had invited to sit in at the conference,that "they had about four or five days supply of food in the plant,that it was up to Switter and France to get food into the men, thatthe maintenance men were keeping the coke ovens hot, that if thatbattery of coke ovens was ruined it would be goodbye for Massillon,23On June 1, 1937, Federal Laboratories, Pittsburgh,Pennsylvania,manufacturers oftear and vomiting gas, had shipped to the Union Drawn Steel Company at Massillon thefollowing material :3 11/ " cal. riot guns@ $60.00-------------------------------------$18030li/a" cal longrangeprojectiles C. N. (tear gas)@7 50--------------2259011/2 cal long range projectiles D. M. (vomiting gas) @ 8 00----------720121 % " cal.short range cai tridges D M. @ 6 00----------------------7240 Grenades,Jumbo Triple Chaser D M 116 M@13 00----------------52035 Grenades,Jumbo Spedeheat D M. 113 M@12 00--------------------4201 Type "GB" gas mask---------------------------------------------25.50Total ---------------------------------------------------- 2,15950Less 10% on item # 1------------------------------------1800Less 20% on items 2-3-4-5-6-----------------------------3914040940.1,750.1010%excise tax on items 1-2-3 and 4------------------------------97.561,847.66(Exhibit 134d-P, p. 45021; volume 14, Beatings before the Subcommittee of the Com-nuttee on Education and Labor, United States Senate, Seventy-fifth Congress, firstsession,pursuantto S. Res 266.) DECISIONS AND ORDERS255that they wouldn't ever start that plant, again."Switter promised tosee;what he could do about getting the food into the plant.On the following day Myers called Switter on the telephone andangrily protested against an arrangement, to which Switter hadagreed, by which one Marshall, a company official, was to enter theplant, accompanied by two pickets, to inspect certain insurance andrelief records.After this telephone conversation, Switter informedD.W. Case that Myers was agitated by the refusal of the Union topermit Marshall to enter the plant without an escort of pickets. Caseoffered to have J. Lester of the Law and Order League telephoneMyers' and "stall him off for a few days until we know what we aregoing to do.":Case then communicated with Lester, who telephonedtoCanton and reported that Myers had "consented to give him(Switter) two or three clays to get himself into position, he wantedto, put himself (Myers) in shape to really take charge."On the following afternoon, June 13, at Case's request, Switterattended a meeting of the Law and Order League at the Chamber ofCommerce.Switter was asked whether, if the money was raised, hewould be willing to add the required number of police and purchasethe extra equipment.Switter replied that he would not agree to thiswithout the Mayor, but that if the Law and Order League would holda further meeting, he would see to it that the Mayor was present.Switter testified, "They wanted to know how much it would cost toput on these police and how many we would need in order to maintainlaw and order and so on and how much equipment. They arguedwhy the Mayor would not appoint the police and we threshed aroundfor a couple of hours there and talked about the Monroe situation....Monroe, Michigan . . .They, said they done a good job up there;they smashed the picket lines up there and they deputized enoughpolice to do it . . . that turned out to be the main topic of conver-sation."On the next morning, Mayor Krier, Switter, Hardman, and Snyder,the safety director of Massillon, attended the meeting of the Law andOrder League at the Charriber of Commerce. Switter testified, "Theyput the heat on the Mayor about appointing some special police .. .they wanted to know why he would not appoint more police . . . andhe argued that the city was broke and did not not have the money todo it.And this group said they could raise the money . . . $8,000to pay for 50 policemen for two weeks and the equipment considerednecessary for the department ... and finally he agreed to appointthem (but) if he took on the 50 police that not one of them wouldgo to the picket line . . . (This) they did not like . . . so well."After this meeting the League, which had raised approximately$1;200, returned the money to the businessmen who had donated it. 256'NATIONAL LABOR RELATIONS' BOARD`Later that afternoon, Mayor -Krier, Hardman, and Switter calledon Myers at the Hotel Onesto in Canton and informed him that theycould- not get the food into the plant. Switter was the spokesman :"We told him we wasn't going to, that we wasn't bringing any fooddown to them or to the pickets, either ... because we figured it, wasnot our job; it was over in the county and it was not up to us to getfood down to them.We decided we wasn't going to have nothing todo with it .. . And then he (Myers) lit on us and told us that itwas a funny thing that a little town like Monroe could build up apolice department big enough to get their mill operating again andcontrol the situation and it was damn funny we couldn't do some-thing. . . . He said that Massillon would be a prairie and it wouldn'tneed a mayor or safety director or any of us . . . lie said lie wouldtake care of it ' himself that he wouldn't let those people starve."Hardman's testimony confirms and amplifies that of Switter : "Wetalked about what it meant to Massillon, if Massillon would lose thatplant, and there was danger of its being lost . . . he said that if theplant was lost, the people of Massillon and the officials would be re-sponsible for losing it and he thought they were not taking any in-terest in it and in seeing that the plant was reopened."With this,the conference ended.On June 15, the respondent issued and distributed to its employees astatement signed by Tom M. Girdler which,, after reciting that manyof its plants were reopening, added :Movements similar to that which resulted in opening the Mon-roe plant are spreading rapidly in other affected communities.Employees kept from their jobs by mobs of armed pickets manyof whom have never worked for Republic and citizens outragedby this defiance of law and decency by the C. I. 0. are ''joiningtogether to insist that law enforcement agencies compel theunion to cease unlawful picketing.So, when you get all through, the present controversy sumsup somewhat like this :MustRepublic anditsmen submit to the communisticdictates and terrorism of the C. I.0.?If Americais to remain a free country the answer is NO.After this statement, the Back-to-Work movement, which had,hitherto been relatively inactive, began its work in earnest.At first;Linckenhely testified, the Employee Representatives, assisted byForemen Paul Rider and Chic Immell, merely circulated petitionsfrom house' to house, asking their fellow employees to return towork; then began "the big move." On June 20 Linckenhely and theother Employee Representatives called on the members of the Law DECISIONSAND ORDERS257and Order League at the Chamber of Commerce for their assistance,and "they all talked about the Back-to-Work movement and how tofind a way and means of trying to get the men back to work." Onthe followiiig day, June 21, led by Linckenhely, Fred Becker, ametallurgist in the employ of the respondent and Foremen Riderand Immell, a crowd of approximately 300 men appeared at CityHall."They stormed the City Hall," testified Switter, ". . . theydemanded a meeting with the Mayor and I . . . they was all up inthe air about wanting to go back to work and wanting me to givethem protection . . . they demanded to know why I refused toaccept this several thousand dollars that . . . the Law and OrderLeague promised to raise . . . for the special police."A committee,with Linckenhely and Rider as spokesmen, then met in the SafetyDirector's officewith the Mayor, Switter and Hardman. Switterurged the committee not to rush matters or to become so excited.He told them the money which the Law and Order League hadpromised had never been raised, and stated, in answer to theirfurther questions, that he would refuse to accept it if it were raisedagain because he "was not going to take on a gang of men to godown and break the picket lines," and that the picket lines werearound the entrances to the plant beyond the jurisdiction of the city.After similar remarks by the Mayor and Hardman, the city offi-cials upon the demand of the committee addressed the rest of thegroup waiting in the lobby of City Hall. Switter told them "tohold themselves a few days to give the Mediation Board at Cleve-land . . . appointed by the President of the United States . . .a chance to do something before they started any back-to-workmovement, and I told them then and there that I wasn't going totake any fifty greenhorn men and go down to the picket line underno consideration." 24The -Mayor also referred to the President'sMediation Board, called upon the members of the group not to behasty and stated that they were foolish to get excited, that the plantswould probably open within a few days, and that there was no usein going down to the picket lines and having a battle and losingmore time than they would lose by waiting. "Gentlemen," lie said,"remember if we start such things it won't be one-sided,-there willbe bloodshed on both sides.Be patient a few days. . . .We don'twant any trouble-or bloodshed down there."On the afternoon of the meeting with the Back-to-Work Commit-tee, the city officials drove to Canton to see Colonel Lawler, ob-server for the National Guard in the Massillon district, and, afterdiscussing conditions in Canton, told him of the -demands, of the°4SeeReport of the Federal Steel Mediation Board to Secsetaily of Labor F?antesPerkin. 258NATIONAL LABOR RELATIONS BOARDLaw and Order League and the Back-to-Work movement' and re-quested him to come to Massillon to observe the situation there.Lawler replied that he himself and other National Guard observershad been to Massillon and ridden around the picket lines and thatfrom his observations, Massillon was in fine condition, everythingwas pretty peaceful, as, peaceful as could be expected under strikeconditions.Lawler and the city officials then discussed the activitiesof the pickets in carrying sticks and clubs, piling stones, and block-ing roads.Lawler dismissed these activities as "technical" andstated that it would be impossible to argue over every little technicalpoint of the law when an emergency such as a strike situation arose.He ended by complimenting the city officials very highly on the wayin which they had been handling the situation, and stated that theyhad it well in hand.The city officials then returned to Massillon to attend a meeting ofthe City Council, where Switter presented a request for additionalpolice, on the ground that he was using some men in the strike zonethat were needed in the city.The City Council rejected the request."They was kind of cold on it," Switter testified. "We went into ameeting in the City Solicitor's office after the Council . . . a com-mittee meeting.They told me not to get hot and bothered about it,itwas down in the county, and it was up to the sheriff." "They im-mediately jumped us," Hardman added, "about not having the fundsto spend, and they said there was no reason for the Chief to get allexcited about it; to begin with the plant was in the county and it wasup to the sheriff to do something about it."Following the conference at City Hall on June 21, the Back-to-Workmovement held a meeting, with about 450 present, at Willowdale, onJune 22, and another meeting at Sippo Park with about 700 present,on June 23. Foremen Rider and Immell donated the use of their auto-mobiles to assist Linckenhely and the other Employee Representa-tives and to transport employees to these meetings.At the Willowdalemeeting, Linckenhely testified, Rider addressed the crowd and "talkedin regards to the way they were kept out of the plant and that so manymen came to him, wanted to know if anything could be done aboutgetting back to work . . . and spoke along the line (of) making2rrangements to go back to work." At the Sippo Park meeting, Riderspoke "in regards to the same line of work ... of trying to urge themen along that wanted to get back to work."On the same day that Linckenhely had discussed "ways and means"at the Chamber of Commerce, the Law and Order League had re-tained Elson Wef]er and Franklin Maier as its attorneys.On June 25these two attorneys, with Case, Lester, and other members of theLeague, came to City Hall and presented to the city officials a petition DECTSTO S AND ORDERS259signed bya number of civic organizations and leading citizens ofMassillon.After the petition was read aloud,Maier delivered a speechabout the break-down of law and order,demanded that the city ap-point special police, citing its statutory authority to borrow moneyfrom banks for that purpose in an emergency,and accusedthe cityofficials of refusing to accept the money which the Law and OrderLeague had raised.Maier also stated that Massillon was losing a payroll of $40,000 a day and that "he had it straight that if somethingwasn't done the Republic was going to move their plant out ofMassillon."Switter retorted that there had been no break-down in law enforce-ment, that he had received a number of"cock and bull statements, thesame as they did ... of fellows being afraid to go home and being infights, and being beaten up" but that only a few persons had signedaffidavits and filed complaints,and that in every one of these cases anarrest had been made.=5Switter further denied that the Law andOrder League had ever raised any money for special police and calledupon Case, who confirmed the Chief's statement.When Hardmanspoke, he deprecated the whole petition as "a grandstand play," defiedthe Law and Order League to prove its assertion that dynamite wasbeing transported through the streets, and denied that the generalsafety of the city was in peril.Hardman added that the referenceinMaier's speech to the loss by Massillon of $40,000 a day "smokedthe situation out" and showed that the League was interested, not inlaw aiicl order, but in protecting the businessmen.Finally, Switter and Mayor Krier agreed to appoint some moremen as specialpolice and the Law and Order League agreedto assistthem to borrow money for this purpose from banks in Massillon.After the meeting, Switter, Case, and Hardman conducted twoofficers of the Ohio National Guard on a tour of the city to assistthem in finding suitable quarters for the troops, if they were calledin.The officers inspected a number of possible sites and finally se-lected an old lodging house owned by the city, which Case agreed toequip with refrigeration, gas, plumbing, and water connections, if itbecame necessary.Subsequently,such equipment was added, andthe Chamber of Commerce received a bill for the cost, which atthe time of the hearing it had not paid.At about five-thirty that afternoon, Gordon Hess, the respondent'sassistant sales manager, telephoned Switter at Switter's home thathe had received informationfromthe respondent'sCanton officethat between five and ten thousand Akron rubber workers and "Can-ton C. I. O.'s" were on their way to invade Massillon, and demandedSwitter testified that there had been tower arrests during the strike than in normaltimes.134068-39--vol. ix--18 260NATIONA•.LABOR RELATIONS 110ARDto know what the Chief was going to do. After insisting that "itsounded like more bull we had heard about other invasions," Swit-ter finally ; agreed to call out the police department.Hess statedthat he "would have his gang over there to back (the Chief) up."When Switter arrived at City Hall, lie found a crowd of approxi-mately 200, including Foreman Rider of the Back-to-Work move;went and a number of the respondent's employees. Rider askedSwitter to put in a three-alarm signal for the American Legion.When Switter disclaimed any such authority Rider went to the firechief,who sounded the signal.The crowd in the iueantinie wassteadily growing, until it reached a total of several thousand personsin a high state of excitement.At 7 o'clock, when Hardman arrived,"the atmosphere was very tense . . '. so tense that I did not park mycar in the business district but drove•t out into the residential dis-trict so that if there was any trouble the cal would not be damaged."In the Chief's office, a crowd, including Hess, Rider. and J. Lesterof the Law and Order League, had congregated. Lester asked theChief if he wanted him to go home and get a shot gun. Hess"grabbed the telephone and called up the Canton office of the Repub-licSteel Company and wanted them to send somebody over to seethe enthusiasm that Massillon was showing and .what a , crowd wasbacking up the Massillon gang to go back to work."After the call,Hess informed Switter that men from Republic Steel had alreadybeen over to see the crowd.Nevertheless Hess procured a newspaperi eporter to take pictures of the crowd, telling Switter and Hardmanthat "it would be great to have a picture showing the enthusiasm ofthe group . . . so they could show the Republic Steel there was stillsome interest in Massillon and sonic life there . . . showing-thetheRepublic Company (that) Massillon wanted the steel mill there."At about 10 o'clock the two National Guard officers who had beeninMassillon earlier in the day came to City Hall and wanted toknow the reason for such a crowd.When Swifter informed themthat a mass invasion of Massillon was threatened, they replied thattheir intelligence division could find no trace of any mass movementonMassillon and "for God's sake to break up that crowd beforesomething happened."Switter then addressed the crowd, thankingthem for being willing to back him up on any invasion on the city,and asked them to disperse. Several members of the AmericanLegion approached Switter and Hardman after the meeting andwanted to know why and on whose authority they had been calledout, and stated that they did not want to get mixed up in any strikecontroversy.On June 27 or 28 Chief Switter asked the Civil Service Conunis-sion to certify to him a list of nien eligible for appointment as special DECISIONS .kND'OILDEIW261police.Of the seven certified, Switter chose six, rejecting the seventhbecause he was a former employee of the respondent, and choosing fourother men of neutral feelings.The Massillon police force now hadreached a total of 28.On June 29 the Back-to-Work Committee, through the assistanceof Case, obtained the use of a room on the ground floor of the UnionBank Building as a place where they could set up tables and registerthe number of employees who wished to return to work.On thefollowing day the Back-to-Work movement began registration.Whencrowds formed and the police interfered, dispersing them, Lincken-hely, Rider, and Case called upon Switter in protest.Case especiallyurged upon the Chief that a large majority of men, not concerned withthe strike, wanted to put themselves on record as desiring to go backto work, "so that there could be some definite assurance given the Republic that if Republic wanted to open the plant, that it could beopened, there was men enough to operate." Switter informed themthat he had no objection to their registering employees, but stated thathe did not think it was a good idea to use the 'ground floor. Case thenoffered the Back-to-Work C'onnnittee the use of the offices and facilitiesof the Chamber of Commerce on the eighth floor of the Ohio Mer-chants Bank Building, where registration continued from June 30until July 3:Two 'full-page advertisements were published in theMassillon Independent, over the name of the Back-to-Work Commit-tee, announcing the place and purpose of its work.By July 3, therespondent claimed, over 2,200 employees had signed the above-described petitions.This was "the big move" for which the Back-to-Work movementclaimed credit.Linckenliely testified, however, that the Law andOrder League had agreed to pay for $75,000 zyVorth of insurance whichwas to have been taken out to cover property damage to the UnionBank Building that the League had paid for the inimeographing ofthe petitions; that the League had furnished without charge all thedesks and facilities for the registration of employees; and that theLeague had paid approximately $100 for the advertisements of theBack-to-Work Movement in the Massillon Independent, although byagreement between the Independent and the Law and Order League,nothing in the advertisements indicated' that they had been paid forby the League.Although the question of whether the Back-to-Work Movementrepresented a majority of the employees of the respondent's MassillonWorks is not in issue in this proceeding it is worth noting that amongthe alleged 2,200 signatures are those of a large number of foremen,superintendents, and office workers, together with the signatures of anumber of individuals who signed the petition more than once. Fur-- 262NATIONALLABOR RELATIONS BOARDent directly participated in circulating and obtaining signatures tothis petition.Thus William Norris, a millwright leader, testified thathis general foreman, one Shoemaker, telephoned him to go to theChamber of Commerce and sign the ,Back-to-Work petition. JudsonMoody testified that his foreman, Ray Henry, called at his house andasked him whether he had signed the Back-to-Work petition.WilburLarker, an office employee, testified that he signed the Back-to-Workpetition while working in the temporary offices of the respondent, inCanton, and that he saw other employees sign the petition there.NickLinckenhely testified in detail concerning the activities of ForemenRider and Immell as members of the Back-to-Work committee. Swit-ter testified that Gordon Hess referred to the Back-to-Work movementas his "gang" and sent them en masse to City Hall to back tip theChief on the fictitious invasion of Massillon.Thus from beginning to end, the "big move" of the Back-to-Wor'kCommittee was in reality conducted from behind the scenes by therespondent and the Law and Order League. Like the discreditedEmployees' Representative Association, of which it was merely a con-tinuation, the Back-to-Work Committee was the creature of therespondent.In the meantime, on the night of July 1, Governor Davey lit idordered General Marlin and four companies of the Ohio NationalGuard into Massillon.Despite previous arrangements to house thetroops in the city lodging -house, two companies were quartered inthe main office of the Massillon Works and the other two in a schoolhouse overlooking the respondent's plant.On July 2 the Massillon Works and the plant of the Union DrawnSteel Company reopened.On the same morning, at the request ofCreighton, general manager of the Union Drawn Steel Company,Switter supplied city police in two cruising cars to escort the companyguards and a quantity of arms, ammunition, and tear and vomitinggas, into the plant.One of the company guards furnished Officerpolice cruiser car.Though the plants were open, the strike was stilleffective.The respondent was preparing for the day when arms andammunition would be needed.On July 2, 3, and 4, and thereafter upon the solicitation of superin-tendents and foremen, who telephoned to the men and visited them attheir homes, a number of employees returned to work.Although therecord does not indicate the exact number of this group,2° it is evi-dent that, even under the guns of the National Guard, in the fifth^ There is some testimony that approximately 2,000 employees returned to work. Itis not clear whether this figure included the employees,of the Union Drawn SteelCompany. DECISIONS AND ORDERS263week of the strike, despite the campaign of the Law and Order Leagueand the Back-to-Work Committee, and despite the continued solicita-tion of foremen and superintendents, a large number of men didnot return to work but remained on strike.On July 5 General Marlin called a meeting of the city'oflicia]s, toldthem that the troops were not going to be there forever, and statedthat if they wanted the steel mill in Massillon, they would have to beprepared to take over the situation when the troops left.The Mas-sillonWorks, he warned them, was the last plant to reopen, and ifthey- did not keep it open they would lose it.Marlin suggesteddeputizing and arming a group of men from the respondent's plantto be known as "home guards" who on their own time would patroltheir respective precincts after work.No definite plan, however, wasagreed upon at this meeting.On the next afternoon a delegation from the Law and OrderLeague, the Back-to-Work Committee, and the respondent calledupon the city officials at City Hall to urge upon the Chief the necessityof appointing special police and home guards.The composition ofthis delegation reveals the close relationship between the organiza-tions.Among those present were R. E. Peppard, superintendent ofthe billet shops, Perry Angstadt, the respondent's chief accountant,and one Blantz. These three men had been Company Representativesunder the Plan.Case and Quigley were present on behalf of theLaw and Order League. In addition there was also present FredBecker, the metallurgist who had been a member of the Back-to-WorkCommittee since its inception.According to the testimony of Case,however, Becker, together with Peppard and Angstadt, representedthe respondent.Representatives of all three organizations joined in the discussion.Peppard, Angstadt, and Becker asked the Chief to select men fcorn alist of names of 66 of the respondent's employees, which they sub-mitted, to be appointed as special police to act under Switter's juris-diction and to be paid by the city.Hardman and Switter examinedthis list, recognized the names of a number of men they knew, andrejected most of them as being too excitable to act as police officersduring the strike emergency.The delegation then requested that the Chief deputize a group ofthe respondent's employees as home guards and Peppard offered tofurnish a further list of names.To this proposal both Switter andHardman objected, as Case testified, on the ground that "it wasprobably undesirable to use anybody connected with Republic al-though they were men connected with the Back-to-Work movement....Hardman said if they did anything like that they shouldput some C. I. O. men on." The delegation argued that Canton had 264NATIONAL LABOR RELATIONS BOARDdeputized the respondent's employees as home guards and that Mas-sillon should., follow, suit.To prove, this, Angstadtr'telephoxied' theyrespond`ent's office in Canton and then informed the cityofficialsthat "the city solicitor of Canton was down in the plant then swear-ing them in."Hardman and Switter, nevertheless,refused to accedeto the delegation's request.At this point there appears, most casually, upon the scene theprincipal character in the tragedy of bloodshed and violence thatwas to be enacted on the night of July 11. "During the meeting,"testified Case, "Switter made the statement ... of his inabilityto get any policemen who were competent and I made the sugges-tion to him. . . . `How do you stand with Captain Curley orMajor Curley?'He said `All right.' `Well,' I said, `I understandfrom one or two talks I had with Major Curley that there is a methodby which you could get the type of people and kind of people thatyou, ,want and that perhaps, he,would,,advise with ^ you, Off the method:'And he says, `Where is Major Curley?"'The testimony is in conflict as to whether Switter then sent forCurley, or whether Curley had already interviewed Switterearlierin the day without any previous communication from Switter. Thereis no dispute, however, as to the fact that Case suggested Curley tothe Chief as the man who would solve the problem of increasing theMassillon police department, or that on July 6 Curley called uponChief Switter and offered his assistance in helping to secure men forthe police force.Case described Curley as a disinterested, public-spirited citizen, "aformer Army officer . . . 'who had organized two companies inMassillon ... for the world war, a very competent man, alongthe lines of developing organization, also, a very influential mem-ber of the . . . American Legion." To this description of him-self, Curley added that he had served in the Spanish American Waras a private, in the World War as a captain and major, and wasnow retired with the rank of major.A disingenuous witness, whosetestimony in many respects is contradicted by the testimony of otherwitnesses both for the Board and the respondent, and whose accountof many of the events in which he participated is inherently im-probable, he nevertheless furnished testimony which is indispensableto an understanding of the case.On the evening of July 6 General Marlin, who had attended ameeting on the previous evening of the Law and Order League atJ.Lester's home, called on Chief Switter. "He wanted to knowwhy we were backing down and why we had not shown some signsof life in getting this group of . . . mill men they (Peppard,Angstadt, and Becker) certified to me . . . sworn in and get-ting ready to take over." Switter replied that he was "trying to get DECISIONS AND ORDERS265.neutralmen ... and it was slow picking." "Thisisno time-to pick up neutral men," Marlin answered, "you have tobe readyto take this situation over . . . I demand you have some planto certify to me by tomorrow noon so I can report to the Governor."`When Switter failed to agree with this, the General leftin a -huff.Finally, on the following morning, the leading spirits in the Lawand Order League descended upon the city officials. "They demandedwe do something about this situation ... why we had been passingthe buck and why we refused to take the special police. They justclimbed all over us and demanded some action be taken and threatenedto impeach us, talked about getting rid of the Mayor.They talkedabout getting rid of the city solicitor and everybody else, and theywanted something done, wanted some action . .(They) said wecould get plenty of men there . . . RepublicSteel men ... and I toldIlthem that I didn't want those men, that if I was going to have anyspeciahpolice,I wanted tohavemen on neutral sides,that had.no argu-,ment in the strike."Q. (By Mr. Hunt.) What was the reply?A. They said the steelmill was at stake,the City ofMassillonwas at stake,as faras industrygoes, and we would lose thebiggest of our industry.Q. Did they ask you at this meeting if you would accept theassistanceof Captain Curley in picking nien to acid to your policeforce?A. Yes they said they knew whereto get menand he could help.pick the men.Q. Did you finally agree to takethe men right away?A. No, it got pretty hot in therefor the next hour or so.Q.What do youmean it gotpretty hot?A. Why they were climbingon us to take on these men and,wanting a showdown and wanting to know whyand fightingwith us and asking all kinds of things and sayingall kinds ofthings against us, why we had done the way we did .. . andwhy we would not consent to it.Q. Chief Switter, I have asked you so far merely a, few ques-tions about isolated meetings and conversations in the strike situ-ationbut weren't you subject to constant pressure throughoutthe day and night ... ?A. I did, I worked sixteen, eighteen and twenty hours a dayever sincethe strike broke, and one time none of the departmentwent home for four days and nights, four nights, only excepting-a few hours sleep in the cruising car and I slept on the office-floor and the whole department the same way, even the newrookies. 266NATION- U,L:a1:c••tttEL-v'r1ONs J,4).^Tt•>Q. So you were pretty tired at the meeting of this Law aimdOrder Committee on July 7th?A.We were pretty well pounded down by that time.Q. By whom?A. The law and order and the back-to-work movement.Q.What did you finally tell the group that you would doabout putting on these extra police?-A. I - told there that was up to the Mayor and - the chiefexecutive of the city to make that decision and they got afterthe old boy pretty hot and he kind of weakened for the timebeing and asked me again what we should do. Then theyjumped on me and I told them I would give them the works, Iwould givethemwhat they wanted, I would appoint-.the nvlioledamn outfit,,give them all the guns they wanted and let themgo to it, it is coming,and God damn let them, have it . .Q. You could see what was coming?A. That there was going to be a battle and bloodshed allaround as soon as they put guns in those rookies' hands and wehad been fighting against bloodshed all the time.With this agreement reached, the Law and Order League invitedthe city officials to attend a luncheon that noon to which Case, at'Curley's request,had also invited a score of the managers of Massil-lon's leading industries.Case opened the business of the meeting byannouncing that Major Curley had been designated by the Mayor and-Chief Switter to make a statement to them about some cooperationthat the city very badly needed at that time.Curley then addressedthe meeting.He stated that he had consented to render such assist-ance as he could to the city for the purpose of developing a specialpolice force, totaling 66 men,whichwouldrestore law and order inMassillon; that there were a number of men employed in industrieswho were not connected with the strike,who he felt would make goodspecial policemen;and that if any of those present had any availablemen, "we would like to have them sent to us immediately."Afterthis a discussion arose about home guards.Curley stated that he"did not believe that was the need in Massillon, he believed that whatthey wanted was some special police here for the purpose, who wouldbe,deputized and be under the direction of the Chief."The last speaker was Carl Myers. "He lit on the Mayor and thecity solicitor and I,"testified Switter,"with all fours . . .He saidlie had not thought a hell of a lot of us until now and lie thoughtwe was beginning to get on the right track now and go along and dosomething.""He was glad to see the Mayor and Chief had wakened-lip ...," testifiedHardman, "he roasted them pretty heavily .. . DECISIONS AND ORDEUS267he felt they had not been doing their duty . . .He said he lovedMassillon and loved the Republic Steel Corporation . . .He dwelton the fact that the Mayor and Chief had not enforced the law, thatthey had been asleep and not doing their duty." "The only thing-I ever recall," added Case, upon cross-examination, "that Mr. Myerssaid at that meeting was somebody in the meeting insisted on thenecessity of home guards, Mr. Myers made the statement that he feltthe whole matter could be safely left with Major Curley, if he didn'tneed home guards, that was all up to him,the whole situation could'rest.,with him, he felt." 27After this meeting, the Law and Order League, its work accom-plished;,took no further part in the events in Massillon.We pausefor a moment at this point to reexamine the role of the Law andOrder League and the respondent's relations to it.Almost from the beginning of the strike, the respondent had madeit clear to the businessmen and officials of Massillon that the reten-tion of the Massillon Works, and the very existence of Massillon, de-pended directly upon their success in breaking the strike.Thus,on June 9, Carl Myers had asked Lanham what the businessmen were'doing about the strike, whether or not they were interested in keep-ing the steel plant there, and had threatened Lanham and the cityofficials that unless Massillon furnished the same kind of protectionthe Chicago police had furnished, the respondent would move out,and Massillon would be a junction, without even a first-class postoffice.28On June 25, the day the Law and Order League presentedits petition to the city officials at City Hal], Franklin Maier, attorneyfor the League, informed Hardman that he "had it straight" thatunless something was done, the Republic was going to move their,plant out of Massillon.At the conference with Chief Switter onthe morning of July 7, the members of the League had urged indesperation that the steel mill was at stake, the City of Massillonwas at stake, and that the business community would lose its biggestindustry.The record is replete with testimony that Carl Myers,on numerous occasions, had stated to the city officials that if theydid not get the mills open, Massillon would be "a prairie in thejunction of route 21 and route 30," that if the plant were lost, thepeople of Massillon and the city officials would be responsible forlosing it, that without the mills, Massillon would need neither aMayor nor a Chief of Police nor a City Solicitor.General Marlin,_who had been in communication with the members of the Leagueand whose troops were quartered in the respondent's main office,pointedly informed the city officials that it was not the proper time17 Italics supplied.28On or about June 9, Lanham,Poe, and other members of the League also tele-phoned to Myers when they beard that "they were going to close up the mill, they were notgoing to open it up." 268NATIONAL LABOR RELATIONS BOARDto select neutral men as special police, that if they wanted the steelmill in Massillon, they would have to be prepared to take over thesituation when the -troops left and that if they did .not keep' themill -open they would lose it.Under this threat of economic disaster, the Law and Order League,while publicly maintaining that its purpose was to establish law andorder,- privately set to work with all its power to assist the respond-=ent to break the strike and: to reopen the plants.When, on June15, the respondent, over the signature of Girdler, issued its state-ment that "movements similar to that which resulted in the opening'of the Monroe plant are spreading rapidly to other affected com--munities," the respondent supplied the League with its program andits propaganda.We have noted above how the Law and Order League assistedand- subsidized the Back-to-Work Committee in many of its activities.Becker, Linckenhely and other members of that Committee conferred-dailywith Lester at his home and with Case at the Chamber ofCommerce with regard to "the big move." So great was the League'sanxiety to retain in Massillon the respondent's pay roll of $40,000 a,day, that its members contributed within a few days $1,200 toward.afund of some $8,200 to be raised to pay for special police andpolice equipment.Its concern for the establishment of law andorder may be measured by the fact that the $1,200 was returned tothe members when it was learned that the city officials would notuse the special police to break the picket lines.Lester and Lanhamfrequently acted as go-bettveens between Myers and the city offi-cials.Before the National Guard arrived, Case undertook the-expense involved in extensive alterations of the municipal lodginghouse.When the National Guard was preparing to leave, the mem-bers of the League resorted to threats of impeachment against thescity officials unless they agreed to hire the respondent's employeesas special police.Not the least of the League's functions was to assist the respondentin whipping tip public opinion against the strikers and the Unionby spreading unfounded statements that the C. I. O. was marching-to invade Massillon, that explosives were being transported about.the city, and that the strikers had instituted a reign of terror, inwhich the city authorities were powerless.Finally,Case and other members of the League, together withthe respondent, were successful in having Major Curley, allegedly-a disinterested public spirited citizen of Massillon, placed in a posi-tion of authority in the Massillon police department, with resultswhich are described below. In sum, what the respondent was un-willing or unable to do openly, it accomplished in part through thebusinessmen of Massillon, acting under the guise of establishing jaw DECISIONSAND ORD I S269and order.,Under the stimulus of the respondent's threats to aban-don its Massillon plant the League became the respondent's accomplice.iippeared at police headquarters,a good many of whom Switterrecognized as employees of the respondent.Curley and Switter linedthe men up and at Curley's suggestion all those under 30 years ofage and all married men with families were asked to step forward.After these were dismissed,a further selection was made from theremainder,and 40 men were finally chosen as special police officers.Before the men were sworn in, Switter testified,there was a slightdelay."The bondsman did not show up and Curley had to contactGordon Hess and lie told him to arrange for getting the bondsmento come over from Canton to bond the group of men. . .that iswho Captain Curley said he was talking to, wanted to speed themtip so they could swear them in."In the light of subsequent events, the method by which thesespecial police officers were bonded deserves careful examination.OnJuly 5,Thomas R. Smith, a member of the insurance firm of Duerr,Smith, Lane Company of Canton,received a telephone call fromKenneth Cope,an attorney whose firm represented the respondentin this and other proceedings,to come to the respondent's offices inCanton and sign some bonds for special policemen.At first Smithrefused on the ground that he was forbidden to sign such bondsduring a strike,unless the respondent were willing to indemnify theFidelity and Casualty Company of New York, the bonding companywhich Smith represented.Later Cope stated that the indemnity agree-ment could be arranged,and, accompanied by Assistant City Solici-tor McCarroll of Canton,Smith drove to the Canton plant of therespondent.There W. C. Gubbins,the respondent's assistant treas-urer, and Speis,its chief clerk, were engaged in selecting the mento be bonded from a group of employees.After certain employeeshad been dismissed as being "too hot-headed,"the remainder, 56in number, signed application forms and Smith signed, sealed, andexecuted public official bonds upon which the names of the employeeshad already been typed.Each bond bound the employee as princi-pal. and the Fidelity and Casualty Company of New York as surety,to the City of Canton in the penal sum of $500, and was conditionedupon the faithful performance of duty by the employee as privatepolice officer of the City of Canton.On the back of each signedapplication form, Gubbins wrote "Republic Steel Corporation byW. C. Gubbins,assistant treasurer,"and agreed that the respondentwould indemnify the Fidelity Company for any loss that companymight sustain as a result of having acted as surety on the bonds.Assistant City SolicitorMcCarroll then swore in the respondent's56 employees as private police officers of the City of Canton.Of 270NATIONAL LABOR RELATIONS BOARDthese 56, at least two were .Employee Representatives, and two weresupervisory officials at the, Canton Works.On the afternoon ofJuly7,Attorney David Day, of counsel forthe respondent, telephoned Duerr, Smith, Lane Company and askedSmith to go to Massillon to sign more special police bonds.Day,Gubbins, and Smith then drove to City Hall in Massillon, whereDay inquired of the desk sergeant in the police department for Cap-tain Curley.Curley took the group to Switter's office and intro-duced them to the Chief who greeted them curtly, and sent them toanother room where the men whom Curley had selected were wait-ing to be bonded. Smith testified that none of the men, were re-jected, as they had been in Canton, and that the final selection ha-CLbeen made before they came to him.Hardman, Gubbins, and Cur-ley, sitting at a table, assisted Smith in executing the bonds.Gub-bins, who had been handed a list, apparently by Curley, of the mento be ' bonded, inquired of each ` applicant whether' 'he was' an em-ployee of the respondent and, if so, his badge number.Hardmanthen administered the oath of office to the entire group as specialpolice officers of the City of Massillon.Under date of July 6, Smith forwarded to the respondent an item-ized bill for $830, covering special police bonds, at a pi emium of$10 each, issued for 56 Canton employees and 27 Massillon employeesof the respondent.211On July,13, Gubbins, for the respondent, signeda contract of indemnity whereby the respondent, as indemnitor,agreed inter alia to become surety for the Fidelity Company on bothsets of public-official bonds.Of the 27 Massillon employees thus bonded by the respondent, oneWilliam F. Henderson, was a foreman, and another, MauriceSchnierly, was an Employee Representative at Canton. In additionto these 27, 13 other men were appointed, making a total of 40 specialpolice officers.Of the 40, the names of 19 had been submitted to theChief by Peppard, Becker, and Angstadt on the morning of July7; 24 had signed the Back-to-Work petition; and at least 32 wereemployees of the respondent.From these facts it seems clear that Curley knew in advance theemployees whom the respondent wished selected as special policeofficers and that in their selection he acted as the respondent's agent.Curley, however, denied that anybody connected with the respond-ent had anything to do with his activities, and denied that he knewthe names of the 60 or 70 men who came to City Hall on July 7,or what plants they came from or whether they were employees ofthe respondent.Curley also denied that he knew that bonds wereissued for the Massillon employees who were sworn in, or that he21 Smith testified that the bonding of the police occurred in Canton on July 5 and in'Massillon on July 6.All other witnesses fixed the date of the bonding in Masillon asJuly 7. DECISIONS AND ORDERS'271had telephoned Gordon Hess to arrange for the bondsmen to comefrom Canton, but admitted that lie had spoken to J. Lester aboutit.These denials are not convincing.On the morning of July 7,the Law and Order League had demanded and the city officials hadagreed that the respondent's employees would be appointed as specialpolicemen, and Curley was in constant touch with Case and othermembers of the League.At the luncheon meeting of the League onJuly t, Curley had rejected the proposal that home guards be ap-pointed, and Carl Myers had approved his action, adding, accordingto the testimony of the respondent's own witness, "the whole mattercould be safely left with Major Curley . . . the whole situationcould rest with him."This was tantamount to a ratification ofCurley's authority.In addition, before the bonds were signed forthe employees in Massillon, Curley either telephoned to Gordon Hess,or spoke to J. Lester about telephoning to the respondent at Cali-ton; in order to hurry the bondsmen to Massillon.Whicheverversion of this incident we accept, it is apparent that Curley knew;at least after the men had been selected, that they were to be bonder(by the respondent.The unconiradicted testimony of Smith, thebonding agent who came to Massillon as a result, of a telephonemessage from the respondent; confirms this conclusion. Smith testi-fied not only that "Curley had mentioned to (Switte') whatcame for, to bond the special policemen," but that Curley was sit-ting in the very room where the men were bonded and where Gub-bills was writing clown their badge numbers.Furthermore, althoughinCanton Gubbins had weeded out certain employees before theywere bonded, iii' Massillon he made no such selection and ratifiedCurley's choice without question.From these and other facts, meconclude that Curley's activities were conducted with the fullknowledge and approval of the respondent, that Curley knew inadvance and carried out the respondent's wishes, and that the mannerin which he selected at least 32 of the respondent's employees of atotal of 40 special police was designed to conceal the fact that,while apparently selecting melt most suitable for the position, liewas in reality choosing men whom the respondent had alreadydesignated.3"601ttached to the bill, dated July 6. a+hich Smith seat to the respondent coxeungspecial policebonds for 56employeesat Cantonand 27 employees at Massillon, was anattached schedule of the namesof these employees together with the reportnumbers oftheir bondsWith respect to thisbilland attached schedule,Smith testifiedthat it was"dated July 6th and itwas made inour office at that time,and on the back of this wehaveattacheda list of names arrangedalphabetically "The employees named in theschedule were not sworn in until the followingday, July 7.This confirms the conclusionthat the respondent had chosenthe employees to beappointed as special police officersbefore Curley had lined themen up at CityHall for his "selection"Despite the factthat South erroneously describedthe bondingas having occurred on July 6, we are in-clined to considet the bill and attached schedule,whichwere,contemporaneously made,inthe regular course of business, as bettea evidence than oral testimony,given someweeks later 272NATIONAL LABO1 RELATIONSr(OATNOn July.8' and.9, ,the National,Guard moved out of Massillon andthe police department,thus augmented,assumed control.Althoughthere were no city funds to purchase equipment,Switter ordered 30new sidearms and four dozen new might sticks.By Sunday,July 11,all the special police were armed."The breakdown of law and order in the city!"observed Switteron the witness stand."Not one of these new men were put out wherethese homes were supposed to have had windows broken out of andmen taken out and attacked.The whole outfit was concentrated inthe strike zone."At 2 o'clock on the afternoon of July 11, Switter and Curley droveto the Massillon Works to watch the behavior of the pickets whenthe afternoon shift of workers entered the plant and the morningshift came out. "The afternoon(shift)went along in fine,"testifiedSwitter,"no trouble at all."Curley and Switter then drove to a;mass meeting of the Union at Oak Knoll Park,observed the conductof the crowd,and made'several trips to the Massillon Works and theplant of the Union Drawn Steel Company to see that the specialpolice officers were at their posts.At about 5 o'clock according to,Switter's testimony,Curley remarked,"'I willgo see that the nightshift changesall right, youbetter get away and get some rest andrecreation.You been at it too long. It is getting you down.' Isaid, `That is fine, thanks old boy. If .you will look after it, I anigone."'With this, Switter left Curley,went home to supper,and at9: 30 that evening drove out into the country with some friends foritfew beers and lunch.On the same day, in the belief that the citywas quiet,Hardman had left Massillon to visit his wife who wasaway on a vacation.Nothing was said, testified Switter, aboutplacing Curleyin chargeof the police department."Things were quiet and they were havingthismeeting and it didn't look like anythingwas goingto happen-It didn't look like there was going to beanything.It went off onthe afternoon shift all right and we did not'figureanythingwas goingto happen that night."Q. (By Mr. Donald Wakefield Smith.)Is it fair to say thatyou didn't regard this as a matter of delegation of authority to.Captain Curley?You merely thought nothing would happenand he would be around there?A. That is right.He was going to see the new rookies wenton the poststandingin front of C. 1. O. headquarters and therewas a viaduct and a couple of men to be posted under.the otherend of;the viaduct,'and 'a'couple of other roads supposed to beblocked so no trafficwould cone through.And that is the wayitwas supposed to be handled'and he'was just goingto see themen were on their posts and what be could do .. . DECISIONSAND ORDERS273:Nevertheless,as soon asSwitter had left the city, Curley took,com-,plete command of the police force, and countermanded all of Switter's-previous orders.5.The incident at C. I. O. headquartersAt approximately 11 o'clock on the night of July 11, threepersons-received fatal injuries and an undetermined number were injured bygunfire and gas fumes, when special and regular police officers, underthe command of Major Curley, dispersed a crowd of strikers andstrike sympathizers at C. I. O. headquarters on Cleveland Avenuenearthe respondent's district office, in the City of Massillon.All,those, killed or injured were strikers, strike sympathizers or by-standers.None of the police sustained any injuries.Witnesses for the Board claimed that Curley in Switter's absenceled the special and regular police in a murderous and unprovokedassault on C. 1. O. headquarters, pursuant to a plan to destroy theUnion and break the strike. The respondent sought to show that thestrikers had assembled at the C. I. O. headquarters with a precon-ceived plan to rush the police, enter the mill, and remove 'the em-ployees who had returned to work. In order to understandthe causesof and the responsibility for this encounter, it is necessary first toexamine the circumstances immediately prior to its occurrence.'As noted above, as soon as Switter had left the city Curley, withoutauthority, took command of the police department.He testified thatat about' 9:30 p. in., when he walked over to City Hall; "the boys -weregetting ready to go on the 10 o'clock shift.They all came in andreported for duty.A lot of rumors flying around there that in theafternoon meeting which they had at Oak Knoll Park and they weregoing to come down and clean up the Police Department. I said`Hell,':I have heard that so often . . .' 31They allcame to me-Ididn't know-for orders.They said `What will we take along?' Isaid `Hell there aint anything to take along- . . .There is some gasin back of the Sergeant's desk there. Some gas guns.' "To thiselaborate expression of unconcern Curley added, however, that thepolice officers took "everything we had . . . tear gas . . . five teargas guns . . . and a submachine gun." Officer William Fellabom, aformer machine gunner who served in the World War in the companywhich Curley organized, testified that at 9: 30 p. in., when he reportedto the police station, "Curley was in there and as soon as he saw mehe says `Bill, you better take your machine gun along tonight. Theyexpect a lot of trouble, so I takes the machine gun and someammuni-"The Trial Examiner granted a motion by the Board'sattorney that this latter re-mark be',stricken from the record.In our,view of the evidence,the remark is relevant asshowing the unimportance which Curley attached to the, rumor.We hereby overrule theruling of the Trial Examiner, 274NATIONAL L BOR RELATIONS'1.0.v1U)tion there we had and they hustled us right clown there."'From" thetestimony of other witnesses, it is clear that the police also took the 90gas projectiles,six combination shells, and other equipment whichLieutenant Adler of the respondent's police and Raleigh Frank hadtransferred to Switter for the police department at the BrooksideCountry Cllib on the night of June 9.Officer Ickes,a witness for the respondent, testified that when hereportedfor duty at 9:45 p. m , Curley countermanded Switter'sorder of the previous evening assigning Ickes to the plant of theUnion Drawn Steel Company, and ordered Ickes and Special OfficerKelleher,one of the respondent's employees, to a post on ClevelandAvenue, 50 feet south of C. I. O. headquarters.The usual num-ber of police assigned to this post was -six.Curley admitted thatafter 10 p. in. the number was increased to 20, explained that he had.countermanded Switter's order with reference to Ickes only becausethe plant of the Union Drawn Steel Company was not working thatnight, but denied that he had assigned more than two or threeadditional police to Cleveland Avenue.32From the testimony of,otherwitnessesfor the respondent, it is clear that Curley's testimonyis not to' be credited.Officer Fellabom testified that "before Ave leftthe station Curley says `I will be over there, close to wherethe lineis or closeto the C. I. O. headquarters . . . I waist to see you overthere . . .You fellows will have to be stationed over there untilthings quiet down."OfficerKraft testified that Curley had sent,eight or nine police officersto C. I. O. headquarters that evening inaddition to those already assigned.Furthermore, Switter testifiedthat when he returned to Massillon on the next morning, CaptainCurley informed him that, "he had raised the normal guard whichwas usually stationed about 50 feet in front of the strike headquartersfrom six men to 20men." In view of this testimony, we concludethat Curley, upon his own authority, at approximately 10 p. m.armed the police with all the weapons in the possession of the policedepartment, including the gas donated by the respondent, and or-dered thenormalguard on Cleveland Avenue near C. I. O. head-quarters raised from six to 20 men.Of the 20, the record indicatesthat at least eight were employees of the respondent, including Fore-man WilliamHenderson.As already indicated, Curley, in justification for his having arliiedthe police, offered the rumor that in their afternoon meeting at OakKnoll Park, the strikers had threatened to "come down and cleanup the police department."It is clearthat nothing occurred at thismeeting to warrant the rumor. Edward Davies, an employee of the"Curley's testimony on this point is contusedAt times, lie appeared to adnut havingassigned all` the additional police to Cleveland Ave . at one point he claimed that OfficerIckes was"about the only one he assigned " DECISIONSAND ORDERS275First Savings and Loan Company, testified for the respondent thathe attended this meeting, that he heard Joe Morton speak, that"Morton madedifferent statements in regard to the men that theyshould fight on, that they are bound to win the strike :.. that theyshould, be down that night at 11 o'clock on the picket line."Oncross-examination,Davies admitted that the meeting ' was perfectlypeaceful,and that thegeneraltenor of Morton's speech was merelysuchthat "if I were ... 'on the strikingside,(it)would help' meto feel I was justified 'and I wanted to continue . . . out on strike."Moreover, Swittertestified that before he leftMassillon at 9: 30p. in. on July 11, he had heardno rumors ofany kind with regardto threatened activities of the strikers.Finally, even Curley him-self attached no importance to the rumor.He admitted that betweenJuly 7, when the special police were sworn in, and July 11, before heassigned additional police to Cleveland Avenue, there had beena decrease in the number of arrests and the amountof difficulty, thaton the afternoonof July 11,when Switter left Massillon,"everythingseemed to be all right," and that on the evening of July 11 he didnot expect any trouble.We are therefore unable to believe theexplanationoffered by Curley for hisorders.At approximately 10 o'clock, the 20 officers reported to their postsat or nearCleveland Avenue. In order to understand the eventswhich took place after their arrival, a brief description of the localityis necessary.C. I. O. headquarters is it rectangular two-story woodenframe building, with three front doors and three windows, facing weston Cleveland Avenue. 'Three steps, each about a foot high, lead upto the front doors.The union occupies the lower floor of the build-ing, and had established a soup kitchen there to feed the pickets.The second story is occupied by the family of Wilbert Coleman, anon-striker who appearedas a witnessfor the respondent.About100 yards to the southwest of this building lies the respondent's dis-trict or main office.About 350 yards to the, southeast, on Oberlin'Avenue, there is a viaduct over which a number of employees driveto work.Gate No. 1, the entrance to the sheet division of the re-spondent'splant, islocated on Oberlin Avenue, approximately 175yards west of the viaduct and about the same distance southeast ofC. I. O. headquarters.Immediately upon their arrival at C. I. O. headquarters, the police,pursuant to Curley's orders,prepared for trouble.Officer Ickes testi-fied that from the time that he arrived on the scene, between 9:45and 10 p. m., he expected trouble because otherwise "I would not havebeen sent down there."At that time, he testified, he procured fromthe police car a tear,-gas gun and nine projectiles, loaded thegun, andstationed himself. across the street - from C. I. O. headquarters.The134068-39-vol. ix-19 276NATIONAL LABOR RELATIONS BOARDother special and regular police, officers, all armed with police clubs,revolvers, shotguns or gas equipment, took posts .on Cleveland Ave-nue, between 50 and 100 feet south of C. I. O. headquarters.Curley directed Officer Fellabom to station himself, with his sub-machine gun, directly across the street from C. I. O. headquarters.Officer Fellabom testified :As Curley saidwhen I tools the gun,he says "Bill what kuidof ammunition have you got in there" .... I said "Nothing, butbird shot and, paper shells."right ; use them in there, Bill." 33Q.What time did,he tell you that?A. Right after I got out of the car when we landed there."Q.What time was that?A. A little after ten; about 10 or 15 minutes after ten.Q.When did Captain Curley tell you that he expected trouble?A. At police headquarters.Q.What time ,was that?A. Ten minutes after ten.Q.What time was that?A. Ten minutes to 10.At another point, Fellabom testified :Q. Now when you got there did you see any other officersthere?A. Oh, there was at least 16 or 20 . . . Curley ... , told meto get over on the left hand side, kind of southwest of where westopped.Q.Where did you go then .. .A. Over to the left hand side, that would be the west side ofthe street, up close to this tile building that is right pretty nearstraight across from C. I. O. headquarters.It thus appears that at least three quarters of an hour before anyshooting or any violence whatsoever occurred at C. I. O. headquar-ters, Curley directed Fellabom, the former army machine gunner, to'take a post directly across from C. I. O. 'headquarters and to use hissubmachine gun.We turn next to a consideration of the number and attitude-of thestrikers and strike sympathizers who congregated at union headquar-ters that night.John Veto, a striker, who during the strike made it a practice to goto C. I: O. headquarters every evening, testified that at 8 p., m. on33With respectto the ammunitionwith whichthe submachine gun was equipped,Curley testified that it always hadthree magazines of "regular 45 bullets"and three of"45 bird shot...a paper shell on the end of it with about nine little shot In them."34 Italics supplied. DECISIONS AND ORDERS277July 11, "when I reached there, they were playing music and thepeople were dancing on the street and I danced too, and we had alot of fun.Then the rain came and a lot of people went into thekitchen and a lot of others were on the other side of the hall .. .the music was playing in there . . . in the hall . . . on the northside.We were talking together and having a lot of fun.Then therain stopped and all of the people went out again, and the musicwent out again and the people went on the street just the same asthey did before . . . I stood right there on the platform ...Andon the bottom step there was a guy named Ruttenberg.And I be-lieve Frank Hardesty was there.He was right on the sidewalk, Ikept waiting around there and hearing the music.When I turnedaround on the south side there were 12 police over there.They wastalking together.Pretty soon,another car came' and let three moreout.As soon as the three more came, they all went together andtalked together . . .Then another car came and let three moredown . . . Three more special policemen. The fourth car camedown there and it was a Massillon police car .. , .Well, I stoodthere, you see, and there were two police on the corner of Clevelandand Oberlin Avenue-that is near the plant and they were comingup toward the north where the other police were. They began tospread from this point here [indicating] across the street . . . theylined up."Frank Hardesty, subregional director of the Canton-Massillon areafor the S. W. O. C., who arrived at C. I. O. headquarters at approxi-mately 9:45 p. in. testified that at that time there were 50 or 60pickets at strike headquarters."I went in the large room where theyhad to feed the pickets and there was music in there.There' werefour or five young fellows in there playing music and entertainingthe pickets and having a very good time . . .We went down to asoft drink stand . . . stayed there five or ten minutes, and then westarted back.When we came out of the building it immediatelystarted to rain very hard . . .After it quit raining we came to,strike headquarters.And the music and things were going on asusual."At a few minutes before eleven, continued Hardesty, "the pickets.changed their shifts and there were more men there ... inside andoutside the strike headquarters . . . I suppose there were possibly125 or 150 men there at that time . . . I talked to some of the boysagain.The music was still going on." Other witnesses for theBoard estimated the number at strike headquarters in the vicinityof 11 p. in. as between 175 and 200.Several witnesses for the respondent confirm and amplify this de-scription.James Adams testified that at 9: 30 p. m. he visited 278NATIONAL LABORRELATIONS BOARDWilbert Coleman, who occupied the rooms above the C. I. O. head-quarters."When I got there," he stated, "why the men was out infront and one of them had one of these big bass fiddles and he wasplaying that . . . a large crowd was out there ... There was noth-ing-just talking -I didn't pay much attention to it . . .Then itsprinkled a little bit and they all went inside ... I could hear thestamping and moving about inside."Wilbert Coleman on cross-examination added :Q. (By Mr. Lauter.) Now you said something about a crowdbeing up there on Sunday evening.Was that a customary pro-cedure?A. Yes on Sundays they gathered around there and chatteredaround between themselves; more usual on Sunday evening.Q. Until the first shots were fired, everything was peaceablethere?A. Yes.Q.Was there anything unusual about the crowd?Noisy oranything?A. They were just talking; you could hear them talking.The police, however, sought to picture the crowd as a desperate,threatening mob.Thus, Officer Ickes testified that at about 10 p. in.,when he arrived at Cleveland Avenue, he saw between 300 and 350people in the vicinity; that at approximately 10: 30 p. in. some un-identifiedman yelled "Let's get the police.Let's get them sons ofbitches"; and that he walked down Cleveland Avenue for a police carto take the men away but that when he returned the men had gone.Officer Fellabom testified that C. I. O. headquarters was packed fullof men. "I could hear them saying `Come on boys, let's go through.We might as well cramp them sons of bitches down.We might aswell die now and get it over with . . .'And he seemed to be a littleintoxicated-a man with a white shirt and a straw hat.Then Cur-ley . . . hollered over to the C. I. O. headquarters-he says `A coupleof you men take this man out of here before he starts to make anytrouble."'According to Fellabom, this incident occurred immedi-ately before the shooting.Curley testified, however, that a group ofofficers, including Officers Ickes and Fellabom, informed him at ap-proximately 10: 50 p. in. that there had been "a couple of drunks"that were getting unruly and ought to be taken away but that theyhad not seen them for some time.It appears that all three witnesses have thus described the sameincident.On cross-examination Ickes stated that the men weretalking in foreign languages. "I could understand that when they DECISIONS AND ORDERS279said `Let us get the police'but I couldn't understand the rest much."He added that these words were spoken in English and were theonly words he understood.If Ickes' statement is true, then Fella-bom's version must be regarded as embroidered.In any event theentire incident was considered so unimportant that neither Kraft norKelley, the other officers described as having been present,mentionedit in their testimony,and Curley himself merely referred to the menas a "couple of drunks that were getting unruly and ought to betaken away."All witnesses who testified to the alleged incident areagreed that within a few minutes after its occurrence the men dis-appeared.As noted above,the men were not identified.On the other hand,Officer Johnson testified that there were be-tween 250 and 300 people present that night;that 200 people was notan unusual number on nights when dances were held at C. I. O.headquarters;that, although he did not hear any music, the crowdwas just moving around as any crowd of 250 people would do; andthat he noticed nothing unusual about their appearance.Johnson alsoadmitted that,although he did not see any women and children pres-ent before 11 p. m.,he observed three women emerge from C. I. O.headquarters at 11:10 or 11: 15.Officer Ickes testified that when hearrived at Cleveland Avenue at 10 p. In. and saw a crowd of approx-imately 350 people, he noticed women and children among those pres-ent and that women and children were among the crowd when theshooting began.Even Officer Fellabom admitted that, except for"a load of drunks"whom Johnson arrested and the remarks of theintoxicated man with the white shirt and straw hat, the crowd wasperfectly peaceful. 15In addition,the record demonstrates that none of the strikers werearmed.None of the police or other witnesses for the respondentclaimed to have seen sticks, guns,knives or any other weapon in thecrowdduringthe entire period prior to the encounter.As set forthbelow, of 165 persons arrested shortly after the encounter,only one,Harry Jones, was found by the police to have had even a pocketknife, and Jones testified that it was a knife which he had been ac-15 Officer Johnson testified that between 10 and 10 : 20 p. in. he stopped a car containingsixmen, driving tip Cleveland Avenue, and asked the men their business."They saidthey were C. I. O. men from Canton...going up to the C.I.O.Hall...Theystepped out of the car and I searched them,searched the car for weapons, but theydidn't have any . . . (I)took them down to the police station and signed an affi-davit . . . and locked them up in jail." The arrest was occasioned by the factthat a proclamation of the Sheriff of June 25 forbade all persons from entering thevicinity of strike areas except on lawful mission.The testimony is in conflict as towhether the proclamation and an injunction of the same date issued by the Court of Com-mon Pleas of Stark County apply to the City of Massillon,where the above-describedincident occurred.'There is no testimony whatsoever in the record,except for thispassing reference by Fellabom.that the men were drunkThe Trial Examiner ruled thatsimilar testimony given by Curley with respect to the incident of the car from Cantonbe stricken from the record as having no connection with the issues in the proceeding. 280NATIONAL LABOR RELATIONS BOARDcustomed to carry for 4 or 5 years, and that on the night of July 11he was unaware of the fact that he had it.We conclude that the crowd which gathered at C. I. O. headquartersfrom 8 to 11 p. m. was,an unarmed, peaceful assembly, composed inpart of women and children, engaged in playing music and dancingand other activities usual to a Sunday night gathering.At approximately 10: 40 p. m., while the police with loaded gasguns and other weapons described above were stationed across thestreet from C. I. O. headquarters, a collision occurred at the corner ofSouth Erie Street and Oberlin Avenue, a third of a mile distant fromCleveland Avenue.Because of the unreliable and conflicting testi-mony given by the witnesses for the respondent, the exact circum-stances of this collision are not clear from the record.Certain facts,however, are undisputed. It appears that an automobile crashed intoan abutment near the viaduct.Almost immediately another carbearing a C. I. O. sticker collided with the first car, with the resultthat the viaduct was temporarily blocked.The driver of the firstcarwas taken into custody by several officers, the driver of thesecond car attempted to run away, but some one in the crowd infront of a beer garden located on the northwest corner of Erie Streetpointed out the fugitive to Officer Mantasch, who pursued, fired oneshot and captured him. Thereafter several unidentified members ofthe crowd threw stones and beer bottles at other cars.Mantaschtestified that Officer Schwinger fired "some shots at some guy whothrew stones" and that Officer Davenport shot off a riot gun toscare a man hiding under the viaduct. It appears that several shotswere fired, all by the police, shortly before 11 p. in.In 10 or 15 minutes the crowd was dispersed, the cars which hadcollided were pushed off to one side of the road, and traffic at thatcorner was resumed.Officer Mantasch took the drivers of the twocars to the city jail and locked them up. The man whom he had pur-sued gave his name as Flores and said that he belonged to the C. I. O.Apart from these facts, the record provides no clear picture of whatoccurred at the viaduct.Thus Officer Mantasch on direct examina-tion testified that at 10: 15 p. m. when he arrived at the corner ofSouth Erie Street and Oberlin Road, "I wouldn't exaggerate, Iwould say (there were) around a thousand people around the streetswith automobiles" and several hundred gathered in front of the beergarden.On cross-examination, he testified with reference to the sizeof the crowd :Q. (By Mr. Lauter.) You are sure there weren't more than athousand?A. Might have been more.Q. About 1500?A.Might have been more .. . DECISIONS AND ORDERS281Q. Might have been three or four or five thousand?A. I didn't count them .. .Q. There is no limit to the amount of people that might havebeen there?A. That is right.Charles Moorhead on direct examination testified for the respond-ent that between 10: 20 and 10: 45, before the shots were fired by thepolice, he saw a large number of people milling around and talkingat the east end of the viaduct.The number, however, he estimatedas "in the vicinity of 40."OfficerMoore, another witness for therespondent estimated the number as 300.Moorhead further testifiedthat he saw a group of 20 or 25 men rush out from between housesnear the viaduct and throw stones at 10 or 12 automobiles; that, afterthis, he saw Harold Rinke, a member of the C. I. 0., and heard himsay "Come on boys, let's get the other side.We are going to town";and that about 100 men then followed Rinke in a northerly direction.On cross-examination, Moorhead radically altered a number of thesestatements.He admitted that he had seen three or four cars stoned,instead of 10 or 12, asserted that there were about 100 men throwingstones, but admitted that he had not seen anyone breaking windows orglass on the cars, although he had heard the crash.With respect toHarold Rinke, he testified :Q. (By Mr. Lauter.) You weren't able to identify any of thehundred men?A. That is right; only one I saw but I didn't see him throwany stones.Q. You didn't see Harold Rinke?A. No sir.Q. The only man you knew was there was Harold Rinke andyou didn't see him throw any stones?A. I didn't see Harold throw anystones.Moorhead first asserted, and then denied, that he knew that thehundred men were members of the C.-I. O. and added that there werepresent a number of the respondent's employees other than the mem-bers of the C. I. O.On,redirect examination, he stated that he hadrecognizedHarold Rinke sitting in a car. It is apparent that noconclusion can be drawn from the testimony of this witness.Other witnesses for the respondent throw little, if any, furtherlight upon this incident.In addition to Flores, only two or threemembers of the C. I. O. were identified by name or otherwise ashaving been present at the viaduct during this period.There is noevidence whatsoever that these two or three threw stones or com-mitted any acts of violence. 282NATIONAL LABOR RELATIONS BOARDAs a consequence, however, of the shots fired by Schwinger, Man-tasch, and Davenport, the police on Cleveland Avenue, already in-structed by Curley to prepare for trouble, began to grow restless."It didn't look so good" testified Officer Kelley, "the fracas in theviaduct and the stones and 'the two men in the cars on the bridge."Kelley, added that he had heard shots from the viaduct, but did notknow that the police had done the shooting.From this description of the incident at the viaduct, we return toa consideration of the events that were occurring in the meantimeatC. I. O. headquarters.The nature of these events, which pre-cipitated the fatal encounter, was one of the most controvertedquestions at the hearing, and even their sequence, as presented bywitnesses for the Board and for the respondent, is in considerableconflict.We turn first to the testimony of witnesses for the Board.All of the witnesses for the Board testify that immediately pre-ceding the encounter an automobile drove up and parked amongseveral other automobiles directly across the street from C. I. 0;headquarters:Martin Beckner, vice president of the 'Canton Lodgeof the S. W. O. C., testified that at this time he was standing inthe doorway of C., I. O. headquarters and noticed the police "deployedacross the street and some spread out and some closer than others,and I noticed there was something' unusual about them . . . Theyall had guns, but up until that time they only had clubs . . . Itappeared they were nervous, acting like men expecting something,and from the way they were acting I went into headquarters andasked the president of the Massillon Lodge if that was their usualmethod of conducting themselves . . .We decided that these werenew men and we had better ask the pickets outside to go home .. .So the president of the Massillon lodge stepped out to tell these mento go home and when he went out the door, I stepped outside the doorand stood on the step and Harold Ruttenberg was standing in thedoor way . . . A car pulled up across the street and two men cameout and Bill Henderson . . . a chipper foreman in the Massillonplant . . . and the other policeman came forward toward the car.I didn't know who the other man was, but they told the drivers toput those damn lights out or they would shoot them out . . . Thecar was across the street about 50 feet further down.86The manswitched out the lights and these two officers started back towardthe line of police and someone in- the crowd of pickets yelled`Whoopee' or something ... and these officers immediately droppedto the ground and someone said `break them down,and let them haveit,'and the shooting started about fifty feet down from the strikeao other testimony in the record indicates that this car, driven by HarryJones, astriker,was parked approximately 20 feet south of and across the street from C. I. 0.headquarters DECISIONSAND ORDERS283headquarters on the southwest corner." It will be noted that Becknertestified that the shooting began in the immediate vicinity of theparked car whose headlights the police had ordered to be turned out.Frank Hardesty was also standing on the steps at this time in themidst of a group of 20 or 25 men. He testified that a car drove upon the opposite side of the street. "His car was headed, or his lightswere headed toward the mill . . .What I noticed particularly wasthat the lights were shining on the policemen down there and I sup--pose they were more or less frightened being new men. They actedkind of nervous anyway ... and one of them shouted `Take the lightsoff' ..I saw the fellow cut his lights off, when they hollered at.him . . . It was only a few seconds after that until one of the police-men hollered `Let them have it break it down.' I saw one policemandrop down and start shooting."John Veto testified that about 20 police 'lined up across ClevelandAvenue "and then a car came up there with their headlights .. .from the north coming south, and they had the lights toward thepolice there. ;While the light was flashing, I saw a machine on theother side of the road, the police side . . .Two cops stood up andthey went forward and I heard them say `Shut the lights off.'Well,the car shut them lights off . . . and they took a couple of steps back-wards and they said `Let's bust them up boys.'And then theydropped flat."Veto identified one of the advancing policemen asBillHenderson. "Then a shot came by just where I was standing."Walter Meyer, a striker, who had driven in his automobile to Can-ton with his wife and Mr. and Mrs. Wincek to attend a union meet-ing at Sippo -Park, returned to Massillon shortly before 11 p. in."After we went out in the evenings we always stopped and got abowl of soup or lunch or something before we turned in for home,but this evening I was broke and Mr. Wincek didn't have muchmoney either and when they mentioned about getting a bowl of soupat C. I. 0. headquarters on Cleveland Avenue at Massillon we figureditwould be a good place to go and get something to eat before wewent home, so we all agreed to do so . . . and we drove down Cleve-land Avenue north and pulled right directly across from C. I. 0.headquarters and -parked."Q. (By Mr. Lauter.) In the direction of the mill, is thatright?A. The mill is directly south, in my estimation from ClevelandAvenue and the C. I. 0. headquarters is on the' east side of thestreet, and I parked directly across the street which is the westside ... I noticed there was a fire plug back of me, so I pulledup six or eight feet from it and parked.We were there for sometime and quite a few people were standing around there talking 284NATIONAL LABOR "RELATIONS' BOARDand having a good time, and we were discussing whether wewanted to go in and get a bowl of soup and go back home .. .So while I was discussing that with them, I seen a car comingdown Cleveland Avenue and passed our car and pulled in di-rectly ahead of us and passed the fire plug and parked directlyahead of us.Q.Was that on the same side of the street you were?A. The same side of the street, and I judge it was 20 feet be-tween my car and this man's car. The man pulled up and heshut his motor off : and I heard the cops holler "Turn them lightsoff." I don't think the man heard the cops when they called thefirst time.Well, the man was getting out of the car, and hestepped on the pavement and they hollered a second time "Turnthose lights off or we will shoot them off." So the man reached inand shut them lights off and he started toward the C. I. 0. head-quarters....Well we sat there with the windows all down andafter this man left that car, I turned around toward Mr. andMrs. Wincek and my wife and asked them the last time what theyintended to do, if they wanted to go in and get a bowl of soup orif they wanted to go back home.While they were arguing aboutit, at that time, I heard the motor start in the car ahead of me andI looked around quick and I seen his bright lights were on, andwithout warning, there were two shots fired and the shotssounded as though they hit the car ahead 'of us, and I surmisedthat they were shooting at the man's lights because they had saidbefore they were going to shoot the lights off and just at thattime the shots were fired, it all happened I heard the cops holler"The God damn hunkies'asked for it, let us give it to them" .. .It was just-like a hail storm hit my car, sounded like machineguns and shot guns, it sounded like the fourth of July or some-thing at the lake and I seen all the people just pick up and runand run around corners, anywhere, they could go, and after thatwhy the shooting kind of quieted down.Harry Jones, a striker, was the driver of the car referred to in theforegoing testimony.He testified that "I drove down and pulled upright across the street from headquarters . . . and parked my ma-chine.My brother-in-law and another young fellow were along . . ."Q. (By Mr. Lauter.) When you pulled up in your car wheredid you stop?A. Right across the street from headquarters. . . .Q.Was that in front of the fire hydrant or back of it?A. It was just in front of it . . .My brother-in-law said"Someone hollered to turn the lights off." I turned off the lights.He said, "You better turn them on dim." DECISIONS AND ORDERS285Q. By the way, are you a little hard of hearing?A. A little yes.That is the reason I didn't hear him. But mybrother-in-law heard him and he told me. . . . So I got out ofthe left side of the car and turned them on.And my brother-in-law and the other fellow got out on the right. I supposeI took two steps, far enough to open the door and shut it, andI looked down and seen the policemen. I turned around andgot in the car and pulled the dim lights on.When I went topull the dim they just flickered and I pushed them back ...(The lights) flickered so I got out of the other side of thecar.I reached in and turned the lights off and I stood backfrom the car. Just as I got back from the car, the shootingstarted. . . .When they (the police) started to shooting Ijumped in a doorway. I stood there for about a second or abouta minute, I suppose, until the first volley was over. I got downand went around the corner and faced the police. I waved myhand and I hollered "For . . . sakes stop shooting until I getmy machine out of here." So I ran back to the car and startedthe motor.And then I went to pull on the dim lights and itflickered.As she flickered a shot hit the windshield and glassflew in my face and I ducked.The police version of the incident of the headlights differs sharplyfrom that of the strikers.Curley testified that the headlight wasshot out at 11: 15 p. m., approximately 15 minutesafterthe shootingelsewhere had begun. "The fellow drove up with a car and heflooded all the police officers out there with all of the bright lightsand just scattered the lights all over the whole area.And Fellabomsays `Turn out those lights.'The fellow turned out the lights andgot right back in and turned them back on again and Fellabom says`If you don't turn those lights out, I will shoot the damn things out.'The fellow didn't turn them out, so Fellabom just shot one out."Officer Fellabom was standing on the west side of Cleveland Ave-nue "pretty near straight across from C. I. O. headquarters."Ondirect examination he testified :Q. (By Mr. Pontius.) Something has been said with respectto an automobile that ran up in here. Did you observe it?A. There was a car coming in there just before the troublestarted (the shooting at approximately 11 p. m.) I shouldjudge about maybe five minutes before . . .This car camedown in there and whoever was driving it pulled over to theright hand curb and he had his bright lights on. Some onehollered over there to put those lights on and someone else hol-lered over the C. I. O. headquarters "Turn them on and keepthem on."Of course, the illumination was pretty bright there 286NATIONAL LABOR RELATIONS BOARDfor the boys that was on the road there. This young fellowparked his car right along the curb, right near this tile build-ing, and he still had those lights on.Then he jumped out of thecar.Somebody hollered "Turn them out or we will shoot themout."So I shot out one of the headlights.After he ran awayfrom the car he left it sit .. .Q.Was that before the other trouble occurred that you de-scribed?A. That was before the trouble started.Q.What instrument did you use to shoot the headlight out?A. A machine gun.On cross-examination, however, Fellabom materially changed hisstory.Q. (By Mr. Lauter.) Before that (the shooting which oc-curred at approximately 11 p. m.) you had shot out the lightsin the car that was standing in front, is that right?A. That wasafter Ishot toward the door.Q.What is that?A. That was after I shot at the door.You see, the car wasstanding in there with the lights on and the young fellow, who-ever it was, he was in the car and left it and then he came backand then he left it for the second time. I think it was some timeafter the shooting from over the door that the headlight was shotout.Q. About what time did you shoot the lights out from thecar?A. Oh that might have been 11:30 along in there.Q.What time did the man drive up with the car? .. .A. Just before 11; around 11 o'clock... .Q. The lights were shining on the police all that time for 35minutes?A. Yes.Q. You walked over to the car 35 minutes after the lights hadbeen on and told them to turn that off?A. I told them to turn that off ?Q.Who did?A. Some one hollered to turn them off.He jumped off the carand left them on and someone hollered, "You better put themlights out or we will shoot them out."He jumped in the carand then left the car.That is when the trouble started.Q. You didn't shoot the lights out then?A. No sir.Q. You waited around 35 minutes before you started to shootthem out?A. At least 35; 30 or 35. DECISIONS AND ORDERS287Itwill be noted that on cross-examination, Fellabom not onlyclaims to have shot out the headlight after the shooting elsewherebegan, but denies Curley's explicit statement that Fellabom com-manded the occupant of the car to "turn those lights out or I willshoot the damn things out."On the other hand Officer Kelley, who was standing with Curleyon Cleveland Avenue, testified the headlight was shot out as Curleywas advancing up Cleveland Avenue, a few seconds before the gen-eral shooting.Officer Johnson testified that he arrived at ClevelandAvenue after the shooting had begun and that no headlights wereshot out at 11: 35 p. m. or at any time after his arrival.We are convinced that the testimony of Curley and the testimonyof Fellabom on cross-examination, with regard to the time the head-light was shot out, is not to be credited.On the other hand, apartfrom their testimony with regard to the time, Fellabom and Curleyappear to have accurately described the details of the incident.Hardesty, Beckner, and Veto stated that after the police had shoutedto Jones, he turned the headlights off. It is apparent from theirtestimony, however, that they did not see the headlights turned onagain or Fellabom fire his submachine gun at one headlight.FromJones' testimony, it is not clear whether he saw or heard Fellabomshoot out the headlight after he claims to have turned the headlightsoff.The entire incident occurred within a few seconds, and it mustbe remembered that Jones was hard of hearing, and Hardesty, Beck-ner, and Veto were, at the time, standing in front of C. I. O. head-quarters, where their opportunity to observe the events on the otherside of the street was limited. -17Curley's and Fellabom's testimonythat Fellabom fired shots at the headlights because they had not beenturned off, is obviously the more reasonable of the two descriptions,since Fellabom would hardly have sought to eliminate a glare whichno longer existed. In addition, the testimony of both Curley andFellaborn with regard to the details of this incident is supported bythat of Meyer, whom we regard as the most accurate and reliable ob-server of the events in his immediate vicinity.From all this testimony we conclude that as Curley and Hendersonhad advanced approximately 50 feet toward C. I. O. headquarters,Fellabom fired several shots at the headlights of Harry Jones' car,'and that immediately thereafter the police opened fire at the strikers.At the first volley, it appears that the crowd stood incredulous andthen fled in utter and bewildered panic.Hardesty was standing onthe steps of C. I. O. headquarters.He testified that a few secondss'+Fellabom testified that from where he stood on the west side of the street, his viewof the doorway of C. I. 0 headquarters was blocked except for the top two feet of thedoorway, by a tarpaulin-covered truck,standing in front of C. I. 0 headquarters.Presum-ably the view of Hardesty, Beckner, and veto with respect to the activities of Fellabomon the opposite side of the street was similarly blocked 288NATIONAL LABOR RELATIONS BOARDafter the headlights went off "I heard someone shout again. `Breakthem up ! Let them have it P And they started to shoot. HoweverI didn't move immediately because not being used to riots and thingsof that sort, I really thought they were just shooting dummies. Ithought it was more or less of a bluff. But it wasn't very long untilI found out they were really shooting bullets...."Q. (By Mr. Hunt.) When you say they were shooting bullets,to whom do you refer?A. The policemen.Q.Where were they from C. I. 0. headquarters?A. They were about 50 feet down the street towards the steelplant.I saw a policeman go down like this (illustrating) andstart to shoot.At first, I couldn't really believe they were shoot-ing real bullets into a crowd of men like that, until I really heardthe bullets flying and the bullets flying off the building .. .Mr. EDWIN S. SMITH. Let me get this straight.Was the crowdof men standing between you and the policemen and you were inback of them?A. No, I was right in more or less mixed in with the men.There were some of the fellows who were behind me and some ofthem were in front of me.We started to move, up the street. Ihad not moved far at all until one fellow hollered he had gottenshot in the shoulder and he threw his hand over his shoulder.Mr. EDWIN S. SMITH. What did he say?A. He said "They got me. I am shot." There were three orfour friends with him and they grabbed hold of him and tookhim along with them.Q. Let we understand this.You were running up ClevelandAvenue.A.We were running up the street from the mill, up ClevelandAvenue. I had not run very far until I saw another man lyingon his face with his hands outstretched, motionless, who hadbeen shot by the policemen and from the way he was lying there,there was no doubt, or I thought he was dead, and I guess it didturn out that he was dead. So we kept running up the street un-tilwe found an opening in the fence. After I got there, MartinBeckner and another fellow drove up and on. Beckner was hang-ing on the running board of the car and he stopped and we gotinto the car and went back to Canton... .Q. Did you on the evening of July 11 at any time see any shoot-ing at C. I. 0. headquarters?A. I did not.'Q.Did you see any persons other than police using anyweapons?A. I did not. DECISIONS AND ORDERS289Martin Beckner who was standing on the steps of C. I. 0. head-quarters, had a similar experience :Q. (By Mr. Lauter.) Was there shooting,by anybody else?A. Shotguns, machine guns and bullets from these special po-licemen located south of strike headquarters.Q. At any time you were on the scene did you see any shootingfrom C. I. 0. headquarters?A. There was not.Q. During the entire evening did you see or hear any shootingby any of the C.I.O. men?A. No sir.Q. Did you see any shooting by anyone else besides the police?A. I did not.Q. Describe what happened after the shooting started.A.When they started shooting I went around strike head-quarters on the north side of the building until I came to a lanerunning parallel with Cleveland Street . . . and seen some peoplefrom Canton in a car with two women and I told them to getthe women out . . . because I didn't want to see the womenshot ... I went toward the Massillon headquarters and saw aman lying face down in the street and every once in a' whilethe police' were shooting gas shells and I said "Let's get thatfellow out" and we carried him up to the corner of ClevelandStreet and McKinley Avenue and a car came up with two menand two women in it (the Mayers and the Winceks) ...Westopped the car and put the man in it and a 'second man hadfallen and we picked' this man up and he had been hurt in theshoulder ... and by this time the special police started shootingat us and we started to McKinley Avenue ... the special policemen were lined up on the west side of the street and some werestill coming up Cleveland Avenue shooting gas shells and buckshot and these other policemen lined up across from the strikeheadquarters and every once in a while you could hear the gasguns'and these special police went on up to another street run-'ping parallel with Cleveland Street and I seen this car with theCanton people in it and asked them 'to take Mr. Wilson-thatwas the name of the' man that had been shot, and another carcame along and I got on it and we drove back to Canton.Walter Meyer, his wife; and the' Winceks were seated in a caroutside C. I. 0. headquarters :Q. (By Mr. Lauter.) At the time the shooting started, whatdid the occupants of your car do?A. 1 told them to duck. 290NATIONAL LABOR RELATIONS BOARDQ. Did they duck?A. Yes I say they ducked . . . after the first volley was over,the people pretty, well cleared the street in front of headquartersand it quieted down after the first volley, and ... just as I raisedup there was a tear gas bomb dropped about six feet ahead ofmy car, and right away I hollered at Mr. and Mrs. Wincek to rollthem windows up . . . and attempted to start and get away fromthere and just as I done that the second volley came and thesecond time I told them to duck and stay ducked and I wentdown myself and we laid there until the second volley was overand I said to Mr. Wincek "We have got to get out of here oneway or another" so I raised up high enough that I could see outwith my ]eft eye, and I put my car in low gear and pulled upabout eight feet, and I cut my wheels real short, and the thirdvolley came and L didn't stop and I hit the car back of me andI back up the street all through the third volley and the thirdvolley was over the minute I backed into the alley. I . . . wentup the street in high speed . . . pretty near a block and I seen atleast _a, dozen 'men standing around there . . . and I seen twomen (Beckner and Hardesty) holding one man between them andsomebody hollered "Take this man to the hospital" . . . Istopped my car and I told my wife and Mr. and Mrs. Wincek toget out on the street in order that we would have room to takethese men to the hospital.These two men were holding one manand we loaded this man in the back seat and one man . . . heldthiswounded man's head . . . There was the man got on thefront seat and he said he got shot in his right shoulder . . .While we were driving up to the hospital this man lying on theback seat was moaning and suffering terribly.He said "Boys, Iam dying." I rushed the man up to the hospital at high speed.We put him on the stretcher up there and took them up on thesecond floor` on the elevator. I helped lift the man on the bedand pulled his pants off . . . And I rushed down to my carand beat it right back to where I left my wife and Mr. ,and Mrs.Wincek. _When I got there, my wife and Mr. and Mrs. Wincekwere not there.There were some other men standing there atthe corner.Mr. Joe Morton picked up a tear gas shell thatlanded right on the corner,there and up along the street. I wasstanding there looking at that and Mr. Wincek hollered up thestreet and said ' Hey Walt'! I am up here." So I 'went in mycar and drove on up the street and I picked up my wife and Mr.and Mrs. Wincek.Q. Do you know that the man you took in your- car, who waslying in your back seat, died?, DECISIONS AND ORDERS_291A. Yes. I went up to C. I. 0. headquarters ... the next dayand some of the boys . . . told me "you know that fellow youtook to the hospital . . .Well, that fellow died this morning."Q.Will you describe the condition of your car after theshooting?A. . . . The windshield was all shattered from being shot.I don't think there were any rifle shots or machine gun shots hitour car.It was practically all buckshot. It shattered . . . thebody over the windshield and the body down along the sides ofthe windshield and both fenders.The left door window . . . wasshattered . . . I counted ten shots that went through the radiatorthat landed back of the motor up against the dashboard.... .Q. During all of the time that you were there did you see anyshots comefrom C. I. 0. headquarters?A. No sir; none whatsoever. I didn't see no flashes, and Ididn't see no shots, andI didn't see anybody whatsoever have agun.Q. Did you see anybody shooting except the police?A. No sir.Harry Jones testified that after the shooting began, "I laid do-NN il,between the seat and the gear shift and the brake for maybe a minuteor so,until I worked my body up onto the seat and kept my headdown . . . I opened the door and got around on the rear'bumper .. .While standing on the bumper, the gas shells and shots started flyingand tears started rolling down my cheeks and I started feeling a littlesick in my stomach. I got a foot braced and I made a leap. I ranfrom door to door until I got to the last building."Q. (By Mr. Lauter.) Will you describe the condition of yourcar?A. There was a bullet hole through the windshield and a lotof buckshot in the windshield, a bullet hole through the rightheadlight, and the radiator on the inside was all full of holes andthe outside where the buckshot hit is dinged and the hood on theleft side is all spotted from where the buckshot hit and knockedthe paint off.All the foregoing witnesses have described the tactics of the police,as they saw them from outside C. I. 0. headquarters. John Veto,retreating from the door into the building, describes a scene of unparalleled horror.He testified that as the two police officers advancedup Cleveland Avenue and said "Let's bust them up, boys" they droppedflat."Then a shot came by just where I was standing, right on fromthere near me, and I think there was a tear gas shell, because it hitthe building and some pieces came inside the room there.As soon,as when I heard that I turned around and went into the hall.And134068-39-vol is-20 292NATIONAL LABOR RELATIONS BOARDthere was a table right there in the hall.When I was turning todive under the table I had a sharp feeling right on my leg here.AndI laid flat under the table.And I didn't get up to see what it wasbecause if I went from there I could get hit on the head."Q. (By Mr. Lauter.) You had been shot?A. Yes .... I was (under) the table laying flat for ten min-utes.... I heard a man from the outside say "God ! They're notblanks; they're bullets." . . .Then when I heard that I crawledfrom the table and I went to the other room.And that roomleads into the kitchen.And I went into the kitchen. And therefive women and around seven or eight men ... ' We waited therefor a little bit and we shut the windows all around us ... Therewas so mubh tear gas and the women were all choked up . . .Wewaited a little bit in the kitchen there for about 15 or 20 minutes,I guess, and a man said "I will go out and see what happened."Q.Why did he say that?Was the shooting still going on?A. Yes. And I said "All right. I will go with you." He wasgoing on from there and I was coming on back. And when hereached the doorQ.What door?A. The front door ... that leads to the street.When he opened,the door.I saw a deputy sheriff shot at him right away while hewas holding the knob of the door and the door was half openedand the deputy sheriff turned around and shot the guy right inthe leg.He said "God! I am hit."When I heard that "God,I am hit" I said "Come on boys let's help these men out." Andtwo more men came and we helped him ...And we carried the man into the kitchen and we laid him on theicebox . . . a low icebox ... a woman went to get hot water toclean him.And by the time she came, the kitchen was all fullof blood.There was blood all over the kitchen there comingfrom his leg....Then the woman washed him up and we let himgo for a little bit.We heard a noise in there and we turned offthe lights awhile, but the man he fell from the icebox on to thefloor.And then we picked him up again. By the time we pickedhim up two women went to the door ... to call for the ambulance.When they got to the door they were shot at twice, because when(they) came back the, said "Gosh, we have been shot at twice."From that time on nr,body went to the door anymore.We all satbehind there in the kitchen ...Then the ambulance came ...and we helped the men to carry him out on the stretcher.Whenwe carried him out, I said to the women there' "You women DECISIONS AND ORDERS293might as well get out from there."Well, they got out.One ofthem, she crawled from the window ... then the otherone wentout the front of the house.Q.When did they go out the front room?A.When the ambulance was there because that was the chancethey had.Otherwise they would be shot and they couldn't getout.Q.What did you do?A. I helped the men put him in the ambulance and I wentaway too ... I went on the sidewalk, and when I reachedaround 25 feet them police were hollering to "Come back here !Come back here!" I turned around and I saw them hollering andI stumbled on a man lying on the street there . . . And I got upand ran away. And I reached the corner of Cleveland andMcKinley Avenue there, and there was a bunchof men,I wouldsay ten or eight men.They were talking together about helpingthe man lying on the street there . . .When they were near theman, the police shot and they hit one of those men . . . Thenfinally I went up McKinley Avenue ... And Isaw a lot ofpolice.They were coming from toward McKinley Avenue.And I saw that and I kept going.When I reached the cornerof Duncan Street and McKinley Avenue, there was . . . a car ofspecial police and a bunch of men sitting on the ground.Theywere talking together.When that passed, they shot at thosemen. I ducked down behind a telephone post there.Mr. Donald Wakefield Smith : How far was that from C. I. O.headquarters?A. It was three blocks away from C. I. O. headquarters.Q. (By Mr. Lauter.) Now during all the time you were there,did you see any shooting from C. I. O. headquarters?A. No.Q. Did you see any shooting from anyone except the police?A. Just the police shot.Wilbert Coleman, the occupant of the second floor, testified for therespondent that the glass windows in the front of the building weresmashed, that there were bullet holes inside the building, that teargas was fired through the two front windows, and that because ofthe effects of the gas, his wife, his brother-in-law and mother then inhis apartment, required treatment at the Republic Steel hospital.To all of this testimony, the respondent replied with a plea, ineffect, ofself-defense, charging that the police opened fire only afterseveralshots had been fired at the police from somewhere near thevicinity of C. I. O. headquarters. 294NATIONAL LABOR RELATIONS BOARDBefore examiningthe testimony of the witnesses for the respond-ent itis necessary to recapitulate the sequence of events immediatelyprior to the encounter as established up to this point :(1)Shortly before 11 p. m. Harry Jones parked his car on thewestside of Cleveland Avenue, almost directly across the street fromC. I. O. headquarters, with its headlights shining on the regular andspecialpolice lined up on Cleveland Avenue 50 to 100 feet south ofC. I. O. headquarters.(2)Officer Fellabom armed with a loaded submachine gun wasstanding on the westside ofCleveland Avenue across the street fromC. I. O. headquarters in the immediate vicinity of Jones' car.(3)At approximately 11 p. m. Major Curley and Special OfficerHendersonadvanced midway from the line of police toward C. I. O.headquarters.(4)At the same moment Officer Fellabom fired two or more shotsat the headlightsof Jones' car.(5)Almost immediately thereafter the police opened fire itC. I. O. headquarters.With this summary, we turn to the testimony of the witnesses forthe respondent.. It is evident that the vital question at issue is theexact sourceof the shots which the respondent alleges precipitatedthe shooting by the police.Officer Ickes testified, "Cap Curley linedseven oreight of us, maybe six or seven I don't know, . . . us fel-lowsthat had the gasguns, acrossthe road . . . about 100 feetsouthof C. I. O. hall on Cleveland Avenue . . .He said he wasgoing over and tell those people to move, that it was late enough,that he was going to have them move off the street . . . break themup . . . Just ashe started over there about halfway between theC. I. O. headquarters up the line, there wasfour or five shots cameout along in the vicinityof the C. 1. 0. headquarters.38Stonesstarted to fly . . .We started firing. I don't remember whether-I started firing gasshells over against the front end of the building...Well, we started to fire the gas shells, and after we shot somegas into them,they started to disappear somehow.There was stillsome acrossthe street but not all of them.All of them didn't disap-pear butmostof them did.They ran all over, I guess . . .A littlewhilelater,the Canton police arrived and they drove up throughCleveland Avenue with their armoured car and shot gas-what theyneededto clearthe street.. Thatis all therewas to it."On cross-examination Ickes added that he sawSpecialOfficerHenderson advance with Curley, that he didnot see anyone use amachine gun, and that he heard no other shots fired from the direc-tion of C. I. O. headquarters except the fouror five at the begin--" Italics supplied. DECISIONS AND ORDERS295ning, as Curley and Henderson had reached the point halfway upCleveland Avenue.OfficerKraft testified that he was standing about 100 feet southof the brick building on the west side of Cleveland Avenue ten yardswest of the sidewalk.". . .they got pretty noisy up there andCurley said something about breaking them up . . . and Curleystarted up toward . ..the crowd. . .and when he got about 50feet from the crowd,four or five shots rang out and stones flew, theystarted shooting from both sides."Q. (By Mr. Pontius.)Now you saw four or five shots fired.Where did they come from,did you observe?A. From the C.I.0. headquarters there some place."'Q.What if anything did you notice about any automobilecoming up there on the street? .. .A. Someone pulled up there with an automobile.He stoppedthere and turned the headlights on.He had the headlights onthe police.Q. Did that occur before Curley started up the street or afterlie started up the street?A. Right about the same time.Q. Did you hear any talk there with respect to thoseheadlights?A. I heard some one holler to turn them out. In front of theC. I. O. headquarters, he hollered to turn that light off.Kraft on cross-examination testified with reference to the four orfive shots as follows :Q. (By Mr. Lauter.)Where did you see the bullets comefrom?A. C. I. O. headquarters.Q.What part of the headquarters.A. The front part, close to the entrance some place ... kindof a cement porch in front there.Q. Do you mean the sidewalk?A. Yes sir.Q. And that is where the shots came from?A. Up in there some place.Q. From the sidewalk is that right?A. I can't swear where, right the exact spot where they comefrom, but they come from in there some place.Q. I am trying to find out . . . whether you know wherethey came from or not.19 Italics supplied. 296NATIONAL LABOR RELATIONS BOARDA. I heard them in that direction right in front of the--Q. Did you hear them or see them?A. I heard them.Q.Were you facing the C. I. O. headquarters?A. I was.Q. You didn't see where they came from at all?A. I didn't see them, I heard the direction they came from.Kraft also testified that he saw Fellabom earlier in the eveningtake the submachine out of the police car, and walk across the street,but did not see him shoot at the headlights.Officer Kelley was among the group of police stationed 100 feetsouth of C. I. O. headquarters.He testified that "an automobile wasdriven up and parked on the west side of the street; the driver gotout of the car, left' the lights burning.They were shining directlydown the road and into our face and it was partially blinding us.Someone called for him to turn the lights out and the man had takenoh possibly three or four steps away from the car and he turned andwent back and turned the lights off.And someone called out fromthe vicinity of C. I. O. headquarters, and he used a string of unprint-able words and ordered this man to turn the lights back on and heimmediately went back to the car and snapped the lights back on.Then with that Captain Curley started forward . . . to turnthe lights off . . . ' and as he passed me, he told me to coverhim . . . When he got tip within oh approximately 15 feet ofthe automobile, why there was a volley of rocks thrown and some onefiredfive shots from the revolver in the vicinity of the C. I. O. Ha 11.40The shots were fired in rapid succession.And with the shots and thestones, the crowd surged forward and I released the tear gas shellabout eight or twelve feet over their head . . "On cross-examination, Kelley testified :Q. (By Mr. Lauter.) You testified about covering MajorCurley at.one point . . .Will you state when that was?A.Well it was prior to the start of the fight up there, justaminute, or within a few seconds rather.Q.Was that the time that the headlight was shot out?A. Yes sir.Kelley then retractedhis previousstatementthat Curley had goneforward in order to turn off the headlights.40 Italics supplied. DECISIONS AND ORDERS297Q. He (Curley) said nothing about the lights?A. Not to me.Q.When were the lights shut off?Was that before the gen-eral shooting started?A. Yes sir.Q. Fellabom shot the lights out of that car before the shootingoccurred?.'oaA. 11'0.Let me recall about that.That was before the fracasQ. Don't you know which statement is correct now?A. The last one.Q. The first statement was incorrect?A. Yes, sir, I am sorry.While this testimony confirms the testimony of witnesses for theBoard with regard to the time at which Fellabom shot out the head-lightwe are satisfied from the manner in which Kelley answeredthe questions put by counsel for the Board, and from his testimonyon direct examination, that Kelley did not see the shots which werefired by Fellabom at the same moment that Kelley claimed to haveheard the five shots fired in rapid succession from the vicinity ofC. I. 0. headquarters. If Kelley's testimony on this point is to becredited at all, it indicates that he merely saw the lights from theheadlight shut off.It is evident from the testimony of these three officers that al-though they all appear to have been facing C. I. 0. headquarters ata distance of approximately 100 feet when the four or five shotswere fired, they could not fix the source of the shooting any moreprecisely than "out along in the vicinity of the C. I. 0. head-quarters," or "from the C. I. 0. headquarters there some place" or"from the vicinity of the C. I. O. Hall."None of the three testifiedthat they saw flashes or fire from a gun, and it appears from theirfurther testimony that they merely heard the shots.Moreover, withthe possible exception of Kelley, none of the three saw Fellabom,stationed directly across from C. I. 0. headquarters, fire his sub-machine gun at the headlight of Jones' car at approximately thesame moment that they claim to have heard the four or five shotsfrom "out along in the vicinity of C. I. 0. headquarters."Kelley'stestimony, as noted above, merely indicates that he saw the light shutoff, but not that he saw Fellabom fire his submachine gun.Althoughthe testimony of these three witnesses establishes the fact that certainshots were fired, it does not indicate that they were fired by thestrikers rather than by Fellabom.We turn next to the testimony of several of the respondent'semployees who claim to have seen the firing from C. I. 0. head-quarters.404 Italics supplied. 298NATIONAL LABOR RELATIONS BOARDOrin Pauli testified that at 11 o'clock he and two fellow employees,whose shift ended at that hour, drove up to the respondent's mainentrance or gatehouse, on their way out of the plant from work.41This entrance is located about 300 yards from C. I. O. headquarters.Pauli's car was four or fifth in line when the first car was stoppedat the entrance by Republic Steel Police. "We drove up to theentrance, there they stopped us, they had started to shoot," he testi-fied on direct examination "You could see the flash of the fire comingout . . . of C. I. O. Hall . . . I didn't see anything else, butwe heard the bullets."On cross-examination, he stated that hewas standing or "ducking" behind the car from the time the shootingstarted until after it was over, and again, that he was standingbeside his car when he heard the first shot.Pauli also amplified hisdescription of the shots by stating that he saw the flashing ofguns from the front and side windows of C. 1.,0. headquarterswhen the shooting first started.Itwill be noted that there are two important discrepancies be-tween Pauli's testimony on direct examination and his testimony oncross-examination.If he drove up to the entrance in his automobileand the shooting had already started, as he testified on direct exam-ination, he could not have seen the first shots and could not havebeen standing behind or beside his automobile, as he testified oncross-examination.On cross-examination, confronted with this con-flict,Pauli finally chose to reaffirm his second version.In any event we consider his testimony unreliable. Standing ap-proximately 300 yards away, behind four or five other cars, in thedarkness of 11 o'clock at night, he claimed to have seen flashes fromthe front and side windows of C. I. O. headquarters, which noteven the closest observer of all the witnesses for the respondentclaimed to have seen. It is obvious that even if he did see flashesfrom guns, he could not at that distance have distinguished whetherthey came from Fellabom's machine gun or from C. I. O. head-quarters.Edward Lustig, a watchman employed by the respondent, testi-fied that at approximately 11 o'clock he was standing at the windowon the northeast corner of the respondent's main office building,about 400 feet from C. I. O. headquarters. "There was a man walkedup the street toward the C. I. O. and he got part ways up there andI hear some noise and hollering and all at once why there wasfive shots fired from C. I. O. and this somebody hollered in the41 In his testimony on direct examination Pauli referred to Gate No.1.A glance at themap (Respondent Exhibit No. 1) will show that It would be almost impossible for any-one at the No. 1 gatehouse to observe the front of C. I. O. headquarters. On redirectexamination, Pauli corrected his previous testimony and stated that he meant to refer toGate No 2, the main entrance DECISIONS AND ORDERS299back for . . . somebody to come forward and they started to shootthis tear gas."Q. (By Mr. Pontius.) Just tell us from where you saw theshots fired as you observed them.A.Well right from the C. I. O. building, right from the side-walk down-there was a man standing as close as I could seefrom the distance I was away from him, and he fired fivestraight shots.It will be noted that Lustig is the first witness for the respondentwho claims to have seen any person firing the shots.All other wit-nesses observed only the flashes or the fire from the gun.On cross-examination, Lustig defined the man's position more closely. "Itlooked to me just like he was standing on the sidewalk when he firedthis gun ... just about eight or ten feet from the building . . . fiveshots in rapid succession."In view of this testimony, more precise, with regard to the positionof the person who fired, than that of any other witness, the followingtestimony on cross-examination is ; ignificant:Q. (By Mr. Lauter.) Is you,. eyesight pretty good, Mr. Lustig,now?A. Pretty fair.Q. Can you see what time it is over there now ? 42A. Yes.Q.What time is it?A. I think it is 20 minutes after 4.Mr. LA=rt. Let the record showThe WITNESS. Or three.Mr. LAUTER. That it is twenty-five minutes after three.The WITNESS. After three, is it?Lustig also admitted that he was "kind of a little deaf, that is myears" and had considerable difficulty in hearing the questions ad-dressed to him at the hearing.We consider that these admissionsrender Lustig's testimony unreliable. If, as appears, his eyesight waspoor and he was hard of hearing, we doubt that- at a distance of 400feet at 11 o'clock at night he heard someone holler to come forwardand saw what no other witness in the immediate vicinity was ableto observe-a man standing on the sidewalk eight or ten feet fromthe C. I. O. headquarters fire five straight shots.At the very least,we believe that under these circumstances Lustig could not have4'This referenceIs to the clock in the hearing room 300NATIONAL LABOR RELATIONS BOARDdistinguished whether the 'person firing the five shots in rapid suc-cession was Fellabom with his machine gun across the street fromC. I. O. headquarters or some other person among the strikers in frontof C. I. O. headquarters.Frank Swarm, a night watchman employed by the respondent,was standing at the window on the east end of the first floor of thedistrict or main offices, at least 300 feet from C. I. O. headquarters.A few seconds after the 11 o'clock whistle had blown, he testified, hesaw the fire from guns, from in front of C. I. O. headquarters, "fiveshots from the front of headquarters."Q. (By Mr. Pontius.)Then what next did you see?A.Well really leading up to the shooting, there was two menwalked up Cleveland Avenue, in front of the headquarters, andthey got right up near the headquarters and there was five shotsfired.Two men dropped and they started back towards thepolice department they had strung across Cleveland Avenue.After the fifth shot was fired, the Massillon city police started toshoot tear gas.After the Canton police arrived, Swarm continued, "there was an-other volley of firing; shooting started from up in front of the hallagain."On cross-examination, he testified with respect to the first volleyof shots :Q. (By Mr. Lauter.) Where did the shots come fronn ?A. In front of the C. I. O. headquarters . . . directly in frontof the building .. .Q. But you don't know whether it was from the doorway orthe sidewalk?A. I wouldn't be positive, no .. .Q. But are you sure they didn't come from the steps of thebuilding?A. No, it wasn't that close.With respect to the second volley of shots, he testified :Q. (By Mr. Lauter.) Where did these shots come from?A. From headquarters all around headquarters . . . right upin front . . . right in front of headquarters.Q. In the doorway?A. I couldn't say if it came from the doorway or not.Q.Would you say it came from the sidewalk?A. Either the sidewalk or the street.Officer Ickes and Major Curley testified that the only shots duringthe entire evening that came from the vicinity of C. I. O. head- DECISIONS AND ORDERS301quarters were the four or five shots at the very beginning, immediatelypreceding the firing of gas bombs by the police.Officer Johnson, whoarrived at Cleveland Avenue shortly after the shooting had begun,testified that he saw no shots fired from C. I. O. headquarters at anytime after 11 o'clock.Officer Fellabom testified that the only shoot-ing from C. I. O. headquarters that he saw came from the doorwayat 11 o'clock, and that, thereafter, from his position directly acrossthe street from C. I. O. headquarters, he fired several rounds at theupstairs windows of other houses.This testimony by the respondent'switnesses indicates that the second volley came not from C. I. O.headquarters but from Fellabom's submachine gun.As noted above,however, Swarm identified both volleys as having been fired from infront of C. I. O. headquarters.ing at the east end of the main office building, was not in a positionto distinguish whether the first volley came from Fellabom or fromC. I. O. headquarters.The very fact, however, that Swarm identifiedboth volleys as having been fired from the same spot indicates thatthe first volley, like the second, was fired from Fellabom's submachinegun.The testimony of two other witnesses for the respondent lends sup-port to this conclusion.Wilbert Coleman, the occupant of the roomsover the C. I. O. headquarters, testified that he heard the shootingbut did not hear any shots come from the downstairs of the building.James Adams, a visitor at Coleman's apartment, testified that he sawa man on the west side of Cleveland Avenue on the sidewalk shootinga machine gun, that the first shots that were fired sounded as if theycame from the west, from the street, directly in front of the building.There remains to consider the testimony of Major Curley and OfficerFellabom who at relatively close range claim to have seen the flashesof the gun as it was fired. Of all the witnesses for the respondent,Fellabom tells the most circumstantial story of the events whichfollowed.At many important points, however, his testimony differsfrom that of other witnesses both for the Board and for the respond-ent.He testified that immediately after the intoxicated man with awhite shirt and a straw hat gave up his attempt'to go through thepolice line, Curley walked up to the center of the street and shouted toC. I. O. headquarters, "'A couple of you men take this man out ofhere before he starts to make trouble.' 43 I noticed this man walkedto the doorway in the C. I. O. headquarters while Curley was standingthere.Stones started to fly. I saw the fire flying off the bricks there.I saw one of these hand grenades-a gas bomb-I seen them flying offthe stones.That gas bomb didn't any more hit the road when theshooting started out of the doorway."4sAccording to Curley and Ickes, this incident occurred at approximately10:30 p. m. 302NATIONAL LABOR RELATIONS BOARDQ. (By Mr. Pontius.)Now from your position could you seeany guns from there?A. I could see the flashes of the shooting.I couldn't see thegums . . . the fire was flying close from the top of the door. Justlike someone was standing up and holding a gun and shootingdown like that [indicating]I could see this much . . . just likesomeone was standing in the doorway and a gun held like that[indicating].I could see that much on the truck.Trial Examiner LINDSAY. You mean the gun was held up overhis head?A. Yes it was higher.TrialExaminer LINDSAY. Holding the gun up in the air? Theshooting was down?A. Yes.Q. (By Mr. Pontius.)With respect to this truck,where wasthe location of this firing?A. It was right behind the truck.Q. That is from where you stood?A. Yes sir.Q. Now,could you tell the direction in which these shotswere fired?A. They was coming toward our men. They were standingat an angle.Q. From the position you were standing in at that time, couldyou see any part of the doorway, leading into the C.I.0. head-quarters?A. About two feet of it top and down.Q. Now where, in respect to the doorway,did you see theseflashes?A. Close to the top.Q.Were you able to distinguish any person there?A. No, 'sir.It was a tarpaulin over this truck. It hid theview of the front.But I could see-all I could see was abouttwo feet around in top of the road.Q. Could you see the man holding his hand up there .. .A. All I could see was this firing; this fire was flying closeto the top of the door.Q. Now what if anything did you do at that time?A. I turned the machine gun loose on that shooting out ofthe door . . . I shot over in there and then stopped, andthen the boys-the rest of them was all shooting in there, shoot-ing gas.They was close to me and it got so noisy you couldn'thear yourself think.Fellabom then described how he shot out one headlight of HarryJones' car and explicitly testified that he did this just before the DECISIONS AND ORDERS303above-described events took place.Continuing, he testified that hefirst fired three times at the doorway, then "saw in the upstairs win-dows was flashes of shooting."Q. By upstairs windows, you mean what?A. Toward the buildings along the street on the right, handside, on the east side of the road .. .On cross-examination, Fellabom stated that he was on the westside of the street across from C. I. O. headquarters, that "the firstshot came out of the doorway of C. I. O. headquarters," and that hefired the second shot.As noted above, he then retracted his explicittestimony made on direct examination, that he had shot at the head-light just before shooting at the doorway, and asserted that he hadwaited approximately 35 minutes before shooting the headlight out.He remained firm in his assertion that there was no shooting otherthan the gas bomb before the shots came out of C. I. O. headquarters.Q. (By Mr. LAUTER.) You are absolutely sure that some policeofficer fired a gas bomb before any shooting from the C. I. O.headquarters.A. Yes, sir. I saw it flying through the air. That is as trueas I said it .. .Q. I am asking you whether or not before the gas bomb wasfired, the only action of any violent nature was the throwing ofstones by some C. I. O. men, is that correct?A. Yes, sir.Fellabom also testified that the only shooting that he saw came fromthe doorway, at approximately 11 o'clock.saw between 50 and 100 shots coming from the upstairs windows ofthe eight or ten buildings on the east side of Cleveland Avenue, andthat he fired his machine gun several times at these windows.Asnoted above, Officer Ickes and Major Curley testified for the respond-ent that the only shots which they heard or saw from the vicinity ofC. I. O. headquarters during the entire evening were the four or fiveshotsimmediately preceding the firing of gas bombs by the police.Thus Fellabom, whose view of the front of C. I. O. headquarters wasalmost totally obstructed by the tarpaulin-covered truck, claims tohave seen flashes or a first shot fired, from the doorway after a gasbomb was fired, at a time when Ickes and Curley with an unob-structed view testified that all firing had ceased from the vicinity ofC. I. O. headquarters. In addition, no witness, except Fellabom, tes-tified that any shots were fired from the doorway. Fellabom's testi-mony on this point is not only at variance with the testimony of thewitnesses for the Board, who testified that no shots were fired fromthe doorway or any other place in the immediate vicinity of C. I. O. 304NATIONALLABOIt RELATIONS BOARDheadquarters, but 'also with the testimony of all the witnesses for therespondent who testified to the first shots.We think the evidence isoverwhelming that Fellabom's testimony to the effect that he sawflashes or a first shot.from the top two feet of the doorway is not to beThe salient part of Fellabom's testimony, however, relates to hisconsistent assertion that he saw a gas bomb fired by the police flythrough the air and hit the roadbeforehe saw the "first shot" fromthe top two feet of the doorway of C. I.0. headquarters.Every otherwitness for the respondent, without exception, steadfastly assertedthat the police fired gas bombs onlyafterfour or five shots were firedfrom some place,more or lessdefinitely identified, in the vicinity ofC. I. 0. headquarters.This difference between the testimony ofFellabom and every other witness for the respondent is crucial. Itindicates the police 100 feet south of C. I. 0. headquarters openedfire after hearing the shots fired by Fellabom from his submachinegun in the belief that such shots-were fired by the strikers.Before summarizing the evidence in support of this conclusion,we turn to the testimony of Major Curley.Curley testified that he was standing 100 feet south of C. I. 0.headquarters among a group of special and regular police at 11 o'clockwhen "the crowd commenced to get larger at C. I. 0. Hall and Kelleyand Henderson and Fellabom and Ickes and I got our heads togetherand Isaid`Don't you think it would be a pretty good idea to go upand tell those fellows that they will have to abide by the proclamationthat was handed down by the Sheriff of Stark County.' . . . So I said`We do not *want to have any trouble here.' I said `It would be a goodidea to break it up.' So Henderson, he started forward, and heturned around and he said `Come on Cap' and I said `Hell, I ain'tgot any business up there. I am not deputized to go up in there.'And he said `You are deputized now.'He says `You are going rightalong up.' I says `All right, if that is the way you feel about it, Iwill go up and try to talk to the boys.' So we started forward .. .and I got about 50 feet ahead of where the officers were lined up... .I was met with `You God damn dirty sons of bitches' and bingo outcame a bunch of rocks, clubs, stones and bingo five shots one rightpast my head."Q. (By Mr. Day.) Who said this about the sons of bitches?A. "The men up around the C. I. 0. Mall.Q. And where did the rockscome from?'A. Around the C. I. 0. Hall.Q.'Where did the shotscome from?A. From on the step of the-in front of the front door of theC. I. 0., Hall. DECISIONS AND ORDERS305Q. How many shots did you see?A. Five.Q. Could you give an opinion as to what kind of shots theywere, or from what guns they were fired?A. Yes, an automatic revolver . . . I immediately dropped tothe ground and all hell broke loose . . . the firing started, I waslying on the ground. I don't know, I laid down. The firing thenstarted from both sides and tear gas guns were going.Fellabomwas back with a machine gun loaded with bird shot.He startedthat barking.The gas-that was fired for effect only.We have already referred to Curley's testimony that Fellaboinshot out the headlight of Jones' car, fifteen minutes after the shoot-ing had begun, and found that the overwhelming weight of evidencewas to the effect that the shooting occurred at the same moment thatCurley and Henderson had reached the halfway point in their ad-vance toward C. 1. 0. headquarters. It will be noted that in the testi-mony cited above, Curley stated that Fellabom was among the special'police 100 feet south of C. I. O. headquarters, at the time Curleybegan his advance.On cross-examination Curley modified this state-ment and testified that Fellabom was on the west side, on "the firsttile building on Cleveland Avenue."Other evidence in the recordindicates that this tile building is almost directly across the streetfrom C. I. O. headquarters. It is, therefore, clear that Fellabomwas approximately 50 feet to the north west of Curley at the momentthe five shots were allegedly fired from C. I. O. headquarters.Withrespect to these shots, Curley further testified :Q. (By Mr. Lauter.)During the entire evening of July 11th,do you know how many shots were fired?A. Five.Q.How many shots did you see coming out?A. Five out of the steps.Q. Did you see some shots other than five that night?A. I didn't.Q. Then a total number of shots you saw coming out of theC. I. O. headquarters was five?A. That is right.Upon the reliability of Curley's testimony-that five shots were firedfrom in front of the front door of C. I. O. headquarters depends inlarge measure the respondent's plea of self-defense.Of all the wit-nesses for the respondent he was the one nearest to C. I. O. head-quarters, with a totally unobstructed view of the entrance and thecrowd, and had the best opportunity to observe the acts of the strikers.We believe, however, that Curley's testimony on this decisive point is'completely unreliable. 306NATIONAL LABOR RELATIONS BOARDAs one who purported to act as a public spirited citizen, he hadexhibited an active bias in favor of the respondent.As one who inthe absence of Chief Switter had assumed command of the policedepartment and with such command the responsibility for the actsof the regular and special police, he had a paramount interest inasserting that the strikers rather than the police were legally andmorally liable for an encounter which resulted in the death of threestrikers.This paramount interest and active bias run through hisentire testimony.We have already found that Curley's testimony with respect to theselection and bonding of the respondent's employees as special policeis not to be credited.Similarly, Curley's testimony that he did notissue the orders which raised the guard at C. I. O. headquarters isflatly contradicted by the testimony of Chief Switter, Officer Kraftand Officer Fellabom, and is not to be credited.Curley further testified that just before advancing toward C. I. O.headquarters, he was deputized, for the first time, by Special OfficerHenderson, in the presence of Officers Kelley and Ickes.Kelley,however, testified that at this time Curley said nothing except thathe was going forward. Ickes testified that Curley said nothing, as hebegan to advance, except that he was going to "break them up."Officer Kraft testified that he was in the line of police at this time andheard Curley say that he was going to break them up.Kraft didnot mention any conversation between Henderson and Curley.Hen-derson was not called as a witness.Under these circumstances, inview of Curley's evident desire to give the,color of legality to hisactions, we consider his statement that he was deputized by Hender-son to be a protective afterthought rather than a statement of fact.We believe that Curley's testimony on this point is not to be credited.Finally, Curley testified that Fellabom shot out the headlight ofJones' car at 11: 15 p. m. after the shooting elsewhere had begun.This testimony was flatly contradicted by a number of witnesses bothfor the Board and for the respondent.Under the circumstances de-scribed above, we found that Curley's testimony on this decisivepoint was not to be credited.In view of the complete unreliability of Curley's testimony onsuch major points, and his obvious bias and.interest, we feel justifiedin refusing to credit his testimony with regard to the source of thefive shots.A number of other witnesses for the respondent testified that theyheard shots fired, either at the beginning of the encounter, or duringit, but none of, these witnesses was able to fix the source of the shoot-ing more precisely than "Cleveland Avenue," or "on the other sideof the viaduct" or generally in the location of Cleveland and Ober-linAvenues.Some testified on direct examination to a number of DECISIONSAND ORDERS307shots coming from the crowd and on cross-examination admitted,that they had not seen the shooting and did not know whether thepolice or other persons had fired the shots.A second group of wit-nesses testified that they saw flashes from cornfields, railroad tracks,and other places at some distance from C. I. O. headquarters.Bothgroups testified that they heard the shots come from all directions or'from north to south or from the west to the east, or from the eastto the west. It is obvious that such testimony proves little or nothing,except that there was a great deal of shooting taking place in andaround the vicinity of C. I. O. headquarters from the time the en-counter started until 11: 30 or later.At least 20 police and anundetermined number of deputy sheriffs were engaged in shootingtear gas, guns, revolvers, and a machine gun in all directions onCleveland Avenue.Other police east of Cleveland Avenue near theviaduct had shot revolvers and riot guns shortly before 11 p. in.The testimony of these witnesses, while indicating the wide extentof the shooting, proves nothing as to its source.With this description of the incident at C. I. O. headquarters weturn to a concluding analysis and summary of the evidence.For at least three quarters of all hour prior to the encounter, whilean unarmed peaceful group of strikers and strike sympathizers weregathered at C. I. O. headquarters, engaging in their usual Sundaynight pursuits of talking, changing pickets, playing music and danc-ing, 20 regular and special police, armed with clubs, revolvers, shot-guns, gas equipment and a submachine gun, were lined up on Cleve-'land Avenue under instructions from Major Curley to expect trouble.We have analyzed and found without merit Curley's justificationfor his orders increasing and arming the police, and have examinedand rejected the contention by the police that the crowd as a wholewas other than peaceful.Even if we should credit in full the tes-timony of those officers who claimed to have heard threats against thepolice by one or two men in the crowd, it is apparent that under the'circumstances described such threats were not taken seriously andthat the strikers cannot be held responsible for the isolated utterancesof one or two unidentified drunken persons who disappeared from'the vicinity approximately half an hour before any violence occurred.Shortly before 11 p. in., when Curley and Henderson, advancing upCleveland Avenue from the line of police 100 feet south of C. I. O.'headquarters, had reached a point midway between the police lineand the strikers, Fellabom, standing on the west side of ClevelandAvenue, across from C. I. O. headquarters, fired several shots at theheadlight of Harry Jones' car.Upon this point, as we have seen, thetestimony is in conflict.We think, however, that the testimony of thewitnesses for the Board, corroborated by the testimony of OfficersKraft and" Kelley, far outweighs the testimony of Curley, which is134008-39-vol. ix-21 308NATIONALLABOR RELATIONS BOARDunsupported except for the self-contradictory testimony of Fellabom.Immediately after Fellabom fired his submachine gun, the policeopened fire on the strikers.Because of the darkness and the rapidsuccession of events, no one witness was able to observe more than asegment of this incident and what immediately followed.The whole,therefore, can be understood only by a synthesis of the pertinent testi-mony of a number of witnesses :Beckner, standing on the steps of C. I. O. headquarters lookingsouth, saw the shooting begin from a point in the immediate vicinityof Harry Jones' car, parked on the west side of Cleveland Avenue,across from C. I. O. headquarters, just at the moment that Hendersonand Curley were approximately midway between the police and thecrowd at headquarters.Beckner, however, did not see Fellabom fireat the headlight.Walter Meyer, whose car was parked directly acrossfrom C. I. O. headquarters, behind and slightly north of Harry Jones'car"heard Fellabom fire two shots at the headlights of Jones' car,but did not see Henderson and Curley.Adams, who was in Cole-man's apartment on the floor above C. I. O. headquarters, heard thefirst shots fired from the west side of the street, in front of C. I. O.headquarters, approximately where Fellabom was standing.Swarm,on the first floor of the respondent's district office building, saw a firstand second volley of shots fired in front of C. I. O. headquarters.Asnoted above, Fellabom fired a second volley from his position on thewest side of Cleveland Avenue across the street from C. I. O. head-quarters, after all the alleged firing from C. I. O. headquarters hadceased.Swarm's testimony, therefore, indicates that the first volley,like the second, was fired by Fellabom.Officers Ickes, Kelley, and Kraft, standing in the line of police 100feet south of C. I. O. headquarters and facing it, heard four or fiveshots in rapid succession from "out along in the vicinity of C. I. O.headquarters," but did not see the shots and did not see Fellabom firehis submachine gun.They testify that immediately after hearing thefour or five shots, they fired gas projectiles from their gas guns.Swarm testified that after the fifth shot was fired, the police startedto shoot tear gas.Fellabom, however, asserted that the police firedgas bombs at the strikers before a first shot was fired from C. I. O.headquarters.Assuming that with relation to the sequence of thefour or five shots and the gas bombs, these witnesses are tellingthe truth, the discrepancy between the testimony of Swarm and theofficers south of C. I. O. headquarters and that of Fellabom across thestreet from the crowd, can only be explained by the fact that Fella-bom first fired his submachine gun at the headlights of Harry Jones'car, that Ickes, Kelley, and Kraft and other police officers, hearingthese shots in the vicinity of C. I. O. headquarters, fired their gas gunsand other guns at the crowd, and that Fellabom, seeing the gas bombs. DECISIONS AND ORDERS309flying through the air, opened fire at C. I. 0. headquarters with his"submachine gun.Thus, all those present, except Fellabom, heardFellabom's shots as shots from the strikers and Fellabom seeing thepolice open fire, continued to shoot his submachine gun.We regardFellabom's contradictory testimony on this point as an attempt toconfuse the issue and thereby avoid responsibility for the incidentwhich touched off the encounter.In view of the fact that witnesses to a sudden shooting are notori-ously inaccurate as to certain details, we regard the discrepancy be-tween the number of shots reported by Meyer and those reported bythe witnesses for the respondent as unimportant.Several witnessesfor the respondent testified that the shots were fired in rapid suc-cession, thus indicating the probability that the shots came from amachine gun and that any estimate of the number of shots is atbest an approximation.Jones' testimony that there was a bullethole in his right headlight and another through his windshield, whilelending support to Meyer's version of two shots, is inconclusive, sincethere were a number of other holes in the radiator of Jones' car,and it is obviously impossible to know whether every shot fired fromFellabom's machine gun registered on Jones' car.Fellabom's testimony that he used only birdshot in the submachinegun is contradicted by the testimony that there was a bullet hole inthe right headlight of Jones' car, which Fellabom admitted havingshot out with his submachine gun.Moreover, although Curley wouldnot state what ammunition Fellabom used that night, he testifiedthat the usual equipment for the machine gun was three magazines ofregular 45 bullets and three of 45 birdshot.In sum, the testimony of these witnesses with regard to the source,time, and nature of the first shots which provoked the shooting by thepolice indicates that they were fired by Fellabom standing acrossthe street from C. I. 0. headquarters.Four witnesses for the respondent, however, claim to have seenflashes of shooting or shots from an unidentified person at some otherpoint.With regard to the same four or five shots-and these are theonly shots alleged to have been fired from C. I. 0. headquarters-Curley claimed to have seen five shots fired from in front of the frontsteps of C. I. 0. headquarters; Pauli claimed to have seen the flashingof guns from the front and side windows of C. I. 0. headquarters;Fellabom claimed to have seen a first shot or flashes from a gun firedfrom the top two feet of the doorway of C. I. 0. headquarters; andLustig claimed to have seen five shots fired by a man standing on thesidewalk eight or ten feet from the building.For reasons alreadyindicated, we believe their testimony is either false or incredible.Asagainst these contradictory assertions, three witnesses for the Board-Beckner, Hardesty, and Veto-who were standing in or near the door- 310NATIONAL LABOR RELATIONS BOARDway of C. I. O. headquarters at the time in question, denied that anyshots were fired by the strikers from the doorway or any other placein the vicinity of C. 1.-0. headquarters ; and Wilbert Coleman, theoccupant of the second floor, testified that he heard no shots fromdownstairs in the building.We regard it as significant, althoughnot conclusive, that up to the very moment of the encounter, nowitness claimed to have seen any person in the crowd of strikers withany weapon, and that after the encounter, the police found no weapons,except Jones' pocket knife, on the person or in the possession of the165 men arrested.From the whole record, we find that the police, armed and for-warned by Curley to expect trouble, and made restless by the sound ofshooting from the viaduct, opened fire at C. I. O. headquarters im-mediately after Fellabom fired his submachine gun; that the shotswhich the police heard and attributed to the strikers were in fact theshots fired by Fellabom ; and that no shots were fired by the strikers.We turn now for a moment to the respondent's contention that thestrikers had assembled at C. I. O. headquarters with a preconceivedplan to rush the police, enter the mill, and remove the employees whohad returned to work.This contention rests largely upon the testi-mony of Officers Moore and Kraft.Moore testified that at about 4 p. m. on July 10, while he was onduty with Officer Kraft, and Special Officers Hodge and Henderson,one Mike Rudak emerged from C. I. O. headquarters, approachedthe car in which the officers were sitting and said, "You officers hadbetter watch, they are coming down and get you. I am a friend ofthe police."Moore stated that Rudak then walked back to C. I. O.headquarters, spoke to several fellows, and was shoved out into thestreet, from which Moore picked him up and took him to jail."You could tell from the way he talked," Moore added, "that lie hadhad a few drinks." Thereafter, Moore told the other officers, "Youhad better watch out a little bit."OfficerKraft testified that between 6 and 6: 30 p. in. on July 11,while he was on duty with Special Officers Henderson and Kriger, aman called "Humpy" walked out of C. I. O. headquarters, approachedthe post where the officers were stationed and said, "You better getout . . . big trouble tonight, 11 o'clock.Between 500 and 1000 comingdown.They will kill all of the police and go into the mill and getthe slabs." "He couldn't say `scabs,"' Kraft testified. "He said`slabs.'That is all lie said to us fellows.He turned around and wentback up to C. I. O. headquarters."Kraft also stated that "Humpy"had had a couple of drinks.Kraft further testified that when hereported this incident to Curley, Curley said he would send more mento that post. DECISIONSAND ORDERS311Both of these stories are apparently versions of the same incident.We regard them both, if true, as without significance.Apart from thedifferences in the specific language attributed to Rudak or "Humpy"and the discrepancy in the date and the time of day on which thestatements are alleged to have been made, it should be noted thatCurley's testimony contains no reference to any such warning as thatreported by Kraft, but was limited specifically to rumors which hehad received as a result of the meeting of the strikers at Oak KnollPark, that afternoon.Furthermore, Switter testified that before heleft Massillon at 9: 30 p. m. on July 11, he had heard no rumors of anykind with regard to any threatened activities by the strikers. Ifhike Rudak was arrested on July 10, it is clear that Switter wouldhave been informed of his alleged threats, had they been regarded assufficiently serious to warrant action; and similarly if "Humpy" hadinformed three officers between 6 and 6: 30 p. m. on July 11 of a plot tokill the police, it is reasonable to suppose that Switter, who at thattime was still in charge of the police department, would have beennotified or that Curley would have mentioned it in his testimony.Moreover, there is no evidence that any of the regular or specialpolice, except the six regularly assigned there, reported to C. I. O.headquarters that night upon their own initiative as a result of theseor any other rumors.As noted above, they were all instructed toreport there by Curley; and it is clear that these threats were not thebasis for Curley's orders.Switter testified that upon his return to Massillon Curley had statedthat he raised the guard at C. I. O. headquarters "because he gotrumors from a source he did not want to disclose that the pickets weregoing to crash the line and stop them from going into the mill at the11 o'clock shift."At the hearing on July 21, 1937, Switter testifiedthat Curley had not yet told him the source of the rumors whichcaused him to raise the guard. Since Curley testified to no- rumorsexcept those which he had received from the Oak Knoll Park meeting,and Switter had heard no rumors at all, we are inclined to believe thatthis statement to Switter was merely Curley'sad hocexplanation tojustify the results which followed his countermanding of Switter'sorders.OfficerMoore testified that on July 10, one Burke, a former captainof the picket post, in a conversation with Moore and Special OfficerHodge had stated, "They will know who is running this God damnshow in 48 hours."Wilbert Coleman, an employee of the respondent,who occupied the second floor of the house in which the Union hadestablished its headquarters, testified that at about 7: 15 p. in. onJuly 11, he saw men whom lie could not identify picking in theground with flashlights and a stick and carrying stones toward the 312NATIONAL LABOR RELATIONS BOARDfront of" the building.Robert Adams, a plasterer, whose son wasemployed by the respondent, testified that between 6 and 7 p. in. onJuly II,.he overheard a "red-headed American" tell Mark Turkey, amember of the union, " ` You keep your men out and we'll keep oursout' . . . I heard Mr. Turkey said `Well, I will never be out.'Hesaid `You get yours out.'He said `We will get ours out.' . . . thisAmerican fellow said `I feel sorry for the colored fellow, but thedamn niggers have got it coming to them. If they get killed theywill just have to take it."'He testified that shortly after the firstshooting was over "a car came up around the corner and stoppedand they got out and my neighbor hollered and asked `What is goingon down there?'One fellow says `They are having hell down there.'He says `Anybody hurt?'He says `Yes, we killed two of themdamned city cops.'He said `How do you know.'He said `We sawthem fall.'So this other fellow got out of the car and he walkedup to another fellow and says `You fellows are from Canton.Aren'tyou?'He said `Yes.' `Well you had better get the hell out of herebefore they get up here' and another fellow ... said `Is that thingin the car?'He said `Yes.' `Well,' he says `You had better get itout of here because they are liable to break through up here at anytime.'And the fellow in the car got out and he says `Did you seeJoe?'He said `No.' `Well,' he says `we ought to find Joe.' Theydid not call no last names and my daughter was asking me. Isays . . . `Who is that fellow got out of the machine.' She says`Tony Dimando.That is the only one I know.' 15 44In the light of the events which took place before C. I. O. head-quarters, these sensational but vague statements, anonymous rumors,and acts by unidentified persons, freely attributed to the strikers,carry no weight. In the first place, since Burke's statement, theincident described by Coleman, and the remarks of the "red headedAmerican" were not reported to Curley, they cannot be consideredas a basis for his orders. In the second place, it is undisputed thatthe crowd at C. I. O. headquarters made no attempt whatsoever torush the police, enter the mill, and remove the employees who hadreturned to work.On the contrary, at the first shots, the strikersfled in panic.With 20 regular and special police already lined upacross Cleveland Avenue, armed with every weapon in the possessionof the police department, and an undetermined number of deputysheriffs in the vicinity, ready at a moment's notice to drive up incars loaded with tear gas, such an attempt by an unarmed crowd of200 people, including women and children, would obviously have beensuicidal.Not only was no such attempt ever made, but the presidentof the Massillon lodge and the vice president of the Canton lodge11Dimando was not furtheridentified. DECISIONS AND ORDERS313of the S. W. O. C., noting the ominous attitude of the police, wereon the point of telling the crowd to go home, when the police openedfire.In the third place, no police were killed, wounded, or eveninjured, except by the fumes of their own tear gas. The strikerswere the victims, not the aggressors, in an unprovoked attack.After midnight, as soon as the Canton police in their armouredcar had cleared the streets of people in the vicinity of C. I. O. head-quarters, a "mopping up" squad of special police and deputy sheriffs,led by Foreman and Special Police Officer William Henderson, brokeinto rooming houses near Cleveland Avenue occupied by members ofthe Union, arrested 165 men, and, with the assistance of the NationalGuard, hauled them to jail.At 2 a. in. on the morning of July 12, John Angelo, a striker wholived on the second floor of a three-story rooming house on McKinleyAvenue, a block and a half from C. I. O. headquarters, was awakenedby a noise which shook the house, "hollering and breaking doorsin the building."Two deputy sheriffs entered his room, thrustguns against his chest, hit him with a blackjack, and threw himinto the hall.Other armed deputy sheriffs roved through the hall-ways, crying, "Now, you rats, we have got you," and routed outthe other occupants of the house. Fifteen or 20 roomers, most of thembarefoot and half clad, including one woman, were taken downstairsand lined up outside the building.Other men from neighboringrooming houses were searched and added to the line-up.Angelotestified that Special Officer Henderson in the company of severalother special police officers, then asked, "How many C. I. O.'s arehere and lift up your hands."Half to three-quarters of an hourlater, 10 or 12 of these men were loaded into a National Guard truck,taken to the Massillon City Jail and then to the Canton Jail, wherethey were photographed and fingerprinted.After 2 days in theCanton Jail, Angelo, with a number of other men, was returnedtoMassillon, where he signed a waiver of his right to sue the cityofMassillon and was released.He testified that when the deputysheriffs entered his room, they showed him no warrant of arrest.Christ Conzas, a striker, who occupied another room in the samerooming house, from his window observed the police enter houseson McKinley Avenue and heard doors breaking in his building.Ashort time later, two officers with guns and a flashlight broke downthe door of his room, searched the room, and ordered him down--stairs.There, he recognized Bill Henderson, the foreman for whomhe had worked in the mill, and entreated Henderson to release him."You belong to the C. I. 0.," said Henderson, "and you have to godown."Other men were taken out from other houses "some of themwithout shoes, some without clothes, some without dresses, some with- 314NATIONAL LABOR RELATIONS BOARDout shirts."Conzas with the others was taken in a National Guardtruck to the Massillon Jail, where he remained until Tuesday, July13, 1937.Conzas was shown no warrant of arrest by the officerswho broke down the door to his room.Mark Turkey, a member of the C. I. 0., who lived with his wifeand three children in a rooming house on Fourth Street, about threeand a half blocks from C. I. O. headquarters, was awakened by hiswife at five minutes of three.Half dressed, he went to the kitchenwhere several deputy sheriffs, armed with a revolver and a shotgun,who had broken open the house door, asked for his guns and ammuni-tion.When Turkey replied that he had none, they pushed him up-stairs, ordered four men who occupied rooms there out of the build-ing, tore up the beds and mattresses as they searched the rooms, brokeinto a trunk, where Turkey's son kept a stamp collection, and orderedTurkey downstairs to wait for his "bus."A few moments laterTurkey and the four roomers were loaded into a National Guardtruck and taken to jail, in Canton, where they were photographedand fingerprinted.Turkey remained in jail at Canton until 4 p. in.Wednesday, July 14, 1937, when he was removed to the Massillonjail and released after signing a waiver.Turkey testified that-whenthe deputy sheriffs broke into his -house, they asked him whether hewas a member of the C. I. O. but did not show him any warrantof arrest.A total of about 165 men, all of them apparently members of theUnion, were thus arrested and placed in jail.Hardman, who re-turned to Massillon after the shooting and conducted their examina-tion, testified that none of the 165 had been shown warrants, that allhad been arrested at places other than the scene of the riot by specialpolice officers, deputy sheriffs, and National Guardsmen, and-that al-though most of the men had been released from jail by Thursday,about four were still held, at that time, four days after the shooting.He also testified that of the 165, only one (Harry Jones) was chargedwith carrying any kind of weapon.45We come, finally, to the question of whether the respondent isresponsible for the events we have described.From a carefulexamination of the record, we think that the answer is plain.Asearly as June 9, Carl Myers, the respondent's Acting District Man-ager, had attempted to persuade Chief Switter to use violence againstthe strikers, "to take such action as the Chicago police did and putthem where they belonged" ; "they knew how to handle the situationifwe did not."On that day Myers donated to the Massillon policedepartment for "any situation which might arise," the gas and gasequipment which was used by the police against the strikers on July41As statedaboveJones was carrying a pocket knife. DECISIONS AND ORDERS31511.On June 13, after the meeting of the Chamber of Commerce inwhich the members of the Law and Order League had praised theMonroe police for smashing the picket line at the respondent's plantatMonroe, Michigan, Carl Myers again urged the Massillon cityofficials to use violence against the strikers:"It was a funny thingthat a little town like Monroe could build up a police department bigenough to get their mill operating again and control the situation anditwas damn funny we couldn't do anything."In a pamphlet issuedby the respondent during the strike, entitled"What the Editors aresaying about the Republic Strike-Reprinted by Republic SteelCorporation,"the respondent set its seal of approval upon the actionsoftheMonroe police, and the American Legionnaire's and volun-tary police who aided them and stand with them. They haveperformed a healthful public service and they deserve highcommendation and support...These men have used forcefulmethods, but no more forceful than necessity demanded . . .They simply are undertaking to uphold American law, order,and individualliberties .. .As described,above, the respondent through Chief AccountantAngstadt and Superintendent Peppard, the members of the Law andOrder League, and the Back-to-Work movement succeeded in exertingsuch pressure upon the city officials that,against their better judgment,they finally agreed to accept Curley's assistance and swear in as specialpolice officers at least 32 of the respondent'semployees,includingForeman Henderson.That these special police officers were not dis-posed to be neutral was a fact generally known in Massillon.Of the66 candidates which Peppard, Angstadt and Beckiier had submitted tothe city officials on the morning of July 9, 29 had signed the Back-to-Work petition, as had 19 of the 32 men chosen by Major Curley.Withregard to the temper of the members of the Back-to-Work movement,the Reverend Hess, a witness for the respondent, testified, "From mymost sober judgment I am positively of the opinion that if we hadnot had.the police there on the night of the riot that we might havehad not two men killed but maybe 50 or 100 or more killed . ..Myreason is this, contacts that I had had with men, the Back-to-Workmen . . . that they were in no temper to stand anymore ... I tes-tify that it was my judgment, taking the balance of two factors inthe situation,from all sides,that we would have been staggering forthis whole country, if we had not had the police there."The Reverend Hess was not aware that, at the time of the encounter,five of the respondent's employees, who had signed the Back-to-Workpetition, who had been bonded by the respondent, and who had beenwarned by Curley to expect trouble, were special police officers whom 316NATIONAL LABOR RELATIONS BOARDCurley had armed and stationed in the vicinity of C. I. O. headquarters.The respondent called none of these five as witnesses nor the threeother employees who were special police officers present during theincident.Apart from their connection with the Back-to-Work movement,the respondent's employees who were appointed as special police officerswere obviously not impartial. It will be remembered that Hardmanand Switter, had reviewed the 66 names submitted by Peppard andAngstadt and had rejected most of them as too excitable, and thatGeneral Marlin had waived any question as to the fitness of the re-spondent's employees for the police force by stating that it was notime for neutral men.Thus,-prior to the encounter, the respondent had armed the policeforce with its gas equipment, staffed it with a foreman and 31 otheremployees, many of whom belonged to a group bitterly opposed to thestrike, and had urged violence against the strikers. In addition, therespondent had approved, if it had not actually connived at, the ap-pointment of Major Curley whose activities we have already foundwere conducted in the interest of and on behalf of the respondent.These acts of the respondent achieve further significance in thelight of a hitherto undescribed event which occurred on July 11. JohnVeto testified that at 5 o'clock that afternoon, as he was returning tohis home by way of Cleveland Avenue, near C. I. O. headquarters,he passed within three feet of two special police officers, seated onchairs with their backs to the mill, and heard one of them say, "Weare going to clean them up tonight."Veto testified that the man-who spoke turned around, "and I recognized him as Bill Hender-son, a chipper foreman in the mill .. .He said `Where is yourpicket card' and I said `I didn't have any because I am not on duty."'Veto also testified that the other special officer did not turn aroundand that he did not recognize him.To rebut this testimony, the respondent's counsel asked OfficerKraft:Q. (By Mr. Pontius.) During that afternoon I will ask youwhether Mr. Henderson said to you-that is, this special officerMr. Henderson, about five o'clock in the afternoon said to youthis, or this in substance : "That we are going to clean them uptonight?"A. He never said nothing like that to me.Kraft, however, testified that on that afternoon there were threeofficers detailed to and present at this post : himself, and Special Of-ficers Henderson and Kriger.46 It will be remembered that Veto tes-49Kriger,likeHenderson,is an employeeof the respondent for whose bond the respondentwas billed. DECISIONS AND ORDERS317tified that he did not recognize Henderson's companion. It is obvi-ous, therefore, that Kraft's denial that Henderson "never said noth-ing like that to me" does not preclude Henderson's having made thestatement to Kriger.We regard it as material that the respondentcalled neither Henderson nor Kriger as a witness and made no show-ing as to the unavailability of either.At 9:30 p. in., after Switter and Hardman had left Massillon,Curley countermanded Switter's orders, raised and armed the guardat C. I. O. headquarters, and directed Fellabom to a post across thestreet from the strikers, with instructions to use his submachine gun.At approximately 11 p. in. when Curley and Henderson took it uponthemselves to induce the crowd of strikers to go home, for no otheravowed reason except that there were too many of them, Fellabom,pursuant to Curley's authority, used his submachine gun and shot outthe headlight of Jones' car.As noted above, these shots were theovert act which precipitated the shooting by the other police officers.After shooting about 25 tear-gas projectiles, Officer Moore sentGray, one of the respondent's foremen, to the Union Drawn SteelCompany for more gas. Between 11: 15 and 11: 30 p. in., Curleytelephoned from the respondent's main office to the Union DrawnSteel Company for more gas, and dispatched a police cruiser whichreturned with at least 25 cartridges of tear gas.Of the gas thusdonated by the respondent prior to and during the encounter, Curley,Ickes,Moore, and Kelley testified that they fired a total of 158 gasprojectiles or bombs at the strikers during the evening and thatother special and regular police threw or fired an undeterminednumber of gas bombs or projectiles.The fury of the attack upon thestrikers, led by Curley and Henderson, is matched only by the thor-oughness of the round-up, led by Henderson, in which all personswithin a radius of three or more blocks from C. I. O. headquarterswere arrested without warrants and incarcerated for several days,for the crime, apparently, of belonging to the Union.We are of the opinion, from an examination of all the facts, thatif Curley had not seized the opportunity when Switter had left Mas-sillon, to take command of the police force, to increase and arm theguard in front of C. I. O. headquarters, and to instruct the regularand special police to expect trouble, the attack upon the strikerswould never have occurred.That Fellabom's shooting at the head-light touched off the attack may have been a tragic accident; but itis clear that, if Curley had not issued his unauthorized orders, neitherFellabom nor 13 of the other police would even have been present atC. I. O. headquarters on the evening of July 11. The attack wasled by Curley, the respondent's agent, and by Henderson, its fore-man ; at least eight of the respondent's employees as special policeofficers were present at or participated in the attack; all the gas and 318-NATIONAL LABOR RELATIONS BOARDgas equipment for the attack was supplied by the respondent.Therespondent had publicly approved the use of violence against strik-ers by the.police of Chicago and Monroe and had urged the Chiefof Police of Massillon to follow the example of the police of thosecities.When Switter left Massillon, Henderson was overheard tosay, "We are going to clean them up tonight."From the whole rec-ord we find that the respondent is responsible for the attack upon thestrikers.B. CantonOf the respondent's plants in Canton, two are directly involvedin this proceeding : the CantonWorks (Central Alloy District)which employs between 5,000 and 6 ,,000 employees ; and a tin-platemill, employing approximately 650 employees, which the respondentacquired on July 1, 1936, from the Canton Tin Plate Corporation.1.The Plan of Employee Representation-(Central Alloy District)Canton WorksThe Plan of Employee Representation was introduced at theCanton Works in June 1933 and, with minor amendments made in1934, remained in operation until April 1937, after the decisions ofthe Supreme Court upholding the constitutionalityof the Act.There-after, it was succeeded,as in Massillon,by the Employees'Repre-sentative Association,whichlasted until July 1937, when the Em-ployee Representatives, who had been active in both the Plan andthe Association,formed a new organization,the Steel Workers Union-of America,which purported to be independent of the respondent.The formation and activities of the Association and the SteelWorkers Union will be discussed hereafter.The Plan at the Canton Works, as it existed until the latter partof April 1937, was substantially the same in structure and'operationas the Planat theMassillonWorks.It is therefore unnecessaryto describe it at length.It is sufficient to state that the respondentformulated and introduced the Plan, without submitting it to a voteof its employees;that throughoutthe existence of the Plan therespondent paid the Employee Representatives for attending meet-ings, during and after working hours,as well as forhandling griev-ances; and that, down to the most minute item,the respondentdefrayed all the expenses and furnished all the facilities for theoperation of the Plan.From the whole record,we find that the respondent has dominatedand interfered with the formation and administration of the Planof Employee Representation(Central Alloy District)Canton Worksand has contributed financial and other support to it.- DECISIONS AND ORDERS3192.The Plan of Representation of Employees-Tin Plate MillIn August 1933 the Canton Tin Plate Corporation, then under in-dependent ownership, inaugurated the Plan of Representation ofEmployees in its tin-plate mill.After July 1, 1936, when the re-spondent purchased the mill, it continued this Plan in effect un-changed until April 30, 1937.With slight variations, this Plansubstantially resembled the Plan at the Massillon Works.Neitherat the time of its inauguration nor subsequently was it submittedto a vote of the employees. _ After July 1, 1936, the respondent con-tinued to pay the Employee Representatives a dollar an hour fortime spent during and after working hours at regular and specialmeetings, and continued to defray all expenses and furnish allfacilities for the operation of this Plan.On April 30, 1937, the respondent announced that in view of theSupreme Court, decisions upholding the constitutionality of the Act,itwould cease to pay the Employee Representatives.The EmployeeRepresentatives then sought to resign and discontinue the Plan, buton the solicitation of Sam Davey, then superintendent of the mill,decided to remain until the end of their term.At a regular meet-ing of the Employee Representatives on May 8, 1937, Sam Davey in-troduced Frank Geltz, Chairman of the General Body of EmployeeRepresentatives under the Plan and of the Association at the CantonWorks, who explained the purposes of the Association and sought toenlist the support of the Employee Representatives.No action wastaken on this proposal. In August 1937, according to Edward Kirk-land, Secretary.of the Plan, when the fiscal year of the Plan ended, noplans had beeri made for its continuation, because "we never askedthe officials of the Republic Steel Corporation whether or not theywanted to continue the Plan."From the whole record, we find that the respondent has domi-nated and interfered with the administration of the Plan of Repre-sentation of Employees at its tin-plate mill, and has contributedfinancial and other support to it.3.Events preceding the strikeOn July 2, 1936, shortly after the Union had begun its campaign toorganize the employees in the Canton-Massillon Area, the respondentissued its statement, described above, announcing that "Republicstands for the `Open Shop' principle . . .Every Republic employeeowes a duty of loyalty to the Company so that its best, interests maybe served.Conduct detrimental to the interests of the Company andwhich may disrupt the satisfactory relations between employees andmanagement will not be tolerated."-' 320NATIONAL LABORRELATIONSBOARDThe circumstances surrounding the discharge of Victor Arias onAugust 2, 1936, serve to illustrate the method by which the respond-ent at this time sought to give effect to this policy.Arias had beencontinuously employed by the respondent since 1927,except for sev-eralweeks in May 1935 when he took part in a strike at the re-spondent'sBerger Manufacturing Company plant.When he appliedfor reinstatement,Superintendent Ellaser told him he had been ac-tive during the strike and "that is bad on your card." Several weekslater,in June 1935, Arias was reinstated.At that time,his fore-man, David Carnes, offered him a job as a checker if he would re-port the activities of the men.Arias refused.In July 1936 Arias joined the C. I. O. and was the first organizerin the Canton area.As such, he assisted Howard Porter and theother outside organizers sent-to the Canton-Massillon district.Itwill be remembered that these organizers were given permanentshadows in the form ofLong andMcCallister,plant policemen at theUnion Drawn Steel Company,whose special business it was to followthem. In the latter part of July, Arias conducted meetings on farmsand obtained 25 applications for membership and signed up eightmembers for the union.On August 9, when he returned from aweek's vacation,liewas told to stay home,that he would be calledwhen needed. "Why are they holding me out?" he asked Graham,assistant to superintendent Ellaser, "is it anything concerning mywork?""No," replied Graham, "Not that I know of. There areactivities that you are in that I don't know about or exactly whatitis."Superintendent Ellaser informed him : "Vic, you are inDutch.I don't think I can do anything for you." Arias pleadedhis long service with the respondent,his satisfactory work, his ne-cessity to support his parents.Ellaser replied, "I am sorry. Ican't do anything for you."Arias then left Canton in search of a job. In April 1937, uponhis return,he met Frank Geltz, Chairman of the General Body ofEmployee Representatives under the Plan, who offered to help him.Geltz, however, was unsuccessful.He reported that he had seenEllaser who said that Arias had a company police record, and thatAke, the employment manager,had told him that on his record Ariastalkedtoo much.During his nine years'employment by the respondent,Arias hadreceived at least three promotions;at the time of his discharge hewas an inspector in charge of the chipping bed, earning approxi-mately 90 cents an hour.Since his discharge on August 2, 1936,his total earnings,up to August 11, 1937,have been $164.40.Hehas not received regular and substantially equivalent employmentelsewhere.Although the respondent in its answer denied that Arias DECISIONS AND ODUDEItS321was discharged because of his union activities,itproduced no wit-nesses and offered no evidence to rebut Arias'testimony.We think it clear that the respondent discharged Victor Arias forthe reason that he joined and assisted the Union.We find that therespondent,by this act,discriminated against Victor Arias in regardto hire and tenure of employment,thereby discouraging membershipin a labor organization.Having thus plainly warned its employees that it was prepared toenforce its statement of July 2, the respondent took further repres-sive steps to halt the growth of the Union.At the Canton Worksand the tin-plate mill, its activities paralleled those already describedat the Massillon Works.Employees were called together at safetymeetings once or twice a month,where a superintendent and fore-man repeatedly extolled the virtues of the Plan and threatened em-ployees with the loss of their jobs if they joined the"outside" union;employees were asked by a superintendent to sign petitions thatthey were satisfiedwiththe Plan and were informed that the C. I. O.would never succeed; active union members were cajoled by super-visory employees not to waste their time passing out handbills, ad-monished to watch their step, and warned to stop trying to organize;a superintendent spoke with approval of a pamphlet which ap-peared in the plant, purporting to show that the C.I.O. was arevolutionary organization,controlled from Moscow, whose ultimatepurpose was to overthrow the government of the United States byforce and violence .4TOn March 5,1937,the respondent published its statement of open-shop policy in the newspapers,as described above.Carl Myers readthe statement to the General Body of Employee Representatives, towhom he-promised the same degree of cooperation from the man-agement that they had received in the past. Besides Arias,three em-ployees,whose cases we discuss below, were discharged for unionactivities at about this time.Despite these acts of interference and coercion by the respondent,the Union continued to grow.On February 1, 1937,All NationsLodge No. 1200 was established in Canton for the employees of theCantonWorks and the tin-plate mill.A number of the EmployeeRepresentatives joined the Union, and in certain departments ofthe plant the Union claimed to have achieved a membership of alarge majority of the employees.In the tin-plate mill, where the.Union claimed a membership ofapproximately 90 per cent,the respondent sought to coerce its em-ployees to leave the Union by repeated threats to close the plant.4'+Join the C I. 0. and Help Build a Soviet America,published by the ConstitutionalEducational -League, Inc; New Haven, Connecticut. 322NATIONAL LABOR RELATIONS BOARDKenneth- Poorman, a member of the Union, testified that in October1936 at a safety meeting in the tin-plate mill, James Davey, thenoperating superintendent of the mill, informed the employees that"this is an old and obsolete mill.The Warren mill is of a newertype . . . If we stay out of labor trouble this can be the millto operate."Although Davey denied having used the specific lan-guage attributed to him on this occasion, we are not impressed withhis denial.He admitted having told employees on another occasionthat the mill was old and obsolete and that he.hoped they wouldstay out of labor troubles.And even from Davey's own studied andevasive account of .his remarks at. the- October safety meeting it isclear that the employees could reasonably have taken away only oneimpression-that the respondent would shut down the mill if theyjoined the C. I. O.In January 1937 Superintendent Thomas approached HomerDownerd, president of Lodge No. 1200, and asked him why he hadbecome so active in organized labor.According to Downerd, Thomassaid, "'Do you think you are doing right?' and I said `Yes, I thinkI have as much right to belong to organized labor as anyone elsehas.'And lie said `Do you know what you are going to do?' and Isaid `Yes, I do.We are going to put this organization across' andhe said `No, I will tell you what you are going to do-you are goingto eventually shut down this plant and that will put not only me,but everyone else out of work and unless you quit, you will shutdown the tin plate plant."'.In February 1937 Superintendent Thomas saw Martin Beckner,vice president of Lodge No. 1200, passing out handbills near theCanton Works. "Beckner," said Thomas, "you do not seem to bethe same sort of a fellow, the kind of fellow that would be messingaround with a bunch of radicals." "I told him," Beckner testified,"that I did not realize that I was a radical and he said, `Don't yourealize that Republic Steel will be closed down and won't operateany more?"'-On May 5 a notice appeared on-the bulletin board at the tin-plate-mill announcing that the mill would be shut down, until further -notice, and that employees should call Thomas later in the weekand find out when operations were to be resumed. The tin-plate millremained closed until May 24, the day before the strike. It ap-pears that the production at the mill during April and May interms of gross tons was as follows : For the week beginning April 5,541; April 12, 888; April 19, 609; April 26, 921; May 3, 315; May 10,Q;the Canton Tin Plate Division, testified that there was -no -produc-tion for the weeks of May 10 ' and .May, 17 chiefly because a strike DECISIONS AND ORDERS323had been called at the plant of the Canton Enamelling and StampingCompany on April 29, at which time all orders from that companyceased, and that the respondent had in process or finished at thattime approximately 1,400 tons in the plant, equivalent to two weeks'work.This ostensible reason for the shut-down is vitiated, however, byreference to a number of events which occurred before and afterMay 5, when the shut-down was announced.On May 8 Becknertelephoned Superintendent Thomas and asked when the mill wouldstart up. "He told me," Beckner testified, "he did not believe themills would start up until we got rid of that union."During thestrike at the respondent's plants in Canton, Thomas told Beckner,"'It looks like the Tin Plate had made a mistake. The rest of themill is going to resume but I do not think the Tin Plate will everresume again.'And he felt it was all the fault of the men organizingbecause we had 90 per cent of the organization at that time." Sincethe-respondent did not call Thomas as a witness and made no show-ing as to his unavailability, these and the earlier threats stand uncon-tradicted.Furthermore, the respondent was in the sole possession of proofin support of its allegation that a decrease in orders caused the shut-down.We are.not satisfied that, in view of the circumstances de-scribed above, it has supplied an adequate business reason for itsconduct.It has not shown the amount or relative size of the ordersof the Canton Enamelling and Stamping Company nor how long thestrike there lasted, nor precisely to what extent that strike caused adecrease in orders.In weighing the evidence upon this point, we also take into ac-count the fact that, at this time, the respondent's Canton and Massil-lon plants were both under the supervision of Carl Myers, ActingDistrictManager for the one region; and that the shut-down onMay 20 of the Massillon Works was caused, not for the business rea-sons alleged by the respondent, but for the purpose of intimidatingand coercing the employees.-Itwill be remembered that on May 3 Clinton Golden, RegionalDirector for the S. W. O. C., wired the respondent that widespreadunrest prevailed among its employees over the uncertainty of therespondent's position regarding a signed collective bargaining con-tract, that this unrest had been accentuated by the lay-off of severalhundred union members at the Canton and Massillon Works, andthat the Union urgently requested a conference to negotiate a signed,written contract.It thus appears that on May 5 the respondentgave a double answer to the union : Voss replied to Golden that hesaw no necessity for a signed contract, but was, willing to -arrange a134068-39-vol ix-22 324NATIONAL LABOR RELATIONS BOARDconference; Davey shut down the tin-plate mill, a stronghold of theUnion, and locked out all but the maintenance employees.4'From the whole record we find that the respondent shut down itstin-plate mill at Canton and locked out almost all its employees forthe purpose of intimidating and coercing them not to join or to dis-continue their membership in the Union.The respondent, by theforegoing acts, discriminated against its employees with respect tohire and tenure of employment, thereby discouraging membershipin a labor organization, and interfered with, restrained and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.4.The Employees' Representative AssociationAfter the decisions of the Supreme Court on April 12, 1937, theGeneral Body of Employee Representatives met on several occasionsin the Canton Works on company time to discuss the formation, dues,and constitution of a new organization to succeed the Plan.Theprecise date upon which this organization-the Employees' Repre-sentativeAssociation-was formed does not appear.The recorddoes show, however, that on April 24 Joseph Cox, an Employee Rep-resentative, signed a membership card in the Association and withother Employee Representatives began to solicit membership for theAssociation in the plant on company time.4' On April 28, accordingto the minutes of a special meeting of the General Body of EmployeeRepresentatives of the Plan, "the proposed amendments to the bylawswere again reviewed and it is the feeling of the General Body thatno further changes should be made at this time." These amended"bylaws"-the amendments adopted April 22, 1937, referred toabove 5°-became the constitution of the Association.The respond-ent's participation in the formulation of these amendments, and itsmodified control of the operations of the organization under them,have already been discussed.At the same meeting on April 28 atreasurer was elected and Representatives assigned to committees."A motion was carried that dues were to be temporarily waived and48The respondent in its brief apparently contends that no complete lock-out was evercarried out, in that 50 per cent of the men remained at work after May 10.However,Davey testified that when working the tin-plate mill employed between 640 and 680employees ; that at the time of the shut-down (May 5)there were 570 employees ; thatabout 50 per cent of the employees, in the finishing departments, "remained at work onthe shut-down"; and that when operations finally ceased on May 10, there was a completeshut-down, exceptfor maintenance men..4eThe signatures of the Chairman and Secretary of the General Body of EmployeeRepresentatives under the Plan are affixed to this card as Chairman and Secretary ofthe Association.60See Section A, 3.5'The office of Treasurer did-not exist under the Plan, and apparently was the, onlyoffice in the Association for which an election,was held.As noted above,the Chairmanand Secretary under the Plan remained as Chairman and Secretary under the Association. DECTSIONS AND ORDERS325"some other method of raising finances, possibly through a raffle,should be used."At the conclusion of the meeting a "force report,"or schedule, covering the time spent in the meeting by the EmployeeRepresentatives, was prepared, according to which the EmployeeRepresentatives were to be compensated by the respondent.Thus,as in Massillon, the new organization was, except in name, virtuallyidentical with the old.As in Massillon, the respondent gave the Association a free handto organize opposition to the Union.Frank Cutshall, a member ofthe Union, testified that on May 16 or 17 he was notified -by his fore-man to attend a meeting in the bar mill at the Canton Works. "Theywere going to close down the department and everybody was to goover and we was to be paid for the time we would be over there atthe meeting.They said they were holding these meetings-for eachparticular turn, the three turns.At one o'clock they blew the whistleand the crane men, the chippers, the grinders and everybody employedin the plant, or practically so, attended.The whole department wasshut down."Dan Allen, an Employee Representative, announced tothe 400 assembled employees that "they were forming a union for theemployees of this division of Republic Steel and they did not wantany outside union.They wanted to make preparations if a strike wascalled to meet up near the square and make a rush for it and go downin a body. . . They were anticipating the strike. They asked ap-proval of . . . some of the men in this group." Cutshall testifiedthat he was paid for the time spent at this meeting.On May 20, about 300 foremen and chippers at the Canton Workswere notified to quit work to attend a meeting in the plant. SammyStokes, one of the chippers, testified that William Dunn, an Em-ployee Representative, announced that, "he was calling this meetingto explain this union plan to them, and he told the fellows that thecompany was expecting a strike and he wanted them all to sign apaper that they will work ... and when the strike was_ called theyshould meet at the public square and they would prepare a way forthem to go into the mill.And so he said `I am, going to pass outthese blank pieces of paper.and I want you to sign them."' Stokestestified that he was paid for his attendance at this meeting.Cut-shall, who also attended this meeting, testified that Dunn 'ainouncedthat the purpose of the meeting was to form an employee union fortheCantonWorks alone, in order not to "mix into any moretroubles"; that Dunn hande& out a copy of the pamphlet previouslyreferred to, "Join the C. I. O. and Help Build a Soviet America";and - that Employee Representative Allen launched into an attackupon, John L. Lewis.From the whole record, we find that the respondent has dominatedand interfered with the formation and administration of the Em- 326NATIONAL LABOR RELATIONS BOARDployees'RepresentativeAssociation and has contributed financialand other support to it.5.The strikeAlthough the events at Canton are not set forth in the record insuch detail as those at Massillon, the testimony indicates that therespondent pursued a similar course in mobilizing its forces to breakthe strike.The following narrative is summarized largely from thetestimony of witnesses for the respondent.On or about May 18 Superintendent Cornell told Foreman Kuhnsthat the management intended to operate the plant in the event thatthe strike was called, and that he wanted the employees in the plantbefore it started.At 4:45 p. m. on May 25 Cornell called Kuhnsto his office, told him there was to be "a meeting of the C. I. O. andit looked very much as though a strike was going to be pulled,"and instructed him to have the employees come to the plant by 9o'clock.On the night of May 25, when the strike was called, trucksarrived at the plant loaded with cots.Under the inducement of abonus, free meals, and 16 hours' pay for 8 hours' work, a number ofemployees ate, lived, and slept in the plant from May 25 untilJuly 1.At 7 p. m. on May 25, before the strike was called, 12 EmployeeRepresentatives, including Frank Geltz, Ray Lilly, Dan Allen, andother active members of the Association, met in the assembly room ofthe respondent's Industrial Relations Building at the Canton Works.In previous discussions this group had decided that if the strikewas called they would form a back-to-work movement and seek tohave a vote conducted under their auspices among the employees atthe Canton Works on the question of whether the employees wishedto return to work or to continue pn strike.At this meeting planswere made to hold the vote in the City Auditorium on Thursday,May 27.At 8: 30 p. m. the group conferred with Plant Superin-tendent B. R. Richardson, who expressed his approval of their pro-posed activities.At 11 p. m. the strike was called and the groupretired to two rooms at the Belden Hotel in Canton, which thereafterserved as the headquarters for its activities.Within a few days this committee, augmented by a number of otherEmployee Representatives, undertook to patrol the city, armed withshotguns, allegedly to protect the homes of non-strikers.On severaloccasions it held meetings of employees ;vho wished to return to work,and conferred 'With the mayor of Canton with regard to.'its demands.On June 10 T. K. Harris of the Canton Law and Order League, saidof the Back-to-Work movement, "It is becoming more difficult to keepthem from taking the law into their own hands." 1,2szWhat the Editors are Saying About the Republic Strike-reprinted by Republic SteelCorporation,fromThe Canton Repositoryof, June 10, 1937 DECISIONS AND ORDERS327As noted above, on or about July 5, a few days before the NationalGuard were withdrawn from the Canton-Massillon area, 56 of therespondent's employees were bonded by the respondent and sworn inas private police officers of the City of Canton.Of the 56, one, B. R.Richardson, was a plant superintendent, another, Russell Horn, wasa supervisory official and at least three were members of the Back-to-Work Committee.Most, if not all, of the expenses of the Back-to-Work Committeewere defrayed by the respondent. J. G. "Monk" Stewart, a super-visor of the guards, spokesman of the Back-to-Work Committee, anda roller in the mill with 10 or 12 men under him, testified that fromMay 25 until July 2, when the National Guard arrived, he receivedfrom the respondent for his work a total of approximately $500, cal-culated on the basis of his regular pay of $28 a day.Other membersof the Committee testified that during this period they were paidapproximately one and three quarters times their regular pay, or, insome instances, a bonus of $25 a week in addition to their regularpay.None of the witnesses for the respondent claimed to know whopaid for the rooms at the Belden Hotel, although all admitted thatno funds were collected by the Committee. It appears that CarlLappin, an Employee Representative who acted as paymaster to theCommittee for the respondent, rented the rooms in his own name.Since employees participated in the Back-to-Work Committee andsince it existed in part, if not wholly, for the purpose of dealing withthe respondent concerning a labor dispute, it is a labor organizationwithin the meaning of the Act. From the whole record, we find thatthe respondent has dominated and interfered with the formation andadministration of the Back-to-Work Committee and has contributedfinancial and other support to it.6.The Steel Workers Union of AmericaOn July 13, approximately two weeks after the plants had re-opened, a number of the members of the Back-to-Work Committeewhom the respondent had paid for acting as guards met at "Monk"Stewart's home to discuss the formation of an organization. Severaldays later Frank Geltz, Chairman of the Association, told Stewartthat the former Employee Representatives, whose terms had expiredin June, were also considering forming a new organization.Afterone preliminary meeting of the two groups, a formal meeting washeld on June 20 in the Belden Hotel, where Stewart was elected tem-porary Chairman; Lilly, Secretary; and Geltz, Treasurer.On thefollowing day, at a meeting in the Belden Hotel with Attorney FrankBow, the name "Steel Workers Union of America" was selected, ap-plication cards drawn up, and chairmen of organization committeesappointed.Although at the time of the hearing on September 15 328NATIONALLABORRELATIONSBOARDno constitution or bylaws had yot been adopted, and no membershipmeeting had been held, Stewart testified that all employees at theCanton Works, except supervisory employees and police, were eligiblefor membership and that of 3,900 eligible employees, between 2,500and 2,700 had signed application cards for membership.Noticesannouncing the formation of the organization were posted in theplant; and members of the organization committees collected dues,initiation fees, and signatures to membership cards in the plant duringworking hours.It is clear from the record that the Steel Workers Union, like theIndependent Association at Massillon, was merely the successor to thePlan, the Association, and the Back-to-Work Committee, and stillthe creature of the respondent. Its officers were the officers of thepredecessor organizations and its active members were former Em-ployee Representatives or members of the Back-to-Work Committee.It received the same favors from the respondent as had the prede-cessor organizations.An organization with such antecedents, formedunder such conditions, necessarily could not represent the free choiceof the employees.From the whole record, we find that the respondent has dominatedand interfered with the formation and administration of the SteelWorkers Union of America and has contributed support to it.7.The dischargesThe complaint, as amended, alleges that three other employeesat the Canton Works, besides Victor Arias, were discriminatorily dis-charged.The record shows that all three were discharged or laid offby Superintendent Hopkins.We take up their cases in chronologicalorder.Milee Ugranovich,.Ugranovich, a member of the union, had beenemployed by the respondent since 1934 as a grinder in the billet sheds.In 1935 he participated in the strike at the respondent's BergerManufacturing Company plant.He testified that when he returnedtowork after that strike Edward Hopkins, superintendent of thebillet sheds, "fired him off the job" for about a month, saying, "Yougot a job on the picket line and I cannot use you any more." Ugrano-vich then applied for his job to Superintendent Baxter, who, in thepresence of Hopkins, asked Ugranovich whether he had been on thepicket line "and he asked me `How long have you been in this coun-try?' and I told him `About 20 years' and he said `Are you still crazy...I will give you your job back if you do not do that any more' ..He told me I would have to stick with the company."In December 1936 and January 1937 Ugranovich attended a numberof safety meetings in the plant, at one of which, he testified, Super- DECISIONS A-AD ORDERS329intendent Hopkins said, "Don't belong to the outside union.You gotto stick with the company union ... If I find any more men (belongto the) outside (union), he cannot work for me."Ugranovich testi-fied that on February 11, 1937, lie was summoned to SuperintendentHopkins' office where Hopkins said, "You have got some slow work,five and six weeks on a job ... Don't you mind that strike in 1935... I give you a chance that time and still now there is somethingelse outside, some kind of a name, C. I. O.-and you are in it already."Ugranovich was then discharged.The respondent contends that Ugranovich was discharged on Febru-ary 8, 1937, not for his union activities, but because he came to workin an intoxicated condition.Superintendent Hopkins testified that,although he himself had not seen Ugranovich in an intoxicated con-dition, Foreman Eichelberger reported to him that at midnight bothhe and the grinder boss had smelled alcohol on Ugranovich's breathand had sent him home with instructions to return in the morning,and that at 9 o'clock the next morning Hopkins had laid him offindefinitely because he had come to work intoxicated. "He tried totellme that he was not intoxicated. I told him he was because mytwo foremen had told one that."Hopkins also denied some, but notall, of the statements attributed to him by Ugranovich.He deniedthat he had mentioned the C. I. O. to Ugranovich at the time hedischarged him or said that his work was slow, but asserted, on thecontrary, that in his opinion Ugranovich was a capable worker andnot slow.-Eugene George, a grinder foreman, testified that at 12 o'clock onFebruary 8, when Ugranovich reported for work, he smelt a strongodor of liquor on the man's breath, noticed that the surface of thesteel on which Ugranovich was working had circular instead ofhorizontal marks, reported to Foreman Eichelberger that Ugrano-vich was in no condition to work, and saw Ugranovich leave witha wobbly step.George added that he told Eichelberger that Ugrano-vich had a habit of laying off on pay day, that he had spoken toUgranovich once or twice before about coming to work with liquoron his breath, and that he now recommended him for a discharge.Eichelberger confirmed George's testimony and asserted that Ugrano-vich was apparently under the influence of liquor, that his work wasbeing done in an improper manner, and that when Ugranovich lefthe walked in an uncertain condition.-Ugranovich, however, denied that he had come to work intoxi-cated or that he had been given that reason for his discharge; deniedthat he had been warned about coming to work intoxicated before,or that he had a habit of laying off for two or three days after payday; admitted that the tool which he used had made circular in- 330NATIONAL LABOR RELATIONS BOARDstead of horizontal marks on the surface of the steel, but explainedthat the fault was due to another grinder in failing to have therequired number of belts on the machine.Ugranovich also assertedthat he had been "off booze for 28 months and never touched it."In this conflicting state of the evidence it is instructive to con-sider the respondent's policy, as stated by George, Eichelberger, andHopkins, with regard to men who come to work in an intoxicatedcondition.George testified that Hopkins had personally instructedhim to send a man home if he cane to work in an intoxicated condi-tion, that he had observed hundreds of men in the mill with liquoron their breath and on certain occasions had himself, come to themill with liquor on his breath, but that he disciplined an employee bysending him home only if the liquor on his breath was very strong orthe man wobbled. George also testified that of the hundreds of menwhom he had observed with liquor on their breath, Ugranovich wasthe only one who wobbled and whom he reported. Eichelberger testi-f ed that the general policy of the company was that so long as aman could work safely and was not intoxicated to the extent thatliewobbled, no matter how strong the odor of liquor on his breath,he was not sent home. Eichelberger also testified that he could notremember having recommended discharge of any of the hundredsof employees who had come to work with liquor on their breaths, butclaimed in the past eleven years to have recommended some menfor two or three day lay-off because of liquor on their breaths.Hop-Hns testified that lie sends an employee home but does not dischargehim for his first offense in wobbling, and that even if he had smelledliquor on his breath a couple of times and he was wobbly lie wouldlay him off for two or three days, but would not discharge hint.It thus appears that even if Ugranovich was intoxicated when hecame to work, which he' denies, and had come to work once or twicebefore with liquor on his breath, which he also denies, the normalprocedure would have been to reprimand and discipline him with atwo or three day lay-off instead of discharging him.Despite therespondent's policy, however, he was discharged, and, according toGeorge, was the only man ever to have been discharged under the"wobbling" rule.In view of Hopkins' statement to Ugranovich atthe time of his discharge, which is only partially denied, and certainof his other anti-union remarks, which are not denied, we are satis-fied that Ugranovich was discharged not for his alleged intoxicationbut because he joined and assisted the union.Ugranovich has not received substantially equivalent and regularemployment elsewhere.At the time of the hearing he had earnedapproximately $111 since his discharge.Will S. Wright.During a strike in 1922 at the Canton Works,then owned by the United Alloy Company, one Ake, superintendent DECISIONSAND ORDERS331of employment for the United Alloy and later for the respondent,hiredWill S.Wright as a strikebreaker, promising him that "if youstick with the Company,you will have preference for a job as longas you do not do anything out of the way with theCompany."After working three months,Wright leftthe employ of United Alloyand workedelsewhere until 1933,when he was employed by the re-spondent as a chipper.In May 1935 Wright took part in the strikeat the respondent'sBerger Manufacturing Company plant.Afterthis strike,when Wright applied for and was denied reinstatement,he testified that Superintendent Hopkins told him, "Bill if you wantto work here,you have to stick with the Company.You cannot haveone foot over here and one over there and expect,the Company tostick with you." In the early part of 1936 Wright was offered helpin getting his job back by one Williams, a chipper employed by therespondent, whom Wright characterized as a "snitcher for the Com-pany."Pursuant to Williams'instructions,Wright went to Ake,superintendent of employment,who gave him a note to Hopkins.Wright testified that Hopkins offered him a job if he would stickwith the,Company.Wright accepted.After returning to work, Wright attended numerous safety meet-ings in the plant where Superintendent Hopkins, Foreman Johnston,and "Charlie,the bed foreman,"on occasion told the employees, "Youdon't want to mess around with no outside union, because if youwant to work,you cannot be tied up with no union."In the earlypart of 1937Wrightwas asked by Beckner to join the C. I. O.Williams advised him,"If you ain'tsigned, you better not sign,because the damn C. I. O. aint no good, if you want your job."Several weeks later Beckner again askedWright inWilliams' pres-ence to sign a membership card."Williams sneaked out,"Wrighttestified,"and, about two days after that(on April 27). . .I wascalled intoMr. _ Hopkins office."Hopkins informed Wright andother employees who-were present that new men were being laid offin order to give the older men more hours.Wright stayed after theothers had left and reminded Hopkins that he had been employed in1922 and that Ake had promised him preference.Hopkins repliedthat he had told Wright that if he wanted to work for the Company,he had to stay on the right side of the fence and could not have onefoot over here and one over there,and that Ake was "not runningthe show." "I told him," Wright testified,"'I am on the right sideof the fence when I work.'And he said`You are not dumb, youknow what I mean.'"Wright also testified that some of the chipperswho were not laid off had less seniority than he.The respondent contends that Wright was laid off with a numberof other chippers, without discrimination,for purely business rea-sons.Hopkins testified that because of the lack of tonnage the 332NATIONAL LABOR RELATIONS BOARDrespondent decided to lay off 37 chippers ; that Wright was thirty-fourth in length of service, and was laid off in regular order; thatthe respondent's policy with regard to seniority was that if a manwas laid off for 30 days or more, while there was work available, hisseniority rights were lost; that Wright had been laid off on May 22,1935, 6 days before the Berger strike and had returned to work some-time in 1936; and that with this lay-off Wright had lost the seniorityrights which had accrued to him since his employment in 1933.On cross-examination, however, Hopkins contradicted his earliertestimony with regard to the respondent's seniority policy, by statingthat if an employee were laid off for more than 30 days, he would notlose his seniority rights.On this basis, it appears that Wright wasentitled to credit for approximately two years' service, and that whenhe was laid off on April 27, 1937, the regular order of seniority wasnot followed.Although Hopkins denied all of the statements attributed to himby Wright, we are convinced that his denials are not to be credited.The respondent had pointedly warned its employees in its statementof July 2, 1936, that it would not tolerate "conduct detrimental to theinterests of the Company and which may disrupt the satisfactoryrelations between employees and management."On March 5, 1937,after publishing the respondent's statement of its open-shop policyin the newspapers, Carl Myers had summoned the Employee Repre-sentatives to a meeting at which he repeated the respondent's state-ment of July 2, 1936. The record contains uncontradicted testimonythat other superintendents and foremen had warned employees notto join the union under threat of loss of their jobs.Moreover,although Hopkins denied having made the statements at safety meet-ings attributed to him by Wright, he admitted that he could notrecall what he had said.Ugranovich's testimony with regard to cer-tain of Hopkins' anti-union statements is undenied.Under thesecircumstances we are of the opinion that Wright was laid off onApril 27, 1937, because he had joined or was suspected of havingjoined the Union.Wright has not earned any money since April 27, 1937.Sabri Shaban.Shaban was first employed by the respondent as achipper from June 1933 until March 1934, when he left the respond-ent's employ for a visit to the "old country." In October 1936, uponhis return, he applied to Superintendent Hopkins for his former job.He testified that Hopkins asked him, "'You belong to a union?' andI say `No.' `If somebody go on the road and stop you . . . what areyou going to say?'And I just figure and I sit two or three min-utes ...He said `What are you going to say to me now P I say `Iknow I no have to sign my name because I am hungry.' He said `If DECISIONS AND ORDERS333you listen to me that way, I am going to give you a job right now.'And he gave me a job."On or about April 23, 1937, Shaban went to work with a copy ofthe "SteelWorker," apparently a union newspaper, in his backpocket.Shaban testified that Hopkins saw the paper, pulled it fromShaban's pocket, and said "'Why you no listen to me when I say I.would give you a job' And he throw away that paper and didn'tsay nothing that time. In three or four days he called me in theoffice and he say `You no listen to me that time when I was talkingto you and I give you a job and you belong to the C. I. O. now."'Shaban was then laid off.He testified that many chippers hired withhim on October 25, 1936, and others with less seniority were notlaid off.The respondent contends that Shaban, like Wright, was laid off onApril 27 without discrimination, according to its policy of seniority.Hopkins testified that of the 37 chippers to be laid off Shaban wastwentieth on the list, and that in determining Shaban's seniority hehad counted the period from October 1936 to April 1937 and not thenine-month period in 1934 and 1935 when Shaban had worked forthe respondent, in accordance with the respondent's seniority policy,of canceling rights which had accrued from former service, after alay-off of 30 or more days. In view of Hopkins' later admission thatan employee did not lose his seniority rights after such a lay-off, itappears that Shaban would be entitled to credit for his service in1934 and 1935, even apart from hisclaimthat men hired on or afterOctober 1936 were not laid off.Although Hopkins denied all state-ments and acts attributed to him by Shaban, we do not find hisdenials convincing for the reasons cited in our discussion of Wright'sdischarge.We find that Shaban was laid off on April 27, 1937, because he wassuspected of having joined the Union.Shortly after his lay-off,Shaban worked for approximately 4 days at the Canton CulvertCompany, owned by the respondent, where he earned $25, his totalearnings since April 27.The cumulative testimony of Ugranovich, Wright, and Shaban,although denied in whole or part by Hopkins, satisfies us thatHopkins followed a policy of questioning employees on their unionaffiliations, and of discharging them or laying them off for real orsuspected membership in the Union.We find that the respondent has discriminated against Mike Ugra-novich,Will S. Wright, and Sabri Shaban in regard to hire andtenure of employment, thereby discouraging membership in a labororganization. 334NATIONALLABOR RELATIONSBOARDC.Youngstown1.The Plan of Employee RepresentationThe Plan of Employee Representation in the Youngstown Districtwas adopted in June 1933 and slightly revised in June 1934 andMarch 1937.On April 19, 1937, at a special meeting of the GeneralBody of the Employee Representatives, McCoy, the Management Rep-resentative, announced that the respondent would withdraw financialsupport from the Plan. Shortly thereafter, the Employee Repre-sentatives formed the "Employee Representation Plan" which pur-ported to be financially independent of the respondent, supplied them-selves with membership cards, and launched a membership campaign.On May 19, 1937, the Independent Federation of Republic Employees,herein called the Federation, was organized by the Employee Repre-sentatives for the dual purpose of lending support to the "new"Plan and taking measures to prevent the strike. Immediately afterthe strike was called and during the strike, the Federation sponsoredtheBack-to-Work movement and solicited signatures to back-to-work petitions.Thereafter, the Federation was combined with thePlan and a constitution and bylaws were adopted which purportedto establish the Federation as a collective bargaining agency for theemployees.The formation and activities of the "new" Plan and theFederation will be discussed hereafter.The Plan at Youngstown, as it existed until April 19, 1937, wassubstantially identical in structure and operation with the Plan inMassillon.It is therefore unnecessary to describe it at length. Itis sufficient to point out certain circumstances and incidents whichattest to its domination by the respondent.The Plan was introduced and fostered by the respondent. Itsadoption was never submitted to a vote of the employees, although thepreamble to the March 1937 edition of the bylaws states that the Plan"has been adopted by the employees and the Company for the pur-pose of collective bargaining."John Guest, one of the EmployeeRepresentatives, testified that he was first apprised of the Plan inJune 1933 when the foreman of his department handed him a copy ofthe bylaws and he saw posters announcing that the Plan would beput into effect and that, pursuant to it, nominations and elections ofrepresentatives would take place..All the expenses involved in the conduct of the Plan were defrayedby the respondent, and all the necessary facilities were furnished byit.The Employee Representatives were reimbursed by the respond-ent not only for time lost during working hours but also for anyadditional time spent in attending meetings and performing otherwork in connection with the Plan. DECISIONS AND ORDERS335In spite of the provisions in the bylaws that nominations and elec-tions shall be "so conducted as to avoid influence or interference withvoters," the evidence indicates that even the election campaigns werenot always free from at least indirect participation by the manage-ment.Thus in the 1935 elections for Representatives,Joseph O'Hara,who opposed the reelection of John Guest,was granted permission bythe foreman to leave hiswork and goaround soliciting votes amongthe employees.Such permission was not given to Guest.The testimony of Ralph Mondora, one of the Employee Representa-tives, shows that, at least in some instances, Employee Representativeswere more concerned with the remuneration they received for theirservices than with promoting the interests of their constituents.Mon-dora admitted having lost interest in the Plan after the respondentannounced its withdrawal of financial support.He testified, "Wetried it and got to a point that there wasn't no funds, and Ave quit; Iquit it as I wasn't going to use my time representing anybody, so Idropped out."The futility of the Plan stemming from the respondent's control isstrikingly illustrated by the operation of the Joint Committees andthe Joint Appeals Committee, Joint Committee No. 4, which werecomposed of five Employee Representatives and five Company Rep-resentatives.The submission for adjustment.of grievances to JointCommittee No. 2, in charge of wages, employment,schedules andworking conditions, generally resulted in a five to five vote.Thesame result ensued upon an appeal to the Joint Appeals Committee.Such a deadlock generally ended the dispute and, in effect, constituteda decision against the employees.It is further significant that evenat the first annual meeting of Joint Committee No. 2, when officerswere being elected, repeated balloting for chairman resulted in a fiveto five tie.The Employee Representatives finally conceded the chair-manship to the management.Numerous provisions in the bylaws of the Plan reflected manage-ment control.Typical were the provisions requiring the approvalof the Management Representative for holding special meetings ofthe committees,and the consent of the management in order to putthe question of the dissolution of the Plan before the employees atan annual election.At a number of meetings of the General Body, the Employee Rep-resentatives themselves signified their dissatisfaction with the Planand leveled criticism against its operation.Thus at a regular meet-ing held on February 25, 1937, the General Body voted its protestagainst the methods used by some superintendents and foremen incalling in employees who had asked an Employee Representative to 336NATIONAL LABOR RELATIONS BOARDact for them, and requested that they be restrained from doing sounless with the consent and in the presence of the Representative.At a special meeting held on March 15, 1937, the General Bodydiscussed the sentiments of the employees relative to the Plan andrecommended the following :1.A change in the Plan whereby it would not be dominatedby the Management.2.A small fee of 25¢ of monthly dues and the right to use thecheck-off system to make the Plan self-supporting.3.The elimination of Nos. 2 and 4 Joint Committees, as hasbeen proven nothing but tie votes are ever counted in thosemeetings.4.The right to hold meetings with the men theyrepresent.. .6.When agreements are made, that they be made in writingand not orally.7.The right to recall Representatives.8.That when a case is presented to Management, to speed itup and not carry it over a lengthy period of time.. .10.The right of the Employee Representatives to hold ameeting and to have the employees who they represent cast aballot as to their choice of the Plan-whether or not they wishto continue, or to have the check-off system of a monthly fee.These proposals were submitted to the management at the meetingof the Central Council of Employee Representatives which was heldin Cleveland on March 18, 1937. The policy of the management an-nounced at the meeting was thereafter reported to the General Bodyat a meeting held on March 25, 1937. The management indicatedthat there was a possibility of eliminating Joint Committees Nos. 2and 4, that it would give permission to Employee Representatives tohold meetings with their constituents, that it would grant the rightto recall Employee Representatives, and that it would endeavor tospeed up cases as much as possible.The management categoricallyrefused to enter into any written agreement and to give permissionto use the check-off system for dues. Significantly, the managementwas silent on the question of eliminating its domination over thePlan and of determining by secret ballot whether the employees de-sired the continuance of the Plan.-On the record as a whole, we find that the respondent has dom-inated and interfered with the formation and administration of thePlan of Employee Representation at its Youngstown District, andhas contributed financial and other support to it. DECISIONS AND ORDERS3372.Events preceding the strike; formation of the "new" Plan andthe FederationThe organizational activities of the S. W. O. C. in the YoungstownDistrict began in July or August 1936.At some time thereafter,headquarters were set up in the Terminal Building, and RepublicLodge 1331 was established.Commencing in October or November,meetings were held first in Truck Drivers' Hall and then in theRoumanian Hall.Surveillance of the meetings by company police began almost im-mediately.Joseph Gallagher, one of the first employees of the re-spondent to join the S. W. O. C., testified that whenever a meetingwas scheduled, company police were present outside the meetinghall.Particularly conspicuous among the company police was Sny-der, who, in the words of Gallagher, seemed "as though he was as-signed permanent to that kind of work." The attitude of the com-pany police is illustrated by the verbal altercation which, accordingtoGallagher, took place between them and Burke, a S. W. O. C.organizer, outside of Truck Drivers' Hall where a meeting wasscheduled.An automobile with company police was parked nearthe hall.Burke said to them, "You better get going, rats," andthe reply was, "We are here to stay if we have to shoot our waythrough it.You'se better get going."On January 23, 1937, Gallagher was discharged.He had been em-ployed as an inspector in the electrical department, and his dutiesconsisted in making the rounds of inspection and answering whistlessummoning him in case of any trouble. The evidence is conflictingwith respect to the circumstances attendant upon his discharge. JohnH. Graft, the electrical superintendent, testified that during that timethere was a flood condition in Mahoning Valley, that Gallagher waswarned to "watch his step," and that he was nevertheless caught asleepin the control house, or "shanty," where inspectors were not permitedto rest.Graft further testified that he did not discharge Gallagherbut merely told him to go home and get some sleep, and that he re-turned for his money and never requested to be permitted to come-back to work.Gallagher, however, testified that he was always ac-customed to rest in the "shanty" when there was no immediate workwithout anyone ever objecting, that there was no danger in his de-partment that night, and that he left the shanty immediately uponthe blowing of the whistle.According to Gallagher's testimony, thefollowing conversation took place :... my superintendent, Mr. Graff [Graft], says to me : "Joe,,I had Mr. Walker blow that whistle for you." I says, "What is it 338NATIONAL LABOR RELATIONS BOARDfor, Johnny?" and he says: "Well, you have been sleeping inthere ; you can go ahead home until I send for you." I says:"Well, you have got to give me a better answer than that, Johnny,before I ever accept it . . ."He says : "Well, Joe, I know you couldn't have been sleepingfor you answered the whistle too soon, but," he says, "if I wasyou, I would go ahead on home."When Gallagher returned to see Graft the following morning, thecompany police refused to let him enter.On pay day he receivedhismoney and was never asked to return to work. In view of theopen hostility of the respondent toward outside unions and Galla-gher's generally known membership in the S. W. O. C., we are in-clined to the belief that the incident in the shanty was a pretextseized upon by the respondent to justify its conduct and that Galla-gher was in fact discharged because of his affiliation with theS.W. O. C. However, it is unnecessary to make a finding withrespect to this discharge, since it is not a basis of the complaint.Beginning in February the S. W. O. C. organizers intensified theiractivities by visiting employees and talking to them about organiza-tion.Espionage by the respondent became correspondingly moresystematic and persistent.Snyder was stationed near the head-quarters of the S. W. O. C. in the Terminal Building and appraisedother company police of the movements of the organizers.Galla-gher testified that he was followed from the time he left his houseat night to go to the Terminal Building until he returned.CharlesFagan, another organizer, testified to a particular occasion when heand Gallagher were followed "all around town" upon leaving theRoumanian Hall where they had attended a meeting. The automo-bile that usually followed the organizers bore license numberH-763-V.On making an inquiry at the Bureau of Motor Vehiclesin Columbus, Gallagher was informed that this license number wasissued to Carl W. Parker, another of the company police.Spying on organizers was not the only method by which the re-spondent endeavored to stifle union organization.Resort was hadto the Plan as a means of spreading anti-union propaganda. Thus,at a meeting of the General Body in February, Elliott, district man-ager of the respondent, stated that it was up to each of the repre-sentatives to maintain the Plan in operation by going among theirconstituents and pointing out to them the merits of-the Plan overthe C. I. O. or any other outside organization.This method was apparently ineffective.Unsuccessful in their at-tempts to get an increase in the wage rates, the Representatives, in aresolution adopted by the General Body on March 5, stated, "This DECISIONS AND ORDERS339Body feels it would be an insult to their intelligence to ask them togo among the men in favor of a plan that has failed to get for themwhat the employees of the other mills already enjoy." The respond-ent began, therefore, to pursue a more direct course of action.On March 13, the day following the election of officers in RepublicLodge 1331, the foundry was suddenly closed. Twelve of the 14 menemployed in the foundry were members of the S. W. O. C. and in-cluded Thomas White, President of the Lodge, and Charles Fagan,amember of the Grievance Committee.The foundry was a unitwithin the mechanical department and its chief products were moldsor stools used in the open hearth and the Bessemer plant.WilliamManley, superintendent of the mechanical department, testified thatthe foundry was closed because there was a backlog of orders forBessemer steel and the iron used at the foundry was required for theBessemer plant.According to his testimony, for a period of at leastwith the heads of the Bessemer plant, and it was decided to discon-tinue operating the foundry.He further testified that prior to theclosing of the foundry the respondent had purchased some molds orstools to try them out.This explanation is not convincing in the light of the attendantcircumstances.The foundry had been in operation for 20 to 30 yearsand required only about 600 to 700 tons of iron per month, whichamounted to two per cent of the iron used at the Bessemer plant.White testified that at about 3 o'clock in the afternoon of March 13Manley came into the foundry and said, "Boys, I have bad news foryou.Our foundry is being closed down for good." By way ofexplanation, he stated that lie had orders from "up above" and wascarrying them out.When Manley made the announcement, themolds in the foundry on which six men had been working since 10o'clock in the morning were almost ready for pouring. It wouldhave required only about 3 additional hours' work to close the moldsand then cast them. Instead of completing the work, the men wereordered to knock the molds out. It is unlikely that the closing ofthe foundry would have proceeded in such haste and disorderlyfashion if it had been made necessary by a shortage of Bessemersteel, and previously discussed at conferences.We conclude rather that the closing of the foundry, where substan-tially all the employees belonged to the S. W. O. C., was another stepin the continued efforts of the respondent to check the increasingunion organization.It was designed to discourage union member-ship, and was particularly directed against White and Fagan, who134063-39-vol. is-23 340NATIONAL LABOR RELATIONS BOARDwere thus discriminated against in regard to the hire- and tenure oftheir employment.-At about the same time, individual employees in other depart-ments were called in by supervisory officers and questioned abouttheir affiliation with the C. L 0.Richard Elder, a first helper in the open-hearth department, testi-fied that on March 13 George Putnam, the superintendent of thesame department and Jones Cahill, the assistant superintendent, toldhim that they saw his name on' the Executive Committee of Lodge1331 in a C. I. 0. pamphlet, and asked him whether he belonged tothe C. I. 0.Three days later, Putnam summoned Elder to his officeand, according to Elder's testimony, said, "Dick, I always thoughtyou was a good friend of mine ... it don't look like it when youjoined the C. I. 0.... I just want to tell you that lots of times wehave to let good men go that we don't like to lose, on account ofunion activities ... I just wanted to tell you that."Putnam.admitted questioning Elder about his C. I. 0. membership, althoughhe denied making the other statements and asserted that he merelywarned him that he would be discharged if he did any organizingon company time.Jerry Simcox, a second helper, testified that on March 13 or 14Cahill and Putnam told him they understood he was an executive53On March 15 White. Fagan, and about four others who had been employed in thefoundry interviewed McCoy, the Management Representative, regarding their positions.McCoy promised to extend his efforts on their behalf, but informed then that they wouldhave to be hired through general labor.According to White's testimony, this signified'being rehired as new men.When the men returned the same afternoon to get their tools,Bill Sponsler, the foreman at the Haselton furnace, handed them discharge slipsWhiteobjected and stated that he wanted to wait until pay day and look around in the mean-timeBut Sponsler replied, "I have my orders.You take theseslips,and go and getyour money."White testified that it was not the normal procedure in similar situationsto discharge employees immediately, but that usually employees were permitted to retaintheir pay slips or time cards which enabled them to enter the mill at any time indicatedon the cards and to communicate with the various foremen and supervisors.Two or 3 weeks after the foundry was closed, McCoy secured employment for Faganon the general labor gang at $5.00 a day. About 2 or 3 weeks thereafter Fagan was trans-ferred to the coke works.Dissatisfied, he asked Manley for a better position.Manleysaid he had nothing for him. About half an hour later, the foreman at the coke worksasked Fagan his name and number, and said, "That is all I want to know " Several dayslater the same foreman told him he did not need him.Fagan returned to the labor gang,but worked only 1 or 2 days a week. He made two or three other attempts to obtain aposition but was met with the reply that there was no work for him. Shortly before thestrike, he received the vacation to which he was entitled.Prior to the closing of the foundry, Fagan earned 841/2 cents an hour and worked 6days a week.He has not earned any money since he stopped working on the labor gang.White was also offered employment on the labor gang, but lie refused to accept it, andstated that in view of his years of service he thought he was entitled to a better position.Thiee or 4 weeks later, White told McCoy that he had been working out of town, butdesired to return to the employ of the respondent.McCoy said he had to consult "onefellow" in the plant before White could be hired.Several days later, McCoy told him hecould not take him back. 'Prior to the closing of the foundry, White earned $44.40 a week. On about March 16he obtained employment elsewhere and worked for about 6 weeks prior to the strike, com-mencing again on August 2.He left his employ at the beginning of the strike in order toparticipate in it as president of Lodge 1331. DECISIONS AND ORDERS341of Lodge 1331 and asked him how long he had been a member ofthe C. I. 0. and how many followers he had.James Farner, a welder in the line department and a member oftheGrievance Committee of Lodge 1331, testified that Graft, thesuperintendent of the electrical department, asked him why he wantedto join the C. I. 0. and get himself mixed up with a "bunch of cheapBolsheviks."According to Farner's testimony, Graft also stated thatthe respondent would never recognize the C. I. 0. and that the super-intendents and heads of each department were to head "this thing offand save ,all our necks."Graft testified that he merely warnedFarner not to solicit employees on company time and on companyproperty.Joseph Stevens, a second line man, testified that Graft called himand said, "... they tell me you belong to the union quite a bit ...I would rather you keep your nose clean."Graft admitted talking toStevens about his union activities, but denied making any statementsdesigned to discourage him from continuing his union activities out-side of the plant.As indicated, the respondent's witnesses denied making certainstatements intended to discourage union membership.However, theaccounts given by the witnesses for the Board are more consistentwith the evidence as a whole.Moreover, the respondent's witnessesadmit that they questioned the employees regarding their C. I. 0.membership.Such action by itself constituted intimidation andcoercion of the respondent's employees.Likewise, at about this time supervisory officers in different depart-ments intensified the campaign of intimidation and coercion byspreading propaganda in favor of the Plan and against the C. I. 0.at meetings of the employees called by them for that purpose.Thus,in the middle of March a notice was posted on the bulletin boardof the line shop in the electrical department announcing a "safetymeeting."However, no safety measures were discussed.Accordingto Stevens' testimony, Graft, the superintendent of the electricaldepartment, spoke as follows :Men, I am here in behalf of the ones that are interested inthemselves and to try to convince the ones that are not inter-ested in themselves, to be interested in themselves. . . .BigChief John L. Lewis . . . has never done anything for the labor-ing class of ' people . . . he won't do anything, only get yourmoney and go on with it . . . you won't have any more than youhave got, only you will be just out of a job or cause you a lotof trouble, you can't never get over, you lose friends ... [theRepresentative Plan] has always give satisfaction ...All thegrievances that we have ever had to settle, have been carried 342NATIONALLABOR RELATIONS BOARDout and treated the men right . . . regardless if every man inhere joins a union, we are not going to recognize it.We arenot going to sign any contract ... we are not going to have noclosed shop or no collective bargaining.Stevens' version of Graft's speech is, in substance, supported bythe testimony of Farner, who also attended the meeting.Graftdenied attacking the C. I. O. and testified, as follows :I told them that there had been many pamphlets, booklets cir-culated in the plant, talking among the men, and articles in thenewspaper as to what one would have to do to hold his job withRepublic Steel Corporation. I told them that I had called themtogether to tell them just exactly what the policy of the RepublicSteel Corporation was, and that it was not necessary to joinany organization regardless of what anybody said, to get theirjob or to hold their job.If they did join, that was their business.That under theRepresentative Plan we had been able to make very good strides.That I thought that our policy was the best policy for the men.Several other meetings of a similar nature were held at varioustimes during the month of April, after Golden, the regional direc-tor of the S. W. O. C., had written to Girdler regarding a proposedagreement.These meetings were addressed respectively by Manley,superintendent of the mechanical department, Elliott, the districtmanager, and Levantry, the works manager. In these addresses theC. I. O. was attacked, the Plan was- extolled, and the policy of thecompany with respect to outside organization was emphasized.Thus,Elliott reiterated that the respondent would never sign with theC. I. O. or any other outside organization, adding, "Some of youfellows look at me as though to say `to hell they won't,' but I saytheymight, but it would be a long, long struggle." Similarly,Levantry remarked, "This Company will never sign up . . . wewill shut the mill up and board it up before we will sign with theC. I. O."On April 19, as set forth above, McCoy announced at a specialmeeting of the, General Body that the respondent was withdrawingfinancial support from the Plan.As reported in the minutes of thismeeting, McCoy stated that "under the Wagner Labor Bill he wouldnot be permitted to carry our time (as he has in the past) for attend-ing meetings and explained that men off duty would not be compen-sated, but added thatmen attending meetings during t7ieir regularworking hours would be carried on their regular job."[Italics sup-plied.]assessed against all members of the Plan, and a treasurer was elected. DECISIONS AND ORDERS343The only other significant change in the operation of the Plan, wasthat membership was no longer automatic upon voting for a rep-resentative, but depended upon signing a membership card. Inaddition the name of the Plan, as it appears on the membership card,was changed to "Employee Representation Plan."Shortly thereafter the Representatives began a membership drivein the "new" Plan and solicited employees within the plant andduring working hours.The campaign does not appear to have beensuccessful.Ralph Mondora, one of the Representatives, testified thatthe "Representatives tried to form their own organization, financedthrough the employees," but whatever funds they managed to securewere soon exhausted.Mondora testified also that he handled nogrievances after April 19.When employees came to him, he "justturned them down, told them there isn't no such thing."Plan activity was suddenly revived after the Cleveland conferenceof May 11 between representatives of the S. W. O. C. and the respond-ent.At the same time various measures were taken regarding theimpending strike.About a week before the strike, the Employee Representatives metto discuss steps for the prevention of the strike.Levantry, the worksmanager, was invited to attend.The Representatives voted to circu-late through the plant and talk with the men.This was done. Inaddition, the respondent's supervisors assisted the Employee Repre-sentatives in holding meetings during working hours and on therespondent's property regarding the strike.Thus a meeting, pre-viously announced by the foreman, was held in the machine shop.Butler, the assistant master mechanic, introduced Jack Jones, anEmployee Representative. In the course of his speech, Jones said,"We can have an organization of our own in here.We don't needthis C. I. O.All they want is your dollar ...Our representativeplan is good enough for us, and I have some cards here for youfellows to sign that want to work.You fellows that want to holdyour jobs, sign these cards."He then distributed membership cardsin the Plan.William Cummings, a machinist, testifying for the respondent,stated that shortly before the strike he was given permission by hisforeman to dictate a petition to the Mayor of Youngstown for thesignature of employees.In substance, the petition read, "We, theundersigned, not wishing to strike, in the event of a strike, ask forpolice protection to enter and leave the plant."Cummings could notrecall on cross-examination where he derived the notion of preparingsuch a petition.He testified, "I' might have gotten the idea fromnewspaper talk or something I had heard, that when there was astrike, that this had been done; now I don't recall whether or where. 344NATIONAL LABOR RELATIONS BOARDI didn't burden my mind particularly."Whether or not Cummingshimself conceived the idea of the petition, he prepared it and solicitedsignatureson the respondent's time and within the plant.Cum-mings' memory was equally vague regarding the disposition of thepetition after he had obtained the signatures thereto.He testifiedthat two men whose names he could not clearly recollect asked himfor a copy of the petition and he gave it to them.He also failed torecallthe conversation that took place between them.There is evidence that the sameor a similarpetition was circulatedin other departments.John Guest, an EmployeeRepresentative,testified that a clerk in the electrical department phoned andnotifiedhim that a petition was waiting for him in the office and that theywere "in a hurry to get it signed." Guest went to the plant andcirculated the petition.On May 19, at a meeting held in the office building of the respondent,the Independent Federation of Republic Employees, Youngstown Dis-trict,was organized.Guest testified that a notice announcing themeeting wasposted on the bulletin board in the masonry department.MartMurphy, chairman of the General Body under the Plan, pre-sided.Temporary officers were elected.John L. Smith, a mechanicin the electrical department, being elected chairman.Murphy ex-plained that the purpose of the Federation was not to engage in col-lective bargaining but to cooperate with the Plan.He requestedRepresentatives under the Plan not to run for office in the Federation.Between the date of its organization and the strike, a number ofdepartmental meetings were held by the Federation on companytime.At each meeting John Smith announced from the chair thedate of the succeeding meetings.Employees of the department nextscheduled to meet were notified, on company time and property, byemployees who had attended the preceding meeting.Walters testi-fied that his foreman informedhim of a meetingin the mechanicaldepartment.He inquired whether attendance was compulsory andthe foremanreplied, "Manley wants to see you all there."At themeeting, Cummings, a machinist, spoke through a microphone.Helaunched into a eulogy of the Plan and said, "This outside Union here,they are not for' you or me."Another speaker talked about the Plan,the coal fields, the C. I. 0., and John L. Lewis.He repeated, "Theyare notfor you, they will do to you fellows just like they did to thefellows in the coal fields.They will double your dues . . .You can'tstop them once you sign their cause, then they can do as they please."Murphy pointed to Plan and Federation membership cards and said,"You fellows that want to work, sign the cards."The pamphlets ofthe Constitutional Educational League entitled,"Join the C. I. 0. andHelp Build a Soviet America,"were distributed. DECISIONS AND ORDERS345Membership in the Federation was solicited not only at meetingsbut also individually.Michael Krill, an employee in the galvanizingdepartment, testified that he was called in the foreman's office whileanother employee took over his work.Amel Valley, an EmployeeRepresentative, was seated at the foreman's desk.Valley asked Krillwhether he wanted to join the Federation and handed him a member-ship card.He then remarked that there was not much use talking toKrill because he knew he was "100 per cent C. I. 0.," but that he wassupposed to speak to everyone in the plant.He added that Krillwould be "better off" by joining the Federation.Krill was paid forthe time so spent.3.Events during the strikeThe strike commenced in Youngstown on the night of May 26.Immediately thereafter the Federation began to sponsor a back-to-work movement.Without consulting the other officers of the Federa-tion or discussing the matter at any meeting, John L. Smith, thechairman, secured an office in the Dollar Bank Building, adjacent tothe offices occupied by the Youngstown Sheet and Tube Federationof Employees.Back-to-work petitions were prepared for the signa-ture of employees.Some of the petitions were retained in the officeand others were distributed outside.Smith reimbursed the personscanvassing signatures for the gasoline used by them.Postal cards inthe following form were dispatched to employees :To ALL REPUBLIO STEEL EMPLOYEES :If you are desirous of returning to work as soon as possible,stop in at Room #212 Dollar Bank Bldg., and sign up with theBACK TO WORK movement sponsored by the IndependentFederation of Republic Employees.JOHN L. SMITH,Chairman.The record does not indicate the source of the funds which wereused in carrying on the back-to-work movement.Cummings testifiedthat at one of the Federation meetings, the date of which he could notrecall, the question of dues was mentioned and he handed Mart Murphya dollar.Chester Crosby, ladle crane man, also testified that he paiddues without stating, however, the date of such payment.There isno other evidence, however, that at that time dues were either requiredor contributed by the employees.Early in July, after the mills were reopened, the Federation held ameeting in order to combine the Federation with the Plan.As statedby Smith, "The purpose of that meeting was for the IndependentFederation of Republic Employees to drop the old RepresentativePlan or combine the two of them together as one."He testifiedfurther, 346NATIONAL LABOR RELATIONS BOARDWell, at that time the officers of the Representative Plan re-signed and we took over the reins.It was also decided to "donate" the members under the Plan tothe Federation.The testimony of Ralph Mondora is revealing :Q. Had the question ever been put to the members, andwhether they wanted to become affiliated with this IndependentFederation?A. No, sir.Q.Whether they wanted to be donated?A. No, sir.Q. That was an action that the officers were taking withoutthe consent in any way of the members, is that correct?A. That is correct.At a meeting held in the Central Auditorium on July 25, a con-stitution and bylaws were adopted.Application cards were pre-pared.Employees were solicited to sign application cards withinthe plant and on the respondent's time.Although the new constitution and bylaws purport to make theFederation independent in form of company control, they cannotconceal its real purpose.The record clearly shows the policy of therespondent to perpetuate in its plants an organization subservient toitswill and purposes and designed to thwart self-organization onthe part of its employees.The Federation is merely a continuationof the Plan under a new guise and is tainted with the same illegality.Before the strike Federation meetings were announced by supervisoryemployees and held on the respondent's property. Prior to the strikeand after the reopening of the mills, -employees were solicited to jointhe Federation on the respondent's time and property.On the record as a whole, we find that the respondent has dom-inated and interfered with the formation and administration of theEmployee Representation Plan and the Independent Federation ofRepublic Employees, Youngstown District.4.The refusal to reinstate certain employeesThe mills in Youngstown reopened on June 25.Although thestrike was still in progress, many employees returned to work.Anumber of them were refused reinstatement.Harry Rigby.Rigby had been in the employ of the respondent for26 years as an inspector in the electrical department.He joinedthe C. I. O. late in June 1937. Prior to the strike he was earningabout $44 a week.On Friday, June 25, Rigby and five other inspectors in the samedepartment met and decided to return to work the following Monday.Kling, the foreman, phoned and said he needed men to start the mill DECISIONS AND ORDERS347at once.Rigby informed him of their decision to return Monday.Pursuant to Graft's instructions, Kling called again and said thatif they did not return to work at once they would be replaced.Whenthe men came to the mill on Monday, Kling said, "You fellows ain'tgot no jobs."Rigby saw Graft on July 13, Graft said, "Rigby,they tell me you are a chronic kicker . . . Charlie Ritchie told methat."Rigby replied that he did not believe that and that he hadknown Charlie Ritchie for a long time.Graft replied, "Well, Iain't got no more to say to you.You go home and stay home untilI call for you."Thereafter,Rigby made attempts to see Graftagain but was unsuccessful.Graft testified that the other inspectorsadmitted they made a mistake in not returning when told to do soand that they were all reinstated.Upon the evidence in this case, we cannot find that Rigby wasrefused reinstatement because of his membership or activity in theUnion.John Lazar.Lazar commenced work for the respondent in 1919and worked regularly until the strike as an inspector in the inspec-tion department.He joined the C. I. O. in April 1937 and servedon the picket line for about a week. Prior to the strike Lazar workedfrom 42 to 48 hours a week at the rate of 92 cents an hour.On June 26 Lazar interviewed Bill Conklin, the assistant super-intendent, regarding his job.Conklin said he would call him whenneeded.Lazar returned on June 28 to see Reubendale, the super-intendent.Nearly all the other inspectors were there.Reubendalegave them checks and told them to start working.When Lazar's turncame, he said, "No, I don't give you your check yet," and asked himwhat he was doing in the picket line carrying a stick or a club. Reu-bendale finally said, "Well, I can't do nothing for you, John, just goon home, when we need you, we will call you."Lazar spoke to his foreman, Don Weeks, shortly after the Fourthof July.Weeks said, "Well, John, I am sorry to lose you from downhere.I like to have you back, but I can't do nothing for you.Youhave got to see Mr. Reubendale." Lazar called Reubendale on thetelephone repeatedly and was always told to call "the last of theweek" or the "first of the week." On August 9 Reubendale said tohim, "I can't do nothing for you, John.Why don't you go in theC. I. O.... They will help you out."Lazar has earned $2.50 since the beginning of the strike.It is clear that Lazar was refused reinstatement because of his con-nection with the Union and of his activity in the strike.The re-spondent apparently attempts to justify this discrimination on theground that Lazar carried a stick or a club in the picket line.Forthe reasons discussed hereinafter we are of the opinion that, under 348NATIONAL LABOR RELATIONS BOARDthe circumstances of the case, such conduct upon the part of Lazar,if true, would not warrant the respondent in refusing to reemployhim.Michael Krill.Krill worked continuously for the respondent fromJuly 1936 until the strike.Prior to the strike he was employed inthe galvanizing department and was earning from $6.75 to $7.00 aday.He joined the C. I. O. in January 1937, acted as a volunteerorganizer, and served on the picket line.At about 6 p. m. on June 28, Krill returned to the plant to seekhis job.Linden, the foreman, told him to come back an hour later.Krill inquired whether it would be satisfactory if he returned thefollowing morning since he had to go back home, change his clothesand get his glasses.Linden replied that it would be all right, pro-vided he returned prior to the dead-line, but he did not know whenitwas.When Krill came early the following morning, Linden saidthat it was too late and that the dead-line was already in effect. Lin-den also stated that he was aware of the time of the dead-line the pre-vious night, but did not want to apprise him of it. Linden then sug-gested that he register at the employment office.Krill called again in July, and Linden promised to send his numberto the employment office if he was needed. On August 13 Linden toldKrill that he turned his number in but that there was somethingwrong.He then asked him whether he was on the picket line andsaid they probably had his picture in the main office.Krill has earned about $25.00 since the strike.We find that Krill was refused reinstatement because of his connec-tion with the Union and his assistance to the Union during the strike.Balare Chismus.Chismus started work for the respondent on May18, 1936.Prior to the strike he worked as a laborer in the bar mill.He joined the C. I. O. on May 28 and served on the picket line.Chismus returned to the mill on June 27 or 28 to inquire about hisjob.The turn foreman asked him, "Why did you monkey around theC. I. O.," and told him to wait for Warnock, the general foreman.Warnock said he did not have anything for him then and told him tocome back in a few days. On a subsequent occasion Warnock ad-vised him to go to the employment office. At the employment officehe was told that "there is nothing to do now."He made another at-tempt to see Rose, the employment manager, but was prevented bythe company police.According toWarnock's testimony, Chismusadmitted to him that he was arrested on the Market Street bridgeon the night of June 10, and for this reason he was denied reinstate-ment.Warnock did not assert that Chismus was guilty of any actsof violence.Warnock further admitted that as far as he knew Chis-mus did not carry a club on the picket line.Since the strike Chismus has earned about $68. DECISIONS AND ORDERS349.We find that Chismus was refused reinstatement because of hisaffiliation with the Union and his assistance to the Union during thestrike.54William A. Haren.Haren commenced work for the respondent inJuly 1926, and was employed as a mixer crane man. Prior to thestrike he worked 40 to 48 hours a week at 771/2 cents an hour.Hejoined the C. I. O. on August 6, 1936.On June 29 Haren went to the mill to inquire about his job.Charlie Ritchie, the foreman, asked him, "Where is your club," andsaid, "You have caused a lot of trouble around here.You have agi-tated... If I need you, I will call you."Haren asked, "That meansthat I am fired?" Ritchie replied, "No, we don't fire anyone."Two or 3 weeks later Haren returned to the mill again. Pursuantto a policeman's instructions Haren went to the employment office.Haren told Rose, the employment manager, that he wanted to register.Rose said, "What do you mean, register?How long do you fellowsthink we are going to hold your jobs here,-forever?Didn't youknow that the gates had opened 2 or 3 weeks ago?" Haren testifiedthat he thereafter phoned Graft and received the reply, "We don'thave anything for you, Bill ...We will notify you when we needyou.We are all filled up."Graft testified that he refused to reinstate Haren because he hadan affidavit from one of the employees to the effect that Haren wason the picket line carrying a club.Graft does not know either thesize of the club or the length of time Haren carried it.Haren has not earned any money since the strike.We find that Haren was refused reinstatement because of his con-nection with the Union and his activity in the strike.As in the caseof Lazar, the respondent was not justified in refusing to reemploybecause of his alleged activity on the picket line.Charles Neverdusky.Neverdusky began to work for the respondenton March 9, 1936. Prior to the strike he was employed as a hooker inthe cut and lap shipping department and earned about $7.00 a day.Hejoined the C. I. O. on January 9, 1937.Neverdusky was out of town on June 28, the date of the dead-linein his department.On June 30 he returned and interviewed Rose atthe employment office. Rose was unable to find his number in the filesand said, "You are off the pay roll, altogether ...You have to getrehired."Neverdusky came back the following day and showed Rosehis pay stub.Rose made another unsuccessful attempt to find hisnumber, and could not tell Neverdusky the reason for its absence. The6' In the respondent's offer of proof filedwith theBoard on March 28, 1938, it is statedthat onor about October 20, 1937,Chismus pleadedguilty to a charge ofrioting.For thereasonsdiscussedhereafter we are of the opinionthat,under the circumstances of thecase, the pleaof guiltyto such offense is not a bar to his reinstatement. 350NATIONAL LABOR RELATIONS BOARDlatter persisted, "... who else but you could give me a reason?Theywould have to give you a reason for taking me off the pay roll."Rose said, "Who the hell am I to give you a reason? Get the hell outof here."At the end of July or early in August, Neverdusky spoke to McCoy,the Management Representative under the Plan, regarding his job.McCoy said to him, "You are one of these guys, C. I. O. men thatwas on picket line carrying a club?" Neverdusky denied that he car-ried a club.McCoy said, "Well, you are one of these smart guys wentdown and filed with the Labor Board." To Neverdusky's query, "Sothat is where we stand?" McCoy replied, "That is exactly where youstand."Neverdusky has earned $12.00 since the strike.We find that Neverdusky was refused reinstatement because of hisconnection with the Union, his assistance to the Union during thestrike, and his filing a charge with the Board.Anthony Martin De Long.Anthony Martin De Long was employedas a hooker in the electric weld department from April 1935 untilthe strike.Prior to the strike he earned about $5.00 a day.He joinedthe C. I. O. in April 1937 and served on the picket line.The dead-line in De Long's department was June 28. De Long wentto the ' employment office on June 30.Rose checked his number andsaid, "I don't believe there is anything here for you now ...We willcall you when we need you.", De Long inquired how soon that wouldbe.Rose replied, "I don't know, come back New Year's."On July 3 De Long spoke to Campbell, the general foreman ofthe department.Campbell told him that he had a clear record at theelectricweld and he liked his work but he did not know how hecould get back.He suggested that he see Roy Case, the superintendent.De Long testified that in the course of his conversation with Case onJuly 5, Campbell came running 'from the other side of the office andsaid, "Roy, do you know who this boy is? . . .His name is TonyDe Long." The expression on Case's face suddenly changed and hetold De Long the work in the mill was slack, that there was nothingfor him.De Long remarked, "Well, I can see that I am not wantedaround here."Case replied, "Oh, yes, you are wanted around here.The men can use you. You are a good worker, and all that. Theonly thing you have to do is to keep walking to the employmentoffice."De Long repeatedly went to the employment office, but the policeprevented him from seeing Rose. The police were stationed in frontof the building.One of them had lists of numbers and names. "Em-ployees'whose numbers appeared on the lists were permitted to seeRose.The others were told to come back the next day. Discouraged DECISIONS AND ORDERS351with his fruitless attempts at the employment office, De Long finallysucceeded in contacting Campbell again.De Long said he wantedto be taken off the "merry-go-round" and to be told if he had anychances of returning to work. In one breath, Campbell said, "No,you are not fired," and in the next, "...You have to keep .. .walking down to the employment office.You have to be rehired."Shortly thereafter De Long spoke with McCoy who told him, "Youwill have to wait until the case is over'with the National Labor Boardbefore you can go back to work."We find that De Long was refused reinstatement because of hisconnection with the Union and his assistance to the Union during thestrike.We find 'that the respondent has discriminated against John Lazar,Michael Krill, Balare Chismus, William A. Haren, Charles Never-dusky, and Anthony Martin De Long in regard to hire, and tenure ofemployment, thereby discouraging membership in a labor organiza-tion.D.Warren1.The Plan of Employee RepresentationThe plan of Employee Representation in the Warren District ofthe respondent, comprising the Warren, Niles, and Trumbull Cliffsplants,was adopted in June 1933 and amended in May 1934.Shortly after the constitutionality of the Act was upheld, the Em-ployees' Independent Association, herein called the Association, wasformed.It purported to be a new organization and independent ofthe respondent.The activities of the Association will be discussedhereafter.The similarity of the Warren Plan to the Plan at Massillon, Can-ton, and Youngstown renders it unnecessary to describe it fully. Itis sufficient .to indicate certain circumstances and incidents reflectingits domination by the respondent.The Plan was initiated and sponsored by, the respondent. Itsadoption was never submitted to a vote of the employees.ErnestWebb, one of the Employee Representatives, testified that he wasfirst,apprised of the Plan at a meeting in June 1933 held in the.officeof the superintendent of the hot mill.Elliott, who was then districtmanager of Warren,, explained the purpose of the Plan.The re-spondent bore the expenses of all the meetings and elections, bothof which took place on company time and property, and-6f the entirefunctioning of the Plan.The representatives were paid their regularsalaries for all time devoted to the Plan.Ed Mulligan, the chair-man of the General Body of Employee Representatives, devotedmost of his' time to Plan work and was assigned an office for suchwork. 352NATIONAL LABOR RELATIONS BOARDThe record indicates that the elections themselves were not alwaysfree of management influence.Webb testified that prior to the elec-tion of the Chairman of the General Body in 1934, Mulligan, whowas a candidate for the office, said to him, "Well, using some of thesuperintendents to probably bring a little pressure and a littlepolitics, why we will make out all right."The experience of Webb as chairman of Joint Committee No. 2,in charge of wages, employment, schedules and working conditions, issignificant.Out of 17 requests for wage increases which were pre-sented to the Committee' during a period of 3 years, the employeeswon 2 and lost 15. The cases were lost as a result of a tie votebetween the Employee Representatives and the Company Representa-tives both in Joint Committee No. 2 and in the Appeals Committee.From the evidence as a whole, we find that the respondent has-dominated and interfered with the formation and administration ofthe Plan of Employee Representation, Warren District, and hascontributed financial and other support to it.2.Events preceding the strikeThe circumstances surrounding the discharge of Richard JohnGreen, a breaker operator in the hot strip finishing department,serve to illustrate the activities of the respondent prior to May 1937when the anti-union drive reached its height.Green joined the C. I. O. on March 2, 1937. On March 6 Paige,his foreman, summoned him to his office.As the office was occupied,Green was taken to the mechanic's shed where he was alone with theforeman.Green testified as follows :He said : "I called you in here, I want to ask you something.I want you to tell me the truth." I said : "I always have toldyou the truth, Ralph."He.said: "I know that, that's why Icalled you in here."He said : "I hear your buddy, Jim Airwyke,is signing up members in the C. I. 0." 1 said : "Yes, as amatter of fact,'he signed me up."He said : "What did you want to do that for?" I said : "Wemen around here are not satisfied with the Company UnionPlan.. As it is," I said, "we have no representation at all."And he said : "You have been here long enough to know thisCompany's policy towards outside unions."He said : "You takemy warning and get out of it, and everything will be O. K."Hesaid : "I like you, and I don't want to see anything happen toyou."Paige further questioned Green regarding his attendance of C. I. O.meetings and admonished him "to stay away from them." DECISIONS AND ORDERS353On March 21 Green was called to the office of Minahan, the super-intendent.Minahan showed Green certain defective steel handledby him and said, "I am going to have to lay you off, and seeing thatyou have been laid off twice before, I will have to let you go."Greenexplained that the steel turned out "wavy" because the rolls were wornin the machine, and that the foreman was aware of it but said it didnot "hurt anything." Green also explained to Minahan the reasons forhis previous lay-offs.55Minahan said, "I could give you anotherchance, but you have been talking too much about the union, aroundhere, . . . if you had been any ordinary sweeper, there would havebeen some excuse for you, but you are more intelligent and shouldhave known better ... As far as I am concerned, I am through withyou."Shortly thereafter, Green requested Glenn Dugan, an EmployeeRepresentative, to take action in his behalf.Dugan was doubtful asto the possibility of Green's reinstatement, since he had been attendingC. I. O. meetings.A week later Dugan informed Green that Minahaneven refused to discuss his case.According to Green's testimony,Dugan also said that "he could not understand'the Company's policyin putting statements in the paper that any man was free to join anyunion of his own choice and then when he did so, then they fired himfor it."Unable to obtain any results through the Plan, Green communicatedwith Mayo, the C. I. O. Regional Director.Mayo secured the servicesof the Committee of Trumbull Lodge No. 73, and a meeting was ar-ranged with officials of the respondent.The latter refused to give adefinite answer.About April 24 the Management Representative under the Plan,McClain, told the vice president of Trumbull Lodge that although hedid not make any promises, he might consider reinstating Green butnot James Airwyke or Arthur Scott, who were also discharged. Onthe same day the men decided to submit their case for determinationby the Board. Several days later McClain called Green to his officeto have "a man to man" talk with him. He said, "I hate to see a youngfellow like you get off on the wrong foot with the wrong crowd," andasked him whether he wanted to return to work. Green was willingto return provided he, was given back pay:Minahan said, "I willtake you to the Labor Board and back four times before I give you"Green testified that his first lay-off was due to the "scratching" of some steel forwhich another operator was responsible, and that he submitted to a lay-off for 3 daysrather than cause any trouble.The second lay-off occurred in March 1936.On thatoccasion Green and several other operators were instructed by the foreman to shovel cokebecause there was no immediate work on the breakers.Upon the refusal of the men todo so, the foreman sent them home and told them to stay home until he called for them.However, when the men explained the facts to Minahan a few days thereafter, he said thatthey would have lost no time if he had been informed about the incident immediately. 354NATIONAL LABOR RELATIONS BOARDyour back pay." About May 3 or 4, Green decided to return to workwithout the back pay.He was asked to promise, however, not to talkabout the union any more. Paige also told him that if he had heededhis warning he "would have never gotten into this trouble." 56Shortly after the constitutionality of the Act was upheld, theEmployees' Independent Association was formed.Leaflets concern-ing the Association and membership cards were prepared for dis-tribution.The leaflets were addressed to the employees of the War-ren District and were signed by the members of a Committee, styledthe "Reorganizing Committee for the Employes Independent Asso-ciation." 57Ed Mulligan, Chairman of the General Body under thePlan, was also chairman of this Committee.The leaflet indicatesthat the Association was intended to function pursuant to the provi-sions of the Plan as revised in March 1937. Presumably the refer-ence is to the revision of the Plan adopted April 22, 1937, which hasbeen described above.An intensive Association membership drive began in May, and wasconducted with the active support and assistance of the respondent'ssupervisory employees.On about May 1, Mulligan undertook to mail a great number ofleaflets and membership cards to employees.He performed thiswork in his office in the respondent's hospital building.EddieWerner, assistant to the employment manager, helped Mulligan byfolding the leaflets and cards, placing them in envelopes, and sealingthem.Mulligan toldWebb, an Employee Representative, that hehad to mail about 5,600 leaflets and cards and believed he could obtainthe necessary money from the Athletic fund. This fund, which wasunder the supervision of a Plan committee, consisted of gate receiptsof various sport events held on the respondent's ball grounds and ofthe rentals charged outside parties for the use of such grounds.The membership campaign was not altogether successful. The em-ployees were reluctant to sign the cards.On about May 12, Me-11Green worked until the strike. *During the strike Green was refused reinstatement.Seeinfra.67The leaflet reads in part as follows :In order that this plan can function in compliance with the various sections of theNational Labor Relations Act (otherwise known as the Wagner Act),as regards ratesof pay, wages,hours of employment or other conditions of employment,the plan wasamended in March 1937 by the duly elected employee representatives.Paragraph 2, Section VIII, of the .Wagner Act, recently held constitutional by theSupreme Court,provides,however, that an employer cannot contribute financial orother support to any labor organization.It is therefore necessary to secure financialsupport in order that our revised plan of collective bargaining can continue.If it is your desire to continue collective bargaining through a group of employeerepresentatives chosen from among Republic employees,this can be accomplished byaccepting membership in the EMPLOYES INDEPENDENT ASSOCIATION at a costof Four Dollars ($4.00) per year .. . DECISIONS AND ORDERS355,Kinney, a superintendent, asked Webb why none of his men signedAssociation membership cards.Webb testified :I said : "How do you know?" "Why," he said, "Mulligantold me." I said : "What business did he have telling you?" Isaid : "This is supposed to be a secret order." "Well" he says,"You will have to go out and talk to them, talk to these men."-He said : "You are a free lance, you get around all over theplant."Webb refused to comply with McKinney's request, saying, "Youknow that the Wagner Bill has been passed."McKinney suggestedthatWebb consult Mulligan about it.Mulligan was absent from hisoffice at that time.While Webb was waiting, Frank Neale, assistantto the master mechanic, entered and examined the membership cards,in Mulligan's files.Shortly thereafter, Lowry, the master mechanic's,chief clerk, came in with a handful of membership cards and de-posited them with the other cards. Several days before the strike,McKinney again complained that he was in a "tough spot" becausethemen under his supervision had not returned the membership.cards.A number of foremen were themselves directly engaged in solicit-ing members for the Association during working hours and on therespondent's time.Thus about May 12, `Michel, the general laborforeman, asked Eli Parkovich, a foreman in the labor department,whether he joined the "company union," and told him that " . . .everybody wants to work, got to join the company union."Hethen instructed him to take down the names and numbers of the menin his gang who refused to sign membership cards.About May 14 Taylor, the foreman of the blast furnace, ap-proached Ernest Garnett, an operator of a "lorry" car in the stockhouse, and inquired why he failed to return the Association cardwhich had previously been mailed to him.Garnett replied that healready belonged to the C. I. O. Taylor then said "If you knowwhat is good for you, you will sign that."On the same and subse-quent days, Kerwin, the superintendent of the blast furnace, engagedGarnett in conversation regarding the C. I. O.WilliamM. Cain, a roll turner, testified that about May* 15,Baldwin, the foreman of the roll turner department, approached himwhile he was working and asked him what he thought about the"company union."When Cain' expressed his opinion, Baldwin said,"I don't give a danul what you think of the company union, thatdon't interest me at all. I am on the spot. The roll turners at theNiles plant have signed up 100 per cent for the company union.The134008-30-vol. ix-24 356NATIONAL LABOR RELATIONS BOARDroll turners at the strip plant, fifty per cent of them have signed forthe company union. I have eight men here, not one man has signedfor me, and I am on the spot,and I think you fellows owe it to me tosign that card."Baldwin then told him not to worry about the duesbecause "the company will take care of that."George Carter, a locomotive engineer,testified that a few daysbefore the strike, Miller, his foreman,asked him and another engi-neer whether they received a letter with a white card.Carter arguedthat it would be useless to pay $4.00 a year to join an organizationthat was of no benefit to him.Miller told him to forget the $4.00and explained that there was nothing on the membership cardregarding the payment of dues.When Carter refused to sign thecard,Miller launched into an attack on the C. I. 0., saying that itconsisted of a "bunch of communists and bo]sheviks."On the basis of all the evidence we find that the respondent domi-nated and interfered with the Employees'Independent Association,WarrenDistrict,and contributed support to it.3.The strikeThe strike began at Warren on the night of May 26. Various prep-arations were made to meet it on that day.Richard Green testifiedthat at the end of his shift on that night he joined the "hot mill"men who were on their way to the strip mill in order to urge thestripmill employees to join the strike.However, on the track be-tween the strip mill and the sheet and tin department there werelined up a couple of hundred "loyal" workers and "bosses" armedwith sledge hammers, pikes, and other weapons.As the hot millmen were going through the sheet and tin department, Ginert, thesuperintendent, yelled at them, "Come on, you sons-of-bitches, weare waiting for you."Not desiring to create any trouble, the mendecided to leave the mill.As the employees in the cold strip shipping department were readyto leave at 11 o'clock, Bill Thompson, the "boss" of the department,said, "You have to stay here to protect your jobs... If you gohome, you won't have any more jobs in this department." JohnRiffle and Albert Lewis, impelled by the fear of losing their jobs,remained in the plant.They slept on the floor.Next morning theywere given an order for the restaurant.The only supply of foodin the restaurant consisted of hamburger sandwiches and coffee. Inview of the number of people who had to be served, the hamburgerwas not properly fried and both Lewis and Riffle became ill.Theywent home the same day. DECISIONS AND ORDERS4.The refusal to reinstate Green and Hite357About June 25 or 26 employees began to return to work. RichardGreen and Hallie Philip Hite, it* is alleged in the complaint, wererefused reinstatement because of their union affiliation.Richard Green.Green was actively engaged during the strike intransporting strikers from the S. W. O. C. headquarters to the plantfor picketing duty.On June 25 or 26 he went to the Warner Hotelwhere, he had been informed, passes were distributed enabling em-ployees to get through the National Guard lines and enter the plant.In the lobby Green met McClain, the Management Representativeunder the Plan, who laughed at him and motioned to him to get out.He then asked someone where to go in order to find out about return-ing to work.He was directed to the mezzanine floor where Mulli-gan, the chairman of the General Body under the Plan and chairmanof the "Reorganizing Committee for the Employees IndependentAssociation," was seated at a little table and had several lists in frontof him which were believed by Green to contain the names of themen who were to return to work.He informed Green that his namewas not on the eligible list and refused to give him a pass.Greentestified that there were two others present, St. Clair and BlanchardBolton.Bolton explained to Mulligan that he was on vacation whenthe strike commenced, and was thereupon told that he would be givena pass to see his boss.St. Clair was unsuccessful.Green testified that he made no subsequent attempts to return towork, because he had heard that several men who had communicatedwith his superintendent were told that they would be called back whenneeded but never were..The respondent contends that Green's visit to the Warner Hoteldoes not constitute an application for work, and that Mulligan''srefusal to issue a pass does not constitute a refusal to reinstate Green,sinceMulligan had no authority to register any employees or toassign them to any department, but simply acted as an EmployeeRepresentative and cooperated with the men for their own best inter-ests.Green testified, and his testimony is not contradicted, thatpasses were necessary in order to get through the National Guardlines.It is inconceivable that the National Guard would have hon-ored passes issued by Mulligan or anyone else had it not been in-structed to do so by the respondent.That Mulligan's actions wereauthorized or at least acquiesced in by the respondent is further indi-cated by the presence in the hotel of McClain, who was the Manage-ment Representative under the Plan and who, as indicated above, hada voice in the hiring and discharging of employees.Moreover, Mul-ligan was the Chairman of the General Body under the Plan and ofthe Association, which, as we found, were dominated and interfered 358NATIONAL LABOR RELATIONS BOARDwith by the respondent and were but the tools of the respondent.Thus the respondent at the very least permitted Mulligan in issuingor refusing to issue passes to hold himself out as acting for the re-spondent.It was, therefore, reasonable for Green to believe thatMulligan was acting with the respondent's authority.The naturalinterpretation of Mulligan's refusal to issue Green a pass-based onlists of employees before him is that he would not be reinstated andthat it would be useless for him to make any further attempts.We find that Green was refused reinstatement by the respondentbecause of this connection with the union and his assistance to theUnion during the strike.Prior to the strike, Green earned about $9.50 a day. Since thestrike he was employed for 1 day as a deputy sheriff and 2 weeks asan electric welder at the American Welding Company.His checkfor the first week was $26.41.Hallie Philip Hitehad been in the employ of the respondent sinceSeptember 1923.Prior to the strike he was a yard conductor and"dumper" at the Trumbull-Cliffs plant, and earned $1.04 an hourwith time and a half for working over 40 hours a week.Hite joinedthe C. I. O. on May 27 and served on the picket line.Shortly before the strike, Al. R. Martin, the traffic manager, andKilcanney, the foreman, asked him to sign an Association member-ship card.Hite refused.On about June 25 or 26 Hite was informed by Lavelle, one of therespondent's engineers, that the men were returning to work.Thesame day Hite saw Kilcanney and inquired about his job.Kil-canney said, ". . . if you go back to work, you have got to goback as a new man, rehire, that is, if they want to take you."Hitereplied that he would never return as a new man after 14 years inthe respondent's service.Hite made no further attempts to secure ajob.According to his testimony, it would have been useless, sinceKilcanney told him he had "the inside dope."Hite has not earned any money since the strike.We find that Hite was refused reinstatement because of his con-nection with the Union and his activity in the strike.We find that the respondent has discriminated against RichardGreen and Hallie Philip Hite in regard to hire and tenure of em-ployment, thereby discouraging membership in a labor organization.E. Cleveland1.The Plan of Employee Representation,The Plan of Employee Representation in the Cleveland Districtwas, a continuation, of the' Plan which had been established in the DECISIONS AND ORDERS359Corrigan, McKinney Steel Company in 1933.58 In March 1937 thebylaws were amended, apparently pursuant to the revision proposedat the Cleveland conferences of the Central Council of EmployeeRepresentatives.This revision, as already pointed out, containedminor changes only and in no way removed the respondent's controlover the Plan. Shortly after the constitutionality of the Act wasupheld by the Supreme Court, Wakefield, the Management Repre-sentative, announced at a meeting of the General Committee of theEmployee Representatives 59 that the respondent would no longer beable to contribute any financial support to the Plan. Thereupon theEmployee Representatives formed the Employees' RepresentativeAssociation, a new organization which purported to be independentof the respondent.The formation and activities of the Associationare further discussed hereafter.The Plan in the Cleveland District up until April 12, 1937, wassimilar in structure and operation to the Plan in Massillon and theother districts.It is therefore unnecessary to describe it at length.It is sufficient to state that the employees were never given an oppor-tunity to vote on the adoption of the Plan ; that the respondentdefrayed the expenses of all the meetings and elections, both of whichwere held on the respondent's time and property, of clerical andstenographic services, printing, and of the entire functioning of thePlan ; and that the representatives were compensated by the respond-ent for all time spent in connection with the Plan whether duringworking hours or outside of working hours.60We find that the respondent dominated and interfered with theformation and administration of the Plan of Employee Representa-tion at its Cleveland District.2.Events preceding the strikeThe campaign to organize the respondent's employees in Clevelandbegan in June 1936.At that time, there not being any Lodge setup for the respondent's Cleveland employees, they began to join thesaThe assets and properties of the Corrigan,McKinney Steel Company were acquiredby the respondent in September 1935. In April 1936 the name of the Corrigan,McKinneySteelCompany,appearing in the bylaws of the Plan,was replaced by "Republic SteelCorporation, Cleveland District."`9 The General'Committee as set up in,the bylaws of the Cleveland Plan corresponds tothe "General Body" In the other districts,and is,in fact, referred to by witnesses as the"General Body."eo Thefollowingincident serves as an illustration of the operation of the Plan : JohnExall,a chipper at the Corrigan,McKinney plant, testified that in the 1936 electionsfor Representatives he was defeated by five or six votes.He subsequently learned thatPeters, the superintendent of the department, urged the employees not to vote for him,saying, "Don'tvote forthis man.He is a radical.He is a Communist.Even if he getelected,we going to fire him." To one employee who praised Exall as being a "goodman" Peters said, "If you thinp he is a good man,then you are a Communist yourself " 360NATIONAL LABOR RELATIONS BOARDOtis Steel Lodge.'",The men were at first compelled to hold theirmeetings secretly.As has already been stated, the respondent met the announcementof the campaign for the unionization of steel workers by its state-ment of July 2, 1936. Immediately thereafter it began a campaignto discourage and thwart organization.(a)The dischargesAlmost from the very first the respondent resorted to the weaponof discharges.We will take up in order those individuals named inthe complaint as having been discriminated against for union activity.The respondent introduced no evidence to rebut testimony that thedischarge of these men constituted unfair labor practices.Thomas Cikah.Cikah commenced to work at the Corrigan, Mc-Kinney plant in 1925.Prior to his discharge, he was employed asa locomotive engineer in the coke plant.Cikah testified that during July and subsequent months companypolice watched the beer parlor operated by his wife near the plant,which was frequented by Balint, a C. I. O. organizer, and othersconnected with the C. I. O. Cikah joined the Union on July 2, 1936.Shortly thereafterWall, the superintendent, summoned him to hisoffice and inquired whether he belonged to any union.When Cikahreplied that he did not, Wall advised him : "For . . . sake, don'tjoin a union.They are no good. They don't give you anything."Cikah was discharged on July 9, 1936.His foreman told him hewas discharged because of his failure to stop the smoke and putout fires in the ovens under his supervision.Cikah testified, how-ever, that he was not at fault in this regard and explained that whilehe was running the locomotive he could not do anything else.Healso testified that there had previously been no complaints concern-ing his work.Furthermore, when he was reinstated shortly beforethe strike, he was assigned to his old position.This reinstatementtook place on May 14, 1937, after Cikah had filed a charge with theBoard.At the time of his discharge Cikah was earning 591/2 cents anhour.Since then the rates for locomotive engineers have been raisedto 74 cents an hour.He did not earn any money between the dateof his discharge and reinstatement.On the basis of the whole record we find that Cikah was dis-charged because of his membership and activity in the Union.John Popik.With the exception of a lay-off of five or six months,Popik worked as a rigger at the Corrigan, McKinney plant con-m The Otis Steel Lodge had been established by the Amalgamated for the employees of theOtis Steel Company. DECISIONS AND ORDERS361tinuously from February 6, 1934, until his lay-off on August 10, 1936.Popik joined the C. I. O. on about August 3, 1936. On August9 he was directed to report to the office of Agnew, the master me-chanic, who questioned him regarding his membership in the C. I. 0.,and remarked, "Don't you know that this plant (is) never going tobe organized? ... this company got a lot of money and (is) goingto break any Union in the world." On the following day Agnewagain summoned Popik and said, "I got news for you . . . I got toletyou go. That is the news." Shortly thereafter Popik sawKrause, the employment manager, and inquired whether his C. I. O.membership was the reason for his lay-off. In reply Krause put hisfingers to his lips and said, "Sh-h-h."After his discharge Popik filed a charge with the Board. OnMay 8, 1937, he received a card from the respondent directing himto report to the main office.Krause then reinstated him to hisformer position as a rigger.At the time of his discharge, Popik was earning 55 cents an hourplus a tonnage bonus. Since then the hourly rate for riggers hasbeen increased to 72 and 75 cents.Between the date of his dischargeand reinstatement, Popik earned $50 or $75 hauling coal in his owntruck.Upon the entire record in the case, we find that Popik was laid offbecause of his membership in the Union.Frank Pirichy.Pirichy worked for the respondent off and onfrom Ml,y 1934 until his discharge in the latter part of August.Forabout 6 or 7 weeks prior to his discharge he was employed as a chip-per in the chipping department.Pirichy joined the C. I. O. on July1 or 2, 1936, and did considerable organization work among the re-spondent's employees.He testified that he succeeded in organizingabout 100 men in the chipping department.Late in August, when Pirichy reported to work on his shift, hewas unable to find his time card on the rack.Upon inquiry, it turnedout that the company policeman in attendance was in possession ofPirichy's card together with five or six others.Pursuant to thepoliceman's suggestion, Pirichy contacted Krause the following morn-ing.Krause informed him that he had received orders from GeorgeBelline,82 the superintendent of the chipping department, to dis-miss him.Krause was unable to give him any further explanation,and stated, "according to my record, you perfectly O. K. . . . I haveno complaint against you. I don't know what it is all about."Pirichy testified that the words "no work" were written on thedischarge slip handed to him.Nevertheless, about 15 or 20 new menwere hired in his department during the same week.Again, when"Also referred to as George Bellew and GeorgeBallean. '362NATIONAL LABOR RELATIONS BOARDPirichy returned to the employment office about 2 weeks later, hewitnessed the hiring of additional men.His own request for em-ployment, however, was repeatedly turned down with the reply, "Wehave nothing for you."Pirichy filed a charge with the Board about a week after his dis-charge.On May 11 he was reinstated to his former position 'andworked until the strike.At the time of his discharge he was earning'60 or 62 cents an hour.The rates for chippers have since that timebeen raised to 72 cents an hour.After his discharge Pirichy wasemployed by the W. P. A. for a period of four and a half monthsand earned $71 a month.On the basis of all the evidence we find that Pirichy was discharged'because of his union membership and activity.George Troyanovich.Troyanovich began to work at the Corri-gan,McKinney plant on September 3, 1925.At the time of his-discharge on August 27, 1936, he was employed as a bed chain man.Troyanovich became a member of Otis Steel Lodge in the latterpart of June.On July 24 he met two organizers from the OtisSteel Company, Casey and Murphy, who invited him in their carwhich was parked on Broadway and engaged him in conversation.The conversation centered about the circumstance that the respond-ent's employees were being "called in" and questioned by theirbosses and by Jones, the captain of the company police.Casey andMurphy expressed the belief that Lohman, an Employee Representa-tive in the coke department, was furnishing the respondent withinformation.Upon leaving the two men, Troyanovich encounteredSam Naletrich, a loaderman in the coke department, who repeated-thatmen were being called in.Naletrich then warned him, "Watchyourself,here comes the company stool." Troyanovich lookedaround, and saw a man coming slowly down the street.Naletrichremarked, "That fellow hangs around the beer joint all the time ...he turns in fellows that sign up." Troyanovich then went to theoffice where he received his vacation money.On his way out, henoticed that the man who had been pointed out to him by Naletrichwas talking to a company policeman.On the same day Troyanovich was ordered to report to the main,office where Wakefield, the Management Representative, and Captain-Jones questioned him concerning his conversation with the two menon Broadway.Believing that a denial would be futile, Troyanovichadmitted that they were two organizers from the Otis Steel Company.Captain Jones thereupon launched into an attack against the C. I. O.and accused John Lewis of being a racketeer and "out to make moneyfor himself."He admonished Troyanovich to stay away from the-two Otis Steel men if he knew what was good for him.When Troy- DECISIONS AND ORDERS363anovich stated that he was "neutral" on the union question, Wake-field asserted that it is impossible to be neutral and that one mustbe either for or against the company.Troyanovich was then urgedto influence the men in favor of the Plan and against the C. I. 0.Troyanovich left on his vacation, the same afternoon.When hereturned his house was watched by men who arrived in a car andparked on the other side of the street.Upon his leaving the house,the car also disappeared.Two or three days after he returned from his vacation Troyanovichwas summoned to the office of Zimmerman, the superintendent ofthe,order and shipping department.Shriber, assistant to the districtmanager, talked to him.Troyanovich testified :Well, he first said that he was very much disappointed inme, and I wanted to know just what he meant by that.He saidthat I knew what he meant.He didn't get to the point.Andthen he said, "You know ... they are going to start organizing,this union down here ... there is going to be a lot of trouble ...We have had intentions of putting in a new mill here in Cleve-land, . . . if this threat of the union drive is going to go through,we might change our minds and not put the mill in here, .. .you know there is going to be some good jobs when that millgoes up ... you look like a pretty intelligent fellow ... if youwork with us, why ... we will see that you will get a good job."And he further stated . . . "You know, the Republic Steelhas the reputation of being very good to its friends, and damnedruthless to its enemies . . ."The same day Balint, the C. I. 0. organizer, told Troyanovichthat he was slated to be discharged.He explained that Lohmanhad signed an affidavit confessing that he was compensated by therespondent for furnishing information regarding employees whohad joined the C. I. 0.When Troyanovich reported for work on August 27, Robbins,the chief chipper, stopped him and stated that his work had beenunsatisfactory.He refused to explain any further.He said, "Char-lieBarrie has got the proof," and added, "You have been a badinfluence around here in the past two months."Thereafter Troyanovich requested the Employee Representativesto take action in his behalf.An interview with Wakefield provedfruitless.He stated that they had enough to "hang" Troyanovichand would never rehire him.The Employee Representatives thenappointed a committee to see Barrie and ascertain the facts relativeto the discharge of Troyanovich.Barrie informed the committeethat about 2 months before he had been instructed by his "superiors"to watch Troyanovich, that he had on numerous occasions observed 364NATIONALLABOR RELATIONS BOARDhim conversing with a group of five or six men, and that he turnedhim in because he was "suspecting that the man was talking aboutthe Union and about Communism."The matter was then submitted to the General Committee at a meet-ing held on September 8, 1936, and a motion was unanimouslyadopted recommending the reinstatement of Troyanovich.John,Exall, an Employee Representative, testified that about a week afterthe meeting Carpenter called him into his office, upbraided him for"raising hell" about Troyanovich, and stated that he was a Com-munist and would never be taken back.At the time of his discharge Troyanovich averaged over $5 a dayand worked 6 or 7 days a week. On September 30, 1936, he securedemployment elsewhere at loading coal and worked for 3 months,earning $26.30 weekly. Since the first of April his earnings averagedonly between $5 and $10 a week.Upon all the evidence in this case, we find that Troyanovich wasdischarged because of his membership in the Union.Michael Naletrich.Naletrich worked at the Corrigan, McKinneyplant continuously from 1917 until his discharge on September 9,1936.At the time of his discharge he was employed as a loadermanin the coke department.He testified that he had never been laid offand that his work had at all times been satisfactory.Naletrich joined the C. I. O. in July 1936, and was active in or-ganizing employees. In the middle of August he took 10 employeesto Cikah's beer parlor where they were signed up by Fred Korecky,a speed car operator at the Corrigan, McKinney plant, and recordingsecretary of Lodge 1098, a S. W. O. C. Lodge. Naletrich testifiedthat he was watched by men from the respondent's office as he enteredthe beer parlor with the employees.On about September 6 he wasdirected to report to the superintendent of the coke plant, Wall, whoglanced at a slip of paper in his hand and inquired whether Naletrichhad joined the C. I. O.Naletrich denied his membership.Wallwarned him "Better don't join."After this conversation Naletrichwas closely watched by his foreman.On September 9 Naletrich was discharged.By way of explana-tion his foreman told him that he had made a "big mistake" a monthago when he had pushed the coke before the whistle blew.Nale-trich testified that he had already been penalized for his mistake bya one-day lay-off, and that others had committed the same error butwere never discharged as a result.After his discharge he repeatedlytried to get his job back but was unsuccessful.Naletrich filed a charge with the Board in March 1937.On May6 he received a card from the respondent asking him to return towork.For 3 days he was assigned to loading doors and then he wasreinstated to his former position. DECISIONS AND ORDERS365At the time of his discharge Naletrich was working at the rate of59 cents an hour.For the first 3 days after his return to work heearned 57 cents an hour and thereafter 74 cents, which constitutedthe new rate for his former job.After his discharge Naletrich wasemployed elsewhere for a period of 8 weeks and earned about $160.Upon all the evidence we find that Naletrich was discharged be-cause of his membership and activities in the Union.Fred Korecky.Korecky worked at the Corrigan, McKinney plantmore or less regularly from 1930 until his discharge on December19, 1936.During the first two and a half years he was a pump op-erator.Then he was employed as a speed or service car helper andwas finally promoted to the position of service car operator.Hetestified that as far as he knew his work had always beensatisfactory.Korecky joined Lodge 1098 on July 26, 1936, and was elected re-cording secretary a month later.He was active in organizationwork among the employees.As already noted, in the middle ofAugust he signed up the employees brought into Cikah's beer parlorby Naletrich.During the month of November Korecky was on dif-ferent occasions questioned byWakefield, the Management Repre-sentative, and Tull, the electrical superintendent, regarding hisC. I. O. membership.Korecky denied that he had joined the C. I. O.He testified that after these conversations took place, his house waswatched by a man, whom he recognized as a sergeant or lieutenantin the company police and whom he had previously seen in the mill.On December 19 Korecky was,laid off. In accordance with thesuggestion of Homer Kerr, the turn foreman, he reported the fol-lowing morning to the employment office where he saw six laborersbeing hired.Korecky implored Krause to give him anything at all,even a laborer's job.Krause's reply was "No."Korecky insisted,"Why you just hired six men out there. I seen them come in hereand I seen you signing them up now." Krause said, "Oh, nevermind."Although it is not entirely clear, Korecky's testimony on cross-examination indicates that the occasion for Korecky's lay-off wasfurnished by the elimination at that time of gasoline locomotivesfrom the equipment used in the service car work and the substitutionof gasoline trucks.The service car gang consisted of Korecky andseven other men who had all joined the C. I. O. and were laid off atthe same time.Korecky testified that all these men were subse-quently taken back although he did not know on what dates.Koreckyfurther testified that he was sixth in seniority in the service car gangbut had greater seniority in the electrical department.Korecky's case was discussed at a meeting of the General Com-mittee of Employee Representatives on January 5, 1937.Korecky, 366NATIONAL LABOR RELATIONS BOARDwho was called in to explain the facts of his case, stated that he had'seniority rights in the electrical department where men were beinghired on the pumps and on the construction gang.He was later in-formed by John Exall, one of the Representatives, that the GeneralCommittee recommended his reinstatement by unanimous vote.How-ever, no further action was taken in the matter.Korecky filed a charge with the Board in January. On May 18 or19Krause offered him a laborer's job.Korecky did not report towork, since he was occupied with some business matters for a fewdays, and then he heard that a strike was to be called.On the basis of all the surrounding circumstances it must be con-cluded that Korecky was discharged and refused reinstatement untilshortly before the strike because of his affiliation with the C. I. O.There is no evidence that the other men on his gang who had beentaken back engaged in any organization work other than joining theC. I. O.Korecky, however, distinguished himself by securing the sig-natures of other employees. It may be that Korecky's position was infact eliminated.He was, however, willing and anxious to accept anywork for which he was qualified. Such work was denied to himalthough other men were being hired.At the time of his discharge Korecky was earning 62 cents an hourand worked alternately 40 and 48 hours a week.He was paid timeand a half for working over 40 hours a week. Between the date ofhis discharge and recall he earned about $370.John Exall.Exall was employed as a chipper in the Corrigan,McKinney plant from the spring of 1933 until his discharge onJanuary 14, 1937.He joined the C. I. O. on July 2, 1936, and heldthe position of treasurer in Lodge 1098. It will be recalled thatExall, in his capacity as alternate Representative, endeavored to bringabout the reinstatement of George Troyanovich who was dischargedon August 27.On September 14 Carpenter summoned Exall,to hisoffice and said to him, "Exall, do you care to work any longer forus? . . .What the God-damn Hell are you raising hell about GeorgeTroyanovich?We fired him and when we fire him we never takehim back, either.You know, he was a Communist." Carpenter thenquestioned Exall about his children and their education and sug-gested, ". . . suppose there is a chance for you to become a chipperforeman."Exall replied, "Mr. Carpenter, as long as I representhere, I decline the proposition. If the company thinks that I amgood enough to become a chipper foreman, when my turn is over, Iwill think it over."Exall testified :... he got sore a little bit on account of my answer, andhe says, "You don't fool anybody," he says, "we know you.Weknow all about you, and we got the goods on you, too . . ." DECISIONS AND ORDERS367I says, "Any proof you got on me, lay your proof on the tableand I will admit my mistake," but he says, "Go on now," he says,"Next time I call you here I am going to have the proof."Late in October Wakefield requested Exall to urge all the employeesin the chipping department to stay away from the C. I. O.Wake-field offered to permit him to work in the daytime, so that it wouldbe possible for him to see the men on the different shifts; to rec-ompense him for time spent outside of working hours in visitingthe men at their homes ; and to assist him in educating his children.Exall declined to accept these propositions.At about the same time Exall attended a C. I. O. meeting held atthe house of Manuel Garcia, an employee of the respondent.Onthe day following the meeting, John May, the Plan Chairman,visitedExall at his home.May explained that he was sent byWakefield and instructed to speak to him like a father.He said theyknew where Exall had been the previous day and he mentionedGarcia's name and the number of his house.He finally said, "Mr.Wakefield send me over here ... to tell you to watch your step."Upon his return to work thereafter Wakefield asked him whetherMay spoke to him and what he thought about it. Exall testified :I told him Mr. Wakefield I think I got a right to go any placeI want.What I am doing is my own affairs.He said, "Yes,but it don't look good in the part of the Company.You cannotwork both ways. If you want to work with C. I. 0., resign yourposition here."I said, "Why should I resign my position?"He said, "You cannot work both ways ... You don't give theco-operation."I said, "If I don't give you satisfactory co-operation, why don't you fire me?"He said, "Don't worry, ifyou don't watch your step, you going to get fired."Sometime in November Exall was laid off for a week under thefollowing circumstances : An invitation had been extended to theEmployee Representatives to attend a meeting in Youngstown of the"Employee Representatives of Ohio."At a meeting of the GeneralCommitteeWakefield announced that although they had no rightto represent the respondent's employees at the Youngstown meeting,any Representative could attend as an individual if he so desired.Exall consequently made the trip.When he returned, George Bel-line, the superintendent of the chipping department, laid him off fora week for absenting himself from work without the foreman's per-mission.Exall protested that he had on other occasions taken timeoffwithout permission and was never reprimanded.He complained,toWakefield and requested that a special meeting of the GeneralCommittee be called to consider the question.Wakefield replied,"Nothing doing."He made the same request upon May, the Chair- 368NATIONAL LABOR RELATIONS BOARDman of the General Committee, who told him that if Wakefield wasopposed to a meeting, nothing could be done about it.On about January 5 Exall was ordered to report to Wakefield'soffice.Captain Jones, who was present, read certain names from alistcontaining about 300 names and check numbers and askedwhether Exall recognized them.Exall testified :I said, "Yes; most of them . . .Why?" He said, "You donethe dirty work." I said, "What do you mean, Mr. Jones?"Hesaid, "You signed up these men in the Union . . ." I told themitwas a lie and he turned around and he said, "Not only thatbut during [sic] the payroll C. I. 0., you are getting $6 a day,"and I told him that was another lie.And he turned aroundand said, "Well, we expect you to say that but you cannot foolme.I am watching you day and night." Then . . . I said,"What business have you got to watch me what I am doing out-side of the plant?"He said, "That is my job. I am gettingpaid for it . . . As long as you want to work for them at $6 aday, why don't you talk to Mr. Wakefield? ...We pay you$6 a day."And I says, "What ... are you trying to do, make a stoolpigeon out of me? ..." "Well," he says, "You can't work forboth sides, for Republic Steel and for C. I. O.... if you don'twant to play ball with us . . . you won't stay long."I says, "0. K.... If I don't give satisfaction, ... they canfire me."He says, "Don't worry ... they are going to fire you if youdon't play ball with us."Jones then handed Exall a notebook containing a list of numbersheaded by Exall's name and number and said that it belonged toBalint.Balint subsequently denied ever having seen the notebook.When Exall mentioned this to Wakefield,.he said that Balint wasdouble-crossing him.At about that time lockers of employees in several departmentshad been broken into, and a systematic search was made of the per-sonal belongings of some employees.Exall testified that his ownlocker was broken into twice but nothing was removed.This matterapparently became so acute that it was discussed at a General Com-mittee meeting.At the meeting Exall made a statement that theywere looking for union cards, that he was a union man and proud ofit, and that he wished they would let him alone.On the night of January 13 a C. I. O. mass meeting was held atthe Bohemian Hall.Exall testified that he was seen entering thehall by Captain Jones and other company police who were stationedoutside. DECISIONS AND ORDERS369Exall was discharged on January 14.He testified that at about2 o'clock on that day he proceeded to the toolroom to change hischisels.Jack Simon, who was in charge of the toolroom, told him tocontinue to use the same chisels longer.About half an hour laterGeorge Belline called Exall aside and said, "The way you act, itseems to me you want the Company to hire a couple of more grindersfor you."He accused him of doing nothing all day but changingchisels, and specified the inches of steel that he had chipped with therespective sets of chisels.Exall replied that he could not possiblyhave ascertained the number of inches of steel he chipped with aparticular set of chisels because he had been working alone since 12o'clock and there was nobody present to measure.Belline refusedto argue further and finally said, "Well, we don't want you here."Exall testified that the chippers had been cautioned at a number ofsafety meetings to exchange chisels which were worn down.Exallalso testified that he had never before been reprimanded for im-proper use of tools.Moreover, it is unlikely that the offense withwhich Exall was charged was of a serious nature, since chisels whichare returned to the toolroom are not discarded but merely sharpenedand then assigned for further use.About a month later Exall and five or six other employees whohad been discharged attempted to interviewWakefield regardingtheir jobs.A policeman at the gate stopped them and asked themto wait.He went in to speak to Captain Jones, returned in a fewseconds, and said, "Nothing doing ... they don't want youse."Thesame day Exall phoned Wakefield and was told, "You have got yourcase pending down at the, Labor Board, we can't do nothing for youuntil the Labor Board makes decision."On May 24 Wakefield offered Exall a ,labor job.When Exall sug-gested that he had seniority rights, Wakefield replied, "Oh, no, wewant to hire you as a new man, forget about it." Exall was requiredto submit to a physical examination.He worked on May 26 andthen went on strike.At the time of his discharge Exall was working at the rate of52 cents an hour. Since his discharge he was employed for about aUpon the entire record we find that Exall was discharged becauseof his membership in theUnion .63John Petak.Petak worked at the Corrigan, McKinney plant con-tinuously from. 1928 until his lay ;off on January 18, 1937.He wasemployed as,a crane repairman in the bull gang."Exall testified and it also appearsin theoffer of proofwith respectto violencecontained in' the respondent'smotion to' reopen filed on August 6, 1938, that he wasfound guilty of assault and battery committed during the strike.For the reasons dis-cussed hereafter,we are of the opinion that,under the circumstances of the case, convic-tion of sucb'offeaise is not a bar to his reinstatement:,' 370NATIONAL LABOR RELATIONS BOARDPetak joined the C. I. O. on July 1 or 2, 1936.Two weeks there-after Tull, the superintendent of the electrical department, said tohim, "John I have got your name and badge number here and I heard'you joined outside union."He also told him that he had been in-formed of Balint's frequent visits to his house.After this conversa-tion Petak was given considerably less work than the other men.At about the same time his house was being watched by companypolice.On one occasion a company policeman followed him all theway from his home to the clock house in the plant and observed himas he punched his card.On January 13 Petak saw Captain Jonesand the policeman who had previously followed him standing outsideof the Bohemian Hall where a C. I. O. meeting was being held.When Petak came to work on January 18 he found that his cardhad been removed from the rack, and that he had been laid off.Gene Perry, the boss in the electrical department, told him that theelimination of gasoline locomotives necessitated the lay-off of somemen and that he was the youngest in the bull gang.When Petakremonstrated that there were four men on the gang with less senior-ity,Perry promised to secure for him a crane operator's job and tocall him in a few days. He never called. About 3 weeks laterPetak spoke to Krause.Krause told him to wait a minute.He re-turned after about an hour and a half and did not even want to talkto Petak.Petak made three other attempts and was met with thereply, "Nothing doing."Petak testified that in the meantime fourmen having less seniority had been taken off the speed car service andplaced on the bull gang.He also testified that a janitor had beengiven a craneman's job and then placed on the bull gang.Thereafter, Petak filed a charge with the Board.On May 18 hewas offered a general labor job and worked until the commencementof the strike at the rate of 62 cents an hour.At the time of hislay-off he was earning 59 cents an hour. The rate ofemployees inthe bull gang was ultimately increased to 741/2 cents an hour. Petakhad not earned any money from the date of his lay-off until hisrecallon May 18.On the basis of the whole record we find that Petakwas laid offbecause of his membership in the Union.Mathew Babich.Babich first began to work at the Corrigan, Mc-Kinney plant in 1922. Shortly prior to the acquisition of the plantby the respondent in 1935, Babich waslaid off because his positionwas eliminated.On May 6, 1936,he was given a job on the elec-trical repair gang and worked continuously until hislay-off onJanuary 25, 1937.Babich joined the C. I. O. on July16, 1936.He testified that inAugust his locker had been broken into,and his union card hadbeen removed.Everything else which he kept inthe locker, in- DECISIONS AND ORDERS371eluding a little honey, remained intact.On January 13 he went tothe C. I. ' O. meeting at the Bohemian Hall which was kept undersurveillance by company police.On January 25 Gene Perry informed him that he had to lay himoff because he was the youngest man in the gang. Babich protestedthat only three or-four men in the electrical department had greaterseniority, that -he had held various positions, and was willing toaccept any job available.Perry promised to put him on at the firstopportunity.Subsequent attempts on Babich's part to secure a jobproved unsuccessful.Babich filed a charge with the Labor Board in April. On May19 or 20 Krause offered him a labor job and he worked until thestrike, earning 621/2 cents an hour.Prior to his lay-off he was paidat the rate of 621/2 cents an hour and was working from 40 to 48hours a week. The wage rates for electricians have beenraised sincethen.Babich earned $26 between the date of his discharge andrecall.Upon the whole record we find that Babich waslaid off becauseof his union membership.Wilbert Neuman.-Neuman first began to work at the Corrigan,McKinney plant on July 21, 1933.At the time of his discharge onJanuary 27, 1937, he was employed as a chipper.Neuman joined the C. I. O. in September 1936.He attended theC. I: O. meeting held in the Bohemian Hall on January13.Neumantestified that at the meeting he, compared his C. I. O. membershipcard with that of another chipper.Next to him sat a man calledRussel Lapka whose father, Neuman later learned, was a companypoliceman.After the meeting, Neuman sprained his back and was temporarilyassigned to light work such as oiling chipping hammers and otherodd jobs.On one occasion, when he was in the toolroom, Jake Simon,the foreman, said to him, "You know, if I were you I would neverjoin the C. I. 0., because Republic Steel has too much money behindit."-On January26, asNeuman proceeded to the toolrooin to exchangechisels, he encountered Nicola Michich, a foreman, who warned him,"You better watch yourself, because George Balleau [Belline, thesuperintendent] has been watching you all day." The following day,Belline came over to Neuman with the four old chisels which he hadpresumably turned in the previous day, and ordered Edward Ray,another chipper, to test them.As Ray chipped the steel, Jake Simonmeasured the chips, and Belline made a note in his book.After Rayhad thus tested all the chisels, Belline said to Neuman, "I am goingto fire you. . . . I have been watching you for the last twoweeks . . . You have been doing nothing but monkeying around.134068-39-vol. ix-25 372NATIONAL LABOR RELATIONS BOARDYou have been using too many chisels.You are fired."Neumantestified that he had been employed as a chipper for 3 months priorto his discharge and had never before been criticized for using toomany chisels.Neuman filed a charge with the Board in February. On May 11 hewas reinstated to his former position.At the time of his dischargehe was working at the rate of 621/2 cents an hour and was averagingabout $5 a day.He did not earn any money between the date of hisdischarge and reinstatement.Upon the whole record we find that Neuman was discharged be-cause of his membership in the Union.,Gaetano Armeli.Armeli first commenced to work at the Corrigan,McKinney plant on April 27, 1933, as a laborer.On November 12,1936, he was promoted to the position of chipper.This position hemaintained--until his discharge on February 20, 1937.Armeli joined the C. I. O. early in January.About a month laterhe lost his key case containing the keys to his locker and his C. I. O.membership card.He reported the loss to the company police. In 4 or5 days Belline informed him that Captain Jones had found his keysand would return them to him. Captain Jones opened the case andasked Armeli whether the keys belonged to him.Afraid of the pos-sible consequences, Armeli attempted to deny any knowledge of theC. I. O. card and tore it in half. Captain Jones, however, recoveredthe card from him and said, "Hold on, don't throw it away: Give itto me. I am going to check up your handwriting."On about February 26 Armeli's foreman told him, "I am sorry,Tom, you have to go to see George Bellew, [Belline] the superintend-ent."Armeli testified that Belline drew a slip of paper out of hisdesk and read him "a story of using too many chisels" about which heknew nothing.Armeli's entreaties to be given a "break" were ineffec-tive and he was advised to see Krause.Krause merely confirmed thefact that he was discharged and handed him his slip which, accord-ing to Armeli's testimony, was marked "suspicious."Shortly thereafter Armeli filed a charge with the Board.On May18 or 19 Krause visited him and offered him a job in the- laborgang, where he worked until the strike at 521/1, cents an hour.Atthe time of his discharge he was earning 621/2 cents an hour plus atonnage bonus.The wage rate for chippers has since been increasedto 721/2 cents an hour.On the basis of all the evidence we find that Armeli was dis-charged by the respondent because of his union membership.We find that the respondent has discriminated against ThomasCikah, John Popik, Frank Pirichy, George Troyanovich, MichaelNaletrich, Fred Korecky, John Exall, John Petak, Mathew Babich,Wilbert Neuman, and Gaetano Armeli in regard to hire and tenure DECISIONS AND ORDERS373of employment, thereby discouraging membership in a labororganization.(b)Other acts of intimidationThe discriminatory discharges of these employees, -accompaniedby the surveillance of C. I. O. meetings; spying on employees af-filiated with the C. I. 0., and the other practices referred to, are notthe only manifestations of the respondent's active hostility to self-organization on the part of its employees.Numerous other incidentsserve further to illustrate the respondent's, activities.In the middle of August a C. I. O. meeting for Negroes employedat the Corrigan, McKinney plant was scheduled to take place at theGlobe theatre.The contemplated meeting, however, failed to mate-rialize.One Negro who came to the theatre explained that the menwere afraid to attend because Captain Jones was driving around inhis car with about four other men.The company police, under the leadership of Captain Jones, maderepeated attempts by means of threats and violence to prevent thedistribution of union literature in the vicinity of the respondent'splants.Thus when Benny Favorito, a volunteer S. W. O. C. or-ganizer, was distributing literature at Independence gate, CaptainJones and Sergeant Russell threatened the employees with dischargeif they accepted any handbills.On another occasion in DecemberCaptain Jones began to assemble a crowd to "tackle" the C. I. O.organizers who were distributing handbills in front of the gate.Theorganizers were compelled to leave.On January 13 Balint, Vincent Favorito, and another organizerwent to the plant of the Truscon Steel Company, a subsidiary ofthe respondent, to distribute announcements of the mass meeting atthe Bohemian Hall scheduled for that night.As they took theirpositions near the gate, a "great big fellow" wearing a blue lumberjacket came out of the gate and approached Balint.Believing thatliewas an employee, Balint handed him a leaflet.He took it withhis left hand, whirled Balint around, said, "You dirty son-of-a-bitch, get the hell away from here," and hit him in the eye. Balinttestified that the man had brass knuckles on his right hand.WalterMaloney, alias Walter Jergis of the company police, who was stand-ing there, called them "further names" and said they received whatthey were looking for.As a result of the blow, Balint's eye becameinfected and had to be lanced.Balint subsequently saw the manwho struck him dressed in uniform at the Truscon plant.Benny Favorito testified that a number of C. I. O. men were dis-tributing "Steel Labor" at the Truscon plant on January 25.One ofthe men who were massed around Captain Jones approached him andstruck him in the face.Favorito retaliated.Thereupon a company 374NATIONAL LABOR RELATIONS BOARDpoliceman ran up to him, pulled out his gun, and said, "You son-of-a-bitch, if you don't cut it out I will put a slug in your back."On April 19 Paul Castman was brutally beaten when he was dis-tributing literature at the Truscon plant.Prior to a description ofthis incident it is material to set forth certain circumstances relativeto Castman.He had procured a job at the Truscon plant on March5, 1937.On April 5 his foreman told him that he had received ordersto lay him off but gave no reason. Frank Dunch, a Representative,informed him that he was discharged for union activities.He wasadvised to speak with Captain Jones who questioned him about hisformer employment and his union activities.Castman testified :He said, "You are not working with Al Balint, are you?" Isaid, "No, sir.I am not. I don't even know Al Balint." He.says, "He is one of the Union men ... You ought to be work-ing for the Union ... One of the Presidents of the Union'sLodge is getting eight dollars a day from the C. I. O.... I amalso paying him for his work down here."He then asked him about the extent of the C. I. O. membership inthe plant and again inquired whether he was associated with Balint.He warned him, ". . . If you are, it will be too God damned bad foryou, if you are double-crossing me, look out."Subsequently, Castman engaged in voluntary organization work.'As already stated, on April 19 he was distributing literature near thegate of the Truscon plant to the men entering and leaving the plant.John Jense, an employee of the respondent, told Castman he wouldsign a C. I. O. membership card if he had one available. Castmangave him a card and Jense filled it out. Castman noticed, however,that he had not written in the date and proceeded to do so himself.A man whom he recognized as a company policeman pushed Jenseout of the way and struck him with a blackjack on the side of hisface.Castman testified :When he hit me with the black jack, I stumbled backwardsand fell in the gutter alongside of the sidewalk .. .He, jumped on me with his knees in the pit of my stomach,started beating me over the head and the arms and' the handswith a black jack.He says, "God damn you, here is some ofCap's Union...."I had my hands over my head. I was trying to protect myhead and he continued beating me with this black jack.Everytime he would hit me he would say "uh-uh ..."As a result of the beating Castman suffered severe injuries and spent16 days in the hospital.William Sikorski, who had previously been employed at the Corri-gan, McKinney plant, spoke to Krause in April 1937 regarding a job. DECISIONS AND ORDERS375Before he was put to work, however, he was subjected to an interviewwith Captain Jones who was called in by Krause.Krause pointed toSikorski and said, "There is your man." Jones examined Sikorski'sapplication card, commented on the number of his children,`and statedthat the respondent would see to it that he had work to support hisfamily.He then inquired about the men he had formerly workedwith in the 10 and 12 inch mill. Sikorski mentioned a few names.Jones remarked, "Yes, everyone of those boys are all on thin ice, Iwould not give you five cents for any one of their jobs. . . . Theyare running around the mill, over there, and they are organizing thefellows into the C. I. 0., and we are not going to stand for it."Hesaid further, "Now, I want you to go over to work over there and I wantyou to keep your nose clean of the C. I. O. because ... we are nevergoing to recognize them.Balint and Danitz, a couple of Commu-nists,will never tell Republic Steel how they are going to run theircorporation."-In addition to the foregoing activities, the respondent, in combat-ing the growth of union sentiment among its employees, attemptedto spread propaganda in favor of the Plan and against the C. I. O.Thus; at a Plan banquet staged in October by Wakefield, the Manage-ment Representative,Wakefield delivered a speech in which he ex-tolled the Plan, stated that the principal task was to keep the C. I. O.out of the plant, and requested the assistance of the Employee'Repre-sentatives in doing so.Likewise, petitions were circulated withinthe plant expressing faith in the management and satisfaction withthe Plan.Again, Babich testified that at a Plan meeting or banquethe received a photostatic copy of an article by' Chesly Manly in theChicago Tribune which attempted to discredit the C. I. O. by denounc-ing its objectives as communistic.64And John Sabol, an EmployeeRepresentative, testified that at a Plan conference which was at-tended by a number of company officials, White, vice president ofoperations, delivered a speech characterizing the C. I. O. as neitheran American nor a responsible type of -organization.(c)The Employees' Representative AssociationThe Employees' Representative Association was formed after April13 when Wakefield- announced at a meeting of the Plan that the re-spondent would henceforth be unable to furnish the Plan with finan-64The article,dated March 28, 1937, appears under the heading "SEE C. I. O. DRIVEAS COMMUNIST IN ITS OBJECTS."The first paragraph,Indicating the tenor of thearticle,reads as follows :The industrial union driveof John L Lewis'Committee for Industrial Organiza-tion which has brought the current epidemic of sitdown strikes, Is essentially a com-munist movement and has been advocated as the first step In a program to over-throw thegovernment of the United States and set up a soviet dictatorship evirsince the communist party of America was officially organized at Woodstock, N. Y.,inMay, 1921. 376NATIONAL LABOR RELATIONS BOARDcial support.The old Plan, however, was never formally dissolved.John Sabol testified that the Association contemplated the adoptionof the bylaws under which the old Plan operated. The record con-tains no evidence that any other bylaws were formulated whichwould tend to make the Association independent of the respondent'scontrol.Although some discussion was had regarding the questionof assessing membership dues in the Association, there is no evidencethat dues were in fact assessed or contributed by employees.Thereis nothing by which to distinguish the Association from the Plan ex-cept that membership was apparently no longer automatic upon vot-ing for a Representative but depended upon the signing of member-ship cards.The character of the Association membership drive,which took place on the respondent's time and property, further at-tests to its domination by the respondent.James C. Quinn, an inspector in the 12-inch finishing mill testifiedthat Harold Sisk, an Employee Representative, distributed member-ship cards within the mill and explained the purpose of the Associa-tion.On another occasion Art Lawton, the turn superintendent,ordered every man in the mill to go into the office. On the desk inthe office were a large number of membership cards, and as the menentered cards were thrust upon them.Quinn testified to the follow-ing altercation which he had with Lawton :"Mr. Lawton," I says, "What authority have you got standingup there and chasing them men in there?" I says, "The SupremeCourt has just signed the Wagner Relations Act," I says, "youhaven't a damned bit of business standing up there making themmen sign up." I says, "The only reason they sign up, if theydon't sign it, you will turn them in to their bosses in the morn-ing," and I says, "You know what that means, he would comeout here and lay them off again like he always does.""Well," he says, "the Wagner Labor Relations Act is likeeverything else," he says, "it don't mean a damn thing."Then he went on to tell me about me and my bunch of com-munist friends, John L. Lewis all. the way down, he raked themall over the boards...At about the same time 'the members of the Plan Sanitation Com-mittee, which had on its schedule a tour of inspection of sanitary con-ditions, were called into Wakefield's office where Wakefield, May, theChairman of the General Committee, and Grimm, the Secretary ofthe General Committee, were present.Wakefield placed a packagecontaining Association membership cards on the table, and said,``Well,we got to get started with this some time or other and wemight as well get started now." In consequence, the Committee, in-stead of making an inspection tour, solicited employees to sign mem-bership cards. DECISIONS AND ORDERS377The employees,however, manifested reluctance to joint the Asso-ciation.Sabol testified that Tull,the superintendent of the electricaldepartment,complained to him about the low percentage of em-ployees in his department who had joined.Tull also summoned Nut-ting, the foreman of the construction gang, and inquired what thetrouble was.Nutting stated that he had a couple of men whose,example the rest of the employees seemed to follow, and expressedthe opinion that only riddance of them would help matters. Saboltestified that in compliance with Tull's request he made further at-tempts to prevail upon the employees to joint the Association butfailed to get any signatures.No deduction was made from Sabol'spay for the time spent in this work.115On the basis of the foregoing facts and the record as a whole, wefind that the respondent has dominated and interfered with the for-mation and administration of the Employees'Representative Asso-ciation.3.The StrikeThe strike in Cleveland commenced on May 26. During the strike,the respondentagainresorted to the dissemination of literatureamong its employees calculated to discredit the C. I. O. and to breakthe strike.Girdler issued for distribution to the employees the state-ment of June 15 (quotedsupra),which attacks the C. I. O. as an irre-sponsible and communistic organization.Also the respondent pre-pared a reprint (referred tosupra)of anti-C. I. O. articles culledfrom various newspapers and entitled, "What the Editors are sayingabout the Republic Strike."John Exall testified that he receivedthrough the mails copies of both the statement issued by Girdler andthe reprint.F. The Central Council of Employee RepresentativesOur previous discussion renders superfluous a detailed analysis ofthe Central Council. It was informally instituted in the fall of1936 when Employee Representatives from the respondent'splantsin, nine districts met with representatives of the management in therespondent's offices in Cleveland.After a second meeting at the sameplace on March 8, 1937, at which representatives of the managementAbout a week before the strike a new organization,styled The Republic Employees'Association,Corrigan,McKinney Division,came into existence.Relative to this organiza-tion,DavidMacMeans,an employee at the Corrigan,McKinney plant,testified thatshortly prior to the strike he was summoned into the office of Eckert,a foreman, andasked to sign a membership card in the Republic Employees'Association.Eckert explainedto him that the men were initiating this organization of their own volition and indicatedthat it would be to MacMeans'best interest to sign the card.Thereatefr,Eckert told him,"You better make up your mind to join the Republic Employees'Association . . . be-cause all of you fellows are going to belong to it before the end of May."MacMeansalso testified that on two occasions he saw notices posted on the bulletin board an-nouncing meetings of the Republic Employees'Association. 378NATIONAL LABOR RELATIONS BOARDwere present and participated,provisions for the participation ofEmployee Representatives in Central Council meetings were formallyincorporated in the proposed revision of the Plan and later in the,amended Plan,which was adopted on April 22,1937.All the expensesof these meetings, includingthe .meals, transportation expenses andsalaries of Employee Representatives,were defrayed by the respondent.On August 2 and 3, 1937,the Chairman of the Central Council calleda meeting of the Independent Association.of Republic Employees ofMassillon to discuss the adoption of constitution and bylaws for thelatter organization.NickLinckenhely,who attended this meetingas a delegate,testified that the respondent paid none of its expensesand that lie attended at his own expense.The function of the Central Council, as already indicated, was to"back the Management in opposition to all outside labor organiza-tions."It was composed in part of representatives of the management,at least untilApril 1937,and in part of Employee Representativesand officers of the various labor organizations at the plants in theMassillon,Canton,Youngstown,Warrenand Cleveland districts,which, we have found, were dominated and controlled by the re-spondent.Under these circumstances,the Central Council could. notrepresent the free choice of the employees.Wefind that the re-spondent has dominated and interfered with the formation and ad-ministration of the Central Council of Employee Representatives andhas contributed financial and other support to it.IV. THE CAUSES OF THE STRIKEThe respondent in its answer asserts that the strikewas called with-out any cause or justification and solely for the selfish benefit andadvantage of the S. W. O. C. and the C. I. O. in an attempt to gaincontrol of the respondent's employees and all steel company employees,and that there was no labor dispute between the respondent and itsemployees and no difference as to wages,hours, and working conditions.From the facts recited in Section III, we think it clear that theunderlying cause of the strike, and a substantial factor in its precipita-tion on May 25 and 26, was the respondent's campaign to crush theUnion by means of the unfair labor practices set forth above.Therespondent's conduct falls squarely within the findings of the Congressin Section I of the Act, "The denial by employers of the right of em-ployees to organize and the refusal by employers to accept the pro-cedure of collective bargaining lead to strikes and other forms ofindustrial strife or unrest ..."The record shows that ever sincethe inauguration of the Plan in June 1933,the respondent had madeplain its policy of complete antagonism to the self-organization of theemployees and its determination to forestall or destroy any such organ- DECISIONSAND ORDERS379ization by all means at its command.On July 2, 1936, shortly afterthe advent of the S. W. O. C., the respondent reiterated this basicpolicy in a public statement, and immediately and ruthlessly put itinto effect.Its spies shadowed union organizers; its police attackedand beat them; its superintendent and foremen threatened, laid offand discharged employees for union activities; its officers fostered andsupported a whole series of puppet labor organizations which therespondent manipulated to oppose the Union; and its chairman andpresidentpublicly vilified the Union's leaders, purposes and policiesunder circumstances intended to throw the weight of his influence-againsthis employees' efforts at self-organization.Finally in May1937 there occurred a series of events which precipitated the strike.On May 3 the S. W. O. C., by Clinton Golden, wired the respondentthat widespread unrest prevailed among its employees over the un-certainty of the respondent's position regarding a signed collectivebargaining contract, that this unrest had been accentuated by the lay-off of severalhundred Union members at the Canton and MassillonWorks, and that "unless we can have definite assurance from you -withdate for conferences to negotiate written contract without furtherdelay we shall be obliged to disavow all responsibilityunionmembersin your mills remaining at work."On May 5 the respondent repliedto Golden's telegram that "in view of Wagner Act see no necessity forsigned contract.The policy of this-company ... is that itis willingto meet with anyone to bargain with him for whomsoever he repre-sents . . .Will meet with you at any time mutuallyconvenient forcollectivebargaining purposes."The complaint does not allege that the S. W.- O. C. representedamajority of the employees in any or all of the respondent'splants at this time, or that the respondent's refusal to sign theS.W. O. C. agreement constituted a refusal to bargain collectivelywithin the meaning of Section 8 (5) of the Act.Nevertheless, itis plain that the mannerand expressionof the respondent's refusalto deal with the S. W. O. C. constitutedinterference,restraint, andcoercion of its employees in their rightto self-organization and col-lectivebargaining.The respondent on numerousoccasions an-nounced, asits reasonsfor refusing to sign theagreementwith theUnion, -that it favored the Plan as a successful method ofcollectivebargaining, that it would not tolerate any interference with thissuccessfulrelationship between management and employees, and thattheUnion was communistic, corrupt, repressiveand irresponsible.Further, on numerous occasions the respondent's superintendents andforemen had announced to meetings of employees that,for the samereasons, the respondent would neversignany contract with theUnion.This position was announced in such language as the fol- 380NATIONAL LABOR RELATIONS .BOARDlowing : "Regardless if every man in here joins a union, we are notgoing to recognize it.We are not going to sign any contract.Weare not going to have no . . . collective bargaining." "We willshut the mill up and board it up before we will sign with the C. I. O."We think it clear that these repeated statements and the unrestcreated thereby, to which Golden referred in his telegram, were acontributing and substantial cause of the strike which occurred onMay 25 and 26.On May 5, immediately after replying to Golden's telegram, therespondent shut down its tin-plate mill at Canton' and locked outalmost all of its employees, with the threat that the mill would not-reopen "until we get rid of that union."Upon the break-down ofnegotiations between the respondent and the S. W. O. C. on May 11,the Employee Representatives, with the respondent's support, in-tensified their attempts to obtain membership for the newly formedsuccessors to the Plan, and conducted meetings in Canton, Massillon,Youngstown, and Warren, for the purpose of preparing for a strikeand organizing opposition to it.On May 20, under the- circum-stances described above, the respondent shut down its MassillonWorks, locked out its employees, and taunted the president of NewDeal Lodge No. 1124 with its illegal conduct : "When we get throughstarving you out, you won't want to strike."By these acts, the respondent served final notice in unmistakableterms that it was prepared to go to extreme lengths to destroy theUnion and to. deny to, its employees the rights guaranteed in theAct.Faced with this illegal and provocative conduct, the Unioncalled the strike, not as the respondent alleged; without cause orjustification, but because in fact no other course remained open to it.The whole history of- the respondent's unfair labor practices, cul-minating in this lock-out on May 20, had placed the Union in aposition where it had to fight for its life or be destroyed.Therespondent, not the Union, had chosen the way of industrial strife.In its brief the respondent takes the position that the sole causeand only issue in the strike was the respondent's refusal to sign anagreement with the Union. It is true that the respondent's refusalto sign an agreement-which is not alleged or found to be an unfairlabor practice in this case-was important in precipitating the strike.But this action on the part of the respondent cannot be divorcedfrom its whole previous campaign to crush the Union'through unfairlabor practices.And, as stated above, basically it was that campaignwhich underlay and made inevitable the strike.Further, the significance of the Union's insistence upon an agree-ment should not be misunderstood.To the. employees attemptingself-organization the proposed agreement involved much more than DECISIONS AND ORDERS381a fixing by contract of certain wages, hours and working conditions.Indeed, the respondent contended that the provisions of the pro-posed contract were no more favorable to the employees than theconditions already existing in its plants.As the provision in theproposed agreement for recognition of the Union demonstrates '66 theagreement was intended to mark the acknowledgment by the re-spondent of the right of its employees to organize without interfer-ence and the cessation by the respondent of its unfair labor practices.Thus the Union's demand for an agreement represents to a largeextent merely one aspect of the demand of the employees for free-dom in self-organization and emphasizes, rather than contradicts, ouranalysis of the causes of the strike.We conclude, therefore, that although the respondent's refusal tosign the agreement presented by the S. W. O. C. was in part thennmediate cause of the strike, the fundamental cause of the strike,and' a substantial factor in its precipitation on May 25 and 26, wasthe long series of unfair labor practices which occurred prior tothe strike as set forth in Section III above.The respondent, in its motion to reopen the record for the takingof further evidence, asserts that. the record herein contains no evi-dence tending to establish that the strike was caused directly or in-directly by any of the unfair labor practices set forth above, but that,on the contrary, all of the evidence in the record relating to thissubject discloses that the strike was caused solely and proximatelyby the refusal of the respondent to sign a form of written agreementpresented by the S. W. O. C., which was not alleged or found to bean unfair labor practice.The respondent also asserts that the bur=den of proof, as. to the cause of the strike,"was upon the Board;that the Board has failed to sustain its burden,. and that the addi-tional evidence which the respondent seeks to offer conclusivelyremoves any doubt that might otherwise exist as to the actual, sole,and proximate cause of the strike.These contentions of the respondent do not constitute grounds forreopening the record.The respondent does not assert that newlydiscovered evidence upon the issue is now available, or that it wasdenied an opportunity at the hearing before, the Board or the TrialExaminer to adduce the evidence now offered.On the contrary;counsel for the respondent admitted at the oral argument beforethe Board that all the evidence which it now seeks to introduce onSECTION 2.Recognition-The Corporation recognizes the union as the collective bar-gaining agency for those employees of the Corporation who are members of the Union. TheCorporation recognizes and will not interfere NNith the right of its employees to becomemembers of the UnionThere shall be no discrimination, interference, restraint orcoercion by the Corporation or any of its agents against any members because of member-ship in the Union. . . . 382NATIONAL LABOR RELATIONS BOARDfered.It also appears that at the hearing before the Trial Examinerin Cleveland the respondent did, in fact, introduce evidence, similarto that which it now seeks to introduce, in support of its theorythat the strike was caused solely by its refusal to sign the agreementproposed by the S. W. 0. C. It further appears from an examinationof the respondent's offer to prove, accompanying the motion to re-open, that none of the proffered evidence relied on as conclusivelyremoving doubts as to the cause of the strike is inconsistent withthe evidence in the record or would alter our finding thereon as tothe basic causes of the strike.For these reasons, the respondent's motion to reopen 'the recordfor the taking of further evidence upon this issue is denied.The respondent excepts to our finding on this issue for the furtherreason that a variance, asserted to be fatal, exists between the allega-tions in the complaint, and our findings, as to the cause of the strike.This exception is without merit.As set forth above, the complaintalleges, and the answer denies, that the respondent discharged andrefused to reinstate certain named individuals (paragraphs 3 to 9) ;that the respondent locked out and failed or refused to reinstate em-ployees at its tin-plate mill in the Canton plant and at its Massillonplant (paragraphs 10 to 15) ; and (paragraph 16) that "by reasonof the conduct of the respondent set forth above in paragraphs 3to 15 inclusive (all of which was duly alleged to constitute unfairlabor practices within the meaning of the Act) and by reason of therespondent's refusal to enter into a written agreement with theS.W. 0. C. (not alleged to constitute an unfair labor practice withinthe meaning of the Act), attempts to negotiate which had theretoforebeen made by the S. W. 0. C., the employees of the respondent atits- various plants on or about May 26, 1937, went out on strike."The answer, as an affirmative defense to paragraph 16 of the com-plaint, sets forth that the strike was called by the S. W. 0. C., actingpursuant to the direction of the C. I. 0., without any cause or justifi-cation but solely for the selfish benefit and advantage of the S. W.0. C. and the C. I. 0., in an attempt to gain control of the employeesof the respondent and, generally, of all steel-company employees. Thesucceeding paragraphs of the complaint, numbered 17 to 41, allege,and the respondent's answer correspondingly denies, that the respond-ent has engaged in and is engaging in further unfair labor prac-tices within the meaning of the Act, both before and after the strike.At the close of the hearing the Trial Examiner granted a motion bythe attorney for the Board, without objection or exception from therespondent, that the pleadings be conformed to the proof.Thus the complaint, the answer, and the affirmative defense toparagraph 16 of the complaint put in issue the causes of the strike. DECISIONS AND ORDERS383At the hearing the evidence relating to all the unfair labor practicesalleged to have occurred before the strike, including thosenot men-tioned in paragraph 16, clearly involved the basicreasons for thestrike.It is plain, therefore, that thehearing asa whole raised thegeneralissue of thecauses ofthe strike.Thatissue wasadequatelytried out and the respondent had full opportunity to, and did,intro-duce all the evidence it then desired with respect to it.Therefore,the fact that the Board finds that the strike was caused not only bythe specific unfair labor practices mentioned in paragraph 16 of thecomplaint, but also by other unfair labor practices, doesnot con-stitutea variance which could have prejudicedthe respondent.Further, any variance which might have existed was cured by themotion of the Board's attorney to conform the pleadings to the proof.Moreover, the exception should be overruled on other grounds.The significance of the Board's findings with respect to the cause ofthe strike lies in the fact that where the Boardfindsthata strikehas been caused in whole or in substantial part by anemployer's un-fairlabor practices it may, in order to effectuate the policies of theAct, require the employer to reinstate the strikers upon application.(See "The remedy"infra.)Here we think it clear from what hasalready been stated that the specific unfair labor practicesmentionedin paragraph 16 of the complaint were, in themselves, a substantial,contributing cause of the strike.Consequently, even if the otherunfair labor practices are left out of consideration, the Board wouldstillhave power under the Act to order the reinstatement of thestrikers.The respondent, of course, had full opportunity to meetthe claim that the strike was caused in part by the unfair laborpractices referred to in paragraph 16; it also had full notice thatthe Board would require the reinstatement of strikers if such claimwas sustained. (See "The remedy"infra.)Any variance or mis-understanding, therefore, as to this issue, would not have prejudicedthe respondent.We conclude that the respondent has not been denied any substan-tial right.Its contention that a fatal variance exists between thepleadings and proof must be rejected as purely technical.For thesereasons the exception is overruled.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent, described in Section I above, havea close, intimate andsubstantial relation to trade, traffic and commerceamongthe severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the freeflow of commerce. 3841T ATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee and Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America are labororganizations within the meaning of Section 2 (5) of the Act.2.The Plans of Employee Representation and their successors-theEmployees' Representative Association, the Back-to-Work Commit-tee, and the Independent Association of Republic Employees at Mas-sillon; the Employees' Representative Association, the Back-to-WorkCommittee, and the Steel Workers Union of America at Canton; theEmployee Representation Plan, the Independent Federation of Re-publicEmployees, and the Back-to-Work Committee at Youngs-town; the Employees' Independent Association of Warren; and theEmployees' Representative Association at Cleveland-and the Planof Representation of Employees at the Canton tin-plate mill andthe Central Council of Employee Representatives, are labor organiza-tions within the meaning of Section 2 (5) of the Act.3.By its domination of and interference with the formation andadministration of the labor organizations named in paragraph 2above, and by its contribution of financial and other support thereto,the respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (2) of the Act.4.By discriminating in regard to the hire and tenure of employ-ment of Peter Mouyios, Victor Arias, Mike Ugranovich, Will S.Wright, Sabri Shahan, George Troyanovich (referred to later asgroup A) ; John Lazar, Michael Krill, Balare Chismus, WilliamA. Haven, Charles Neverdusky, Anthony Martin De Long, HallieP.Hite, Richard Green (referred to later as group B) ; ThomasCikah, John Popik, Frank Pirichy, Michael Naletrich, Wilbert Neu-man (referred to later as group C) : Thomas White, Charles Ber-nard Fagan, John Exall, John Petak, Mathew Babich, GaetanoArmeli, Fred Korecky (referred to later as group D) ; and each ofthem, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.5.By closing the Canton tin-plate mill on May 5 and the MassillonWorks on May 20 and thereby discriminating in regard to the hireand tenure of its employees at those plants, the respondent has en-gaged iii and is engaging in unfair labor practices within the mean-ing of Section 8 (3) of the Act.6.By its espionage, shadowing, and beatings of organizers andactive members of the Union; its announcements, before and afterthe presentation by the Union of its proposed agreement, that it DECISIONS AND ORDERS385would not sign any contract with the Union; its statements to itsemployees attempting to vilify and discredit the Union; its threatsto discharge Union members and to close its plants before recogniz-ing the Union, and its other threats and warnings to employees re-garding the Union; its attempts to turn civil authorities, businessand other interests against the Union in order to further its ownanti-Union activities; its incitement of violence and hysteria, in orderto terrorize Union adherents; its donation of tear and vomiting gasto the City of Massillon; its support to the Law and Order Leagueof Massillon and the Back-to-Work Committees in Massillon, Canton,and Youngstown; its activities in connection with the incident atC. I. O. headquarters at Massillon; its lay-offs, discharges and lock-outs as stated above; its activities in connection with the above-named labor organizations; and by each of such acts, the respondenthas interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act and hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondent has not engaged in an unfair labor practicewithin the meaning of Section 8 (3) of the Act with respect toHarry Rigby.THE REMEDYThe respondent having engaged in unfair labor practices, we shallorder it to cease and desist therefrom and to take certain affirmativeaction which we find necessary to effectuate the policies of the Actand to restore as nearly as possible the situation that existed priorto the commission of the unfair labor practices and which wouldhave existed except for them.The respondent has unlawfully sponsored and supported variouslabor organizations discussed above.These organizations cannot, inview of the circumstances, operate as a true representative of the em-ployees, and we shall order the respondent to withdraw recognitionfrom them and to disestablish them as such representative.The respondent has also unlawfully discriminated against its em-ployees by locking them out at the Massillon Works and the Cantontin-plate mill.To remedy this illegal conduct, we shall order therespondent to pay the employees involved back pay for the periodduring which they were deprived of employment.We have found that the respondent has unlawfully laid off, dis-charged, and refused reinstatement to certain employees. In accord- 386NATIONAL LABOR RELATIONS BOARDance with our usual practice, we shall order the reinstatement of suchemployees with back pay for losses suffered by reason of therespondent's unlawful acts.We have also found that the strike at the respondent's plants,which was still in effect at the time of the hearing, was caused fun-damentally by the respondent's unfair labor practices. In previouscases of this character we have required the employer to reinstate thestriking employees, upon application, to their former or substan-tially equivalent positions.We find this requirement appropriateand necessary to effectuate the purposes of the Act in this case. Inorder to protect the right of the respondent's employees to "fullfreedom of association, self-organization, and designation of repre-sentatives," as guaranteed by the Act, it is essential that the re-spondent be required not only to cease and desist from its unfairlabor practices but so far as possible to repair the damage occasionedby such unlawful acts.The most effective method of restoring thesituation to that existing prior to the respondent's unfair labor prac-tices, and thereby assuring all the respondent's employees full free-dom in self-organization and collective bargaining, is to reinstate totheir former positions those employees who have gone out on strikeas a consequence of the respondent's unlawful conduct.The Board's power, derived from Section 10 (c) of the Act, to or-der such reinstatement is dependent upon the finding that the re-spondent's unfair labor practices were the fundamental or substan-tial, contributing cause of the strike of its employees.Where therespondent's refusal to sign the proposed agreement-not alleged orfound to be an unfair labor practice-is also a factor in causing thestrike, it rests upon the respondent to disentangle the consequencesfor which it is responsible from those from which it is immune.Asset forth above, however, the record shows that the respondent's re-fusal to sign the proposed agreement is inextricably bound up withits unfair labor practices and was, in effect, a refusal to abandon itsstudied policy of interference with the right of its employees to self-organization.It may be that if the respondent had signed the pro-posed agreement, the strike would not have occurred; but since therespondent cannot show that it could have signed the agreementwithout abandoning its unfair labor practices, it cannot show thatthe loss of the men's jobs was caused by a controversy which the Actdoes not attempt to regulate, or that the Board is not empoweredto order reinstatement upon finding that the respondent's unfairlabor practices were the fundamental or a substantial, contributingcause of the strike.The order of reinstatement may be based either upon the findingthat the strike was fundamentally caused by all the respondent's DECISIONS AND ORDERS387unfair labor practices occurring prior thereto, or upon the findingthat those unfair labor practices enumerated in paragraph 16 of thecomplaint were in themselves a substantial and contributing causeof the strike .67No, material question of variance between pleadingsand proof arises with respect to this issue.The respondent contends, however, that acts of violence by in-dividual strikers render such reinstatement inequitable in this caseand would defeat rather than effectuate the purposes of the Act.AtMassillon and Canton, where counsel for the Board introduced testi-mony that picketing by the strikers was peaceful, the Board andthe Trial Examiner permitted the respondent to adduce testimonyin rebuttal that certain named striking employees, as well as otherunidentified persons alleged lo be members of the C. I. O., hadcarried sticks and clubs, cut a telephone wire, blocked roads, in-timidated and beaten several members of the Canton Back-to-WorkCommittee and - other non-strikers, and had in certain respectsviolated an injunction issued on or about June 25, 1937, by theCourt of Common' Pleas of Stark County. In Youngstown, Warren,and Cleveland, where counsel for the Board introduced no testimonyon the issue of peaceful picketing, the Trial Examiner excludedtestimony that strikers had committed acts of violence, but permit-ted the respondent to file written offers of proof setting out suchtestimony in detail.On March 19, 1938, the Board denied a motionby the respondent for leave to introduce additional evidence relat-ing to violence, but granted its alternative motion for leave to submitand have incorporated in the record as a part thereof, evidence,inter alia, that certain named strikers, after the close of the hearingin this case, had pleaded guilty to indictments for various crimescommitted in connection with the strike.On August 6, 1938, therespondent filed a. motion to reopen the proceeding, herein denied, andan alternative motion, herein granted, to have incorporated in therecord specified. offers to prove, setting forth, inter alia, that inMassillon 15, in Canton 25, and in Cleveland 11 "strikers, pickets, orpersons affiliated with the S. W. O. C. or the C. I. O." had pleadedguilty to, or had been convicted of, unlawful acts during the strike.In our opinion evidence that the strikers committed acts of vio-lence is relevant on the issue of whether it would effectuate the poli-cies of the Act to order their reinstatement.We will therefore takeinto consideration evidence of convictions and pleas of guilty of actsof violence committed by individual strikers in connection with thestrike.In a case of this sort, however, we will not attempt to try1 see rational LaborRelations Board v. Remington Rand, Inc,94 F. (2d) 862, 872(C. C A 2),cert,denied 58 S Ct. 1046.134068-39-vol. Ix-26 -388NATIONAL LABOR RELATIONS BOARDbefore the Board accusations of violence which did not result inconvictions or sentences upon pleas of guilty.To receive evidence upon such matters would raise a muss of col-,lateral issues which the Board is not equipped to handle.The Board,of coursedoes not have the facilities for investigation and prose-cution of acts of violence that the local law-enforcement agencies,possess.Nor, as an administrative matter, can the Board attempt todetermine the merits of allegations of several hundred various-crimes.We think also that the Board is entitled to rely- upon the local-law-enforcement agencies for proof of such matters. - The recordshows that the police and prosecuting authorities of various citieswere active throughout and after the strike.Numerous arrests weremade and many convictions obtained.Under these circumstances,theBoard is inclined to feel that it can presume that any signifi-cant crime committed was investigated by the proper authorities and,if adequate evidence was found, was prosecuted by them.As aresult, especially in view of the administrative difficulty of trying-such collateral issues, the Board will not go into alleged acts ofviolenceof individual strikers beyond accepting the offer of proof,and taking judicial notice, of convictions and pleas of guilty.It should be noted that the reasons for excluding testimony, butadmitting pleas of guilty or convictions, with regard to acts ofviolence by employees, do not apply in the case of testimony con--cerning similaracts by the respondent.Such testimony relates towhether the respondent has interfered with, restrained, or coercedits employees in their right to self-organization and collective bar-gaining, and has thereby engaged in unfair labor practices within-the meaningof the Act. Consequently, it raises direct, not collateral,-issues which it is our proper duty to determine."^sThat such a conclusion is in accordancewith theclear intentof the Congress maybe seen from the Reportsof theSenateand HouseCommittees in considering the reasonsfor confiningthe Act tounfair labor practices by employersThus the Senate Com-mittee on Education and Labor,in reportingthe bill to theSenate, said."The bill is nota mere police court measureThe remedies against such acts(fraud and violence) Inthe State and Federal courts and by the invocation of local police authorities are nowadequate,as arrests and injunctions in labor disputesthroughout the countrywill at-test.***In addition,the procedure set up in this bill is not nearly so well suitedas is existing law to the preventionof fraudor violenceDeliberations and hearingsby the Board,followed by orders that must be refereedto theFederal Courts for en-forcement ate methods of procedurethat could never be sufficientlyexpeditious to be.effective in this connectionThe only results of introducingproposalsof this sort into-the bill, in the opinion of the committee,would be tooverwhelmthe Board with counter-charges and recriminationthat would preventitfrom doingthe task thatneeds to bedone"(SenRep No.573, 74th Cong1st Sess(1935) 16. 17.See also I-1 R No.J147, 74th Cong1st Sess1935, 16 ) DECISIONS AND ORDERS389We therefore affirm the rulings of the Trial Examiner in thismatter.""We come now to an examination of the evidence which we deem ad-missible upon this issue.An analysis of the convictions and pleas of guilty inall of therespondent's offers to prove, of which we take judicial notice,7° sup-plemented by an examination of the criminal dockets of the Munic-ipal Courts of Massillon, Canton, Niles, and Cleveland, the Courtsof Common Pleas of Trumbull, Mahoning, Stark, and CuyahogaCounties, and the United States District Court for the NorthernDistrict of Ohio, Eastern Division, at Cleveland, shows that inYoungstown seven "members or former -members of the C. I. O."were indicted for the "possession and use of explosives," a felony;that three pleaded guilty to the indictment and receivedsentencesof 1 to 20 years in the Ohio penitentiary; that three others whopleaded guilty to the indictment were placed on probation for 5years ; and that one pleaded guilty to "malicious destruction ofproperty to the value of $300," a felony, and was fined $300 andcosts.It also appears that in Cleveland four "strikers, pickets, andpersons affiliated with the S. W. O. C. and the C. I. 0." were foundguilty of "possession of a bomb," a felony, and receivedsentencesof 1 to 20 years in the Ohio penitentiary. It further appears thatnine "members of lodges or unions affiliated with the C. I. O. and theS.W. O. C." pleaded guilty to indictments for "unlawfully obstruct-ing and retarding the passage of the United StatesMail,"amis-demeanor; that six received suspendedsentencesof 6 months in jailand were placed on probation; that two receivedsentencesof 30 daysin jail and costs ; and that one received three sentences, to run con-currently, of 60 days in jail and costs. It further appears that 144"strikers, pickets, individuals, members of, or persons affiliated with,lodges or unions affiliated with the C. I. O. and the S. W. O. C." 71°°At Youngstown the respondent offered to prove that"sixmembers or former membersof the C 1 0 " had pleaded guilty to the possession and use of explosives;and, at Cleve-land,that two individuals had pleaded guilty to police-court offensesIn excluding suchevidence,the Trial Examiner was in error.In view, however, of the fact that we takejudicial notice of these pleas of guilty in the offer to prove and give them due weightin our consideration of the-purpose for which they are offered,the error is not prejudicial.i°The full purpose of the respondent'smotions to reopen the proceedings to introduceevidence that strikers have pleaded guilty to and were convicted of unla sful acts duringthe strike is served by our judicial notice of these pleas of guilty and convictions, as setforth in the respondent's oilers to prove.It is therefore unnecessary to reopen the record,to receive these matteisn The respondent did not allege and the record does not disclose that more than fiveof the individuals wwho entered pleas of guilty or were convicted as set forth in theoffers to prove 'sere employees of the respondent.We shall assume,however, that allIndividuals alleged to be strikers,pickets,members of unions,or persons affiliated withthe C 1 0 or the SW 0 C areemployees of the respondent. 390NATIONAL LABOR RELATIONS BOARDentered pleas of guilty to, or were found guilty of, the followingoffenses :Intoxication (a misdemeanor) --------------------------------1Intoxication and violation of court order (a misdemeanor) 78___1Threatening in a menacing manner (a misdemeanor) ----------1Suspicious person (a misdemeanor)--------------------------4Disturbing the peace (a misdemeanor) ------------------------4Disorderly conduct (a misdemeanor) 47_______________________7Interference with a police officer (a misdemeanor)-------------3Discharging firearms (a misdemeanor)78_____________________3Assault and battery (a misdemeanor) 80______________________ 21Rioting, assembling together to do an unlawful act (a misde-meanor) 81Malicious destruction of property (a misdemeanor) ------------7Unlawfully interfering etcwith telegraph or telephonic mes-sages (a misdemeanor)83__________________________________1Transporting explosives (a misdemeanor)84___________________1Interfering with and obstructing railway tracks (a felony) 8'__5.Carrying concealed weapons (a felony) 80_____________________13With the exception of the six men who pleaded guilty to the posses-sion and use of explosives, the one man who pleaded guilty to themalicious destruction of property to the value of $300, and the fourwho were found guilty of possession of a bomb, we cannot concurin the suggestion that the foregoing individuals should be denied re-instatement.The Board's power of reinstatement is discretionary innature, to be exercised in the light of all the circumstances of thecase in the manner best calculated to effectuate the purposes of theAct.We have already indicated the compelling reasons for order-ing the reinstatement of employees who go out on strike caused inwhole or in part by the employer's unfair labor practices.87The72He was fined $15 and costs73He was fined $25 and costs"He was fined $15 and costs.73All four were fined $15 and costs.70One was fined $10 and costs, but the fine was suspended, two ti ere fined $15 andcosts ; one was fined $25 and costs77Four were fined $10 and costs, but the fine was suspended in two cases ; one wasfined $15 and costs; one iecerved a sentence of $50, costs, and 30 days which, except for$10, was suspended on good behavior, one received a fine of $23 and costs which, exceptfor $10, was suspended on good behavior.78One was fined $5 and costs ; one was fined $10 and costs but the fine was suspended ;one was fined $15 and costs.70 Two were fined $10 and costs ; one was fined $25 and costs and received a sentenceof 30 days, but was committed to the workhouse for 9 days, during which time lie workedout both the fine and the sentence80One was sentenced to pay the costs, but the costs w ere suspended ; one was' fined$25 and costs , nine were fined $25 and costs and given suspended sentences of 30 daysin the county tail ; one was fined $200 and costs, given a suspended sentence of 6 months inthe county jail, and placed on probation foi 1 year. Two were fined costs; two werefined $15 and costs ; one received a suspended sentence of $5 and costs and 10 days ; oneieceiced a suspended sentence of $10 and costs and 10 days; one was fined $10 and costsand received a suspended sentence of 10 days , one received a sentence of 30 days ; one wasfined $10 and costs DECISIONS AND ORDERS391respondent's argumelnt for denying reinstatement in this case comesdown to the contention (1) that.the individuals guilty of violence areno longer suitable employees, and (2) that the reinstatement of suchemployees would tend to encourage violence in industrial disputes.In our opinion these contentions are not supported by the record inthis case (except for the 11 men mentioned above) and are thereforewholly insufficient to outweigh the factors which persuade us to orderreinstatement.It must be remembered that the acts of which the respondent com-plains were committed by strikers in the heat and turmoil of bitterindustrial strife in which the threat of violence on the part of therespondent against the strikers was ever present and frequently car-ried into execution; that the strike was brought on fundamentallyby the respondent's own unlawful acts; that the respondent had itselfbeen guilty of brutal acts of violence in the period of organizationpreceding the strike; and that the respondent itself committed orwas responsible for acts of violence during the strike far more seri-ous than those attributed to the strikers in question.Under thesecircumstances, in -.the case of all -but- 11 of- the strikers, we find nowarrant in the gravity of their crimes, or in the severity of theirsentences, for believing that they would not be as fit to work forthe respondent now as they were before the strike.Furthermore,although the respondent refused to reinstate certain -employees atYoungstown and elsewhere, allegedly for the reason that they hadcarried sticks or clubs on the picket line, it paid a bonus to themembers of the Back-to-Work Committee of guards at Canton for81 Sixty-seven pleaded guilty, were fined $25 and costs, and given suspended sentences of30 days in the county jail;fivewere foundguilty,were fined$10 and costs,but thecosts were 4usnended.82 Six pleaded guilty to "Malicious destruction of property to the value of $50" ; ofthese five were fined$50 and costs,and given suspended sentences,of 60 days in thecounty jail;one was fined$300 and costs and given a suspended sentence of 30 days inthe county jail.One pleaded guilty to"Malicious destruction of property to the value of$15," was sentenced to 30 days and costs,and was committed to the county jail on June11, 1937, but his sentence was suspended on June 17,1937,on condition that he refrainfrom picketingOne other was arrested for "Malicious destruction of property to thevalue of $6";the charge was withdrawn but he was required to pay costs88He was fined$250 and costs,and sentenced to stand committed to the county jailuntil fine and costs were paid.84He was fined$100 and costs and sentenced to stand committed to the county jailuntil the costswere paidSiAil five were fined$50 and costs and given suspended sentences of 60 days in thecounty jail80Nine were,fined $50 and costs and given suspended sentences of 60 days in thecounty jail.Two received suspended sentences and were placed on probation for 2 yearsand fined costs;one was sentenced to 3 months in the county jail, to stand committeduntil the costs were paid,but was placed on probation and only served out the costs ;one was sentenced to 90 days in the county jail, to stand committed until the costs werepaid,87 SeeMatter of Reueington'Rand, Inc.,Case No.C-145, 2 N. L.R.B. 626, 94 F.(2d) 862(C. C. A. 2) ;cert.denied, 58 S. Ct. 1046._ 392--NATIONAL LABOR RELATIONSBOARDpatrolling the city armed with shotguns, and reinstated all suchemployees without question. In view of this discrimination, we arecompelled to conclude that the real motive behind the respondent's_refusal to reinstate striking employees was their union affiliationrather than an honest belief that by carrying sticks and clubs onthe picket line they had proved themselves unfit for reemployment.`sFinally, the respondent., by engaging in the unfair labor practicesdescribed in Section III above, has itself violated the law of the landand thereby caused the strike of its employees in which the acts ofviolence occurred.While the Act imposes no criminal penalties forthese unfair labor practices, it expresses an important national policy,in the light of which the respondent's illegal course of conduct mustbe judged and the consequences of that conduct determined.For these reasons, it does not lie in the mouth of the respondent toassert that the offenses of its striking employees are necessarily andof themselves a bar to their reinstatement," or that they are any lessfit to be employees than the respondent is to be the employer.For much the same reasons we cannot conclude that the reinstate-ment of strikers in this situation will provide any material incentiveto violence in future industrial conflict.Where passions are arousedby bitter industrial warfare the deterrent effects of a possible failureto achieve reinstatement by Board, order at some future date afterthe conclusion of the strike will scarcely be a factor of significance inthe amount of -violence likely to occur.Furthermore, the primarycontrol of such misconduct is and must be found in the police powerof State and local authorities. In this case strikers guilty of miscon-duct have been prosecuted by the local authorities and have paid thepenalty for such misconduct.The Act was not intended to regulateconduct subject to local police regulation but primarily to protect theright of self-organization and collective bargaining.In so far as thediscouragement of crime may be accomplished in this case withoutsacrificing the effectuation of the policy of the Act, we exercise ourdiscretion in excluding from our order of reinstatement those em-ployees whose crimes are sufficiently grave to disqualify them fromreemployment.We think it evident, however, that the respondent'sunfair labor practices should not be imperfectly remedied and thatthe important national policy of the Act, which is .fulfilled by thereinstatement of strikers, should not be imperfectly effectuated, merelybecause the respondent's striking employees have violated' other laws,where such violations have already been punished by the appropriatelaw-enforcement agencies and are not of such a character as to dis-qualify the strikers from reemployment.se SeeMatter of Kentucky Firebrick Company,Case No C-179, 3 N.L.R. B. 45589 SeeMatter of United States Stamping Company,Cage No. C-203,5 N. L. R. B. 172. DECISIONS AND ORDERS393:Under all these circumstances,without condoning the illegal actsof these men,and in order to effectuate the purposes of the Act, wehold that such acts do not constitute a bar to the reinstatement ofany of the strikers,except those who pleaded guilty to the possessionand use of explosives and the malicious destruction of property to-the value of$300 and thosewho were convictedof possession of abomb.The 11 to be excluded are Charles Byers, SidneyWatkins,A. C. Scott, John Borawiec, George A. Bundas, Andrew J. Marsh,-Mike Spelich,Herman Herzog, Jesse Rentoria(Runtario),Pete Vas-leo, and Omer Williams.The respondent also contends that the strike as a whole was unlaw-ful from the time pickets carried clubs and engaged in acts of violence,that all the strikers were acting in concert to carry out an illegal pur-pose and were responsible for the illegal acts of any of the otherstrikers,and that therefore none of the strikers should be reinstatedand the complaint should be dismissed.This contention'must beconsidered'in the light of Section 6 of the Act of March 23, '1932,known as the Norris-LaGuardia Act:No officer or member of any association or organization, andno association or organization participating or interested in' alabor dispute shall be held responsible or liable in any court of theUnited States for the unlawful acts of individual officers, members,or agents except upon clear proof of actual participation in oractual authorization of such acts or of ratification of such actsafter actual knowledge thereof.(Sec. 6, Act of March 23, 1932,47 U. S. Stat. 70, C. 90.)With the possible exception of the 67 employees who pleaded guiltyto, and the five who were found guilty of, rioting or assembling to-gether to do an unlawful act, the respondent has neither proved noroffered"clear proof of actual participation in or actual authoriza-tion-(or) ratification"by strikers of the individual unlawful actscommitted by other strikers.Further, the considerations recitedabove in connectionwith the actsof individual strikers apply evenmore clearly here.As an administrative natter the Board is notequipped to determine whether thousands of strikers participated inor authorized or ratified unlawful actsby otherstrikers.Therefore,althoughwe will accept evidence of convictions of illegal concertedaction obtained by the local enforcement authorities,we will not trysuch issues before the Board.,Finally, even if there were proof of , conviction of such illegalconcerted action as the respondent asserts, we would not, for reasonspreviously stated and in view of the respondent'sown role in thestrike and the events prior thereto, consider such conviction groundfor a blanket refusal to reinstate all strikers. 394NATIONAL LABOR RELATIONS BOARDWe shall, therefore, order the respondent to offer the employeeswho were laid off, discharged, or refused reinstatement for theirunion activity immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights or privileges, and to pay such employees back payfor losses suffered by reason of the respondent's unlawful acts.Weshall also order the respondent, upon application, to offer similarreinstatement to its employees who were on the pay roll at its plantsin the Canton, Massillon, Youngstown, Warren, Niles, and Clevelanddistricts onMay 25, 1937, and who went out on strike on May 25and thereafter, and have not since been fully reinstated.Such reinstatement shall be effected in. the following manner :Each employee ordered reinstated shall be entitled to reinstatementto his former or a substantiallly equivalent position in the plantwhere he was employed at the time of his lay-off or discharge, orat the time of the strike. In the case of those employees who werelaid off or discharged, all employees hired after such lay-off or dis-charge shall, if necessary to provide positions for those to be rein-stated, be dismissed; and in the case of strikers to be reinstated allemployees hired after the commencement of the strike shall, ifnecessary to provide positions for those to be reinstated, be dismissed.If, thereafter, by reason of a reduction in force there are not sufficientpositions available in any plant for the remaining employees, in-cluding those to be reinstated, all available positions shall be dis-tributed among such remaining employees in accordance with therespondent's usual method of reducing its force, without discrim-ination against any employee because of his union affiliation or activi-ties and following a system of seniority to such extent as has here-tofore been applied in the conduct of the respondent's business.Those employees remaining after such reduction, for whom thereare then no available positions, shall be placed upon a preferential listprepared in accordance with principles set forth in the previoussentence, and shall thereafter, in accordance with such list, be offeredemployment in their former or substantially equivalent positions atany of the respondent's plants,90 in Ohio, Monroe, Michigan, andPittsburgh and Beaver Falls, Pennsylvania, regardless of their pre-vious place of employment, as such employment becomes availableand before other persons are hired for such work, provided, however,that an employee shall remain on the preferential list until he acceptsan offer of employment at any of the foregoing plants of the re-spondent in his former or substantially equivalent position, or de-clines an offer of employment in the plant where he was employed.90 To be included among such plants are any plants which the respondent has acquiredsince the date of the hearing from its subsidiaries or otherwise- DECISIONS AND ORDERS395In our Proposed Findings of Fact and Proposed Order we requiredthat the employees on said preferential list should be offered em-ployment in the same manner in their former or substantially equiva-lent positions atanyof the respondent's plants.The respondentin its exceptions, and brief in support of its exceptions, contends,inter alia, that such a requirement would inconvenience the respond-ent out of all proportion to any benefit conferred upon the bene-ficiaries of the Proposed Order.We find that this exception, forthe specific reason cited, is well taken with regard to those plantsnot located in Ohio, Monroe, Michigan, or Beaver Falls or Pittsburgh,Pennsylvania, and accordingly, we have so modified our findings andOrder.The question is raised by the Union's exceptions whether therespondent should be permitted to deduct from the back pay dueunder our Order money received by an employee for work performedupon Federal, State, county, municipal, or other work-relief projectsduring the period for which the, respondent is under obligation topay such employee back wages. In so far as the employee receivesremuneration for such work during periods when he would other=wise have been working for the respondent, it would not seem neces-sary; in restoring him to the status quo, that he be reimbursed insuch amounts.the respondent's unfair labor practices must be borne by the govern-ment or governments financing the work-relief project would noteffectuate the purposes of the Act.We shall therefore order therespondent to deduct such sums from the amounts otherwise due theemployees and to pay such deductions over to the appropriate. fiscalagency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for the work-relief project.In its exceptions, and brief in support of its exceptions, the respond-ent contends that that portion of the Board's Proposed Order (Sec-tions 2f and 2g) by which the respondent is ordered to reinstatestrikers upon application is a denial, of due process of law to therespondent because it has never been put on notice or afforded ahearing as to the rights of such strikers. Specifically, the respondent'contends that the complaint alleges the discharge of certain namedindividuals and the lock-outs at Canton and Massillon as unfairlabor practices within the meaning of specific sections of the Act;that paragraph 16 of the complaint, dealing with the causes of thestrike, does not allege' that in causing the strike the respondent coin=mitted a specific unfair labor practice; that whereas the complaintspecifically names certain employees whose rights are involved, nospecific reference is made to any of the employees who went outon strike, so that there is nothing to call to the attention of the 396NATIOX_\L LABOR RELATIONS BOARDrespondent the fact that the Board intended to deal with the rightsof the strikers generally; and that the clear implication of thecomplaint must be that, in so far as the rights of individual em-ployees were concerned, its purpose was to tender an issue as tothose and,those only who were named- specifically in the complaint.rr1he respondent asserts, therefore, that it was denied the opportunitytomake its defense as to all strikers who were not named in thecomplaint.Counsel for the respondent also asserts that at thehearing before the Trial Examiner lie expressly stated that the com-plaint was not broad enough to tender any issue as to the rights ofany strikers other than those specifically named in the complaint;that this statement was not dissented from by the Trial Examinernor disputed by counsel for the Board; that counsel for the Boardand the Trial Examiner misled counsel for the respondent and,impliedly at least advised the respondent that the hearing was lim-ited to a determination of the rights of the persons specifically namedin the complaint, in that when the respondent offered evidence toshow that the strikers generally had been guilty of acts of violenceand' lawless conduct, the Trial Examiner sustained the objection ofcounsel for the Board to the admission of this evidence on the ground,inter alia, that- evidence of acts of violence must be limited to theindividuals specifically named in the complaint.A review of the entire record discloses that there was no misunder-standing, either as the result of the complaint or the conduct at thehearing of counsel for the Board and of the Trial Examiner, as to theright of the Board to order the reinstatement with back wages ofstrikers not specifically named in the complaint :The Board in its decisions prior to the issuance of the complaintin this case had consistently taken the position that where a strikehas been caused by unfair labor practices of an employer the Boardwill as a matter of remedy order the employer to reinstate the strikersupon application.A1This remedy had been sustained by the courts.92Paragraph 16 of the complaint in the instant case-alleging thatcertain unfair labor practices of the respondent had been a cause ofstrikers and sufficiently put the respondent on notice that the cus-tomary remedy would, if the Board found the facts as alleged, beordered by the Board.Furthermore, conclusive of this matter isthe fact that at the oral argument before the Board, counsel for theNMatterofJeffrey-DeWitt Inenlatoi Company,Case No. C-21, 1 N L. R B 618.Matter ofRemington Rand, Inc.,Case No. C-145,2 N. L. R B 626.Matter ofAlaska JuneauGoldMiningCompany,Case No. C-91, 2 N L.R. B. 125.MatterofCarlisle Lumber Company,Case No C-93, 2 N.L R B. 24802MatterofJeffrey-DeWitt InsulatorCompany v.NationalLabor Relations Board,91 F.(2) 134; cert.denied302 U. S 731 DECISIONS AND ORDERS397respondent while reiterating the position taken in his brief and ex-ceptions, admitted that he had realized at the time of the trial of thisproceeding that the issue of reinstatement of strikers was involvedin the case.93Furthermore, after examination of the record, we are convincedthat neither the Trial Examiner nor the attorney for the Board ac-quiesced in the respondent's assertion that the complaint was not broadenough to tender any issue as to the reinstatement of strikers notnamed in the complaint; and that neither the Trial Examiner northe attorney for the Board misled counsel for the respondent by anyruling or otherwise with respect to this issue.Finally, even if the respondent misunderstood any statement orruling of the Trial Examiner or any statement of counsel and as theresult of its misunderstanding was misled as to the nature of theevidence which it might have introduced at the hearing in defense tothe reinstatement of strikers, the respondent has not been prejudicedin any way; for it has set forth in its motion to reopen and its offersto prove all such evidence as it wished to produce at the hearing,and, for reasons discussed elsewhere,-we hold that all such, evidence(other than that relating to pleas of guilty and convictions of strikers,of which we take judicial notice) is inadmissible now and should havebeen excluded, if offered at the hearing before the Trial Examiner.In its motion to reopen the proceeding for the taking of furtherevidence the respondent raises several issues not previously discussed.Reasserting that the issue of reinstating striking employees notnamed in the complaint was not raised by the complaint but wasinjected into the case for the first time by the Board's Order ofApril 8, 1938, the respondent contends that it should be permitted tointroduce evidence in order to enable it to place before the Boardfacts, not in the record, some of which occurred after the hearing hadbeen concluded, disclosing the situation as it exists with relation tothe performance of the Board's Proposed Order, so that the Boardmay determine in the light of the facts as they now exist, whetheritsProposed Findings of Fact, Proposed Conclusions of Law and°8 Chairman J. WARREN MADDEN. The complaint does state specifically that certain ofyour unfair labor practices caused the strike, does it not?Mr. DAY. Yes, sir.Chairman J. WARREN MADDEN.And, of course,we have decided numerous times, andI take it you have probably familiarized yourself somewhat with the unwritten law whichwas administered before you tried this case,thatwe had,with the approval of thecourts, numerous times,as- part of the remedy in our order,ieinstated strikers.Mr DAY.I realize that.Channian J. WARREN MADDEN. On this same kind of situation of the pleading.Mr. DAY Well, I do not believe that it is justified on the pleading.Chairman J. WARREN MADDEN.It hadn't troubled us and it hadn't troubled the judges,and you were certainly on notice of what our procedure was in that regard.Mr. DAY. Well, I think if you will examine the complaint you will find there is no suchissue tendered by it. 398NATIONAL LABOR RELATIONS BOARDProposed Order should be made final. Under this heading, therespondent asserts and offers to prove (1) that prior to and` soon afterthe reopening of such of the respondent's plants as became involvedin the strike, those of the respondent's employees who had gone outon strike and had not yet returned to their work were informed atthe respondent's instance of the fact that said plants would be or hadbeen reopened and that all the persons on the respondent's pay rollsat the time of the strike, excepting those who had been guilty of actsof violence, or of provoking, condoning, or instigating acts of vio-lence, or of indulging in other unlawful acts during the strike, wouldbe reinstated to their former jobs with the respondent upon theirmaking application therefor or as soon as production had increasedsufficiently to justify adding more .persons to the pay rolls, whollywithout any discrimination on account of union membership or law-ful union activity; 9I and that normal operations in therespondent'sseveralplants mentioned in the complaint and involved in the strikewere resumed on or before July 30, 1937, except at its plants in War-ren and Niles, where such operations were resumed on or aboutAugust 30, 1937; (2) that strikers caused damage in excess of $3,500to the property of the respondent, and damage in excess of $7,500 tothe property of certain of the respondent's employees not engaged inthe strike; and (3) that ,portions of the Proposed Order are whollyimpossible of performance, due to the radical changes in methods ofmanufacture employed by the respondent since the advent of thestrike,which have resulted in the dismantling,of several of therespondent'smills,have reduced the numberof men necessary in sev-'eral of the respondent's plants, have caused the eliminationof a largenumber of positions for employees in each one of the plants, and haverequired the employment of an entirely different type of skilled laborfrom that which operated the old sheet mills used by the respondentat the time the strike was started; and that other portions of the Pro-posed Order are_ so impracticable or' so difficultas to performancethat an enforcement thereof would disrupt and render impossiblenormaloperations of business.None of these contentions constitute grounds for reopening therecord.With regard to the respondent's first assertion-that duringthe strike the respondentresumed its normal operations and calledback to work its strikingemployees-the respondentcontends in itsbrief that the evidenceit seeks to introduceon thispoint is materialas showing that-thereafter the strikers-wereno longer employees, forthe reason that thedischarges and lock-outs, found to be a cause of94 The respondent,at the hearing and at the oral argument before the Board,contendedthat all of the strikers were chargeable with the unlawful conduct of those strikersguilty of unlawful acts and that all of the strikers were therefore barred from rein-statement. DECISIONS AND ORDERS399the strike, had thereby been "removed from the picture" and thatthe strikers were continuing the strike solely because of the respond-ent's refusal to sign the agreement presented by the S. W. O. C.,which we do not find to have beenan unfairlabor practice.Therespondent's assertion and its offer to prove, however, do not in-clude a showing that the respondent ceased from engaging in theunfair labor practices which caused the strike, that it made wholethe employees laid off, discharged, and locked out at Canton andMassillon, and the employees laid off, discharged and refused re-instatement at its other plants, or that it has disestablished the labororganizationswhose formation and administration it dominatedand interfered with.Hence, the respondent's resumption of opera-tions and offer of employment to strikers, in the manner alleged,did not remedy the unfair labor practices which caused the strikeor "remove them from the picture."Accordingly, the strike con-tinued because of unfair labor practices and the strikers continuedto be employees within the meaning of Section2 (3) ofthe Act.Thus, even if such evidence were admitted, it would' not relieve therespondent of its obligation to reinstate strikers upon applicationwhen they apply for reinstatement, in accordance with the Orderherein.As a further ground for denying this part of the respondent'smotion, it appears from the face of the motion that all of the fore-going evidence which the respondent offers to prove was availableat the time of the hearing, and was not offered.The profferedevidence is therefore both immaterial amid untimely.Immaterial also is the respondent's claim that y"pickets, strikers,and persons affiliated with the S. W. O. C. and the C. I. 0." causeddamage to the property of the respondent and to the property ofcertain non-striking employees.The purpose of this offer,as appearsfrom the respondent's brief, is to establish a basis for set-offs orrecoupments against the back wages ordered by the Board for thepurpose of making the strikers whole.However proper such set-offsor recoupments might be in a controversy between private litigantsover private rights, there is no basis for such a claim in a contro-versy, such as this, of a public character, where conformance issought with the public policy of the United States, as expressed in-a statute, and where those to whom the Board has awarded backpay are not private litigants in the cause.Finally, with respect to the respondent's third contention, we seenothing in the' respondent's assertions or in its offer to prove, withthe exception noted below '95 which indicates any impossibility ore5As set forth above we recognize the difficulties pointed out by the respondent in re-gard to reinstating employees to positionsin plants which are removed some distance fromthe employee'splace of residence,and have accordingly modified our order in this.respect. 400r ATIO_\AL LABOR RELATIONS BOARDimpracticability of performance of the Board's order.The orderstates generally the principles to be followed by the respondent inmaking reinstatement, and none of the matters set forth in the re-spondent's motion raise issues which are not covered by these generalprinciples.Thus the respondent asserts that changes in methodsof manufacture subsequent to the hearing have eliminated a numberof previous jobs; this contingency, however, is expressly providedfor in the order through the device of the preferential list.Again,while it is true that compliance with the Board's order will requirecertain readjustments in the respondent's business, such difficultiesas the respondent may experience, as, for instance, in displacingemployees hired since the strike or in reinstating men who may havelost some of their skill through unemployment, are merely the normalconcomitant and the necessary result of the respondent's violationof the law.96Our experience with similar orders of reinstatementhas been that performance is neither impossible nor impracticablebut can be readily carried out if the employer makes a bona fideattempt to comply.The evidence which the respondent seeks tointroduce is, therefore, immaterial to the issues of the case.Further, with respect to that evidence which was available at thetime of the hearing we think it plain there is no justification forreopening the record at this time.Despite the respondent's conten-tion to the contrary, the issue of the reinstatement of the strikerswas present throughout the hearing and any evidence relating tothat issue should have been introduced at that time.With respectto evidence not available at the hearing-mainly relating to subse-quent changes in the respondent's methods of operation-we cannot,as a matter of administration of the Act, reopen the record to receivetestimony upon the constantly changing details of compliance withor performance of the Board's order.To do so would require areopening of the record whenever the employer changed his methodof operation and would delay interminably the final adjudicationof the issues.ORDERUpon the basis of the above findingsof fact andconclusions oflaw, and pursuant to Section 10 (c) of theNational LaborRelations90SeeNational Labor Relations Boaid v. Remington Rand, Inc.,(97 F. (2) 195).Apparently it (the respondent) believes that the substitutions (of strikers to bereinstated for employees hired since the strike) were not peremptorily required, inthe sense that they must be carried out, regardless of their effect upon the company'sbusiness.That is a mistake, the order required the substitutions unconditionally, re-gardless as much of their effect on the Company's business, as of the hardship entailedupon those who must be displacedThe old hands are to be offered their formerjobs as soon as they can be identified, and so fat as their jobs remain; that is tosay, so far as anyone else is performing the same, or substantially the same, servicesas they were performing or any other services which they can perform. If this in-volves disturbance to the Company's business, it is no doubt unfortunate; but, havingchosen to challenge the law, it must abide the loss. DECISIONS AND ORDERS401Act, the National Labor Relations Board hereby orders that therespondent,Republic Steel Corporation,and its officers,agents, suc-cessors, and assigns,shall :1.Cease and desist from :(a)Dominating or interferingwith the formationor administra-tion of any labor organization of its employees or contributing finan-cial or other support thereto;(b)Discouraging membership in the Amalgamated Associationof Iron, Steel and Tin Workers of North America or the Steel Work-ersOrganizing Committee or any other labor organization of itsemployees,by, discharging and refusing to reinstate employees, orotherwise discriminating in regard to hire or tenure of employmentor any term or condition of employment or by threats of such dis-crimination ;(c) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to self-organiza-tion, to form,join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from the Plan of Employee Repre-sentation,and its successors-the Employees'Representative Associa-tion and the Independent Association of Republic Employees atMassillon;the Plan of Employee Representation,and its successors-the Employees' Representative Association, and the SteelWorkersUnion of America-and the, Plan of Representation of Employeesat Canton; the Plan of EmployeeRepresentation,and its successors-the Employee Representation Plan, and the Independent Federationof Republic Employees at Youngstown; the Plan of Employee Repre-sentation,and its successor-the Employees'Independent AssociationatWarren; the Plan of Employee Representation,and its successor-the Employees' Representative Association at Cleveland; the CentralCouncil of Employee Representatives; and each of them, as the repre-sentatives of any of its employees at its plants in the Massillon,Canton,Youngstown, Warren, Niles, and Cleveland districts, respectively, forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment or condi-tions of work; and completely disestablish the foregoing labororganizations as such representatives;(b)Offer to Peter Mouyios, Victor Arias, Mike Ugranovich,Will S. Wright, Sabri Shaban, and George Troyanovich (group A) ;John Lazar, Michael Krill, Balare Chismus,William A. Haren, 402NATIONAL LABOR RELATIONS BOARDCharles Neverdusky, Anthony Martin de Long, Richard Green, andHallie P. Hite (group B), in the manner provided in the section en-titled "The Remedy" above, immediate and full reinstatement to their,former or substantially equivalent positions without prejudice totheir seniority and other rights and privileges; and make them wholefor any losses of pay they have suffered by reason of the respond-,ent's discriminatory acts, by payment to each of them, respectively;of a sum of money equal to that which each of them would normallyhave earned as wages during the period, in the case of group A,from the date of their lay-off or discharge until the date when thestrike began, and again from the date on which operations in theirdepartments began after the reopening of the plants involved to the-date of the offer of reinstatement as provided herein, and in the caseof group B, from the date of the refusal to reinstate until the date,of the offer of reinstatement as provided herein ; less the amounts, ifany, which each earned during said period, deducting, however, fromthe amount otherwise due to each of the said employees, monies re-ceived by said employees during said periods for work performedupon Federal, State, county, municipal, or other work-relief projects;and pay over the amounts, so deducted, to the appropriate fiscal,agency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for said work-reliefprojects ;(c)Make whole Thomas Cikah, John Popik, Frank Pirichy,Michael Naletrich,Wilbert Neuman (group C) ; Thomas White,Charles Bernard Fagan, John Exall, John Petak, Mathew Babich,Gaetano Armeli, and Fred Korecky (group D) for any losses ofpay they have suffered by reason of the respondent's discriminatoryacts, by payment to each of them, respectively, of a sum of moneyequal to that which each of them would normally have earned aswages during the period, in the case of group C, from the dateof their discharge to the date of their offer of reinstatement priorto the strike, and in the case of group D, from the date of their lay-off or discharge until the date of the strike; less the amounts, if any,which each earned during said period, deducting, however, from theamount otherwise due to each of the said employees, monies receivedby said employees during said periods for work performed uponFederal, State, county, municipal or other work-relief projects; andpay over the amounts, so deducted, to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(d)Make whole the employees of the Canton tin-plate mill whowere employed on May 4, 1937, for any loss of pay they have suf-fered by reason of the closing of the Canton tin-plate mill on May DECISIONS AND ORDERS4035. 1937,by payment to each of them,respectively,of a sum equal tothat which each of them would normally have earned as wages dur-ing the period from May 5 to May 24, 1937,less the amount,if any,which each has earned during said period;(e)Make whole the employees of the Massillon Works, who wereemployed on May 19, 1937, for any loss of pay they have suffered byreason of the closing of the Massillon Works on May 20, 1937, bypayment to each of them, respectively, of a sum which each of themwould normally have earned as wages during the period from May20 to May 23, 1937,less the amount,if any, which each has earnedduring said period;(f)Upon application, offer to those employees at its plants in theCanton,Massillon,Youngstown,Warren, Niles, and Cleveland dis-tricts,(including those referred to as groups C and D in paragraph2 (c) above), who went on strike on May 25, 1937, and thereafter,(except Charles Byers, Sidney Watkins, A. C. Scott, John Borawiec,George A. Bundas, Andrew J. Marsh, Mike Spelich, Herman Herzog,JesseRentario (Runtario), Pete Vasleo, and OmerWilliams),immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights or privileges, in the manner provided in the section entitled"The Remedy" above; and place those employees for whom employ-ment is not immediately available upon a preferential list in themanner set forth in said section, and thereafter, in said manner, offerthem employment as it becomes available;(g)Make whole all the employees referred to in paragraph 2(f) above for any losses they may suffer by reason of any refusal ofreinstatement or placement upon the preferential list required byparagraph 2 (f) above by payment to each of them of a sum ofmoney equal to that which each of them would normally have earnedas wages during the period from five (5) days after the elate ofapplication to the date of offer of reinstatement or placement uponthe preferential list, less the amount, if any, which each, respectively,earned during said period, deducting, however, from the amountsotherwise due to each of the said employees, monies received by saidemployees during said period for work performed upon Federal,State, county, municipal, or other work-relief projects; and pay overthe amounts, so deducted, to the appropriate fiscal agency of theFederal, State,county,municipal or other government or govern-ments which supplied the funds for said work-relief projects;(h)Post immediately in conspicuous places in its plants in theCanton, Massillon, Youngstown, Warren, Niles, and Cleveland dis-tricts, and maintain for it period of at least sixty(60) consecutiveclays, notices to its employees stating that the respondent will ceaseand desist in the manner aforesaid and that recognition is withdrawn134008-39-vol. ix-27 404NATIONAL LABOR RELATIONS BOARDfrom the labor organizations named in paragraph 2 (a) above a'representatives of any of the employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment or conditions of work, and thatthe foregoing labor organizations are completely disestablished <such representatives;(i)Notify the National Labor Relations Board in writing whatsteps the respondent has taken to comply with the Order herein.And it is, further ordered that the allegations of the complaintwith respect to the discharge and refusal to reinstate Harry Rigbybe, and they hereby are, dismissed.0